Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 1 of 401 PageID #: 8234




                               TAB 12
       Order Approving Stipulation and Agreement to Extend Challenge
       Deadline for Governmental Authorities and Creditors’ Committee
                              [Bankr. D.I. 808]
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 2 of 401 PageID #: 8235
            Case 20-11157-CSS Doc 808 Filed 09/03/20 Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :   Chapter 11
In re:                                                       :
                                                             :   Case No. 20-11157 (CSS)
EXIDE HOLDINGS, INC., et al.,                                :
                                                             :   (Jointly Administered)
                                             Debtors.1       :
                                                             :   Re: Docket Nos. 350 & 789
------------------------------------------------------------ x

                   ORDER APPROVING STIPULATION AND
          AGREEMENT TO FURTHER EXTEND CHALLENGE DEADLINE FOR
          GOVERNMENTAL AUTHORITIES AND CREDITORS’ COMMITTEE

         The Court having considered the Stipulation and Agreement to Further Extend Challenge

Deadline for Governmental Authorities and Creditors’ Committee, a copy of which is attached

hereto as Exhibit 1 (the “Stipulation”),2 between the Parties; the Court having determined that no

further notice of the Stipulation must be given; and after due deliberation and sufficient cause

appearing therefor, it is ORDERED THAT:

         1.        The Stipulation is APPROVED.

         2.        The Challenge Deadline is hereby extended to September 17, 2020 solely for the

Governmental Authorities and the Creditors’ Committee.

         3.        Nothing herein shall preclude any of the Governmental Authorities from seeking

further extensions of the Challenge Deadline for cause as provided in the Final DIP Order nor shall

any provision of this Stipulation modify or abridge any application of the Bankruptcy Code and



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie Metals
Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000 Deerfield Parkway,
Building 200, Milton, Georgia 30004.
2
 Capitalized terms that are used herein and not otherwise defined shall have the meanings given to the them in the
Stipulation


RLF1 23954459v.2
                                                       A-0713
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 3 of 401 PageID #: 8236
            Case 20-11157-CSS Doc 808 Filed 09/03/20 Page 2 of 2




Bankruptcy Rules (including Local Rule 9006-2) to any such request for further extensions of the

Challenge Deadline. To the extent any of the Governmental Authorities seek further extensions of

the Challenge Deadline, nothing herein shall prevent or preclude any Party from opposing such

request.

         4.        This Court shall retain jurisdiction with respect to all matters arising under or

related to this Order and to interpret, implement, and enforce the provisions of this Order.




           Dated: September 3rd, 2020                  CHRISTOPHER S. SONTCHI
           Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE
                                                   2
RLF1 23954459v.2
                                                 A-0714
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 4 of 401 PageID #: 8237
                 Case 20-11157-CSS Doc 808-1 Filed 09/03/20 Page 1 of 8




                                         Exhibit 1

                                        Stipulation




      RLF1 23954459v.2
                                    A-0715
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 5 of 401 PageID #: 8238
           Case 20-11157-CSS Doc 808-1 Filed 09/03/20 Page 2 of 8




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
                                                                 Chapter 11
In re:                                                       :
                                                             :   Case No. 20-11157 (CSS)
EXIDE HOLDINGS, INC., et al.,                                :
                                                             :   (Jointly Administered)
                                             Debtors.1       :
                                                             :   Re: Docket Nos. 350 & 789
------------------------------------------------------------ x

                STIPULATION AND AGREEMENT TO FURTHER
                    EXTEND CHALLENGE DEADLINE FOR
          GOVERNMENTAL AUTHORITIES AND CREDITORS’ COMMITTEE2

         The Debtors, the Consenting Creditors, the Creditors’ Committee, and the United States

on behalf of the Environmental Protection Agency and the California Department of Toxic

Substances Control, Georgia Environmental Protection Division of the Department of Natural

Resources, Indiana Attorney General, Louisiana Department Of Environmental Quality,

Mississippi Department of Environmental Quality, Commonwealth of Pennsylvania Department

of Environmental Protection, South Carolina Department of Health and Environmental Control,

Tennessee Attorney General & Reporter, and Texas Commission on Environmental Quality

(collectively, the “Governmental Authorities” and, together with the Debtors, the Creditors’

Committee and the Consenting Creditors, the “Parties”), through their respective counsel enter

into this Stipulation and Agreement to Further Extend Challenge Deadline for the Governmental



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie Metals
Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000 Deerfield Parkway,
Building 200, Milton, Georgia 30004.
2
  Capitalized terms used but not defined herein shall have the respective meanings ascribed to them in the Final Order
(I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral, (II) Granting
Adequate Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay, and (IV) Granting Related
Relief [Docket No. 350] (the “Final DIP Order”)


RLF1 23954459v.2
                                                        A-0716
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 6 of 401 PageID #: 8239
           Case 20-11157-CSS Doc 808-1 Filed 09/03/20 Page 3 of 8




Authorities and Creditors’ Committee (the “Stipulation”) and hereby stipulate and agree as

follows:

         1.        The Parties agree and stipulate, in accordance with paragraph 25(e) of the Final DIP

Order, that the Challenge Deadline is hereby further extended from September 3, 2020 to

September 17, 2020 solely for the Governmental Authorities and the Creditors’ Committee.

         2.        Nothing herein shall preclude any of the Governmental Authorities from seeking

further extensions of the Challenge Deadline for cause as provided in the Final DIP Order, nor

shall any provision of this Stipulation modify or abridge any application of the Bankruptcy Code

and Bankruptcy Rules (including Local Rule 9006-2) to any such request for further extensions of

the Challenge Deadline. To the extent any of the Governmental Authorities seek such further

extensions of the Challenge Deadline, nothing herein shall prevent or preclude any Party from

opposing such request.

         3.        The Parties have agreed that pursuant to the DIP Order the extension of the

Challenge Deadline is effective between the Parties on the terms set forth herein without entry of

the Order.




                                                    2
RLF1 23954459v.2
                                                   A-0717
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 7 of 401 PageID #: 8240
            Case 20-11157-CSS Doc 808-1 Filed 09/03/20 Page 4 of 8




  Dated: September 2, 2020                          Respectfully submitted,
         Wilmington, Delaware


  /s/ Robert A. Britton                             /s/ Brendan J. Schlauch
  YOUNG CONAWAY STARGATT &                          RICHARDS, LAYTON & FINGER, P.A.
  TAYLOR, LLP                                       Daniel J. DeFranceschi (No. 2732)
  Pauline K. Morgan (No. 3650)                      Zachary I. Shapiro (No. 5103)
  Sean T. Greecher (No. 4484)                       Brendan J. Schlauch (No. 6115)
  Andrew L. Magaziner (No. 5426)                    One Rodney Square
  Ian J. Bambrick (No. 5455)                        920 N. King Street
  Rodney Square                                     Wilmington, Delaware 19801
  1000 North King Street                            Telephone: (302) 651-7700
  Wilmington, Delaware 19801                        Facsimile: (302) 651-7701
  Tel: (302) 571-6600
  Fax: (302) 571-1253                               -and-
  Email: pmorgan@ycst.com
  sgreecher@ycst.com                                WEIL, GOTSHAL & MANGES LLP
  amagaziner@ycst.com                               Ray C. Schrock, P.C. (admitted pro hac vice)
  ibambrick@ycst.com                                Jacqueline Marcus (admitted pro hac vice)
                                                    Sunny Singh (admitted pro hac vice)
  -and-                                             767 Fifth Avenue
                                                    New York, New York 10153
  PAUL, WEISS, RIFKIND, WHARTON &                   Telephone: (212) 310-8000
  GARRISON LLP                                      Facsimile: (212) 310-8007
  Alice Belisle Eaton (admitted pro hac vice)
  Robert A. Britton (admitted pro hac vice)         Attorneys for Debtors
  William A. Clareman (admitted pro hac vice)       and Debtors in Possession
  David Giller (admitted pro hac vice)
  Eugene Y. Park (admitted pro hac vice)
  1285 Avenue of the Americas
  New York, New York 10019
  Telephone: (212) 373-3000
  Facsimile: (212) 757-3990
  Email: aeaton@paulweiss.com
  rbritton@paulweiss.com
  wclareman@paulweiss.com
  dgiller@paulweiss.com
  epark@paulweiss.com

  Counsel for the Ad Hoc Committee




                                                3
 RLF1 23954459v.2
                                           A-0718
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 8 of 401 PageID #: 8241
            Case 20-11157-CSS Doc 808-1 Filed 09/03/20 Page 5 of 8




/s/ Eric Chafetz                          UNITED STATES ON BEHALF OF
POTTER ANDERSON & CORROON LLP             U.S. ENVIRONMENTAL PROTECTION
Christopher M. Samis (No. 4909)           AGENCY:
L. Katherine Good (No. 5101)
Aaron H. Stulman (No. 5807)               By: /s/Matthew C. Indrisano
1313 N. Market Street, 6th Floor          MATTHEW C. INDRISANO
Wilmington, Delaware 19801                Trial Attorney
Telephone: (302) 984-6000                 Email: matthew.indrisano@usdoj.gov
Facsimile: (302) 658-1192                 Telephone: (202) 514-1398
E-mail: csamis@potteranderson.com         United States Department of Justice
kgood@potteranderson.com                  Environment and Natural Resources
astulman@potteranderson.com               Division
                                          Environmental Enforcement Section
– and –                                   P.O. Box 7611
                                          Ben Franklin Station
LOWENSTEIN SANDLER LLP                    Washington, D.C. 20044
Kenneth A. Rosen, Esq.
Robert M. Hirsh, Esq.                     BRUCE S. GELBER
Eric S. Chafetz, Esq.                     Deputy Assistant Attorney General
1251 Avenue of the Americas               Environment and Natural Resources
New York, New York, 10020                 Division
Telephone: (212) 262-6700                 United States Department of Justice
E-mail: krosen@lowenstein.com
rhirsh@lowenstein.com                     ALAN S. TENENBAUM
echafetz@lowenstein.com                   National Bankruptcy Coordinator
                                          Email: alan.tenenbaum@usdoj.gov
Counsel to the Official Committee         Telephone: (202) 514-5409
of Unsecured Creditors
                                          ERIC D. ALBERT
                                          Senior Attorney
                                          Email: eric.albert@usdoj.gov
                                          Telephone: (202) 514-2800

                                          JAMES D. FREEMAN
                                          Senior Attorney
                                          999 18th Street, South Terrace, Suite 370
                                          Denver, Colorado 80202
                                          Telephone: (303) 844-1489
                                          Email: James.Freeman2@usdoj.gov




                                      1
RLF1 23954459v.2
                                    A-0719
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 9 of 401 PageID #: 8242
            Case 20-11157-CSS Doc 808-1 Filed 09/03/20 Page 6 of 8




THE CALIFORNIA DEPARTMENT OF              ATTORNEY GENERAL OF INDIANA
TOXIC SUBSTANCES CONTROL
                                          By: /s/Heather M. Crockett
By: /s/ James R. Potter                   HEATHER M. CROCKETT
JAMES R. POTTER                           Deputy Attorney General
California State Bar No. 166992           Office of Indiana Attorney General
ANTHONY A. AUSTIN                         Indiana Government Center South, Fifth
Deputy Attorneys General                  Floor
1300 I Street, Suite 125                  302 W. Washington Street
Sacramento, CA 95814                      Indianapolis, Indiana 46204-2794
Tel.: 213-369-6326                        Telephone: (317) 233-6254
Email: James.Potter@doj.ca.gov            Fax:           (317) 232-7979
                                          hcrockett@atg.in.gov
XAVIER BECERRA
Attorney General of California            OFFICE OF THE SECRETARY, LEGAL
                                          AFFAIRS DIVISION LOUISIANA
EDWARD A. OCHOA                           DEPARTMENT OF ENVIRONMENTAL
Senior Assistant Attorney General         QUALITY

JAMES R. POTTER                           By: /s/Dwayne M. Murray
Deputy Attorney General                   Dwayne M. Murray, LA Bar #18658
                                          Bankruptcy Counsel to LDEQ
GEORGIA ENVIRONMENTAL                     Murray & Murray, LLC
PROTECTION DIVISION OF THE                4970 Bluebonnet Blvd, Suite B
DEPARTMENT OF NATURAL                     Baton Rouge, LA 70809
RESOURCES                                 225-925-1110
                                          225-925-1116
By: /s/Whitney Groff                      dmm@murraylaw.net
Whitney Groff (Ga. Bar No. 738079)
Assistant Attorney General                -and-
40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300               Oscar Magee, Attorney
Telephone: (404) 656-3338                 (La. Bar # 32302)
Fax: (404) 657-3239                       Dwana C. King, Deputy General Counsel
Email: wgroff@law.ga.gov                  (La. Bar #20590)
                                          P.O. Box 4302
                                          Baton Rouge, Louisiana 70821-4302
                                          Phone: 225.219.3985
                                          Fax: 225.219.4068
                                          oscar.magee@la.gov
                                          dwana.king@la.gov




                                      2
RLF1 23954459v.2
                                     A-0720
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 10 of 401 PageID #: 8243
           Case 20-11157-CSS Doc 808-1 Filed 09/03/20 Page 7 of 8




MISSISSIPPI DEPT. OF                      SOUTH CAROLINA DEPARTMENT OF
ENVIRONMENTAL QUALITY                     HEALTH AND ENVIRONMENTAL
                                          CONTROL:
By: /s/Theodore Lampton
THEODORE LAMPTON                          By: /s/Sara V. Martinez
MS Bar No. 101199                         SARA V. MARTINEZ
Senior Attorney                           South Carolina Department of Health
Mississippi Department of                 and Environmental Control
Environmental Quality                     2600 Bull Street
P.O. Box 2261                             Columbia, South Carolina 29201
Jackson, MS 39225-2261                    Phone: 803.898.0288
Phone: (601) 961-5573                     Email: martinsv@dhec.sc.gov
tlampton@mdeq.ms.gov
                                          JACQUELYN S. DICKMAN
THE COMMONWEALTH OF                       South Carolina Department of Health
PENNSYLVANIA, DEPARTMENT OF               and Environmental Control
ENVIRONMENTAL PROTECTION:                 2600 Bull Street
                                          Columbia, South Carolina 29201
By: /s/Vera N. Kanova                     Phone: 803.898.03350
VERA N. KANOVA, Assistant Counsel         Email: dickmajs@dhec.sc.gov
PA ID No. 316676
Office of Chief Counsel                   D. CLAY ROBINSON
400 Market Street                         South Carolina Department of Health
Harrisburg, PA 17101-2063                 and Environmental Control
Telephone: 717-787-9370                   2600 Bull Street
Email: verkanova@pa.gov                   Columbia, South Carolina 29201
                                          Phone: 803.898.3369
                                          Email: robinsdc@dhec.sc.gov


                                          TENNESSEE ATTORNEY GENERAL &
                                          REPORTER HERBERT H. SLATERY III

                                          By: /s/Laura L. McCloud
                                          LAURA L. MCCLOUD (#16206)
                                          Senior Assistant Attorney General
                                          P.O. Box 20207
                                          Nashville, TN 37202
                                          (615) 532-8933
                                          Attorneys for TDEC




                                      3
RLF1 23954459v.2
                                     A-0721
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 11 of 401 PageID #: 8244
                  Case 20-11157-CSS Doc 808-1 Filed 09/03/20 Page 8 of 8




       ATTORNEYS FOR THE TEXAS
       COMMISSION ON ENVIRONMENTAL
       QUALITY

       By: /s/Abigail R. Ryan
       ABIGAIL R. RYAN
       Texas State Bar No. 240359569
       JASON B. BINFORD
       Texas State Bar No. 24045499
       Assistant Attorneys General
       Bankruptcy & Collections Division
       P. O. Box 12548
       Austin, Texas 78711-2548
       P: (512) 463-2173/F: (512) 936-1409
       abigail.ryan@oag.texas.gov
       jason.binford@oag.texas.gov

       KEN PAXTON
       Attorney General of Texas
       JEFFREY C. MATEER
       First Assistant Attorney General
       RYAN L. BANGERT
       Deputy First Assistant Attorney General
       DARREN L. MCCARTY
       Deputy Attorney General for Civil
       Litigation
       RACHEL R. OBALDO
       Assistant Attorney General
       Chief, Bankruptcy & Collections Division




                                                      4
       RLF1 23954459v.2
                                             A-0722
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 12 of 401 PageID #: 8245




                                TAB 13
        Order Approving Stipulation and Agreement to Further Extend
        Challenge Deadline for Governmental Authorities and Creditors’
                         Committee [Bankr. D.I. 840]
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 13 of 401 PageID #: 8246

                Case 20-11157-CSS              Doc 840           Filed 09/17/20     Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :    Chapter 11
In re:                                                       :
                                                             :    Case No. 20-11157 (CSS)
EXIDE HOLDINGS, INC., et al.,                                :
                                                             :    (Jointly Administered)
                                             Debtors.1       :
                                                             :    Re: Docket Nos. 350, 789 & 808
------------------------------------------------------------ x

                  ORDER APPROVING STIPULATION AND
         AGREEMENT TO FURTHER EXTEND CHALLENGE DEADLINE FOR
         GOVERNMENTAL AUTHORITIES AND CREDITORS’ COMMITTEE

         The Court having considered the Stipulation and Agreement to Further Extend Challenge

Deadline for Governmental Authorities and Creditors’ Committee, a copy of which is attached

hereto as Exhibit 1 (the “Stipulation”),2 between the Parties; the Court having determined that no

further notice of the Stipulation must be given; and after due deliberation and sufficient cause

appearing therefor, it is ORDERED THAT:

         1.      The Stipulation is APPROVED.

         2.      The Challenge Deadline is hereby extended to September 24, 2020 solely for the

Governmental Authorities who are signatories to the Stipulation and the Creditors’ Committee.

         3.      Nothing herein shall preclude any of the Governmental Authorities who are

signatories to the Stipulation or the Creditors’ Committee from seeking further extensions of the

Challenge Deadline for cause as provided in the Final DIP Order nor shall any provision of this



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie Metals
Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000 Deerfield Parkway,
Building 200, Milton, Georgia 30004.
2
 Capitalized terms that are used herein and not otherwise defined shall have the meanings given to the them in the
Stipulation


                                                       A-0723
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 14 of 401 PageID #: 8247
              Case 20-11157-CSS          Doc 840     Filed 09/17/20     Page 2 of 2




Stipulation modify or abridge any application of the Bankruptcy Code and Bankruptcy Rules

(including Local Rule 9006-2) to any such request for further extensions of the Challenge

Deadline. To the extent any of the Governmental Authorities who are signatories to the Stipulation

seek further extensions of the Challenge Deadline, nothing herein shall prevent or preclude any

Party from opposing such request.

       4.      This Court shall retain jurisdiction with respect to all matters arising under or

related to this Order and to interpret, implement, and enforce the provisions of this Order.




        Dated: September 17th, 2020                  CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE

                                                 2
                                               A-0724
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 15 of 401 PageID #: 8248




            Case 20-11157-CSS   Doc 840-1   Filed 09/17/20   Page 1 of 8




                                    Exhibit 1

                                   Stipulation




                                     A-0725
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 16 of 401 PageID #: 8249

               Case 20-11157-CSS              Doc 840-1          Filed 09/17/20       Page 2 of 8




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :   Chapter 11
In re:                                                       :
                                                             :   Case No. 20-11157 (CSS)
EXIDE HOLDINGS, INC., et al.,                                :
                                                             :   (Jointly Administered)
                                             Debtors.1       :
                                                             :   Re: Docket Nos. 350, 789 & 808
------------------------------------------------------------ x

                STIPULATION AND AGREEMENT TO FURTHER
                    EXTEND CHALLENGE DEADLINE FOR
          GOVERNMENTAL AUTHORITIES AND CREDITORS’ COMMITTEE2

         The Debtors, the Consenting Creditors, the Creditors’ Committee, and the United States

on behalf of the Environmental Protection Agency and the California Department of Toxic

Substances Control, the Georgia Environmental Protection Division of the Department of Natural

Resources, Indiana Attorney General, Louisiana Department of Environmental Quality,

Mississippi Department of Environmental Quality, Commonwealth of Pennsylvania Department

of Environmental Protection, South Carolina Department of Health and Environmental Control,

Tennessee Attorney General & Reporter, and Texas Commission on Environmental Quality

(collectively, the “Governmental Authorities” and, together with the Debtors, the Creditors’

Committee and the Consenting Creditors, the “Parties”), through their respective counsel enter

into this Stipulation and Agreement to Further Extend Challenge Deadline for the Governmental



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie Metals
Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000 Deerfield Parkway,
Building 200, Milton, Georgia 30004.
2
  Capitalized terms used but not defined herein shall have the respective meanings ascribed to them in the Final Order
(I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral, (II) Granting
Adequate Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay, and (IV) Granting Related
Relief [Docket No. 350] (the “Final DIP Order”)


                                                        A-0726
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 17 of 401 PageID #: 8250
             Case 20-11157-CSS          Doc 840-1    Filed 09/17/20     Page 3 of 8




Authorities and Creditors’ Committee (the “Stipulation”) and hereby stipulate and agree as

follows:

       1.      The Parties agree and stipulate, in accordance with paragraph 25(e) of the Final DIP

Order, that the Challenge Deadline is hereby further extended from September 17, 2020 to

September 24, 2020 solely for the Governmental Authorities and the Creditors’ Committee.

       2.      Nothing herein shall preclude any of the Governmental Authorities or the Creditors’

Committee from seeking further extensions of the Challenge Deadline for cause as provided in the

Final DIP Order, nor shall any provision of this Stipulation modify or abridge any application of

the Bankruptcy Code and Bankruptcy Rules (including Local Rule 9006-2) to any such request for

further extensions of the Challenge Deadline. To the extent any of the Governmental Authorities

seek such further extensions of the Challenge Deadline, nothing herein shall prevent or preclude

any Party from opposing such request.

       3.      The Parties have agreed that pursuant to the DIP Order the extension of the

Challenge Deadline is effective between the Parties on the terms set forth herein without entry of

the Order.



                               [SIGNATURE PAGES FOLLOW]




                                                2
                                               A-0727
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 18 of 401 PageID #: 8251
             Case 20-11157-CSS       Doc 840-1         Filed 09/17/20    Page 4 of 8




  Dated: September 16, 2020                         Respectfully submitted,
         Wilmington, Delaware


  /s/ Robert A. Britton                             /s/ Megan E. Kenney
  YOUNG CONAWAY STARGATT &                          RICHARDS, LAYTON & FINGER, P.A.
  TAYLOR, LLP                                       Daniel J. DeFranceschi (No. 2732)
  Pauline K. Morgan (No. 3650)                      Zachary I. Shapiro (No. 5103)
  Sean T. Greecher (No. 4484)                       Brendan J. Schlauch (No. 6115)
  Andrew L. Magaziner (No. 5426)                    Megan E. Kenney (No. 6426)
  Ian J. Bambrick (No. 5455)                        One Rodney Square
  Rodney Square                                     920 N. King Street
  1000 North King Street                            Wilmington, Delaware 19801
  Wilmington, Delaware 19801                        Telephone: (302) 651-7700
  Tel: (302) 571-6600                               Facsimile: (302) 651-7701
  Fax: (302) 571-1253
  Email: pmorgan@ycst.com                           -and-
  sgreecher@ycst.com
  amagaziner@ycst.com                               WEIL, GOTSHAL & MANGES LLP
  ibambrick@ycst.com                                Ray C. Schrock, P.C. (admitted pro hac vice)
                                                    Jacqueline Marcus (admitted pro hac vice)
  -and-                                             Sunny Singh (admitted pro hac vice)
                                                    767 Fifth Avenue
  PAUL, WEISS, RIFKIND, WHARTON &                   New York, New York 10153
  GARRISON LLP                                      Telephone: (212) 310-8000
  Alice Belisle Eaton (admitted pro hac vice)       Facsimile: (212) 310-8007
  Robert A. Britton (admitted pro hac vice)
  William A. Clareman (admitted pro hac vice)       Attorneys for Debtors
  David Giller (admitted pro hac vice)              and Debtors in Possession
  Eugene Y. Park (admitted pro hac vice)
  1285 Avenue of the Americas
  New York, New York 10019
  Telephone: (212) 373-3000
  Facsimile: (212) 757-3990
  Email: aeaton@paulweiss.com
  rbritton@paulweiss.com
  wclareman@paulweiss.com
  dgiller@paulweiss.com
  epark@paulweiss.com

  Counsel for the Ad Hoc Committee




                                                3
                                           A-0728
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 19 of 401 PageID #: 8252
                   Case 20-11157-CSS         Doc 840-1   Filed 09/17/20   Page 5 of 8




       /s/ Eric Chafetz
       POTTER ANDERSON & CORROON LLP
       Christopher M. Samis (No. 4909)
       L. Katherine Good (No. 5101)
       Aaron H. Stulman (No. 5807)
       1313 N. Market Street, 6th Floor
       Wilmington, Delaware 19801
       Telephone: (302) 984-6000
       Facsimile: (302) 658-1192
       E-mail: csamis@potteranderson.com
       kgood@potteranderson.com
       astulman@potteranderson.com

       – and –

       LOWENSTEIN SANDLER LLP
       Kenneth A. Rosen, Esq.
       Robert M. Hirsh, Esq.
       Eric S. Chafetz, Esq.
       1251 Avenue of the Americas
       New York, New York, 10020
       Telephone: (212) 262-6700
       E-mail: krosen@lowenstein.com
       rhirsh@lowenstein.com
       echafetz@lowenstein.com

       Counsel to the Official Committee
       of Unsecured Creditors



       UNITED STATES ON BEHALF OF
       U.S. ENVIRONMENTAL PROTECTION
       AGENCY:

       By: /s/Matthew C. Indrisano
       MATTHEW C. INDRISANO
       Trial Attorney
       Email: matthew.indrisano@usdoj.gov
       Telephone: (202) 514-1398
       United States Department of Justice
       Environment and Natural Resources
       Division
       Environmental Enforcement Section
       P.O. Box 7611
       Ben Franklin Station

                                                    4
                                           A-0729
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 20 of 401 PageID #: 8253
                   Case 20-11157-CSS         Doc 840-1    Filed 09/17/20   Page 6 of 8




       Washington, D.C. 20044

       BRUCE S. GELBER
       Deputy Assistant Attorney General
       Environment and Natural Resources
       Division
       United States Department of Justice

       ALAN S. TENENBAUM
       National Bankruptcy Coordinator
       Email: alan.tenenbaum@usdoj.gov
       Telephone: (202) 514-5409

       ERIC D. ALBERT
       Senior Attorney
       Email: eric.albert@usdoj.gov
       Telephone: (202) 514-2800

       JAMES D. FREEMAN
       Senior Attorney
       999 18th Street, South Terrace, Suite 370
       Denver, Colorado 80202
       Telephone: (303) 844-1489
       Email: James.Freeman2@usdoj.gov




                                                      5
                                             A-0730
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 21 of 401 PageID #: 8254
            Case 20-11157-CSS         Doc 840-1   Filed 09/17/20   Page 7 of 8




 THE CALIFORNIA DEPARTMENT OF                     OFFICE OF THE SECRETARY, LEGAL
 TOXIC SUBSTANCES CONTROL                         AFFAIRS DIVISION LOUISIANA
 By: /s/ James R. Potter                          DEPARTMENT OF ENVIRONMENTAL
 JAMES R. POTTER                                  QUALITY
 California State Bar No. 166992                  By: /s/Dwayne M. Murray
 ANTHONY A. AUSTIN                                Dwayne M. Murray, LA Bar #18658
 Deputy Attorneys General                         Bankruptcy Counsel to LDEQ
 1300 I Street, Suite 125                         Murray & Murray, LLC
 Sacramento, CA 95814                             4970 Bluebonnet Blvd, Suite B
 Tel.: 213-369-6326                               Baton Rouge, LA 70809
 Email: James.Potter@doj.ca.gov                   225-925-1110
 XAVIER BECERRA                                   225-925-1116
 Attorney General of California                   dmm@murraylaw.net
 EDWARD A. OCHOA
 Senior Assistant Attorney General                -and-
 JAMES R. POTTER
 Deputy Attorney General                          Oscar Magee, Attorney
                                                  (La. Bar # 32302)
 GEORGIA ENVIRONMENTAL                            Dwana C. King, Deputy General Counsel
 PROTECTION DIVISION OF THE                       (La. Bar #20590)
 DEPARTMENT OF NATURAL                            P.O. Box 4302
 RESOURCES                                        Baton Rouge, Louisiana 70821-4302
 By: /s/Whitney Groff                             Phone: 225.219.3985
 Whitney Groff (Ga. Bar No. 738079)               Fax: 225.219.4068
 Assistant Attorney General                       oscar.magee@la.gov
 40 Capitol Square, S.W.                          dwana.king@la.gov
 Atlanta, Georgia 30334-1300
 Telephone: (404) 656-3338                        MISSISSIPPI DEPT. OF
 Fax: (404) 657-3239                              ENVIRONMENTAL QUALITY
 Email: wgroff@law.ga.gov                         By: /s/Theodore Lampton
                                                  THEODORE LAMPTON
 ATTORNEY GENERAL OF INDIANA                      MS Bar No. 101199
 By: /s/Heather M. Crockett                       Senior Attorney
 HEATHER M. CROCKETT                              Mississippi Department of
 Deputy Attorney General                          Environmental Quality
 Office of Indiana Attorney General               P.O. Box 2261
 Indiana Government Center South,                 Jackson, MS 39225-2261
 Fifth Floor                                      Phone: (601) 961-5573
 302 W. Washington Street                         tlampton@mdeq.ms.gov
 Indianapolis, Indiana 46204-2794
 Telephone: (317) 233-6254
 Fax: (317) 232-7979
 hcrockett@atg.in.gov




                                             6
                                           A-0731
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 22 of 401 PageID #: 8255
           Case 20-11157-CSS    Doc 840-1   Filed 09/17/20    Page 8 of 8




 THE COMMONWEALTH OF                        TENNESSEE ATTORNEY GENERAL &
 PENNSYLVANIA, DEPARTMENT OF                REPORTER HERBERT H. SLATERY III
 ENVIRONMENTAL PROTECTION:                  By: /s/Laura L. McCloud
 By: /s/Vera N. Kanova                      LAURA L. MCCLOUD (#16206)
 VERA N. KANOVA, Assistant Counsel          Senior Assistant Attorney General
 PA ID No. 316676                           P.O. Box 20207
 Office of Chief Counsel                    Nashville, TN 37202
 400 Market Street                          (615) 532-8933
 Harrisburg, PA 17101-2063                  Attorneys for TDEC
 Telephone: 717-787-9370
 Email: verkanova@pa.gov                    ATTORNEYS FOR THE TEXAS
                                            COMMISSION ON ENVIRONMENTAL
 SOUTH CAROLINA DEPARTMENT OF               QUALITY
 HEALTH AND ENVIRONMENTAL                   By: /s/Abigail R. Ryan
 CONTROL:                                   ABIGAIL R. RYAN
 By: /s/Sara V. Martinez                    Texas State Bar No. 240359569
 SARA V. MARTINEZ                           JASON B. BINFORD
 South Carolina Department of Health        Texas State Bar No. 24045499
 and Environmental Control                  Assistant Attorneys General
 2600 Bull Street                           Bankruptcy & Collections Division
 Columbia, South Carolina 29201             P. O. Box 12548
 Phone: 803.898.0288                        Austin, Texas 78711-2548
 Email: martinsv@dhec.sc.gov                P: (512) 463-2173/F: (512) 936-1409
 JACQUELYN S. DICKMAN                       abigail.ryan@oag.texas.gov
 South Carolina Department of Health        jason.binford@oag.texas.gov
 and Environmental Control                  KEN PAXTON
 2600 Bull Street                           Attorney General of Texas
 Columbia, South Carolina 29201             JEFFREY C. MATEER
 Phone: 803.898.03350                       First Assistant Attorney General
 Email: dickmajs@dhec.sc.gov                RYAN L. BANGERT
 D. CLAY ROBINSON                           Deputy First Assistant Attorney General
 South Carolina Department of Health        DARREN L. MCCARTY
 and Environmental Control                  Deputy Attorney General for Civil
 2600 Bull Street                           Litigation
 Columbia, South Carolina 29201             RACHEL R. OBALDO
 Phone: 803.898.3369                        Assistant Attorney General
 Email: robinsdc@dhec.sc.gov                Chief, Bankruptcy & Collections Division




                                        7
                                       A-0732
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 23 of 401 PageID #: 8256




                                TAB 14
         Second Amended Joint Chapter 11 Plan of Exide Holdings, Inc.
                 and its Affiliated Debtors [Bankr. D.I. 871]
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 24 of 401 PageID #: 8257
            Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 1 of 79




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        :        Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20–11157 (CSS)
                                                              :
                   Debtors.1                                  :        (Jointly Administered)
                                                              :
 ------------------------------------------------------------ x

                         SECOND AMENDED JOINT CHAPTER 11 PLAN OF
                      EXIDE HOLDINGS, INC. AND ITS AFFILIATED DEBTORS




     WEIL, GOTSHAL & MANGES LLP                              RICHARDS, LAYTON & FINGER, P.A.
     Ray C. Schrock, P.C.                                    Daniel J. DeFranceschi
     Sunny Singh                                             Zachary I. Shapiro
     767 Fifth Avenue                                        One Rodney Square
     New York, New York 10153                                920 N. King Street
     Telephone: (212) 310-8000                               Wilmington, Delaware 19801
     Facsimile: (212) 310-8007                               Telephone: (302) 651-7700
                                                             Facsimile: (302) 651-7701



     Attorneys for Debtors
     and Debtors in Possession

      Dated: September 23, 2020
            Wilmington, Delaware




 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
      Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
      Deerfield Parkway, Building 200, Milton, Georgia 30004.



 RLF1 24035068V.1
                                                        A-0733
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 25 of 401 PageID #: 8258
             Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 2 of 79




                                                     TABLE OF CONTENTS

 SECTION 1.         DEFINITIONS AND INTERPRETATION. ..................................................................... 1
 SECTION 2.         ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS. ....................................... 20
         2.1.       Administrative Expense Claims. ...................................................................................... 20
         2.2.       Fee Claims. ...................................................................................................................... 20
         2.3.       Priority Tax Claims. ......................................................................................................... 21
         2.4.       DIP Claims....................................................................................................................... 21
         2.5.       Restructuring Expenses.................................................................................................... 22
         2.6.       Trustees Fees.................................................................................................................... 22
 SECTION 3.         CLASSIFICATION OF CLAIMS AND INTERESTS. .................................................. 22
         3.1.       Classification in General. ................................................................................................. 22
         3.2.       Grouping of Debtors for Convenience Only. ................................................................... 22
         3.3.       Summary of Classification............................................................................................... 23
         3.4.       Special Provision Governing Unimpaired Claims. .......................................................... 23
         3.5.       Elimination of Vacant Classes. ........................................................................................ 23
         3.6.       Voting Classes; Presumed Acceptance by Non-Voting Classes ...................................... 24
         3.7.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
                    Code ................................................................................................................................. 24
 SECTION 4.         TREATMENT OF CLAIMS AND INTERESTS. .......................................................... 24
         4.1.       Priority Non-Tax Claims (Class 1). ................................................................................. 24
         4.2.       Other Secured Claims (Class 2). ...................................................................................... 24
         4.3.       ABL Claims (Class 3) ...................................................................................................... 25
         4.4.       Superpriority Notes Guarantee Claims (Class 4). ............................................................ 25
         4.5.       Exchange Priority Notes Claims (Class 5)....................................................................... 26
         4.6.       First Lien Notes Claims (Class 6). ................................................................................... 26
         4.7.       General Unsecured Claims (Class 7). .............................................................................. 27
         4.8.       Environmental NPP Claims (Class 8). ............................................................................. 27
         4.9.       Intercompany Claims (Class 9). ....................................................................................... 28
         4.10.      Intercompany Interests (Class 10). .................................................................................. 29
         4.11.      Holdings Equity Interests (Class 11). .............................................................................. 29
         4.12.      Subordinated Securities Claims (Class 12). ..................................................................... 29
 SECTION 5.         MEANS FOR IMPLEMENTATION. ............................................................................. 30
         5.1.       Europe/ROW Sale Transaction. ....................................................................................... 30
         5.2.       Compromise and Settlement of Claims, Interests, and Controversies ............................. 30
         5.3.       The GUC Trust. ............................................................................................................... 36
         5.4.       The Environmental Response Trust. ................................................................................ 38
         5.5.       The Vernon Environmental Response Trust. ................................................................... 39
         5.6.       Canada Non-Performing Property. .................................................................................. 39
         5.7.       Plan Administrator. .......................................................................................................... 39
         5.8.       Corporate Action.............................................................................................................. 42
         5.9.       Withholding and Reporting Requirements. ..................................................................... 42
         5.10.      Exemption From Certain Transfer Taxes. ....................................................................... 43
         5.11.      Effectuating Documents; Further Transactions. .............................................................. 43
         5.12.      Preservation of Rights of Action...................................................................................... 44
         5.13.      Certificate of Incorporation and By-Laws. ...................................................................... 44



 RLF1 24035068V.1
                                                                       A-0734
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 26 of 401 PageID #: 8259
             Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 3 of 79
                                                       TABLE OF CONTENTS
                                                           (continued)

          5.14.     Stock Trading Restrictions............................................................................................... 44
          5.15.     Assignment and Assumption of Superpriority Notes. ..................................................... 45
          5.16.     Cancellation of Existing Securities and Agreements ....................................................... 45
          5.17.     Subordinated Claims. ....................................................................................................... 46
          5.18.     Nonconsensual Confirmation........................................................................................... 46
          5.19.     Closing of Chapter 11 Cases. ........................................................................................... 46
          5.20.     Notice of Effective Date. ................................................................................................. 46
          5.21.     Corporate Form ................................................................................................................ 46
          5.22.     Separability. ..................................................................................................................... 46
 SECTION 6.         DISTRIBUTIONS. .......................................................................................................... 47
          6.1.      Distributions Generally. ................................................................................................... 47
          6.2.      Distribution Record Date. ................................................................................................ 47
          6.3.      Date of Distributions. ....................................................................................................... 47
          6.4.      Disbursing Agent. ............................................................................................................ 47
          6.5.      Rights and Powers of Disbursing Agent. ......................................................................... 48
          6.6.      Expenses of Disbursing Agent. ........................................................................................ 48
          6.7.      No Postpetition Interest on Claims. ................................................................................. 48
          6.8.      Delivery of Distributions. ................................................................................................ 48
          6.9.      Distributions after Effective Date. ................................................................................... 49
          6.10.     Unclaimed Property. ........................................................................................................ 49
          6.11.     Time Bar to Cash Payments............................................................................................. 50
          6.12.     Manner of Payment under Plan........................................................................................ 50
          6.13.     Satisfaction of Claims. ..................................................................................................... 50
          6.14.     Minimum Cash Distributions........................................................................................... 50
          6.15.     Setoffs and Recoupments................................................................................................. 50
          6.16.     Allocation of Distributions between Principal and Interest. ............................................ 50
          6.17.     No Distribution in Excess of Amount of Allowed Claim. ............................................... 51
 SECTION 7.         PROCEDURES FOR DISPUTED CLAIMS. ................................................................. 51
          7.1.      Objections to Claims. ....................................................................................................... 51
          7.2.      Resolution of Disputed Claims. ....................................................................................... 51
          7.3.      Payments and Distributions with Respect to Disputed Claims. ....................................... 51
          7.4.      Distributions after Allowance. ......................................................................................... 51
          7.5.      Estimation of Claims. ...................................................................................................... 52
          7.6.      No Distributions Pending Allowance. ............................................................................. 52
          7.7.      Claim Resolution Procedures Cumulative. ...................................................................... 52
          7.8.      Interest. ............................................................................................................................ 52
          7.9.      Insured Claims. ................................................................................................................ 52
 SECTION 8.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES. ....................................... 53
          8.1.      Rejection of Executory Contracts and Unexpired Leases. ............................................... 53
          8.2.      Determination of Assumption Disputes and Deemed Consent. ....................................... 53
          8.3.      Rejection Damages Claims. ............................................................................................. 55
          8.4.      Insurance Policies. ........................................................................................................... 55
          8.5.      Intellectual Property Licenses and Agreements. .............................................................. 55
          8.6.      Tax Agreements. .............................................................................................................. 56
          8.7.      Assignment. ..................................................................................................................... 56
          8.8.      Modifications, Amendments, Supplements, Restatements, or Other Agreements. ......... 56
          8.9.      Reservation of Rights....................................................................................................... 57
                                                                           ii


 RLF1 24035068v.1
                                                                       A-0735
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 27 of 401 PageID #: 8260
             Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 4 of 79
                                                       TABLE OF CONTENTS
                                                           (continued)

 SECTION 9.         CONDITIONS PRECEDENT TO THE EFFECTIVE DATE. ....................................... 57
          9.1.      Conditions Precedent to the Effective Date. .................................................................... 57
          9.2.      Waiver of Conditions Precedent. ..................................................................................... 59
          9.3.      Effect of Failure of Conditions to Effective Date. ........................................................... 59
 SECTION 10. EFFECT OF CONFIRMATION. .................................................................................... 59
          10.1.     Vesting of Assets. ............................................................................................................ 59
          10.2.     Term of Injunctions or Stays............................................................................................ 60
          10.3.     Injunction. ........................................................................................................................ 60
          10.4.     Binding Effect. ................................................................................................................. 61
          10.5.     Releases by the Debtors. .................................................................................................. 61
          10.6.     Releases By Holders of Claims and Interests. ................................................................. 62
          10.7.     Exculpation. ..................................................................................................................... 63
          10.8.     Waiver of Statutory Limitation on Releases. ................................................................... 64
          10.9.     Solicitation of the Plan. .................................................................................................... 64
          10.10.    Corporate Action.............................................................................................................. 65
 SECTION 11. RETENTION OF JURISDICTION. ................................................................................ 65
          11.1.     Retention of Jurisdiction. ................................................................................................. 65
          11.2.     Courts of Competent Jurisdiction. ................................................................................... 66
 SECTION 12. MISCELLANEOUS PROVISIONS. ............................................................................... 67
          12.1.     Payment of Statutory Fees. .............................................................................................. 67
          12.2.     Substantial Consummation. ............................................................................................. 67
          12.3.     Dissolution of Creditors’ Committee. .............................................................................. 67
          12.4.     Amendments. ................................................................................................................... 67
          12.5.     Revocation or Withdrawal of the Plan. ............................................................................ 68
          12.6.     Severability of Plan Provisions upon Confirmation. ....................................................... 68
          12.7.     Governing Law. ............................................................................................................... 68
          12.8.     Time. ................................................................................................................................ 69
          12.9.     Additional Documents ..................................................................................................... 69
          12.10.    Immediate Binding Effect. ............................................................................................... 69
          12.11.    Successors and Assigns. .................................................................................................. 69
          12.12.    Entire Agreement. ............................................................................................................ 69
          12.13.    Notices. ............................................................................................................................ 69

 Schedule 1:        Settling Governmental Authorities
 Schedule 2:        Non-Performing Properties
 Schedule 3:        Transferred Entities




                                                                          iii


 RLF1 24035068v.1
                                                                       A-0736
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 28 of 401 PageID #: 8261
            Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 5 of 79




                Each of the Debtors proposes the following joint chapter 11 plan of reorganization pursuant
to section 1121(a) of the Bankruptcy Code. Capitalized terms used herein shall have the meanings set forth
in Section 1.A.

SECTION 1.         DEFINITIONS AND INTERPRETATION.

    A. Definitions.

                1.1    2020 Legacy First Lien Notes Indenture means that certain indenture, by and
between Exide Technologies, as issuer, and U.S. Bank National Association, as trustee, dated as of April
30, 2015, as amended, supplemented or otherwise modified from time to time.

                1.2     2022 Legacy First Lien Notes Indenture means that certain indenture, by and
between Holdings, as issuer, the guarantor parties thereto, and U.S. Bank National Association, as trustee,
dated as of May 24, 2017, as amended, supplemented or otherwise modified from time to time.

               1.3   ABL Agents means Bank of America, N.A., as administrative agent, and Bank of
America, N.A., PNC Bank, National Association, and Bank of Montreal, as co-collateral agents, under the
ABL Credit Agreement, and their permitted successors and assigns.

                   1.4   ABL Claim means a Claim arising under the ABL Credit Agreement.

                1.5     ABL Credit Agreement means that certain ABL Credit Agreement by and among,
inter alia, Exide Technologies, Exide Technologies Canada Corporation, Exide Technologies
(Transportation) Limited, GNB Industrial Power (UK) Limited, Exide Holding Netherlands B.V., the ABL
Agents, and the ABL Lenders, dated as of April 30, 2015, as amended, supplemented or otherwise modified
from time to time.

                   1.6   ABL Lenders means “Lenders” as defined in the ABL Credit Agreement.

               1.7       Acquired Assets means, collectively, the Transferred Equity Interests and the
Transferred Assets.

                 1.8     Administrative Expense Claim means any Claim for costs or expenses of
administration incurred during the Chapter 11 Cases of a kind specified under sections 503(b), 507(a)(2),
507(b), or 1114(e)(2) of the Bankruptcy Code, including, without limitation, (a) the actual and necessary
costs and expenses incurred after the Commencement Date and through the Effective Date of preserving
the Estates and operating the businesses of the Debtors; (b) Restructuring Expenses; (c) Trustees Fees; and
(d) any Claim Allowed under section 503(b)(9) of the Bankruptcy Code.

                   1.9   Affiliate has the meaning set forth in section 101(2) of the Bankruptcy Code.

                 1.10     Allowed means, with reference to any Claim or Interest, a Claim or Interest
(a) arising on or before the Effective Date as to which (i) no objection to allowance or priority, and no
request for estimation or other challenge, including, without limitation, pursuant to section 502(d) of the
Bankruptcy Code or otherwise, has been interposed and not withdrawn within the applicable period fixed
by the Plan, or (ii) any objection has been determined in favor of the holder of the Claim or Interest by a
Final Order; (b) that is not identified in the Schedules as contingent, unliquidated, or disputed; (c) that is
compromised, settled, or otherwise resolved pursuant to the authority of the Debtors, GUC Trustee or Plan
Administrator, as applicable; (d) as to which the liability of the Debtors or GUC Trust, as applicable, and
                                                      1


RLF1 24035068v.1
                                                    A-0737
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 29 of 401 PageID #: 8262
            Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 6 of 79



the amount thereof are determined by a Final Order of a court of competent jurisdiction; or (e) expressly
allowed hereunder; provided, however, that notwithstanding the foregoing, (x) unless expressly waived by
the Plan, the Allowed amount of Claims or Interests shall be subject to, and shall not exceed the limitations
or maximum amounts permitted by the Bankruptcy Code, including sections 502 or 503 of the Bankruptcy
Code, to the extent applicable, and (y) the Plan Administrator and the GUC Trustee shall retain all claims
and defenses with respect to Allowed Claims that are Unimpaired pursuant to the Plan.

                 1.11    Alternative Transaction Structure means the implementation steps necessary to
consummate the Europe/ROW Sale Transaction pursuant to the Europe/ROW Purchaser’s election under
Section 2.08 of the Europe/ROW Purchase Agreement. The Europe/ROW Purchaser made such election
in accordance with the Europe/ROW Purchase Agreement and the Debtors filed the Alternative Transaction
Structure with the Plan Supplement at Docket No. 821.

                   1.12   Americas Closing means “Closing” as defined in the Americas Purchase
Agreement.

               1.13    Americas Purchase Agreement means that certain Stock and Asset Purchase
Agreement by and among Exide Technologies, Battery BidCo LLC, and Atlas Capital Resources III LP,
together with any and all related agreements and schedules in connection therewith, as amended,
supplemented or otherwise modified from time to time.

                1.14   Americas Sale Order means the Order (I) Approving the Purchase Agreement
Among Debtors and Buyer, (II) Authorizing Sale of Certain of Debtors’ Assets Free and Clear of Liens,
Claims, Encumbrances, and Other Interests, (III) Authorizing Assumption and Assignment of Certain
Executory Contracts and Unexpired Leases in Connection Therewith, and (IV) Granting Related Relief
entered by the Bankruptcy Court in the Chapter 11 Cases on August 6, 2020 (Docket No. 690).

              1.15    Americas Sale Transaction means the transaction to be effectuated pursuant to the
Americas Purchase Agreement.

                1.16   Aspen means, collectively, Aspen American Insurance Company, and Aspen
Specialty Insurance Company, solely in their capacity as providers of surety insurance to the Debtors
pursuant the Aspen Surety Bond Agreements.

                1.17    Aspen Surety Bond Agreements means the applicable agreements governing the
surety bond obligations of Aspen to the Debtors with respect to the Frisco Non-Performing Property.

                1.18   Asset means all of the rights, title, and interests of a Debtor in, and to property of
whatever type or nature, including, without limitation, real, personal, mixed, intellectual, tangible, and
intangible property.

              1.19        Assumed Liabilities means “Assumed Liabilities” as defined in the Europe/ROW
Purchase Agreement.

              1.20    Assumption Dispute means a pending objection relating to assumption or
assumption and assignment of an executory contract or unexpired lease pursuant to section 365 of the
Bankruptcy Code.

                1.21  Assumption Schedule means the schedule of executory contracts and unexpired
leases to be assumed by the Debtors and assigned to the Europe/ROW Purchaser, the Environmental

                                                     2


RLF1 24035068v.1
                                                   A-0738
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 30 of 401 PageID #: 8263
            Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 7 of 79



Response Trust, the Vernon Environmental Response Trust, or the Frisco Governmental Authorities, as
applicable, pursuant to the Plan and included in the Plan Supplement at Docket No. 821, as may be
amended, modified, or supplemented from time to time.

                 1.22     Avoidance Actions means any action commenced or that may be commenced by
or on behalf of the Debtors pursuant to sections 544, 545, 547, 548, 550 or 551 of the Bankruptcy Code or
under similar or related state or federal statutes and common law.

                  1.23    Ballot means each of the ballots distributed to the holders of Impaired Claims
entitled to vote on the Plan.

                1.24    Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. §§ 101, et
seq., as amended from time to time, as applicable to the Chapter 11 Cases.

                 1.25      Bankruptcy Court means the United States Bankruptcy Court for the District of
Delaware having jurisdiction over the Chapter 11 Cases and, to the extent of any reference made under
section 157 of title 28 of the United States Code, the unit of such District Court having jurisdiction over the
Chapter 11 Cases under section 151 of title 28 of the United States Code.

                 1.26   Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of the United States Code
and any Local Bankruptcy Rules of the Bankruptcy Court, in each case, as amended from time to time and
applicable to the Chapter 11 Cases.

                 1.27    Bidding Procedures means the procedures governing the auction and sale process
relating to any potential Sale Transaction, as approved by the Bankruptcy Court pursuant to the Bidding
Procedures Order.

                1.28    Bidding Procedures Order means that certain Order (I) Approving (A) Bidding
Procedures for Sales of Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Authorizing
Designation of Additional Stalking Horse Bidders, (D) Scheduling Auction for and Hearing to Approve
Sales of Debtors’ Assets, (E) Approving Form and Manner of Notice of Sale, Auction, and Sale Hearing,
(F) Approving Assumption and Assignment Procedures and Form and Manner of Notice of Assumption and
Assignment, and (G) Granting Related Relief, entered by the Bankruptcy Court in the Chapter 11 Cases on
June 19, 2020 (Docket No. 344).

               1.29     Business Day means any day other than a Saturday, a Sunday or any other day on
which banking institutions in New York, New York are required or authorized to close by law or executive
order.

                   1.30   California DTSC means the California Department of Toxic Substances Control.

                   1.31   Canada MOE means the Ontario Ministry of the Environment, Conservation and
Parks.

                 1.32    Canada Non-Performing Property means the Debtors’ non-performing property
located in Fort Erie, Ontario, Canada. For the purposes of the Plan, such property shall not be deemed to
be a “Non-Performing Property” as such term is used herein.



                                                      3


RLF1 24035068v.1
                                                    A-0739
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 31 of 401 PageID #: 8264
            Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 8 of 79



                 1.33   Canada NPP Claim means any civil Claim or Cause of Action by the Canada
MOE against the Debtors under Environmental Laws (including Environmental Laws of Canada) with
respect to the Canada Non-Performing Property.

                 1.34   Canada NPP Risk Management Measures Funds means the Cash deposit, in an
amount to be determined by the Debtors in consultation with the Requisite Noteholders, to be made by the
Debtors for the environmental risk management of the Canada Non-Performing Property.

                   1.35   Cash means legal tender of the United States of America.

                   1.36      Cause of Action means any action, Claim, cross-claim, third-party claim, cause of
action, controversy, dispute, demand, right, lien, indemnity, contribution, guaranty, suit, obligation,
liability, loss, debt, fee or expense, damage, interest, judgment, cost, account, defense, remedy, offset,
power, privilege, proceeding, license, and franchise of any kind or character whatsoever, known or
unknown, foreseen or unforeseen, existing or hereafter arising, contingent or non-contingent, matured or
unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively, whether arising before, on, or after the Commencement Date,
in contract or in tort, in law or in equity, or pursuant to any other theory of law (including, without limitation,
under any state or federal securities laws). Cause of Action also includes (a) any right of setoff,
counterclaim, or recoupment and any claim for breach of contract or for breach of duties imposed by law
or in equity, (b) the right to object to Claims or Interests, (c) any claim pursuant to section 362 or chapter 5
of the Bankruptcy Code or any other Avoidance Actions, (d) any claim or defense including fraud, mistake,
duress, and usury and any other defenses set forth in section 558 of the Bankruptcy Code, and (e) any claims
under any state law or foreign law, including, without limitation, any fraudulent transfer or similar claims.

                   1.37   Challenge Deadline means “Challenge Deadline” as defined in the DIP Order.

               1.38 Chapter 11 Cases means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by the Debtors on May 19, 2020, and styled In re Exide Holdings, Inc., Case
No. 20-11157 (CSS).

                   1.39   City of Frisco means the City of Frisco, Texas.

                   1.40   Claim has the meaning set forth in section 101(5) of the Bankruptcy Code.

                1.41     Class means any group of Claims or Interests classified as set forth in Section 3 of
the Plan pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

              1.42        Columbus Development Authority means the Development Authority of
Columbus, Georgia.

               1.43    Columbus Non-Performing Property means the Non-Performing Property located
at 3639 Joy Road, Columbus, Georgia.

                1.44    Columbus NPP Termination Documents means that certain Agreement
Regarding Termination Documents, by and between Exide Technologies and the Columbus Development
Authority, dated as of September 9, 2020, together with any and all related agreements and schedules in
connection therewith, as amended, supplemented or otherwise modified from time to time. The Columbus
NPP Termination Documents were filed with the Plan Supplement at Docket No. 821.


                                                        4


RLF1 24035068v.1
                                                      A-0740
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 32 of 401 PageID #: 8265
            Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 9 of 79



               1.45       Commencement Date means the date on which the Debtors commenced the
Chapter 11 Cases.

               1.46       Confirmation means the entry on the docket of the Chapter 11 Cases of the
Confirmation Order.

                1.47    Confirmation Date means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order.

                1.48   Confirmation Hearing means the hearing to be held by the Bankruptcy Court
regarding Confirmation of the Plan, as such hearing may be adjourned or continued from time to time.

                 1.49   Confirmation Order means an order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

                 1.50     Consenting Creditors means each of the holders of Superpriority Notes, Exchange
Priority Notes, or First Lien Notes that are party to the RSA together with their respective successors and
permitted assigns and any subsequent holders of Superpriority Notes, Exchange Priority Notes, or First
Lien Notes that become party to the RSA in accordance with the terms of the RSA.

                1.51    Creditors’ Committee means the statutory committee of unsecured creditors
appointed by the U.S. Trustee in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code.

                 1.52    Cure Amount means the payment of Cash or the distribution of other property (as
the parties may agree or the Bankruptcy Court may order) as necessary pursuant to section 365(b)(1)(A) of
the Bankruptcy Code to permit the Debtors to assume such executory contract or unexpired lease.

                  1.53    D&O Policy means any insurance policy that covers, among others, current or
former directors, members, trustees, managers, and officers liability issued at any time to or providing
coverage to the Debtors and all agreements, documents or instruments relating thereto, including any runoff
policies or tail coverage.

              1.54   Debtors means Exide Holdings, Inc.; Exide Technologies, LLC; Exide Delaware
LLC; Dixie Metals Company; and Refined Metals Corporation.

                1.55    Debtors in Possession means the Debtors in their capacity as debtors in possession
in the Chapter 11 Cases pursuant to sections 1101, 1107(a), and 1108 of the Bankruptcy Code.

                 1.56    Definitive Documents means the documents (including any related orders,
agreements, instruments, schedules or exhibits) that are necessary or desirable to implement, or otherwise
relate to the Europe/ROW Sale Transaction and the Global Settlement, including, but not limited to: (a) the
Plan; (b) the Disclosure Statement; (c) any motion seeking the approval of the adequacy of the Disclosure
Statement and solicitation of the Plan; (d) each of the documents comprising the Plan Supplement; (e) the
Confirmation Order; (f) the GUC Trust Agreement; and (g) the Environmental Settlement Documents.

                   1.57   DIP Agent means “DIP Agent” as defined in the DIP Order.

             1.58  DIP Claim means any Claim of the DIP Lenders or DIP Agent arising under the
DIP Loan Documents or the DIP Order. For the avoidance of doubt, DIP Claims includes all DIP
Obligations.

                                                    5


RLF1 24035068v.1
                                                  A-0741
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 33 of 401 PageID #: 8266
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 10 of 79



                   1.59   DIP Facility means “DIP Facility” as defined in the DIP Order.

                   1.60   DIP Lenders means “DIP Lenders” as defined in the DIP Order.

                   1.61   DIP Loan Documents means “DIP Loan Documents” as defined in the DIP Order.

                1.62     DIP Motion means the Motion of Debtors for (I) Authority to (A) Obtain
Postpetition Financing, (B) Use Cash Collateral, (C) Grant Liens and Provide Superpriority Administrative
Expense Status, (D) Grant Adequate Protection, (E) Modify the Automatic Stay, and (F) Schedule a Final
Hearing and (II) Related Relief (Docket No.26).

                   1.63   DIP Obligations means “DIP Obligations” as defined in the DIP Order.

                   1.64   DIP Order means the final order approving the DIP Motion (Docket No. 350).

                 1.65   Disallowed means, with respect to any Claim or Interest, that such Claim or
Interest has been determined by a Final Order or specified in a provision of the Plan not to be Allowed.

                 1.66     Disbursing Agent means the Plan Administrator; provided, that with respect to
distributions to holders of Allowed General Unsecured Claims, the GUC Trustee shall be the “Disbursing
Agent” and distribute the GUC Trust Assets as and when provided for in the GUC Trust Agreement.

                 1.67     Disclosure Statement means the disclosure statement filed by the Debtors in
support of the Plan, as approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code
(as may be amended, supplemented, or modified from time to time).

                 1.68    Disputed means with respect to a Claim or Interest, that (a) is neither Allowed nor
Disallowed under the Plan or a Final Order, nor deemed Allowed under sections 502, 503, or 1111 of the
Bankruptcy Code; or (b) the Debtors or any parties in interest have interposed a timely objection or request
for estimation, and such objection or request for estimation has not been withdrawn or determined by a
Final Order. If the Debtors, or any parties in interest, dispute only a portion of a Claim, such Claim shall
be deemed Allowed in any amount the Debtors, or any parties in interest, do not dispute, and Disputed as
to the balance of such Claim.

               1.69      Distribution means payment or distribution of consideration to holders of Allowed
Claims pursuant to this Plan.

               1.70    Distribution Date means a date or dates as determined by the Disbursing Agent in
accordance with the terms of the Plan, on which the Disbursing Agent makes a distribution to holders of
Allowed Claims.

                 1.71    Distribution Record Date means the Effective Date of the Plan or such other date
as determined by (a) the GUC Trustee with respect to General Unsecured Claims, (b) the Plan Administrator
with the consent of the Requisite Noteholders and applicable Trustee with respect to the Superpriority
Notes, Exchange Priority Notes, and First Lien Notes, or (c) the Plan Administrator with respect to all other
Allowed Claims. For the avoidance of doubt, the Distribution Record Date shall not apply to holders of
public securities.

                   1.72   DTC means the Depositary Trust Company or any successor securities clearing
agency.

                                                     6


RLF1 24035068v.1
                                                   A-0742
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 34 of 401 PageID #: 8267
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 11 of 79



                  1.73    Effective Date means the date on which all conditions to the effectiveness of the
Plan set forth in Section 9 hereof have been satisfied or waived in accordance with the terms of the Plan.

                   1.74   Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.

                1.75    Environmental Global Settlement Payment means the $7,412,477 Cash payment
to be made to the Environmental Response Trust by the Transferred Entities on the Effective Date pursuant
to the Global Settlement with respect to the Transferred Non-Performing Properties.

                  1.76     Environmental Laws means any federal, state, or local laws, including ordinances,
statutes, common law, codes, rules, regulations, orders, or decrees, now or hereinafter in effect, relating to
(a) pollution, (b) the protection or regulation of human health, natural resources, or the environment, (c) the
management of hazardous materials, or (d) the release of hazardous materials into the environment.

                1.77   Environmental NPP Claim means any Transferred NPP Claim, Vernon NPP
Claim, or Frisco NPP Claim. For the avoidance of doubt, all Environmental NPP Claims are unsecured
Claims against a Debtor and are not entitled to priority under the Bankruptcy Code or any order of the
Bankruptcy Court.

               1.78   Environmental Response Trust means the trust established pursuant to the
Environmental Trust Agreements and the Environmental Settlement Agreement with respect to the
Transferred Non-Performing Properties.

                1.79    Environmental Settlement Agreement means that certain Consent Decree and
Settlement Agreement Regarding the Non-Performing Properties, among the Debtors, the Consenting
Creditors, the Europe/ROW Purchaser, the Transferred Entities, each of the Settling Governmental
Authorities, and Westchester relating to the Non-Performing Properties, substantially in the form of the
version dated September 22, 2020 and filed at Docket No. 869, the final version of which shall be in form
and substance as agreed to by such parties and filed with the Bankruptcy Court prior to the Effective Date.

               1.80     Environmental Settlement Documents means the Environmental Settlement
Agreement, the Environmental Trust Agreements, the Vernon Environmental Trust Agreement, and any
other documents or instruments required by such documents.

                   1.81   Environmental Sureties means, collectively, Westchester and Aspen.

                1.82    Environmental Trust Agreements means one or more trust agreements by and
among the Debtors, the Settling Governmental Authorities, the Transferred Entities, and the Environmental
Trustee, in form and substance as agreed to by such parties and filed with the Court and consistent with the
Environmental Settlement Agreement and Section 5 of the Plan.

                1.83    Environmental Trust Assets shall, pursuant to the Global Settlement, consist of
(a) the Environmental Global Settlement Payment, (b) the contributions by Westchester in accordance with
the terms of the Environmental Trust Agreements with respect to the Transferred Non-Performing
Properties, (c) the Transferred Non-Performing Properties or any proceeds thereof to the extent a
Transferred Non-Performing Property is sold prior to the Effective Date, and (d) the Environmental Trust
Causes of Action.

               1.84   Environmental Trust Beneficial Interests means the beneficial interests in the
Environmental Response Trust.

                                                      7


RLF1 24035068v.1
                                                     A-0743
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 35 of 401 PageID #: 8268
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 12 of 79



                1.85     Environmental Trust Cause of Action means any Claim, debt, right or Cause of
Action of the Debtors against any Person or Entity that is not a Released Party or an Exculpated Party,
including an insurer, relating to any response, removal, investigation, sampling, remediation, reclamation,
closure, post-closure, corrective action, engineering controls, institutional controls, deed restrictions,
oversight costs and operation, monitoring, and maintenance activities authorized or required under
Environmental Laws with respect to any Transferred Non-Performing Property.

                 1.86     Environmental Trustee means the Person or Entity approved by the Bankruptcy
Court to serve as the trustee of the Environmental Response Trust, and any successor thereto in accordance
with the Environmental Trust Agreements.

                1.87    Estate or Estates means individually or collectively, the estate or estates of the
Debtors created under section 541 of the Bankruptcy Code.

                   1.88   Europe/ROW Closing means “Closing” as defined in the Europe/ROW Purchase
Agreement.

               1.89    Europe/ROW Purchase Agreement means that certain Stock and Asset Purchase
Agreement, by and between Exide Holdings, Inc., the other seller parties, and the Europe/ROW Purchaser,
together with any and all related agreements and schedules in connection therewith, as amended,
supplemented or otherwise modified from time to time.

                   1.90   Europe/ROW Purchaser means EIH Europe Acquisition LLC.

            1.91     Europe/ROW Sale Transaction means the sale of the Acquired Assets to the
Europe/ROW Purchaser pursuant to the Europe/ROW Purchase Agreement.

                1.92      European Bridge Notes means the notes issued pursuant to the European Bridge
Notes Indenture.

                 1.93     European Bridge Notes Indenture means that certain indenture, to be entered into
by and between non-Debtor Exide International Holdings LP, as issuer, the guarantors party thereto, and
U.S. Bank National Association, as trustee and collateral agent, documenting the terms of an interim
financing facility in accordance with the Europe/ROW Purchase Agreement, the proceeds of which may be
used to fund, among other things, the Global Settlement Payments by the Transferred Entities.

                1.94     Exchange Priority and First Lien Notes Indenture means that certain indenture,
by and among Exide Technologies, as issuer, the guarantor parties thereto, and the Exchange Priority and
First Lien Notes Trustee, dated as of June 25, 2019, as amended, supplemented or otherwise modified from
time to time.

                 1.95     Exchange Priority and First Lien Notes Trustee means U.S. Bank National
Association, in its capacity as trustee and collateral agent under the Exchange Priority and First Lien Notes
Indenture.

                 1.96  Exchange Priority Notes means the 11% Exchange Priority Notes due 2024 issued
pursuant to the Exchange Priority and First Lien Notes Indenture.

               1.97    Exchange Priority Notes Charging Lien means any Lien or other priority in
payment to which the Exchange Priority and First Lien Notes Trustee is entitled, pursuant to the Exchange

                                                     8


RLF1 24035068v.1
                                                   A-0744
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 36 of 401 PageID #: 8269
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 13 of 79



Priority and First Lien Notes Indenture, against distributions to be made to the holders of the Exchange
Priority Notes under this Plan or otherwise, for payment of any Exchange Priority Notes Indenture Trustee
Fees.

                 1.98    Exchange Priority Notes Claim means a Claim arising under the Exchange
Priority and First Lien Notes Indenture relating to the Exchange Priority Notes issued thereunder.

                  1.99     Exchange Priority Notes Indenture Trustee Fees means the reasonable
compensation, fees, expenses, disbursements and claims for indemnity, subrogation, and contribution
including, without limitation, attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and
disbursements, incurred by or owed to the Exchange Priority and First Lien Notes Trustee, whether prior
to or after the Petition Date, and whether prior to or after the consummation of the Plan, under the Exchange
Priority and First Lien Notes Indenture with respect to the Exchange Priority Notes.

                  1.100 Exculpated Parties means collectively: (a) the Debtors, (b) the Wind-Down
Estates, (c) the Plan Administrator, (d) each of the DIP Lenders and the DIP Agent, (e) the Creditors’
Committee and each of its members in their capacity as such, (f) the GUC Trust, (g) the GUC Trustee, (h)
the Trustees, (i) the Consenting Creditors, and (j) with respect to each of the foregoing Persons or Entities
in clauses (a) through (i), all of their Related Parties who acted on their behalf in connection with the matters
as to which exculpation is provided herein.

                   1.101   Exide International means non-Debtor Exide International Holdings, LP.

                   1.102   Exide Technologies means Exide Technologies, LLC.

                1.103 Fee Claim means a Claim for professional services rendered or costs incurred on
or after the Commencement Date through the Effective Date by professional persons retained by the
Debtors or the Creditors’ Committee pursuant to sections 327, 328, 329, 330, 331, 503(b) or 1103 of the
Bankruptcy Code in the Chapter 11 Cases.

                  1.104 Final Order means an order or judgment of a court of competent jurisdiction that
has been entered on the docket maintained by the clerk of such court and is in full force and effect, which
has not been reversed, vacated, or stayed and as to which (a) the time to appeal, petition for certiorari, or
move for a new trial, reargument, or rehearing has expired and as to which no appeal, petition for certiorari,
or other proceedings for a new trial, reargument, or rehearing shall then be pending, or (b) if an appeal, writ
of certiorari, new trial, reargument, or rehearing thereof has been sought, such order or judgment shall have
been affirmed by the highest court to which such order was appealed, or certiorari shall have been denied,
or a new trial, reargument, or rehearing shall have been denied or resulted in no modification of such order,
and the time to take any further appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing shall have expired; provided, however, that no order or judgment shall fail to be a “Final Order”
solely because of the possibility that a motion under Rules 59 or 60 of the Federal Rules of Civil Procedure
or any analogous Bankruptcy Rule (or any analogous rules applicable in another court of competent
jurisdiction) or sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed with respect to
such order or judgment.

                 1.105 First Lien Notes means the 11% First Lien Senior Secured Notes due 2024 issued
pursuant to the Exchange Priority and First Lien Notes Indenture.

               1.106 First Lien Notes Charging Lien means any Lien or other priority in payment to
which the Exchange Priority and First Lien Notes Trustee is entitled, pursuant to the Exchange Priority and

                                                       9


RLF1 24035068v.1
                                                     A-0745
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 37 of 401 PageID #: 8270
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 14 of 79



First Lien Notes Indenture, against distributions to be made to the holders of the First Lien Notes under this
Plan or otherwise, for payment of any First Lien Notes Indenture Trustee Fees.

                1.107 First Lien Notes Claim means a Claim arising under the Exchange Priority and
First Lien Notes Indenture relating to the First Lien Notes issued thereunder.

                  1.108 First Lien Notes Indenture Trustee Fees means the reasonable compensation,
fees, expenses, disbursements and claims for indemnity, subrogation, and contribution including, without
limitation, attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and disbursements, incurred
by or owed to the Exchange Priority and First Lien Notes Trustee, whether prior to or after the Petition
Date, and whether prior to or after the consummation of the Plan, under the Exchange Priority and First
Lien Notes Indenture with respect to the First Lien Notes.

                 1.109 Former Officers and Directors means any Person that served in a capacity as an
officer or director of any of the Debtors, other than those (a) Persons that were officers or directors of the
Debtors immediately prior to the Americas Closing or (b) Persons that are officers or directors of the
Debtors immediately prior to the Effective Date.

               1.110 Frisco Assets shall, pursuant to the Global Settlement, consist of: (a) the Frisco
Global Settlement Payment, (b) the contributions by Aspen in accordance with the Frisco Settlement
Agreement, and (c) the Frisco Non-Performing Property.

                   1.111   Frisco CDC means the Frisco Community Development Corporation.

               1.112 Frisco Global Settlement Payment means the $100,000 Cash payment to be made
to TCEQ by the Transferred Entities on the Effective Date pursuant to the Global Settlement.

                 1.113 Frisco Governmental Authority means each of (a) TCEQ, (b) the City of Frisco,
and (c) the Frisco CDC.

                1.114 Frisco Non-Performing Property means the Non-Performing Property located at
7471 South Fifth Street, Frisco, Texas.

               1.115 Frisco NPP Claim means any civil Claim or Cause of Action by the Frisco
Governmental Authorities against the Debtors under Environmental Laws with respect to or arising out of
the Frisco Non-Performing Property.

                1.116 Frisco Settlement Agreement means that certain Consent Decree and Settlement
Agreement Regarding the Non-Performing Exide Frisco Site, by and among the Debtors, the Consenting
Creditors, the Europe/ROW Purchaser, the Transferred Entities, the Frisco Governmental Authorities, and
Aspen relating to the Frisco Non-Performing Property, substantially in the form of the version dated
September 10, 2020 and filed with the Plan Supplement at Docket No. 821, the final version of which shall
be in form and substance as agreed to by such parties and filed with the Bankruptcy Court prior to the
Effective Date.

                1.117 General Unsecured Claim means any unsecured Claim against any Debtor, other
than an Intercompany Claim or an Environmental NPP Claim, that is not entitled to priority under the
Bankruptcy Code or any order of the Bankruptcy Court. The Legacy Notes Claims shall constitute General
Unsecured Claims against Holdings. For the avoidance of doubt, Environmental NPP Claims shall not
constitute General Unsecured Claims.

                                                     10


RLF1 24035068v.1
                                                    A-0746
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 38 of 401 PageID #: 8271
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 15 of 79



                   1.118   Global Settlement shall have the meaning ascribed to such term in Section 5.2(a)
of the Plan.

                 1.119 Global Settlement Documents means the Plan, the Definitive Documents
contained in the Plan Supplement comprising the Global Settlement, and the Environmental Settlement
Documents, each of which shall be acceptable in form and substance to each of the Global Settlement
Parties. For the avoidance of doubt, the Global Settlement Parties acknowledge and agree that the Plan is
acceptable, subject to any consent rights contained in Section 12.4 hereof.

              1.120 Global Settlement Party means each of the Debtors, the Consenting Creditors, the
Creditors’ Committee, the Settling Governmental Authorities, and the Environmental Sureties.

                1.121 Global Settlement Payments means, collectively, the Environmental Global
Settlement Payment, the Vernon Global Settlement Payment (subject to the satisfaction of the Payment
Condition), the Frisco Global Settlement Payment, and the GUC Global Settlement Payment.

                1.122 Governmental Unit has the meaning set forth in section 101(27) of the Bankruptcy
Code; provided, that for the avoidance of doubt, the term “Governmental Unit” shall not include the PBGC.

               1.123 GUC Global Settlement Payment means the $2,400,000 Cash payment to be made
to the GUC Trust by the Transferred Entities on the Effective Date pursuant to the Global Settlement.

              1.124        GUC Trust means the trust established under the Plan in accordance with the GUC
Trust Agreement.

                 1.125 GUC Trust Agreement means that certain General Unsecured Creditors’ Trust
Agreement to be entered into by the Debtors, the GUC Trustee, the Requisite Noteholders, and the
Creditors’ Committee, substantially in the form of the version dated September 10, 2020 and filed with the
Plan Supplement at Docket No. 821, the final version of which shall be in form and substance as agreed to
by such parties and filed with the Bankruptcy Court prior to the Effective Date.

               1.126 GUC Trust Assets shall, pursuant to the Global Settlement, consist of: (a) the GUC
Global Settlement Payment, and (b) the GUC Trust Causes of Action.

                  1.127 GUC Trust Beneficial A Interests means beneficial interests in the GUC Trust
entitling the respective holder to its Pro Rata share of the GUC Trust Assets in accordance with the GUC
Trust Agreement.

                 1.128 GUC Trust Beneficial B Interests means beneficial interests in the GUC Trust
entitling the respective holder to its Pro Rata share of the GUC Trust Assets after the GUC Trust has
distributed Cash to holders of Allowed General Unsecured Claims in an aggregate amount equal to the
GUC Global Settlement Payment.

                1.129 GUC Trust Causes of Action means (a) all Avoidance Actions, (b) Causes of
Action of the Debtors against Former Officers and Directors, and (c) Causes of Action of the Debtors arising
under commercial tort law; provided, that GUC Trust Causes of Action shall exclude (a) all Avoidance
Actions or Causes of Action against any Released Party, Exculpated Party, ABL Lender, or ABL Agent,
(b) the Environmental Trust Causes of Action, (c) the Vernon Environmental Trust Causes of Action, (d)
any Causes of Action settled pursuant to the Global Settlement, and (e) any other Causes of Actions of the
Debtors, including those arising under sections 542 or 549 of the Bankruptcy Code.

                                                     11


RLF1 24035068v.1
                                                    A-0747
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 39 of 401 PageID #: 8272
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 16 of 79



                1.130 GUC Trustee means the Person or Entity selected by the Creditors’ Committee to
serve as the trustee of the GUC Trust, and any successor thereto in accordance with the GUC Trust
Agreement.

                   1.131   Holdings means Exide Holdings, Inc.

               1.132 Holdings Equity Interests means all Interests in Holdings, including Holdings
Stock and any options, warrants or rights to acquire any such Interests.

                   1.133   Holdings Stock means all common stock and preferred stock in Holdings.

               1.134 Impaired means, with respect to a Claim, Interest or Class of Claims or Interests,
“impaired” within the meaning of section 1124 of the Bankruptcy Code.

                1.135 Insured Claim means any Claim or portion of a Claim that is, or may be, insured
under any of the Debtors’ insurance policies.

                 1.136 Intercompany Claim means a Claim against any Debtor by another Debtor or non-
Debtor Affiliate of such other Debtor.

                   1.137   Intercompany Interest means an Interest in a Debtor other than a Holdings Equity
Interest.

                 1.138 Intercreditor Agreement means that certain Amended and Restated Intercreditor
Agreement, by and between the ABL Agents and U.S. Bank, in its separate capacities as trustee and
collateral agent under each of the Superpriority Notes Indenture, the Exchange Priority and First Lien Notes
Indenture, and the 2020 Legacy First Lien Notes Indenture, dated June 17, 2019, as amended, supplemented
or otherwise modified from time to time.

                  1.139 Interest means any equity security (as defined in section 101(16) of the
Bankruptcy Code) of a Debtor, including all shares, common stock, preferred stock, or other instrument
evidencing any fixed or contingent ownership interest in any Debtor, whether or not transferable, and any
option, warrant, or other right, contractual or otherwise, to acquire any such interest in the Debtors, whether
fully vested or vesting in the future, including, without limitation, equity or equity-based incentives, grants,
or other instruments issued, granted or promised to be granted to current or former employees, directors,
officers, or contractors of the Debtors, to acquire any such interests in the Debtors that existed immediately
before the Effective Date.

                1.140 June 2019 Financing means the new money investment and debt exchange of
existing debt by the Debtors’ lender group completed in June 2019, as described in Article III of the
Disclosure Statement.

                1.141 Legacy Notes means the 3.79% Second Lien Deferred Payment Notes due 2022,
the 11% First Lien Senior Secured Notes due 2020, and the 11% First Lien Senior Secured Notes due 2022
issued pursuant to the Legacy Notes Indentures.

                1.142 Legacy Notes Charging Lien means any Lien or other priority in payment to which
the Legacy Notes Trustee is entitled, pursuant to the Legacy Notes Indentures, against distributions to be
made to the holders of the Legacy Notes Claims under this Plan or otherwise, for payment of any Legacy
Notes Indenture Trustee Fees.

                                                      12


RLF1 24035068v.1
                                                     A-0748
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 40 of 401 PageID #: 8273
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 17 of 79



                1.143 Legacy Notes Indentures means, collectively, the (a) Legacy Second Lien Notes
Indenture, (b) the 2020 Legacy First Lien Notes Indenture, and (c) the 2022 Legacy First Lien Notes
Indenture.

                   1.144 Legacy Notes Indenture Trustee Fees means the reasonable compensation, fees,
expenses, disbursements and claims for indemnity, subrogation, and contribution including, without
limitation, attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and disbursements, incurred
by or owed to the Legacy Notes Trustee, whether prior to or after the Commencement Date, and whether
prior to or after the consummation of the Plan, under the Legacy Notes Indentures.

                 1.145 Legacy Notes Trustee means Delaware Trust Company, in its capacity as
successor trustee and collateral agent under the Legacy Notes Indentures.

               1.146 Legacy Second Lien Notes Indenture means that certain indenture, by and
between Holdings, as issuer, and U.S. Bank National Association, as trustee, dated as of June 30, 2015, as
amended, supplemented or otherwise modified from time to time.

                   1.147   Legacy Notes Claims means Claims arising under any of the Legacy Notes
Indentures.

                   1.148   Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

                 1.149 Net Cash Proceeds means (a) all Cash of the Debtors realized from their business
or Wind-Down operations or the Sale Transaction Proceeds less (b) the amount of Cash (i) necessary to pay
holders of Allowed (or reserve for Disputed) Administrative Expense Claims, Fee Claims, Restructuring
Expenses, Trustees Fees, Priority Tax Claims, DIP Claims, ABL Claims, Priority Non-Tax Claims, and
Other Secured Claims; (ii) estimated and reserved by the Debtors or the Plan Administrator with the
reasonable consent of the Requisite Noteholders to adequately fund the Wind-Down; (iii) necessary to
satisfy any Statutory Fees required to be paid in accordance with the Bankruptcy Code, the Bankruptcy
Rules or any order of the Bankruptcy Court; and (iv) necessary to satisfy the Debtors’ obligations under the
Europe/ROW Purchase Agreement and the Global Settlement (including the turnover to the Environmental
Response Trust or the Vernon Environmental Response Trust of any sale proceeds of the Transferred Non-
Performing Properties or the Vernon Non-Performing Property, as applicable, received prior to the
Effective Date or the Global Settlement Payments, to the extent received by the Debtors from the
Transferred Entities pursuant to Section 5.2(h) hereof).

                   1.150   New Board means the new board of directors of Holdings on and after the Effective
Date.

                   1.151   Non-Performing Properties means the properties set forth on Schedule 2 attached
hereto.

                1.152 Notes Deficiency Claims means the deficiency Claims on account of indebtedness
under the Superpriority Notes Indenture or the Exchange Priority and First Lien Notes Indenture under
section 506(a) of the Bankruptcy Code.

                 1.153 Optimization means the internal reorganization of the Debtors completed in
December 2019, as described in Article III of the Disclosure Statement, that was the subject of the
investigation by the sub-committee of the special committee of the Debtors’ board of directors.


                                                      13


RLF1 24035068v.1
                                                    A-0749
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 41 of 401 PageID #: 8274
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 18 of 79



                 1.154 Other Secured Claim means a Secured Claim, other than (a) the ABL Claims, (b)
the Superpriority Notes Guarantee Claims, (c) the Exchange Priority Notes Claims, (d) the First Lien Notes
Claims, and (e) the DIP Claims.

                 1.155 Payment Condition means the approval by the Bankruptcy Court of the release by
the California state governmental agencies, including the California DTSC, set forth in Section 10.6 in
favor of the Europe ROW Purchaser, the Transferred Entities, and the Consenting Creditors.

                   1.156   PBGC means the Pension Benefit Guaranty Corporation.

               1.157 PBGC Claims means all Claims of the PBGC, including any UBL Claim or any
Claim for plan termination premiums under section 4006 of ERISA, against Holdings or Exide
Technologies or any member of each entity’s “controlled group” as that term is defined in ERISA section
4001(a)(14) based upon or relating to the Pension Plan or any agreements relating thereto.

                1.158 Pension Plan means the following Pension Plan as to which Holdings was the plan
sponsor, as such term is defined in ERISA Section 3(16)(B): Exide Technologies Retirement Plan.

                   1.159   Permitted Liens means “Permitted Liens” as defined in the Europe/ROW Purchase
Agreement.

                1.160 Person means an individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, limited liability partnership, trust, estate, unincorporated
organization, Governmental Unit or other Entity.

                1.161 Plan means this joint chapter 11 plan, including the exhibits hereto and the Plan
Supplement, as the same may be amended or modified from time to time in accordance with Section 12.4
herein.

                 1.162 Plan Administrator means the person or entity selected by the Debtors charged
with overseeing the tasks outlined in Section 5.5 of this Plan, or any successor appointed by the New Board.
The identity of the Plan Administrator shall be filed with the Bankruptcy Court prior to the Confirmation
Hearing.

                 1.163 Plan Supplement means a supplemental appendix to the Plan containing, among
other things, forms or term sheets of applicable documents, schedules and exhibits to the Plan to be filed
with the Court, including, but not limited to, the following: (a) Assumption Schedule, (b) GUC Trust
Agreement, (c) Environmental Settlement Agreement, (d) Environmental Trust Agreements, (e) Frisco
Settlement Agreement, (f) Vernon Environmental Trust Agreement, and (g) Columbus NPP Termination
Documents. The first Plan Supplement was filed at least seven (7) days prior to the deadline to objection
to confirmation of the Plan; provided, that through the Effective Date, the Debtors shall have the right to
amend any documents contained in, and exhibits to, any Plan Supplement subject to the requirements of
Section 12.4 of the Plan and except that the Debtors shall not have the right to amend any Environmental
Settlement Document without the consent of the Settling Governmental Authorities.

                1.164 Postpetition Accounts Payable means any postpetition Cure Amount due or
accrued on account of any executory contract or unexpired lease designated for assignment and assumption
to the Environmental Response Trust, the Vernon Environmental Response Trust, or the Frisco
Governmental Authorities (other than TCEQ) pursuant to the Environmental Settlement Documents or the
Frisco Settlement Agreement, as applicable.

                                                    14


RLF1 24035068v.1
                                                   A-0750
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 42 of 401 PageID #: 8275
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 19 of 79



                   1.165   Prerequisite Condition has the meaning set forth in Section 9.1(k) hereof.

               1.166 Priority Non-Tax Claim means any Claim other than an Administrative Expense
Claim or a Priority Tax Claim, entitled to priority in payment as specified in section 507(a) of the
Bankruptcy Code.

                 1.167 Priority Tax Claim means any secured or unsecured Claim of a Governmental Unit
of the kind entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy
Code.

                  1.168 Pro Rata means the proportion that an Allowed Claim or Interest in a particular
Class bears to the aggregate amount of Allowed Claims or Interests in that Class, or the proportion that
Allowed Claims or Interests in a particular Class bear to the aggregate amount of Allowed Claims and
Disputed Claims or Allowed Interests and Disputed Interests in a particular Class and other Classes entitled
to share in the same recovery as such Class under the Plan.

                1.169 Professional Fee Escrow Account means “Professional Fee Escrow Account” as
defined in the DIP Order.

               1.170       Proof of Claim means a proof of Claim filed against any of the Debtors in the
Chapter 11 Cases.

                 1.171 Related Parties means with respect to any Exculpated Party or Released Party: (a)
such Entities’ successors and assigns, subsidiaries, Affiliates, managed accounts or funds, (b) all of their
respective current and former officers, directors, principals, stockholders (and any fund managers,
fiduciaries or other agents of stockholders with any involvement with the Debtors), members, partners,
employees, agents, advisory board members, financial advisors, attorneys, accountants, investment
bankers, consultants, representatives, management companies, fund advisors and other professionals, solely
to the extent such persons and entities acted on the behalf of the Released Parties in connection with the
matters as to which exculpation or releases are provided in the Plan, and (c) such persons’ respective heirs,
executors, estates, servants and nominees; provided, that the Former Officers and Directors of the Debtors
shall not be “Related Parties.”

                 1.172 Released Parties means collectively: (a) the Debtors, (b) each of the Consenting
Creditors, (c) the Trustees, (d) the Europe/ROW Purchaser, (e) the Transferred Entities, (f) each of the DIP
Lenders and the DIP Agent, (g) the Creditors’ Committee and each of its members in their capacity as such,
and with respect to each of the foregoing entities in clauses (a) through (g), such Entities’ respective Related
Parties.

                   1.173   Releasing Parties has the meaning set forth in Section 10.6 hereof.

                 1.174 Requisite Noteholders means, collectively, as of date of determination,
Consenting Creditors who collectively hold at least two-thirds of the aggregate outstanding principal
amount of each of (a) the Exchange Priority Notes held by all Consenting Creditors at such time, (b) the
First Lien Notes held by all Consenting Creditors at such time, and (c) the Superpriority Notes held by all
Consenting Creditors at such time. For the avoidance of doubt, the term “Requisite Noteholders” as used
herein shall not hold the same meaning as the same or similar terms contained in the Exchange Priority and
First Lien Notes Indenture or the Superpriority Notes Indenture.



                                                      15


RLF1 24035068v.1
                                                     A-0751
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 43 of 401 PageID #: 8276
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 20 of 79



                1.175 Restructuring Expenses means the reasonable and documented fees, costs, and
expenses of (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, (b) Young Conaway Stargatt & Taylor
LLP, and (c) CMD Global Advisors, LLC.

                1.176 RSA means that certain Restructuring Support Agreement, dated as of May 18,
2020, by and among the Debtors and the Consenting Creditors, as the same may be amended, supplemented,
or modified from time to time in accordance with its terms.

                 1.177 Sale Transaction means any transaction or series of transactions pursuant to one
or more of (a) the Americas Sale Transaction, (b) the Europe/ROW Sale Transaction, (c) the Wind-Down,
or (d) any other sale of Assets (other than the sale of any Non-Performing Property) of any of the Debtors
prior to the Effective Date.

              1.178 Sale Transaction Proceeds means the net cash proceeds received by the Debtors,
the Plan Administrator, or the Wind-Down Estates, as applicable, pursuant one or more of the Sale
Transactions.

                  1.179 Schedules means the schedules of assets and liabilities and the statements of
financial affairs filed by the Debtors under section 521 of the Bankruptcy Code, Bankruptcy Rule 1007,
and the Official Bankruptcy Forms of the Bankruptcy Rules, as such schedules and statements have been
or may be supplemented or amended from time to time.

                  1.180 Secured Claim means a Claim (a) secured by a Lien on collateral to the extent of
the value of such collateral as (i) set forth in this Plan, (ii) agreed to by the holder of such Claim and the
Debtors, or (iii) determined by a Final Order in accordance with section 506(a) of the Bankruptcy Code; or
(b) secured by the amount of any right of setoff of the holder thereof in accordance with section 553 of the
Bankruptcy Code.

                1.181 Settling Governmental Authorities means the Persons and Entities listed on
Schedule 1 attached hereto, and each of their respective successors.

                   1.182   Single Share has the meaning set forth in Section 4.11(b) hereof.

                1.183 Statutory Fees means all fees and charges assessed against the Estates pursuant to
sections 1911 through 1930 of chapter 123 of title 28 of the United States Code.

                1.184 Subordinated Securities Claim means a Claim subject to subordination under
section 510(b) of the Bankruptcy Code.

                   1.185   Subsequent Condition has the meaning set forth in Section 9.1(k) hereof.

                   1.186   Successful Bid has the meaning set forth in the Bidding Procedures Order.

               1.187 Superpriority Note Documents means “Note Documents” as defined in the
Superpriority Notes Indenture.

               1.188 Superpriority Notes means the 10.75% Superpriority Lien Senior Secured Notes
due 2021 issued pursuant to the Superpriority Notes Indenture.

                1.189 Superpriority Notes Charging Lien means any Lien or other priority in payment
to which the Superpriority Notes Trustee is entitled, pursuant to the Superpriority Notes Indenture, against
                                                     16


RLF1 24035068v.1
                                                    A-0752
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 44 of 401 PageID #: 8277
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 21 of 79



distributions to be made to the holders of the Superpriority Notes under this Plan or otherwise, for payment
of any Superpriority Notes Indenture Trustee Fees.

                1.190 Superpriority Notes Guarantee Claim means a Secured Claim arising under the
Superpriority Notes Indenture against Debtors Holdings and Exide Technologies, as guarantors.

                 1.191 Superpriority Notes Indenture means that certain indenture, by and among Exide
International, as issuer, the guarantor parties thereto, and the Superpriority Notes Trustee, dated as of June
17, 2019, as amended, supplemented or otherwise modified from time to time.

                  1.192 Superpriority Notes Indenture Trustee Fees means the reasonable compensation,
fees, expenses, disbursements and claims for indemnity, subrogation, and contribution including, without
limitation, attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and disbursements, incurred
by or owed to the Superpriority Notes Trustee, whether prior to or after the Petition Date, and whether prior
to or after the consummation of the Plan, under the Superpriority Notes Indenture with respect to the
Superpriority Notes.

                 1.193 Superpriority Notes Trustee means U.S. Bank National Association, in its
capacity as trustee and collateral agent under the Superpriority Notes Indenture.

               1.194 Superpriority Security Documents means “Security Documents” as defined in the
Superpriority Notes Indenture.

                   1.195   Tax Code means the Internal Revenue Code of 1986, as amended,

                   1.196   TCEQ means the Texas Commission on Environmental Quality.

                   1.197   Transferred Assets has the meaning set forth in the Europe/ROW Purchase
Agreement.

              1.198 Transferred Entities means “Transferred Entities” as defined in the Europe/ROW
Purchase Agreement and listed on Schedule 3 hereto, including their respective successors and assigns.

              1.199 Transferred Equity Interests means “Transferred Equity Interests” as defined in
the Europe/ROW Purchase Agreement.

                 1.200 Transferred Non-Performing Properties means (a) the Non-Performing
Properties (other than the Vernon Non-Performing Property and the Frisco Non-Performing Property) and
(b) the related personal property and equipment transferred to the Environmental Response Trust on the
Effective Date pursuant to the Environmental Settlement Agreement.

                1.201 Transferred NPP Claim means any civil Claim or Cause of Action by the Settling
Governmental Authorities against the Debtors under Environmental Laws with respect to, or arising out of,
the Transferred Non-Performing Properties.

              1.202 Treasury Regulation means the final, temporary and proposed regulations
promulgated under the Tax Code.

               1.203 Trustees means, collectively, (a) the Superpriority Notes Trustee, and (b) the
Exchange Priority and First Lien Notes Trustee.

                                                     17


RLF1 24035068v.1
                                                    A-0753
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 45 of 401 PageID #: 8278
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 22 of 79



                1.204 Trustees Charging Liens means, collectively, (a) the Superpriority Notes
Charging Lien (b) the Exchange Priority Notes Charging Lien, (c) the First Lien Notes Charging Lien, and
(d) the Legacy Notes Charging Lien.

                 1.205 Trustees Fees means, collectively, (a) the Superpriority Notes Indenture Trustee
Fees, (b) the Exchange Priority Notes Indenture Trustee Fees, and (c) the First Lien Notes Indenture Trustee
Fees.

                  1.206 UBL Claim means any and all Claims of the PBGC for the “unfunded benefit
liabilities” together with interest of the Pension Plan under ERISA Section 4062(b)(1)(A) against Holdings
or Exide Technologies or any member of each entity’s “controlled group” as that term is defined in ERISA
section 4001(a)(14).

                  1.207 Unexpired Lease means a lease to which one or more of the Debtors is a party that
is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

                  1.208 Unimpaired means, with respect to a Claim, Interest or Class of Claims or
Interests, not “impaired” within the meaning of section 1123(a)(4) and 1124 of the Bankruptcy Code.

               1.209 Vernon Environmental Response Trust means the trust established pursuant to
the Vernon Environmental Trust Agreement and the Environmental Settlement Agreement with respect to
the Vernon Non-Performing Property, in accordance with the Environmental Settlement Agreement.

                 1.210 Vernon Environmental Trust Agreement means the trust agreement by and
among the Debtors, the United States on behalf of the U.S. Environmental Protection Agency, the
Transferred Entities, and the Vernon Environmental Trustee, in form and substance as agreed to by such
parties and filed with the Court and consistent with the Environmental Settlement Agreement and Section
5 of the Plan.

                 1.211 Vernon Environmental Trust Assets shall, pursuant to the Global Settlement and
Section 5.2(e) hereof, consist of (a) the Vernon Global Settlement Payment, (b) the Vernon Non-Performing
Property or any proceeds thereof to the extent the Vernon Non-Performing Property is sold prior to the
Effective Date, and (c) the Vernon Environmental Trust Causes of Action.

               1.212 Vernon Environmental Trust Beneficial Interests means the beneficial interests
in the Vernon Environmental Response Trust.

                 1.213 Vernon Environmental Trust Cause of Action means any Claim, debt, right or
Cause of Action of the Debtors against any Person or Entity that is not a Released Party or an Exculpated
Party, including an insurer, relating to any response, removal, investigation, sampling, remediation,
reclamation, closure, post-closure, corrective action, engineering controls, institutional controls, deed
restrictions, oversight costs and operation, monitoring, and maintenance activities authorized or required
under Environmental Laws with respect to the Vernon Non-Performing Property.

                 1.214 Vernon Environmental Trustee means the Person or Entity approved by the
Bankruptcy Court to serve as the trustee of the Vernon Environmental Response Trust, and any successor
thereto in accordance with the Vernon Environmental Trust Agreement.

               1.215 Vernon Global Settlement Payment means the $2,587,523 Cash payment to be
made to the Vernon Environmental Response Trust or the Vernon Standby Trust in accordance with the

                                                    18


RLF1 24035068v.1
                                                   A-0754
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 46 of 401 PageID #: 8279
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 23 of 79



Environmental Settlement Agreement, by the Transferred Entities on the Effective Date pursuant to the
Global Settlement if the Payment Condition is satisfied.

                1.216 Vernon Non-Performing Property means the Debtors’ non-performing property
located at 2700 S. Indian Street, Los Angeles, California and the related personal property and equipment
transferred to the Vernon Environmental Response Trust on the Effective Date pursuant to the
Environmental Settlement Agreement.

              1.217 Vernon NPP Claim means any civil Claim or Cause of Action against the Debtors
under Environmental Laws with respect to or arising out of the Vernon Non-Performing Property.

               1.218 Vernon Standby Trust means the Closure/Postclosure Trust established by the
Debtors in 2013 for the benefit of the California DTSC relating to remediation of the Vernon Non-
Performing Property.

                 1.219 Vernon Trust Condition means that the Vernon Environmental Trustee and the
California DTSC reach a mutual, written agreement on or before the Effective Date that provides covenants
not to sue or equivalent protections for the parties to the Vernon Environmental Trust Agreement from the
California DTSC that are substantively identical to the covenants not to sue set forth in Paragraph 45.c.i of
the Environmental Settlement Agreement being granted by the Settling Governmental Authorities (other
than the Frisco Governmental Authorities) to the parties to the Environmental Trust Agreements.

                1.220 Voting Deadline means the deadline established by an Order of the Bankruptcy
Court for voting to accept or reject the Plan.

                 1.221 Westchester means Westchester Fire Insurance Company, in its capacity as
provider of surety insurance pursuant the Westchester Surety Bond Agreements.

                1.222 Westchester Surety Bond Agreements means the applicable agreements governing
the surety bond obligations of Westchester to the Debtors with respect to the Non-Performing Properties.

               1.223 Wind-Down means, following the Effective Date, the process to sell, abandon,
wind down, dissolve, liquidate or distribute any remaining assets of the Debtors’ Estates in accordance with
the Plan.

               1.224 Wind-Down Budget means an amount to be agreed between the Debtors and the
Requisite Noteholders for the purpose of effectuating the Wind-Down.

                1.225 Wind-Down Estates means the Debtors, or any successor thereto, by merger,
consolidation or otherwise, pursuant to and under the Plan on or after the Effective Date; provided, that
Wind-Down Estates shall not include the Environmental Response Trust, the Vernon Environmental
Response Trust, or the GUC Trust.

    B. Interpretation; Application of Definitions and Rules of Construction.

                 Unless otherwise specified, all section or exhibit references in the Plan are to the respective
section in, or exhibit to, the Plan, as the same may be amended, waived or modified from time to time. The
words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to the Plan as a
whole and not to any particular section, subsection or clause contained therein. The headings in the Plan
are for convenience of reference only and shall not limit or otherwise affect the provisions hereof. For

                                                      19


RLF1 24035068v.1
                                                     A-0755
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 47 of 401 PageID #: 8280
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 24 of 79



purposes herein: (1) in the appropriate context, each term, whether stated in the singular or the plural, shall
include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender
shall include the masculine, feminine, and the neuter gender; (2) any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a particular form or on particular
terms and conditions means that the referenced document shall be substantially in that form or substantially
on those terms and conditions; (3) unless otherwise specified, all references herein to “Sections” are
references to Sections hereof or hereto; (4) the rules of construction set forth in section 102 of the
Bankruptcy Code shall apply; and (5) any term used in capitalized form herein that is not otherwise defined
but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that
term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

    C. Controlling Document.

                 In the event of an inconsistency between the Plan and any other document, the terms of the
Plan shall control. The provisions of the Plan and of the Confirmation Order shall be construed in a manner
consistent with each other so as to effect the purposes of each; provided that, if there is determined to be
any inconsistency between any Plan provision and any provision of the Confirmation Order that cannot be
so reconciled, then, solely to the extent of such inconsistency, the provisions of the Confirmation Order
shall govern and any such provision of the Confirmation Order shall be deemed a modification of the Plan
and shall control and take precedence.

    D. Certain Consent Rights.

                Notwithstanding anything in the Plan to the contrary, any and all consent rights of the
Requisite Noteholders as set forth in the RSA with respect to the form and substance of the Plan, the Plan
Supplement, and any other Definitive Document, including any amendments, restatements, supplements,
or other modifications to such documents, and any consents, waivers, or other deviations under or from any
such documents, shall be incorporated herein by this reference (including to the applicable definitions in
Section 1 hereof) and fully enforceable as if stated in full herein until such time as the RSA is terminated
in accordance with its terms.

SECTION 2.         ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS.

                   2.1.   Administrative Expense Claims.

                  Except to the extent that a holder of an Allowed Administrative Expense Claim and the
Debtors or the Plan Administrator agree to different treatment, the Debtors (or the Plan Administrator, as
the case may be) shall pay to each holder of an Allowed Administrative Expense Claim Cash in an amount
equal to such Claim on (a) the later of (i) the Effective Date and (ii) the first Business Day after the date
that is thirty (30) calendar days after the date such Administrative Expense Claim becomes an Allowed
Administrative Expense Claim, or as soon thereafter as is reasonably practicable, or (b) on such other date
or terms as may be mutually agreed upon between the holder of such an Allowed Administrative Expense
Claim and the Debtors or the Plan Administrator, as applicable.

                   2.2.   Fee Claims.

                          (a)     All entities seeking an award by the Bankruptcy Court of Fee Claims (a)
shall file their respective final applications for allowance of compensation for services rendered and
reimbursement of expenses incurred by the date that is forty-five (45) days after the Effective Date, and (b)
shall be paid in full from the Professional Fee Escrow Account in such amounts as are Allowed by the

                                                      20


RLF1 24035068v.1
                                                    A-0756
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 48 of 401 PageID #: 8281
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 25 of 79



Bankruptcy Court (i) upon the later of the Effective Date and the date upon which the order relating to any
such Allowed Fee Claim is entered or (ii) upon such other terms as may be mutually agreed upon between
the holder of such an Allowed Fee Claim and the Debtors or the Plan Administrator, as applicable. The
Plan Administrator and the GUC Trustee are authorized to pay compensation for services rendered or
reimbursement of expenses incurred after the Effective Date in the ordinary course and without the need
for Bankruptcy Court approval.

                         (b)      On or about the Effective Date, holders of Fee Claims shall provide a
reasonable estimate of unpaid Fee Claims incurred in rendering services before the Effective Date to the
Debtors or the Creditors’ Committee, as applicable, and the Debtors or the Plan Administrator, as
applicable, shall separately escrow such estimated amounts in the Professional Fee Escrow Account (less
any amounts already reserved for such professional in the Professional Fee Escrow Account) for the benefit
of the holders of the Fee Claims until the fee applications related thereto are resolved by Final Order or
agreement of the parties. If a holder of a Fee Claim does not provide an estimate, the Debtors or the Plan
Administrator, as applicable, may estimate the unpaid and unbilled reasonable and necessary fees and out-
of-pocket expenses of such holder of a Fee Claim. When all such Allowed Fee Claims have been paid in
full, any remaining amount in such escrow shall promptly be released from such escrow and revert to, and
ownership thereof shall vest in, the Wind-Down Estates and the Plan Administrator without any further
action or order of the Bankruptcy Court.

                         (c)     For the avoidance of doubt, paragraph 23 of the DIP Order shall continue
to apply to the Professional Fee Escrow Account and Fee Claims.

                   2.3.   Priority Tax Claims.

                 Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less favorable
treatment, each holder of an Allowed Priority Tax Claim shall receive, in full and final satisfaction of such
Allowed Priority Tax Claim, at the sole option of the Debtors or the Plan Administrator, as applicable, (a)
Cash in an amount equal to such Allowed Priority Tax Claim on, or as soon thereafter as is reasonably
practicable, the later of (i) the Effective Date, to the extent such Claim is an Allowed Priority Tax Claim
on the Effective Date; (ii) the first Business Day after the date that is forty-five (45) calendar days after the
date such Priority Tax Claim becomes an Allowed Priority Tax Claim; and (iii) the date such Allowed
Priority Tax Claim is due and payable in the ordinary course as such obligation becomes due; provided,
that the Debtors reserve the right to prepay all or a portion of any such amounts at any time under this
option without penalty or premium; or (b) equal annual Cash payments in an aggregate amount equal to the
amount of such Allowed Priority Tax Claim, together with interest at the applicable rate under section 511
of the Bankruptcy Code, over a period not exceeding five (5) years from and after the Commencement
Date.

                   2.4.   DIP Claims

                  Unless indefeasibly paid in full in Cash prior to the Effective Date, the DIP Claims shall
be deemed Allowed in the full amount of the DIP Obligations, and each holder of a DIP Claim shall receive,
in full satisfaction, settlement, release and discharge of, and in exchange for such DIP Claim, Cash in an
amount equal to such Claim on the Effective Date. Upon the indefeasible payment in full in Cash of all
DIP Claims, all Liens and security interests granted pursuant to the DIP Loan Documents shall be deemed
cancelled and shall be of no further force and effect, and each DIP Claim shall be deemed to be fully
satisfied, settled, released, and compromised.



                                                       21


RLF1 24035068v.1
                                                     A-0757
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 49 of 401 PageID #: 8282
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 26 of 79



                   2.5.   Restructuring Expenses

                  During the period commencing on the Commencement Date through the Effective Date,
the Debtors have, and will promptly pay in full in Cash any Restructuring Expenses in accordance with the
terms of the RSA. Without limiting the foregoing, to the extent that any Restructuring Expenses remain
unpaid as of the Business Day prior to the Effective Date, on the Effective Date, the Plan Administrator
shall pay in full in Cash any outstanding Restructuring Expenses that are invoiced without the requirement
for the filing of retention applications, fee applications, or any other applications in the Chapter 11 Cases,
and without any requirement for further notice or Bankruptcy Court review or approval. For the avoidance
of doubt, any Restructuring Expenses invoiced after the Effective Date shall be paid promptly, but no later
than ten (10) business days of receiving an invoice.

                   2.6.   Trustees Fees

                 On the Effective Date (and thereafter with respect to fees and expenses relating to post-
Effective Date service under the Plan, including the closing of the Europe/ROW Sale Transaction), the
Debtors or Plan Administrator shall pay in Cash all reasonable unpaid documented Trustees Fees without
application or approval of the Bankruptcy Court and without a reduction to recoveries of the holders of the
Superpriority Notes, Exchange Priority Notes or First Lien Notes, as applicable. For the avoidance of
doubt, nothing herein affects each Trustees’ right to exercise its Trustees Charging Lien against
distributions to the holders of the Superpriority Notes, Exchange Priority Notes, or First Lien Notes, as
applicable. Any Trustees Fees invoiced after the Effective Date shall be paid promptly by the Plan
Administrator, but no later than ten (10) business days after receiving an invoice.

                  The Trustees shall provide the Debtors, the Consenting Creditors, and the Creditors’
Committee with an estimate of the Trustees Fees no later than five (5) business days prior to the Effective
Date. If the Debtors dispute any requested Trustee Fees, the Debtors or Plan Administer shall (i) pay the
undisputed portion of Trustees Fees, and (ii) notify the applicable Trustee of such dispute within two (2)
days after presentment of the invoices by the Trustees. Upon such notification, the applicable Trustee may
assert its Trustees Charging Lien to pay the disputed portion of its Trustees Fees or submit such dispute for
resolution by the Bankruptcy Court; provided, however, that the Bankruptcy Court’s review shall be limited
to a determination under the reasonableness standard in accordance with the applicable indenture. Nothing
herein shall be deemed to impair, waive, discharge or negatively impact any Trustees Charging Lien.

SECTION 3.         CLASSIFICATION OF CLAIMS AND INTERESTS.

                   3.1.   Classification in General.

                  A Claim or Interest is placed in a particular Class for all purposes, including voting,
confirmation, and distribution under this Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy
Code; provided, that a Claim or Interest is placed in a particular Class for the purpose of receiving
distributions pursuant to this Plan only to the extent that such Claim or Interest is an Allowed Claim or
Allowed Interest in that Class and such Claim or Interest has not been satisfied, released, or otherwise
settled prior to the Effective Date.

                   3.2.   Grouping of Debtors for Convenience Only.

                 This Plan groups the Debtors together solely for the purpose of describing treatment under
this Plan, confirmation of this Plan, and Plan Distributions to be made in respect of Claims against and
Interests in the Debtors under this Plan. Each Class of Claims will be deemed to contain sub-classes for

                                                       22


RLF1 24035068v.1
                                                    A-0758
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 50 of 401 PageID #: 8283
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 27 of 79



each of the Debtors, to the extent applicable for voting and distribution purposes. To the extent there are
no Allowed Claims or Interests with respect to a particular Debtor, such Class is deemed to be omitted with
respect to such Debtor. Except as otherwise provided herein, to the extent a holder has a Claim that may
be asserted against more than one Debtor, the vote of such holder in connection with such Claims shall be
counted as a vote of such Claim against each Debtor against which such holder has a Claim. Except as
provided in Section 5 of this Plan, such groupings shall not affect each Debtor’s status as a separate legal
entity, change the organizational structure of the Debtors’ business enterprise, constitute a change of control
of any Debtor for any purpose, cause a merger of consolidation of any legal entities, or cause the transfer
of any assets.

                   3.3.   Summary of Classification.

                  The following table designates the Classes of Claims against, and Interests in, each of the
Debtors and specifies which of those Classes are (a) Impaired or Unimpaired by the Plan, (b) entitled to
vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code, and (c) deemed
to reject the Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
Claims, DIP Claims and Priority Tax Claims have not been classified and, thus, are excluded from the
Classes of Claims and Interests set forth in this Section 3. All of the potential Classes for the Debtors are
set forth herein. Certain of the Debtors may not have holders of Claims or Interests in a particular Class or
Classes, and such Classes shall be treated as set forth in Section 3.5.

  Class                     Designation                       Treatment              Entitled to Vote
    1                Priority Non-Tax Claims                  Unimpaired          No (Presumed to accept)
    2                  Other Secured Claims                   Unimpaired          No (Presumed to accept)
    3                       ABL Claims                        Unimpaired          No (Presumed to accept)
    4          Superpriority Notes Guarantee Claims            Impaired                    Yes
    5            Exchange Priority Notes Claims                Impaired                    Yes
    6                First Lien Notes Claims                   Impaired                    Yes
    7               General Unsecured Claims                   Impaired            No (Deemed to reject)
    8              Environmental NPP Claims                    Impaired            No (Deemed to reject)
    9                  Intercompany Claims                     Impaired            No (Deemed to reject)
    10                Intercompany Interests                   Impaired            No (Deemed to reject)
    11              Holdings Equity Interests                  Impaired            No (Deemed to reject)
    12            Subordinated Securities Claims               Impaired            No (Deemed to reject)

                   3.4.   Special Provision Governing Unimpaired Claims.

                  Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
the Debtors or the Plan Administrator, as applicable, in respect of any Unimpaired Claims, including all
rights in respect of legal and equitable defenses to, or setoffs or recoupments against, any such Unimpaired
Claims.

                   3.5.   Elimination of Vacant Classes.

                 Any Class of Claims or Interests that, as of the commencement of the Confirmation
Hearing, does not have at least one holder of a Claim or Interest that is Allowed in an amount greater than
zero for voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of voting
to accept or reject the Plan, and disregarded for purposes of determining whether the Plan satisfies section
1129(a)(8) of the Bankruptcy Code with respect to that Class.

                                                      23


RLF1 24035068v.1
                                                    A-0759
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 51 of 401 PageID #: 8284
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 28 of 79



                   3.6.   Voting Classes; Presumed Acceptance by Non-Voting Classes

                 If a Class contains Claims or Interests eligible to vote and no holders of Claims or Interests
eligible to vote in such Class vote to accept or reject the Plan, the Debtors shall request the Bankruptcy
Court at the Confirmation Hearing to deem the Plan accepted by the holders of such Claims or Interests in
such Class.

                   3.7.   Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code

                 The Debtors shall seek Confirmation of this Plan pursuant to section 1129(b) of the
Bankruptcy Code with respect to any rejecting Class of Claims or Interests. The Debtors reserve the right
to modify this Plan in accordance with Section 12 hereof to the extent, if any, that Confirmation pursuant
to section 1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment
applicable to a Class of Claims or Interests to render such Class of Claims or Interests Unimpaired to the
extent permitted by the Bankruptcy Code and the Bankruptcy Rules.

SECTION 4.         TREATMENT OF CLAIMS AND INTERESTS.

                   4.1.   Priority Non-Tax Claims (Class 1).

                          (a)     Classification: Class 1 consists of Priority Non-Tax Claims against the
Debtors.

                          (b)     Treatment: On or as soon as practicable after the Effective Date, except
to the extent that a holder of an Allowed Priority Non-Tax Claim agrees to less favorable treatment, each
holder thereof shall be paid in full in Cash or otherwise receive treatment consistent with the provisions of
section 1129(a)(9) of the Bankruptcy Code.

                         (c)     Voting: Class 1 is Unimpaired, and holders of Priority Non-Tax Claims
are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to Priority Non-Tax Claims.

                   4.2.   Other Secured Claims (Class 2).

                          (a)    Classification: Class 2 consists of the Other Secured Claims against the
Debtors. To the extent that Other Secured Claims are secured by different collateral or different interests
in the same collateral, such Claims shall be treated as separate subclasses of Class 2.

                          (b)     Treatment:

                                 (i)     Except to the extent that a holder of an Allowed Other Secured
Claim agrees to different treatment, on the later of the Effective Date and the date that is thirty (30) days
after the date such Other Secured Claim becomes an Allowed Claim, or as soon thereafter as is reasonably
practicable, each holder of an Allowed Other Secured Claim will receive, on account of such Allowed
Claim, at the sole option of the Debtors or the Plan Administrator, as applicable: (i) Cash in an amount
equal to the Allowed amount of such Claim; (ii) such other treatment sufficient to render such holder’s
Allowed Other Secured Claim Unimpaired; or (iii) return of the applicable collateral in satisfaction of the
Allowed amount of such Other Secured Claim.

                                                      24


RLF1 24035068v.1
                                                     A-0760
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 52 of 401 PageID #: 8285
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 29 of 79



                                 (ii)     Except as otherwise specifically provided herein, upon the
payment in full in Cash of an Other Secured Claim, any Lien securing an Other Secured Claim that is paid
in full, in Cash, shall be deemed released, and the holder of such Other Secured Claim shall be authorized
and directed to release any collateral or other property of the Debtors (including any Cash collateral) held
by such holder and to take such actions as may be requested by the Plan Administrator, to evidence the
release of such Lien, including the execution, delivery and filing or recording of such releases as may be
requested by the Plan Administrator.

                        (c)      Voting: Class 2 is Unimpaired, and holders of Other Secured Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Other Secured Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Other Secured Claims.

                   4.3.   ABL Claims (Class 3)

                          (a)    Classification: Class 3 consists of the ABL Claims.

                        (b)      Allowance: The ABL Claims are Allowed pursuant to section 506(a) of
the Bankruptcy Code against the Debtors in the aggregate principal amount of $101,939,274.01 plus all
accrued but unpaid interest, costs, fees, and expenses then outstanding under the ABL Credit Agreement.

                          (c)    Treatment:

                                 (i)    In full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for such Allowed ABL Claim, each holder thereof shall receive Cash until all
holders of Allowed ABL Claims are satisfied in full, taking into account any amounts paid to the holders
of Allowed ABL Claims pursuant to the Americas Sale Order.

                                 (ii)      The Challenge Deadline relating to the ABL Credit Agreement
and ABL Agent shall be deemed irrevocably expired (A) with respect to the Creditors’ Committee as of the
date of the entry of the Americas Sale Order, (B) with respect to the Settling Governmental Authorities, on
the Effective Date, and (C) with respect to all other Persons and Entities, on August 27, 2020. For the
avoidance of doubt, any reservation of rights relating to the ABL Credit Agreement and the ABL Agent,
including paragraphs 37 to 41 of the Americas Sale Order, shall be deemed expired on the foregoing dates
with respect to the foregoing parties, as applicable.

                          (d)     Voting: Class 3 is Unimpaired, and the holders of ABL Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of ABL Claims are not entitled to vote to accept or reject this Plan, and the votes of such
holders will not be solicited with respect to such ABL Claims.

                   4.4.   Superpriority Notes Guarantee Claims (Class 4).

                          (a)    Classification: Class 4 consists of Superpriority Notes Guarantee Claims
against the Debtors.

                        (b)     Allowance: The Superpriority Notes Guarantee Claims are permanently
Allowed pursuant to section 506(a) of the Bankruptcy Code against the Debtors in the aggregate principal
amount of $152,512,500 (plus all accrued but unpaid interest, costs, fees, and expenses then outstanding
under the Superpriority Notes Indenture) and such Claims against the Debtors shall not be subject to any

                                                     25


RLF1 24035068v.1
                                                    A-0761
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 53 of 401 PageID #: 8286
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 30 of 79



avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination (whether equitable,
contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance, impairment, objection, or
any other challenges under any applicable law or regulation by any Person.

                           (c)     Treatment: Following the Europe/ROW Closing, the Superpriority Notes
and all of the outstanding Claims arising thereunder (including, for the avoidance of doubt, the Superpriority
Notes Guarantee Claims) shall be contributed by the Consenting Creditors to the Europe/ROW Purchaser
in accordance with the Europe/ROW Purchase Agreement. At the Europe/ROW Closing, the Europe/ROW
Purchaser shall contribute the Superpriority Notes to Exide International and the Superpriority Notes shall
be cancelled. At the Europe/ROW Closing and without limiting the above, and without any further action
by the Consenting Creditors, the Europe/ROW Purchaser or any other party or person or further order of
the Bankruptcy Court, (i) the Superpriority Notes Guarantee Claims against the Debtors shall be deemed
fully satisfied, released, and discharged, and (ii) any liens or security interests granted by the Debtors under
the Superpriority Notes Indenture and the Superpriority Security Documents shall be deemed terminated,
released, discharged and without further effect.

                       (d)       Voting: Class 4 is Impaired, and the holders of the Superpriority Notes
Guarantee Claims are entitled to vote to accept or reject the Plan.

                   4.5.   Exchange Priority Notes Claims (Class 5).

                          (a)     Classification: Class 5 consists of Exchange Priority Notes Claims against
the Debtors.

                        (b)     Allowance: The Exchange Priority Notes Claims are permanently
Allowed pursuant to section 506(a) of the Bankruptcy Code against the Debtors in the aggregate principal
amount of $390,000,000 plus all accrued but unpaid interest, costs, fees, and expenses then outstanding
under the Exchange Priority and First Lien Notes Indenture and such Claims against the Debtors shall not
be subject to any avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination
(whether equitable, contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance,
impairment, objection, or any other challenges under any applicable law or regulation by any Person.

                       (c)      Treatment: Except to the extent that a holder of an Allowed Exchange
Priority Notes Claim agrees to less favorable treatment of such Claim, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for Allowed Exchange Priority Notes
Claims, each holder thereof shall receive (i) at the Europe/ROW Closing, its Pro Rata share of the
consideration contemplated by Section 5.1(a) of the Plan in exchange for an aggregate amount of
$70,000,000 of Exchange Priority Notes Claims, and (ii) for all remaining Allowed Exchange Priority Notes
Claims, Net Cash Proceeds after all Allowed ABL Claims are satisfied in full in Cash, until all Allowed
Exchange Priority Notes Claims are satisfied in full in Cash or such Net Cash Proceeds are exhausted.

                        (d)      Voting: Class 5 is Impaired, and the holders of the Exchange Priority
Notes Claims are entitled to vote to accept or reject the Plan.

                   4.6.   First Lien Notes Claims (Class 6).

                          (a)     Classification: Class 6 consists of First Lien Notes Claims against the
Debtors.



                                                      26


RLF1 24035068v.1
                                                     A-0762
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 54 of 401 PageID #: 8287
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 31 of 79



                         (b)     Allowance: The First Lien Notes Claims are permanently Allowed
pursuant to section 506(a) of the Bankruptcy Code against the Debtors in the aggregate principal amount
of $161,023,000 plus all accrued but unpaid interest, costs, fees, and expenses then outstanding under the
Exchange Priority and First Lien Notes Indenture and such Claims against the Debtors shall not be subject
to any avoidance, reductions, setoff, offset, recoupment, recharacterization, subordination (whether
equitable, contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance, impairment,
objection, or any other challenges under any applicable law or regulation by any Person.

                          (c)     Treatment: Except to the extent that a holder of an Allowed First Lien
Notes Claim agrees to less favorable treatment of such Claim, in full and final satisfaction, compromise,
settlement, release, and discharge of, and in exchange for, such Allowed First Lien Notes Claim, each holder
thereof shall receive its Pro Rata share of Net Cash Proceeds after all Allowed ABL Claims and Allowed
Exchange Priority Notes Claims are satisfied in full in accordance with the Plan, until all Allowed First
Lien Notes Claims are satisfied in full in Cash or such Net Cash Proceeds are exhausted.

                          (d)      Voting: Class 6 is Impaired, and the holders of the First Lien Notes Claims
are entitled to vote to accept or reject the Plan.

                   4.7.   General Unsecured Claims (Class 7).

                          (a)    Classification: Class 7 consists of General Unsecured Claims against the
Debtors.

                          (b)    Treatment:

                                 (i)    Except to the extent that a holder of an Allowed General
Unsecured Claim agrees to less favorable treatment of such Claim, in full and final satisfaction and release
of, and in exchange for, such Allowed General Unsecured Claim, each holder thereof shall receive its Pro
Rata share of (A) the GUC Trust Beneficial A Interests, and (B) Net Cash Proceeds after the ABL Claims,
Exchange Priority Notes Claims, and First Lien Notes Claims are satisfied in full in accordance with the
Plan, which shall be shared on a Pro Rata basis with the holders of Allowed Environmental NPP Claims,
until all Allowed General Unsecured Claims are satisfied in full in Cash or such Net Cash Proceeds are
exhausted.

                                  (ii)    All Notes Deficiency Claims shall not receive distributions in
accordance with this Section 4.7(b) and such Claims are waived for all purposes, including for voting and
for distributions pursuant to and in accordance with this Section 4.7(b).

                         (c)     Voting: Class 7 is Impaired, and the holders of General Unsecured Claims
are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of General Unsecured Claims are not entitled to vote to accept or reject this Plan, and
the votes of such holders will not be solicited with respect to such General Unsecured Claims.

                   4.8.   Environmental NPP Claims (Class 8).

                          (a)    Classification: Class 8 consists of Environmental NPP Claims against the
Debtors.

                     (b)     Treatment: Except to the extent that a holder of an Allowed
Environmental NPP Claim agrees to less favorable treatment of such Claim or otherwise, in full and final

                                                     27


RLF1 24035068v.1
                                                    A-0763
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 55 of 401 PageID #: 8288
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 32 of 79



satisfaction and release of, and in exchange for, such Allowed Environmental NPP Claim, each holder of
an Allowed Environmental NPP Claim shall receive:

                                    (i)     (A) if such holder is a Global Settlement Party, then such holder
shall be a beneficiary of the Environmental Trust Beneficial Interests and/or the Vernon Environmental
Trust Beneficial Interests, as applicable under the Environmental Settlement Documents; (B) if such holder
is not a Global Settlement Party and the Payment Condition is satisfied as to such holder but the Vernon
Trust Condition is not satisfied, then the Non-Performing Property relating to such holder’s Environmental
NPP Claim shall be abandoned, and the relevant Global Settlement Payment shall be made, in each case in
accordance with Section 5.2(e)(ii) of the Plan; (C) if such holder is not a Global Settlement Party and the
Payment Condition is not satisfied as to such holder, the Non-Performing Property relating to such holder’s
Environmental NPP Claim shall be abandoned in accordance with Section 5.2(e)(iii) of the Plan, and such
holder shall receive a first priority Lien against such Non-Performing Property to secure its Environmental
NPP Claim; or (D) if such holder is not a Global Settlement Party and the Payment Condition is satisfied
as to such holder and the Vernon Trust Condition is satisfied, then such holder shall be a beneficiary of the
Vernon Environmental Trust Beneficial Interests in accordance with the Environmental Settlement
Documents;

                                 (ii)    its Pro Rata share of GUC Trust Beneficial B Interests;

                               (iii)   Net Cash Proceeds after the ABL Claims, Exchange Priority
Notes Claims, and First Lien Notes Claims are satisfied in full in accordance with the Plan, which shall be
shared on a Pro Rata basis with holders of Allowed General Unsecured Claims, until all Allowed
Environmental NPP Claim are satisfied in full in Cash or such Net Cash Proceeds are exhausted; and

                                  (iv)     Notwithstanding anything to the contrary, the foregoing shall not
affect any defensive rights of set-off or recoupment of any holder of an Environmental NPP Claim against
any Claims asserted by the Debtors, Wind-Down Estates, Plan Administrator, or GUC Trustee, as
applicable.

                         (c)     Voting: Class 8 is Impaired, and the holders of Environmental NPP Claims
are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of Environmental NPP Claims are not entitled to vote to accept or reject this Plan, and
the votes of such holders will not be solicited with respect to such Environmental NPP Claims.

                   4.9.   Intercompany Claims (Class 9).

                          (a)    Classification:   Class 9 consists of Intercompany Claims against the
Debtors.

                         (b)      Treatment: On or after the Effective Date, all Intercompany Claims will
be cancelled and not entitled to distribution or any recovery under the Plan.

                        (c)      Voting: Class 9 is Impaired, and the holders of Intercompany Claims are
conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of Intercompany Claims are not entitled to vote to accept or reject this Plan, and the
votes of such holders will not be solicited with respect to such Intercompany Claims.




                                                     28


RLF1 24035068v.1
                                                    A-0764
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 56 of 401 PageID #: 8289
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 33 of 79



                   4.10.   Intercompany Interests (Class 10).

                           (a)    Classification: Class 10 consists of Intercompany Interests in the Debtors.

                          (b)     Treatment: All Intercompany Interests in a subsidiary Debtor shall be
cancelled if and when such Debtor is dissolved in accordance with Section 5.7(f) of the Plan. Each holder
of an Intercompany Interest in a subsidiary Debtor shall neither receive nor retain any property of the estate
or direct interest in property of the estate of such Debtor on account of such Intercompany Interests
thereafter; provided, however, that in the event that all Allowed Claims against such Debtor have been
satisfied in full in accordance with the Bankruptcy Code and the Plan, each holder of an Intercompany
Interest in such Debtor may receive its Pro Rata Share of any remaining assets in the Debtor.

                        (c)      Voting: Class 10 is Impaired, and the holders of Intercompany Interests
are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of Intercompany Interests are not entitled to vote to accept or reject this Plan, and the
votes of such holders will not be solicited with respect to such Intercompany Interests.

                   4.11.   Holdings Equity Interests (Class 11).

                           (a)    Classification: Class 11 consists of Holdings Equity Interests.

                          (b)    Treatment: Except to the extent that a holder of Holdings Equity Interests
agrees to less favorable treatment, in full and final satisfaction and release of, and in exchange for Holdings
Equity Interests, each such holder thereof shall receive the following treatment: (i) on the Effective Date,
all Holdings Equity Interests shall be cancelled and one share of Holdings common stock (the “Single
Share”) shall be issued to the Plan Administrator to hold in trust as custodian for the benefit of the former
holders of Holdings Stock consistent with their former relative priority and economic entitlements and the
Single Share shall be recorded on the books and records maintained by the Plan Administrator; (ii) each
former holder of a Holdings Stock (through their interest in the Single Share, as applicable) shall neither
receive nor retain any property of the Estate or direct interest in property of the Estate on account of such
Holdings Stock; provided, that in the event that all Allowed Claims have been satisfied in full in accordance
with the Bankruptcy Code and the Plan, each former holder of a Holdings Stock may receive its share of
any remaining assets of Holdings consistent with such holder’s rights of payment existing immediately
prior to the Commencement Date unless otherwise determined by the Plan Administrator, on the date that
Holdings’ Chapter 11 Case is closed in accordance with Section 5.16 of the Plan, the Single Share issued
on the Effective Date shall be deemed cancelled and of no further force and effect provided that such
cancellation does not adversely impact the Debtors’ Estates; and (iii) the continuing rights of former holders
of Holdings Stock (including through their interest in Single Share or otherwise) shall be nontransferable
except (A) by operation of law or (B) for administrative transfers where the ultimate beneficiary has not
changed, subject to the Plan Administrator’s consent.

                        (c)      Voting: Class 11 is Impaired, and the holders of Holdings Equity Interests
are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, holders of Holdings Equity Interests are not entitled to vote to accept or reject this Plan, and the
votes of such holders will not be solicited with respect to such Holdings Equity Interests.

                   4.12.   Subordinated Securities Claims (Class 12).

                           (a)    Classification:   Class 12 consists of Subordinated Securities Claims
against the Debtors.

                                                      29


RLF1 24035068v.1
                                                     A-0765
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 57 of 401 PageID #: 8290
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 34 of 79



                         (b)     Treatment: Holders of Subordinated Securities Claims shall not receive
or retain any property under the Plan on account of such Subordinated Securities Claims. On the Effective
Date, all Subordinated Securities Claims shall be deemed cancelled without further action by or order of
the Bankruptcy Court, and shall be of no further force and effect, whether surrendered for cancellation or
otherwise.

                          (c)     Voting: Class 12 is Impaired, and the holders of Subordinated Securities
Claims are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
Code. Therefore, holders of Subordinated Securities Claims are not entitled to vote to accept or reject this
Plan, and the votes of such holders will not be solicited with respect to such Subordinated Securities Claims.

SECTION 5.         MEANS FOR IMPLEMENTATION.

                   5.1.   Europe/ROW Sale Transaction.

                        (a)     Europe/ROW Sale Transaction. On the Effective Date, in accordance with
the Europe/ROW Purchase Agreement, the following will occur, subject to the satisfaction or waiver of all
applicable closing conditions under the Europe/ROW Purchase Agreement:

                                  (i)     pursuant to sections 1123, 1141(b) and 1141(c) of the Bankruptcy
Code, all Acquired Assets shall be transferred to, and the Acquired Assets owned by the Debtors shall vest
free and clear of all Liens (other than Permitted Liens), Claims, charges, interests, or other encumbrances,
in the Europe/ROW Purchaser or such other entity as set forth in the Europe/ROW Purchase Agreement,
and all Assumed Liabilities shall be assumed by the Europe/ROW Purchaser or such other entity designated
by the Europe/ROW Purchaser in accordance with the terms of the Europe/ROW Purchase Agreement;

                             (ii)    all other transactions as are necessary to consummate the
Europe/ROW Sale Transaction in accordance with the Alternative Transaction Structure; and

                              (iii)   the releases provided for in Section 12.22 of the Europe/ROW
Purchase Agreement shall become effective and binding on the parties thereto.

                          (b)    Sources of Consideration for Plan Distribution.

                 The Debtors and the Plan Administrator, as applicable, shall fund Distributions under this
Plan with the aggregate consideration comprised of (i) the Sale Transaction Proceeds, (ii) Cash on hand,
and (iii) the Global Settlement Payments.

                   5.2.   Compromise and Settlement of Claims, Interests, and Controversies

                         (a)      The provisions of the Plan, including treatment provided for hereunder for
General Unsecured Claims and Environmental NPP Claims, and the Global Settlement Documents
incorporate and reflect a proposed compromise and settlement of various issues and disputes related to the
Debtors (the “Global Settlement”). Pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy
Rule 9019, and in consideration for the distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan, the Global Settlement, and any documents related to the Europe/ROW Sale
Transaction, shall constitute a good faith compromise of Claims, Interests, and controversies relating to the
contractual, legal, and subordination rights that a holder of an Environmental NPP Claim may have with
respect to any such Claim or any Distribution to be made on account of any such Claim and are also in
consideration of the significant value provided to the Estates by the Consenting Creditors, the Europe/ROW

                                                     30


RLF1 24035068v.1
                                                    A-0766
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 58 of 401 PageID #: 8291
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 35 of 79



Purchaser and the Transferred Entities. The entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval of the compromise or settlement of all such Claims, Interests, and controversies, as well
as a finding by the Bankruptcy Court that such compromises or settlements are in the best interests of the
Debtors, their Estates, and holders of such Claims and Interests, and is fair, equitable, and reasonable.

                         (b)     The terms of the Global Settlement shall become effective and binding
upon all parties, including the Global Settlement Parties and the Transferred Entities, automatically upon
the Effective Date without the need for any further action or Bankruptcy Court approval.

                           (c)     GUC Trust. The GUC Trust shall be established in accordance with the
GUC Trust Agreement and the GUC Trust Assets shall be deemed to have been contributed to the GUC
Trust free and clear of all Liens, charges, encumbrances, and Interests for the benefit of the holders of
Allowed General Unsecured Claims and Allowed Environmental NPP Claims. Solely for purposes of
distributions from the GUC Trust: (i) all GUC Trust Assets (and all proceeds thereof) and all liabilities of
each of the Debtors shall be deemed merged or treated as though they were merged into and with the assets
and liabilities of each other; (ii) all unsecured guaranties of the Debtors of the obligations of any other
Debtor shall be deemed eliminated and extinguished so that any General Unsecured Claim or
Environmental NPP Claim against any Debtor and any guarantee thereof executed by any Debtor and any
joint or several liability of any of the Debtors shall be deemed to be one obligation of the consolidated
Debtors and the GUC Trust; and (iii) each and every General Unsecured Claim and Environmental NPP
Claim filed or to be filed in any of the Chapter 11 Cases shall be treated as filed against the consolidated
Debtors and shall be treated as one General Unsecured Claim or Environmental NPP Claims, as applicable,
against and obligation of the consolidated Debtors and the GUC Trust. Such substantive consolidation shall
not (other than for purposes relating to the Plan) affect the legal and corporate structures of the Wind-Down
Estates or modify or affect the requirements of section 553 of the Bankruptcy Code for purposes of
effectuating a setoff against the Debtors, the Wind-Down Estates or the GUC Trust, as applicable.
Moreover, such substantive consolidation shall not affect any subordination provisions set forth in any
agreement relating to any General Unsecured Claim or Environmental NPP Claim or the ability of the GUC
Trustee to seek to have any General Unsecured Claim or Environmental NPP Claim subordinated in
accordance with any contractual rights or equitable principles.

                         (d)     Environmental Response Trust.

                                (i)    The Environmental Response Trust shall be established in
accordance with the Environmental Settlement Documents and the Environmental Trust Assets shall be
transferred to the Environmental Response Trust free and clear of all Liens, charges, encumbrances, and
Interests. The Environmental Global Settlement Payment shall be paid by the Transferred Entities to the
Environmental Response Trust in accordance with the terms of the Environmental Settlement Agreement
and shall not be subject to satisfaction of the Payment Condition. The Environmental Settlement
Agreement contains covenants not to sue and releases which are incorporated herein. For the avoidance of
doubt, the Settling Governmental Authorities shall not assert any Transferred NPP Claims against the
Debtors as an Administrative Expense Claim, a Priority Tax-Claim, a Priority Non-Tax Claim, or an Other
Secured Claim. All Transferred NPP Claims shall be treated as Environmental NPP Claims in Class 8 of
the Plan.

                                  (ii)    Prior to the Effective Date, the Debtors shall not sell or transfer
any of the Transferred Non-Performing Properties without the prior written consent of the Settling
Governmental Authorities with jurisdiction over such Transferred Non-Performing Property; provided, that
in the event the Debtors sell or otherwise transfer a Transferred Non-Performing Property with the consent
of the Settling Governmental Authorities with jurisdiction or oversight of such Transferred Non-Performing
                                                     31


RLF1 24035068v.1
                                                    A-0767
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 59 of 401 PageID #: 8292
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 36 of 79



Property, all proceeds of such sale shall be contributed to the Environmental Response Trust on the
Effective Date in lieu of such Transferred Non-Performing Property. For the avoidance of doubt, the sale
of a Transferred Non-Performing Property pursuant to this Section 5.2(d)(ii) shall not affect the respective
rights of the Settling Governmental Authorities or the Environmental Sureties relating to such Transferred
Non-Performing Property.

                              (iii)   Westchester shall make all required contributions to the
Environmental Response Trust in accordance with the Environmental Settlement Documents.

                         (e)     Vernon Environmental Response Trust.

                                 (i)     If the Payment Condition and the Vernon Trust Condition are
satisfied:

                         (A)     the Vernon Environmental Response Trust shall be established in
                                 accordance with the Environmental Settlement Documents and the Vernon
                                 Environmental Trust Assets shall be transferred to the Vernon
                                 Environmental Response Trust free and clear of all Liens, charges,
                                 encumbrances, and Interests. The Environmental Settlement Agreement
                                 contains covenants not to sue and releases which are incorporated herein.
                                 For the avoidance of doubt, any Vernon NPP Claims against the Debtors
                                 shall be Disallowed to the extent asserted as an Administrative Expense
                                 Claim, a Priority Tax-Claim, a Priority Non-Tax Claim, or an Other
                                 Secured Claim. All Vernon NPP Claims shall be treated as Environmental
                                 NPP Claims in Class 8 of the Plan;

                         (B)     the Vernon Global Settlement Payment shall be paid by the Transferred
                                 Entities to the Vernon Environmental Response Trust in accordance with
                                 the terms of the Environmental Settlement Agreement;

                         (C)     prior to the Effective Date, the Debtors shall not sell or transfer the Vernon
                                 Non-Performing Property without the prior written consent of the Settling
                                 Governmental Authorities with jurisdiction over the Vernon Non-
                                 Performing Property; provided, that in the event the Debtors sell or
                                 otherwise transfer the Vernon Non-Performing Property with the consent
                                 of the Settling Governmental Authorities with jurisdiction or oversight of
                                 the Vernon Non-Performing Property, all proceeds of such sale shall be
                                 contributed to the Vernon Environmental Response Trust on the Effective
                                 Date in lieu of the Vernon Non-Performing Property. For the avoidance
                                 of doubt, the sale of the Vernon Non-Performing Property pursuant to this
                                 Section 5.2(e)(i)(C) shall not affect the respective rights of the Settling
                                 Governmental Authorities with jurisdiction over the Vernon Non-
                                 Performing Property or the Environmental Sureties relating to the Vernon
                                 Non-Performing Property; and

                         (D)     Westchester shall make all required contributions to the Vernon Standby
                                 Trust in accordance with the Environmental Settlement Documents.

                                 (ii)    If the Payment Condition is satisfied, but the Vernon Trust
Condition is not satisfied:

                                                     32


RLF1 24035068v.1
                                                    A-0768
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 60 of 401 PageID #: 8293
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 37 of 79



                   (A)   pursuant to sections 105(a) and 554(a) of the Bankruptcy Code, the
                         Vernon Non-Performing Property shall be deemed abandoned to Exide
                         Technologies, LLC on the Effective Date, free and clear of all Liens;

                   (B)   the Vernon Environmental Trust Assets shall not be transferred to the
                         Vernon Environmental Response Trust;

                   (C)   the Vernon Global Settlement Payment shall be paid by the Transferred
                         Entities to the Vernon Standby Trust in accordance with the terms of the
                         Environmental Settlement Agreement;

                   (D)   the Debtors, the Wind-Down Estates, and the GUC Trust shall have no
                         further payment obligations whatsoever with regards to the Vernon Non-
                         Performing Property, except to the extent that a Vernon NPP Claim is
                         Allowed as an Environmental NPP Claim. For the avoidance of doubt,
                         any Vernon NPP Claim shall be Disallowed to the extent asserted as an
                         Administrative Expense Claim, a Priority Tax-Claim, a Priority Non-Tax
                         Claim, or an Other Secured Claim, following the abandonment of the
                         Vernon Non-Performing Property; and

                   (E)   Westchester shall make all required contributions to the Vernon Standby
                         Trust in accordance with the Environmental Settlement Documents.

                         (iii)   If the Payment Condition is not satisfied:

                   (A)   pursuant to sections 105(a) and 554(a) of the Bankruptcy Code, the
                         Vernon Non-Performing Property shall be deemed abandoned to Exide
                         Technologies, LLC on the Effective Date, free and clear of all Liens, other
                         than any Liens granted pursuant to Section 4.8(b) of the Plan;

                   (B)   the Vernon Environmental Trust Assets shall not be transferred to the
                         Vernon Environmental Response Trust;

                   (C)   the Vernon Global Settlement Payment shall not be payable by the
                         Transferred Entities;

                   (D)   Westchester shall make all required contributions to the Vernon Standby
                         Trust in accordance with the Environmental Settlement Documents; and

                   (E)   the Debtors, the Wind-Down Estates, and the GUC Trust shall have no
                         further payment obligations whatsoever with regards to the Vernon Non-
                         Performing Property except to the extent a Vernon NPP Claim is Allowed
                         as an Environmental NPP Claim. For the avoidance of doubt, any Vernon
                         NPP Claim shall be Disallowed to the extent asserted as an Administrative
                         Expense Claim, a Priority Tax-Claim, a Priority Non-Tax Claim, or an
                         Other Secured Claim, following the abandonment of the Vernon Non-
                         Performing Property.

                   (f)   Frisco Settlement Agreement.


                                            33


RLF1 24035068v.1
                                           A-0769
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 61 of 401 PageID #: 8294
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 38 of 79



                                 (i)     The Frisco Assets shall be transferred to the Frisco Governmental
Authorities pursuant to the terms of the Frisco Settlement Agreement and free and clear of all Liens. The
Frisco Settlement Agreement contains covenants not to sue and releases which are incorporated herein. For
the avoidance of doubt, the Frisco Governmental Authorities shall not assert any Frisco NPP Claims against
the Debtors as an Administrative Expense Claim, a Priority Tax-Claim, a Priority Non-Tax Claim, an Other
Secured Claim, or a General Unsecured Claim; provided, that the foregoing shall not affect any defensive
rights set-off or recoupment of any of the Frisco Governmental Authorities against any Claim asserted by
the Debtors, Wind-Down Estates, Plan Administrator, or GUC Trustee. All Frisco NPP Claims shall be
treated as Environmental NPP Claims in Class 8 of the Plan.

                               (ii)    The Frisco Governmental Authorities (other than TCEQ) shall
make all required payments to Aspen in accordance with the Frisco Settlement Agreement.

                                (iii) Aspen shall make all required payments to TCEQ in accordance
with the Frisco Settlement Agreement.

                         (g)     Consenting Creditors.

                                (i)      Certain Consenting Creditors shall purchase the European Bridge
Notes issued pursuant to the terms of the European Bridge Notes Indenture in an aggregate amount equal
to at least $12,500,000.

                                  (ii)     On the Effective Date, the Exchange Priority and First Lien Notes
Trustee, at the direction of the Requisite Noteholders, shall be deemed to have waived (A) all Liens on or
against the Non-Performing Properties, including with respect to any proceeds of the sale of any Non-
Performing Properties and (B) any Claims, Interests or Causes of Action against the GUC Trust or the GUC
Trust Assets, including any Notes Deficiency Claims or any other General Unsecured Claims.

                                 (iii)  The Trustees and Consenting Creditors shall take all actions
required or necessary under the Superpriority Notes Indentures and the Exchange Priority and First Lien
Notes Indenture to effectuate the Europe/ROW Sale Transaction in accordance with the terms of the Plan
and the Europe/ROW Purchase Agreement.

                          (h)      Transferred Entities. On the Effective Date, the Transferred Entities shall
pay (i) the GUC Global Settlement Payment to the GUC Trust, (ii) the Environmental Global Settlement
Payment to the Environmental Response Trust (which, for the avoidance of doubt, shall not be subject to
satisfaction of the Payment Condition), (iii) the Frisco Global Settlement Payment to TCEQ, and (iv)
subject to the satisfaction of the Payment Condition, the Vernon Global Settlement Payment to the Vernon
Environmental Response Trust in accordance with the Environmental Settlement Agreement; provided, that
for each of the contributions contemplated in the foregoing clauses (i) through (iv), the Transferred Entities
may instead, at their election, transfer Cash in an amount equal to the amount of such contribution to the
Debtors in partial satisfaction of outstanding intercompany payables owed by the Transferred Entities to
the Debtors and, following such Cash payment, on the Effective Date, the Debtors shall make the
contributions to the GUC Trust, the Environmental Response Trust, the Vernon Environmental Response
Trust (only if the Payment Condition is satisfied), or TCEQ, as applicable.

                         (i)     Environmental Sureties.

                             (i)     On the Effective Date, the Environmental Sureties shall be
deemed to waive all Claims (including Administrative Expense Claims, Priority Non-Tax Claims, or

                                                     34


RLF1 24035068v.1
                                                    A-0770
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 62 of 401 PageID #: 8295
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 39 of 79



General Unsecured Claims) Interests or Causes of Action against the Debtors, the Wind-Down Estates, the
Plan Administrator, the GUC Trust or the GUC Trust Assets other than any Other Secured Claims that
Westchester may hold on account of cash collateral in the amount of $5,000,000 posted by the Debtors with
respect to the Westchester Surety Bond Agreements.

                              (ii)    Upon the sale of any Non-Performing Property that is covered by
the Westchester Surety Bond Agreement, Westchester’s rights under the Westchester Surety Bond
Agreements shall be governed by the Environmental Settlement Documents.

                         (j)     Other Provisions.

                                   (i)      As a condition precedent to consummation of the Global
Settlement, (A) the Global Settlement Parties (other than the Settling Governmental Authorities) shall not
object to or take any other action that is inconsistent with or that would reasonably be expected to prevent,
interfere with, delay, or impede approval of the Disclosure Statement, the confirmation or consummation
of the Plan or approval of the Global Settlement, and (B) the Settling Governmental Authorities shall not
oppose any term or provision of the Plan, Disclosure Statement, or Global Settlement, in each case, subject
to the rights of the Global Settlement Parties, including the Settling Governmental Authorities, with respect
to amendments to the Plan as set forth in Section 12.4 of the Plan.

                                  (ii)    The Global Settlement Parties agree to exchange releases or
covenants not to sue as set forth in Section 10 of the Plan or as provided in the Environmental Settlement
Agreement or the Frisco Settlement Agreement.

                                (iii)    The Debtors shall not designate any additional properties as Non-
Performing Properties, without the prior written consent of the Settling Governmental Authorities.

                                 (iv)    The terms of the Global Settlement (A) shall not affect any rights
the Settling Governmental Authorities or the Frisco Governmental Authorities may have against any
purchaser of any of the Debtors’ Assets that is not a Global Settlement Party, and (B) are without prejudice
to any (x) Claims other than Transferred NPP Claims held by the Settling Governmental Authorities or
Frisco NPP Claims held by the Frisco Governmental Authorities, as applicable, and (y) any Claim, Interest,
or Cause of Action of any Governmental Unit that is not a Settling Governmental Authority or Frisco
Governmental Authority.

                                   (v)     All pending or potential discovery and litigation by any Global
Settlement Party against any other Global Settlement Party related to the Chapter 11 Cases or any of the
transactions related thereto shall be subject to a standstill and shall be deemed withdrawn upon the Effective
Date.

                                  (vi)     The GUC Trust Agreement, the Environmental Settlement
Documents, the Frisco Settlement Agreement, and any other documentation required to effectuate the
Global Settlement shall be solely for the benefit of the Global Settlement Parties and, for the avoidance of
doubt, no third-parties shall be beneficiaries of the Global Settlement or any such documents.

                                  (vii)  The Superpriority Notes Indenture and the Exchange Priority and
First Lien Notes Indenture shall be deemed amended and modified to the extent necessary to allow, permit
and effectuate the transactions contemplated by the Plan and the Europe/ROW Sale Transaction.

                         (k)     Columbus Non-Performing Property Transaction.

                                                     35


RLF1 24035068v.1
                                                     A-0771
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 63 of 401 PageID #: 8296
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 40 of 79



                                (i)      To facilitate the transfer of the Columbus Non-Performing
Property to the Environmental Response Trust, as required by the Environmental Settlement Agreement,
and pursuant to sections 105(a), 365 and 554(a) of the Bankruptcy Code, on the Effective Date, in
accordance with the Columbus NPP Termination Documents and subject to the satisfaction or waiver of all
applicable closing conditions under the Columbus NPP Termination Documents:

                          (A)    Exide Technologies’ lease and the bond purchase agreement related to the
                                 Columbus Non-Performing Property, including any security
                                 documentation related thereto, shall terminate;

                          (B)    Exide Technologies shall be deemed to have abandoned the revenue bonds
                                 issued in connection with the development of the Columbus Non-
                                 Performing Property and no further payments shall be due thereunder;

                          (C)    the Columbus Development Authority shall quitclaim its interest in the
                                 parcel located at the Columbus Non-Performing Property to Exide
                                 Technologies; and

                          (D)    the Debtors and the Columbus Development Authority shall take all other
                                 actions necessary to consummate the transactions contemplated by the
                                 Columbus NPP Termination Documents.

                   5.3.   The GUC Trust.

                          (a)     Execution of GUC Trust Agreement. On the Effective Date, the GUC Trust
Agreement, in a form acceptable to the Debtors, the Creditors’ Committee, the Requisite Noteholders, and
the GUC Trustee, shall be executed, and all other necessary steps shall be taken to establish the GUC Trust
and the beneficial interests therein, which shall be for the benefit of the holders of Allowed General
Unsecured Claims and Allowed Environmental NPP Claims. This Section 5.3 sets forth certain of the
rights, duties, and obligations of the GUC Trustee. In the event of any conflict between the terms of this
Section 5.3 and the terms of the GUC Trust Agreement, the terms of the Plan shall govern.

                        (b)      Purpose of GUC Trust. The GUC Trust shall be established to administer
certain post-Effective Date responsibilities under the Plan with respect to the GUC Trust Assets, General
Unsecured Claims, and Environmental NPP Claims, including, but not limited to, resolving outstanding
Disputed General Unsecured Claims and Disputed Environmental NPP Claims and making distributions to
holders of Allowed General Unsecured Claims and Allowed Environmental NPP Claims in accordance
with the Plan.

                          (c)    GUC Trust Assets. The GUC Trust shall consist of the GUC Trust Assets.

                         (d)   GUC Trustee. The GUC Trustee shall be responsible to manage the day-
to-day operations of the GUC Trust.

                           (e)       Role of GUC Trustee. In furtherance of, and consistent with, the purposes
of the GUC Trust and the Plan, the GUC Trustee shall (i) have the power and authority to hold, manage,
sell, invest, and distribute to the holders of Allowed General Unsecured Claims and Allowed Environmental
NPP Claims the GUC Trust Assets, (ii) hold the GUC Trust Assets for the benefit of the holders of Allowed
General Unsecured Claims and Allowed Environmental NPP Claims, (iii) have the power and authority to
hold, manage, sell, invest, and distribute the GUC Trust Assets obtained through the exercise of its power

                                                     36


RLF1 24035068v.1
                                                    A-0772
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 64 of 401 PageID #: 8297
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 41 of 79



and authority, (iv) have the power and authority to prosecute and resolve objections to Disputed General
Unsecured Claims and Disputed Environmental NPP Claims, and (v) have the power and authority to
perform such other functions as are provided for in the Plan and the GUC Trust Agreement. In all
circumstances, the GUC Trustee shall act in the best interests of all beneficiaries of the GUC Trust and in
furtherance of the purpose of the GUC Trust, and in accordance with the GUC Trust Agreement and not in
its own best interest as a creditor. The investment powers of the GUC Trustee are limited to powers to
invest in demand and time deposits in banks or savings institutions, or temporary investment such as short-
term certificates of deposit or U.S. Treasury bills.

                         (f)     Preservation of Privilege. The Debtors and the GUC Trust shall enter into
a common interest agreement whereby the Debtors will be able to share documents, information or
communications (whether written or oral) relating to the GUC Trust Assets. The GUC Trust shall seek to
preserve and protect all applicable privileges attaching to any such documents, information, or
communications. The GUC Trustee’s receipt of such documents, information or communications shall not
constitute a waiver of any privilege. All privileges shall remain in the control of the Debtors, the Wind-
Down Estates, or the Plan Administrator, as applicable, and the Debtors, the Wind-Down Estates, or the
Plan Administrator, as applicable, retain the right to waive their own privileges.

                         (g)       Transferability of GUC Trust Beneficial Interests. GUC Trust Beneficial
Interests shall not be certificated and shall be non-transferable other than if transferred by will, intestate
succession, or otherwise by operation of law, or as and to the extent determined by the GUC Trustee.

                        (h)     Costs and Expenses of GUC Trustee. The costs and expenses of the GUC
Trust, including the fees and expenses of the GUC Trustee and its retained professionals, shall be paid
exclusively from the GUC Trust Assets.

                       (i)     Retention of Professionals by GUC Trustee. The GUC Trustee may retain
and reasonably compensate counsel and other professionals, which may include, but is not limited to,
Creditors’ Committee professionals, to assist in their duties as GUC Trustee on such terms as the GUC
Trustee deems appropriate without Bankruptcy Court approval.

                           (j)     U.S. Federal Income Tax Treatment of GUC Trust. In furtherance of this
Section 5.3 of the Plan, (i) the GUC Trust shall be structured to qualify as a “liquidating trust” within the
meaning of Treasury Regulation section 301.7701-4(d) and in compliance with Revenue Procedure 94-45,
1994-2 C.B. 684, and, thus, as a “grantor trust” within the meaning of sections 671 through 679 of the Tax
Code to the holders of General Unsecured Claims and Environmental NPP Claims, consistent with the
terms of the Plan; (ii) the holders of General Unsecured Claims and Environmental NPP Claims shall be
treated as the beneficiaries and grantors of the GUC Trust; (iii) the sole purpose of the GUC Trust shall be
the liquidation and distribution of the GUC Trust Assets in accordance with Treasury Regulation section
301.7701-4(d), including the resolution of General Unsecured Claims and Environmental NPP Claims in
accordance with this Plan, with no objective to continue or engage in the conduct of a trade or business;
(iv) all parties (including the Debtors and the Estates, holders of General Unsecured Claims, holders of and
Environmental NPP Claims, and the GUC Trustee) shall report consistently with such treatment (including
the deemed receipt of the GUC Trust Assets, subject to applicable liabilities and obligations, by the holders
of General Unsecured Claims and Environmental NPP Claims, followed by the deemed transfer of such
GUC Trust Assets to the GUC Trust); (v) all parties shall report consistently for federal income tax
purposes, and otherwise, with the valuation of the GUC Trust Assets transferred to the GUC Trust as
determined by the GUC Trustee (or its designee); (vi) the GUC Trustee shall be responsible for filing returns
for the GUC Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a); (vii) the GUC
Trustee shall annually send to each holder of an interest in the GUC Trust a separate statement regarding
                                                     37


RLF1 24035068v.1
                                                    A-0773
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 65 of 401 PageID #: 8298
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 42 of 79



the receipts and expenditures of the trust as relevant for U.S. federal income tax purposes; (viii) all items
of income, deductions, and credit loss of the GUC Trust shall be allocated for federal income tax purposes
to the holders of General Unsecured Claims and Environmental NPP Claims based on their respective
interests in the GUC Trust, including the holders of General Unsecured Claims and Environmental NPP
Claims holding Disputed Claims, in such manner as the GUC Trustee deems reasonable and appropriate;
and (viii) subject to definitive guidance from the Internal Revenue Service or a court of competent
jurisdiction to the contrary (including the receipt by the GUC Trustee of a private letter ruling if the GUC
Trustee so requests one, or the receipt of an adverse determination by the Internal Revenue Service upon
audit if not contested by the GUC Trustee), the GUC Trustee may timely elect to (x) treat any portion of
the GUC Trust allocable to Disputed Claims as a “disputed ownership fund” governed by Treasury
Regulation section 1.468B-9 (and make any appropriate elections) and (y) to the extent permitted by
applicable law, report consistently with the foregoing for state and local income tax purposes. If a “disputed
ownership fund” election is made for all or any portion of the GUC Trust, all impacted parties (including
the Debtors and the Estates, and, to the extent applicable, holders of General Unsecured Claims and
Environmental NPP Claims, and the GUC Trustee), and solely with respect to the impacts assets, shall
report for United States federal, state, and local income tax purposes consistently with such election.

                          (k)   Expedited Determination. The GUC Trustee may request an expedited
determination of taxes of the GUC Trust under section 505(b) of the Bankruptcy Code for all returns filed
for, or on behalf of, the GUC Trust for all taxable periods through the dissolution of the GUC Trust.

                          (l)    Dissolution. The GUC Trustee and the GUC Trust shall be discharged or
dissolved, as applicable, upon completion of their duties as set forth in the GUC Trust Agreement, including
when (i) all Disputed General Unsecured Claims and Disputed Environmental NPP Claims have been
resolved, (ii) all GUC Trust Assets have been liquidated, and (iii) all distributions required to be made by
the GUC Trustee under the Plan and the GUC Trust Agreement have been made, but in no event shall the
GUC Trust be dissolved later than five (5) years from the Effective Date or such shorter or longer period
authorized by the Bankruptcy Court in order to resolve all Disputed General Unsecured Claims and
Disputed Environmental NPP Claims.

                   5.4.   The Environmental Response Trust.

                      (a)     Execution of Environmental Trust Agreements. On or before the Effective
Date, the Environmental Trust Agreements, substantially in the form attached to the Environmental
Settlement Agreement, shall be executed, and all other necessary steps to be taken to establish the
Environmental Response Trust and the Environmental Trust Beneficial Interests shall be authorized.

                         (b)      Environmental Trust Assets. The Environmental Response Trust shall
consist of the Environmental Trust Assets. On or before the Effective Date, the Environmental Trustee
shall create, and the Global Settlement Parties shall make contributions to, accounts held by or within the
Environmental Response Trust as specified and in the amounts provided in the Environmental Settlement
Documents.

                          (c)     Cancellation of Liens. All Liens except Liens of Settling Governmental
Authorities, if any, against a Non-Performing Property shall be irrevocably cancelled on the Effective Date.
Any person holding a Lien against a Non-Performing Property shall take any action reasonably requested
by the Environmental Trustee to evidence the release of such Lien, including the execution, delivery, and
filing or recording of such releases as may be reasonably requested by the Environmental Trustee.



                                                     38


RLF1 24035068v.1
                                                    A-0774
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 66 of 401 PageID #: 8299
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 43 of 79



                   5.5.    The Vernon Environmental Response Trust.

                   Subject to the satisfaction of the Payment Condition and the Vernon Trust Condition:

                          (a)  Execution of Vernon Environmental Trust Agreement. On or before the
Effective Date, the Vernon Environmental Trust Agreement, substantially in the form attached to the
Environmental Settlement Agreement, shall be executed, and all other necessary steps to be taken to
establish the Vernon Environmental Response Trust and the Vernon Environmental Trust Beneficial
Interests shall be authorized.

                        (b)      Vernon Environmental Trust Assets. The Vernon Environmental
Response Trust shall consist of the Vernon Environmental Trust Assets. On or before the Effective Date,
the Vernon Environmental Trustee shall create, and the Global Settlement Parties shall make contributions
to, accounts held by or within the Vernon Environmental Response Trust as specified and in the amounts
provided in the Plan and the Environmental Settlement Documents.

                         (c)     Cancellation of Liens. All Liens except Liens of Settling Governmental
Authorities, if any, against the Vernon Non-Performing Property shall be irrevocably cancelled on the
Effective Date. Any person holding a Lien against the Vernon Non-Performing Property shall take any
action reasonably requested by the Vernon Environmental Trustee to evidence the release of such Lien,
including the execution, delivery, and filing or recording of such releases as may be reasonably requested
by the Vernon Environmental Trustee.

                   5.6.    Canada Non-Performing Property.

                           (a)     On or before the Effective Date, the Debtors shall (i) deposit Cash in an
amount equal to the Canada NPP Risk Management Measures Funds into an escrow account, and (ii) engage
in negotiations with the Canada MOE with respect to the abandonment of the Canada Non-Performing
Property; provided, that to the extent the parties cannot agree, the Debtors may seek a determination by the
Bankruptcy Court of the appropriate amount necessary to implement environmental risk management
measures and/or abandonment of the Canada Non-Performing Property. The Debtors are authorized to
transfer title to or proceeds from the Canada Non-Performing Property to the Canada MOE or its designee.
For the avoidance of doubt, the aggregate amount of Allowed Canada NPP Claims shall be reduced by the
amount of Canada NPP Risk Management Measures Funds deposited for use by the Canada MOE.

                          (b)      Upon the implementation of environmental risk management measures,
any excess Canada NPP Risk Management Measures Funds shall revert to the Wind-Down Estates and
shall be available for distribution by the Plan Administrator in accordance with the Plan.

                         (c)      In the event the Canada NPP Risk Management Measures Funds are not
sufficient to cover the cost of implementing the environmental risk management measures at the Canada
Non-Performing Property, any remaining Canada NPP Claims shall be treated as General Unsecured
Claims in accordance with the Plan.

                   5.7.    Plan Administrator.

                        (a)     Appointment. The Plan Administrator’s retention shall commence on the
Effective Date and shall continue until: (i) the Bankruptcy Court enters an order closing the Chapter 11
Cases; (ii) the Bankruptcy Court enters an order removing the Plan Administrator for cause (as defined


                                                     39


RLF1 24035068v.1
                                                     A-0775
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 67 of 401 PageID #: 8300
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 44 of 79



below); or (iii) the Plan Administrator voluntarily resigns, upon notice filed with the Bankruptcy Court, and
a successor Plan Administrator is appointed in accordance with the Plan.

                         (b)     Authority. Subject to Section 5.7(c) of this Plan, the Plan Administrator
shall have the authority and right on behalf of each of the Debtors, without the need for Bankruptcy Court
approval (unless otherwise indicated), to carry out and implement all provisions of the Plan, including,
without limitation, to:

                                 (i)     subject to Section 7 of the Plan, except to the extent Claims have
been previously Allowed, control and effectuate the Claims reconciliation process in accordance with the
terms of this Plan, including to object to, seek to subordinate, compromise or settle any and all Claims
against the Debtors, other than with respect to General Unsecured Claims and Environmental NPP Claims
(for the avoidance of doubt, the GUC Trustee shall be responsible for objecting to, reconciling, or settling
General Unsecured Claims and Environmental NPP Claims asserted against the GUC Trust);

                                  (ii)     make Distributions to holders of Allowed Claims in accordance
with this Plan, other than with respect to Allowed General Unsecured Claims;

                              (iii)  exercise its reasonable business judgment to direct and control the
Wind-Down under the Plan and in accordance with applicable law as necessary to maximize Distributions
to holders of Allowed Claims;

                                (iv)    prepare, file, and prosecute any necessary filings or pleadings with
the Bankruptcy Court to carry out the duties of the Plan Administrator as described herein;

                                  (v)      other than GUC Trust Causes of Action, the Environmental Trust
Causes of Action, the Vernon Environmental Trust Causes of Action, or any Causes of Action released by
the Debtors pursuant to the Plan or otherwise, prosecute all Causes of Action on behalf of the Debtors, elect
not to pursue any Causes of Action, and determine whether and when to compromise, settle, abandon,
dismiss, or otherwise dispose of any such Causes of Action, as the Plan Administrator may determine is in
the best interests of the Debtors and their Estates, other than with respect to the GUC Trust Assets;

                                 (vi)    retain professionals to assist in performing its duties under the
Plan;

                                 (vii)   maintain the books and records and accounts of the Debtors;

                                (viii) incur and pay reasonable and necessary expenses in connection
with the performance of duties under this Plan, including the reasonable fees and expenses of professionals
retained by the Plan Administrator;

                               (ix)     following the Effective Date, pay all Restructuring Expenses in
Cash in accordance with Section 2.5 of this Plan;

                                (x)      following the Effective Date, pay all Trustees Fees in Cash in
accordance with Section 2.6 of the Plan.

                                  (xi)     administer each Debtor’s tax obligations, including (i) filing tax
returns and paying tax obligations, (ii) requesting, if necessary, an expedited determination of any unpaid
tax liability of each Debtor or its estate under Bankruptcy Code section 505(b) for all taxable periods of

                                                     40


RLF1 24035068v.1
                                                   A-0776
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 68 of 401 PageID #: 8301
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 45 of 79



such Debtor ending after the Commencement Date through the liquidation of such Debtor as determined
under applicable tax laws, and (iii) representing the interest and account of each Debtor or its estate before
any taxing authority in all matters including, without limitation, any action, suit, proceeding or audit;

                                  (xii)    prepare and file any and all informational returns, reports,
statements, returns or disclosures relating to the Debtors that are required hereunder, by any Governmental
Unit or applicable law;

                                  (xiii)   pay statutory fees in accordance with Section 12.1 of the Plan;

                                  (xiv)    perform other duties and functions that are consistent with the
implementation of the Plan; and

                                  (xv)     close the Chapter 11 Cases, subject to the reasonable consent of
the GUC Trustee.

                         (c)      Boards of Directors and Officers.

                                (i)     The officers and directors of the Debtors existing prior to the
Effective Date shall be relieved of any and all duties with the respect to the Debtors as of the Effective
Date.

                                (ii)     Upon the Effective Date, the New Board shall consist of one or
more directors selected by the Debtors and the Requisite Noteholders, which shall be announced by notice
filed with the Bankruptcy Court prior to the Confirmation Hearing.

                                  (iii) Upon the Effective Date, the new governance structure of
Holdings will be set forth in the Amended Organizational Documents.

                                  (iv)     The New Board shall, among other things, oversee and direct the
Plan Administrator (solely in its capacity as the Plan Administrator and not in his capacity as the custodian
of the Single Share) and the administration of the Wind-Down Estates in accordance with the Plan. On the
Effective Date, or as soon as is reasonably practicable thereafter, the New Board shall establish, in
consultation with the Requisite Noteholders and the Plan Administrator, such procedures and protocols as
it deems necessary to carry out its duties and as are otherwise acceptable to the Requisite Noteholders.

                         (d)     Wind-Down. After the Effective Date, pursuant to the Plan, the Plan
Administrator shall effectuate the Wind-Down according to the Wind-Down Budget without any further
approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.
The Wind-Down (as determined for federal income tax purposes) shall occur in an expeditious but orderly
manner after the Effective Date.

                         (e)     Indemnification. Each of the Wind-Down Estates shall indemnify and
hold harmless the New Board and the Plan Administrator solely in their capacities as such for any losses
incurred in such capacity, except to the extent such losses were the result of the Plan Administrator’s or the
New Board’s bad faith, gross negligence, willful misconduct or criminal conduct.

                         (f)     Dissolution. After the Effective Date, the Plan Administrator shall, subject
to applicable non-bankruptcy law and consistent with the implementation of this Plan, merge, dissolve,
liquidate, or take such other similar action with respect to each Debtor (including the cancellation of all

                                                      41


RLF1 24035068v.1
                                                     A-0777
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 69 of 401 PageID #: 8302
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 46 of 79



Interests in a Wind-Down Estate) and complete the winding up of such Wind-Down Estate as expeditiously
as practicable without the necessity for any other or further actions to be taken by or on behalf of such
Wind-Down Estate or its shareholders or members, as applicable, or any payments to be made in connection
therewith subject to the filing of a certificate of dissolution with the appropriate Governmental Unit;
provided, however, that the foregoing does not limit the Plan Administrator’s ability to otherwise abandon
an Interest in a Wind-Down Estate. The Plan Administrator may, to the extent required by applicable non-
bankruptcy law, maintain a Wind-Down Estate as a corporate entity in good standing until such time as
such Wind-Down Estate is dissolved or merged out of existence in accordance with the Plan.

                   5.8.   Corporate Action.

                  Upon the Effective Date, by virtue of entry of the Confirmation Order, all actions
contemplated by this Plan (including any action to be undertaken by the Plan Administrator) shall be
deemed authorized, approved, and, to the extent taken prior to the Effective Date, ratified without any
requirement for further action by holders of Claims or Interests, the Debtors, or any other Entity or Person.
All matters provided for in this Plan involving the corporate structure of the Debtors, and any corporate
action required by the Debtors in connection therewith, shall be deemed to have occurred and shall be in
effect as of the Effective Date, without any requirement of further action by the Debtors or the Estates.

                   5.9.   Withholding and Reporting Requirements.

                           (a)     Withholding Rights. In connection with the Plan, any party issuing any
instrument or making any distribution described in the Plan shall comply with all applicable withholding
and reporting requirements imposed by any federal, state, or local taxing authority, and all distributions
pursuant to the Plan and all related agreements shall be subject to any such withholding or reporting
requirements. Any amounts withheld pursuant to the preceding sentence shall be deemed to have been
distributed to and received by the applicable recipient for all purposes of the Plan. Notwithstanding the
foregoing, each holder of an Allowed Claim or any other Person that receives a distribution pursuant to the
Plan shall have responsibility for any taxes imposed by any Governmental Unit, including, without
limitation, income, withholding, and other taxes, on account of such distribution. Any party issuing any
instrument or making any distribution pursuant to the Plan has the right, but not the obligation, to not make
a distribution until such holder has made arrangements satisfactory to such issuing or disbursing party for
payment of any such tax obligations. Additionally, in the case of a non-Cash distribution that is subject to
withholding, the distributing party has the right, but not the obligation, to withhold an appropriate portion
of such distributed property and either (i) sell such withheld property to generate Cash necessary to pay
over the withholding tax (or reimburse the distributing party for any advance payment of the withholding
tax), or (ii) pay the withholding tax using its own funds and retain such withheld property.

                          (b)      Forms. Any party entitled to receive any property as an issuance or
distribution under the Plan shall, upon request, deliver to the Plan Administrator, Wind-Down Estates, GUC
Trustee or such other Person designated by the Plan Administrator, Wind-Down Estates or GUC Trustee
(which entity shall subsequently deliver to the Plan Administrator any applicable IRS Form W-8 or Form
W-9 received) an appropriate Form W-9 or (if the payee is a foreign Person) Form W-8, unless such Person
is exempt under the tax Code and so notifies the Plan Administrator. If such request is made by the Plan
Administrator, Wind-Down Estates, or such other Person designated by the Plan Administrator or Wind-
Down Estates and the holder fails to comply within ninety (90) days after the request is made, the amount
of such distribution shall irrevocably revert to the applicable Wind-Down Estate and any Claim in respect
of such distribution shall be forever barred from assertion against any Debtor, the applicable Wind-Down
Estate and their respective property. If such request is made by the GUC Trustee or such other Entity
designated by the GUC Trustee and the holder fails to comply within ninety (90) days after the request is
                                                     42


RLF1 24035068v.1
                                                    A-0778
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 70 of 401 PageID #: 8303
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 47 of 79



made, the amount of such distribution shall irrevocably revert to the GUC Trust and any Claim in respect
of such distribution shall be forever barred from assertion against the GUC Trustee or the GUC Trust, or
the property of each of them.

                   5.10.   Exemption From Certain Transfer Taxes.

                  To the maximum extent provided by section 1146(a) of the Bankruptcy Code: (i) the
issuance, distribution, transfer, or exchange of any debt, equity security, or other interest in the Debtors; or
(ii) the making, delivery, or recording of any deed or other instrument of transfer under, in furtherance of,
or in connection with, the Plan, including any deeds, bills of sale, assignments, or other instruments of
transfer executed in connection with any transaction arising out of, contemplated by, or in any way related
to the Plan (including any transfers to or by the GUC Trust, the Environmental Response Trust, the Vernon
Environmental Response Trust, or the Frisco Governmental Authorities), shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate
transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, or other similar tax
or governmental assessment, in each case to the extent permitted by applicable bankruptcy law, and the
appropriate state or local government officials or agents shall forego collection of any such tax or
governmental assessment and accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax or governmental assessment.

                   5.11.   Effectuating Documents; Further Transactions.

                           (a)      On or as soon as practicable after the Effective Date, the Plan
Administrator shall take such actions as may be or become necessary or appropriate to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the Plan, and the Global Settlement,
including (i) the execution and delivery of appropriate agreements or other documents of merger,
consolidation, restructuring, financing, conversion, disposition, transfer, dissolution, transition services, or
liquidation containing terms that are consistent with the terms of the Plan and that satisfy the applicable
requirements of applicable law and any other terms to which the applicable Entities may determine; (ii) the
execution and delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any
Asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and having
other terms to which the applicable parties agree; (iii) the filing of appropriate certificates or articles of
incorporation, reincorporation, merger, consolidation, conversion, or dissolution pursuant to applicable
state law; (iv) the issuance of securities, all of which shall be authorized and approved in all respects, in
each case, without further action being required under applicable law, regulation, order, or rule; (v) the
execution, delivery, or filing of contracts, instruments, releases, and other agreements to effectuate and
implement the Plan without the need for any approvals, authorizations, actions, or consents; and (vi) all
other actions that the applicable Entities determine to be necessary or appropriate.

                         (b)      Each officer, manager, or member of the board of directors of the Debtors
is (and each officer, manager, or member of the board of directors of the Plan Administrator, if applicable,
shall be) authorized and directed to issue, execute, deliver, file, or record such contracts, securities,
instruments, releases, indentures, and other agreements or documents and take such actions as may be
necessary or appropriate to effectuate, implement, and further evidence the terms and conditions of the Plan
and the securities issued pursuant to the Plan in the name of, and on behalf of, the Wind-Down Estates, all
of which shall be authorized and approved in all respects, in each case, without the need for any approvals,
authorization, consents, or any further action required under applicable law, regulation, order, or rule
(including, without limitation, any action by the stockholders or directors or managers of the Debtors, or
the Wind Down Estates) except for those expressly required pursuant to the Plan.


                                                      43


RLF1 24035068v.1
                                                     A-0779
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 71 of 401 PageID #: 8304
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 48 of 79



                         (c)    The Debtors shall be authorized to implement the Sale Transactions and
the Global Settlement (including the creation of the GUC Trust, the Environmental Response Trust, and, if
necessary, the Vernon Environmental Response Trust) in the manner most tax efficient to the Wind-Down
Estates, the Environmental Response Trust, and the Vernon Environmental Response Trust, and consistent
with the Environmental Settlement Documents.

                        (d)    All matters provided for herein involving the corporate structure of the
Debtors or the Wind-Down Estates, to the extent applicable, or any corporate or related action required by
the Debtors or the Wind-Down Estates in connection herewith shall be deemed to have occurred and shall
be in effect, without any requirement of further action by the stockholders, members, or directors or
managers of the Debtors and with like effect as though such action had been taken unanimously by the
stockholders, members, directors, managers, or officers, as applicable, of the Debtors or the Wind-Down
Estates.

                   5.12.   Preservation of Rights of Action.

                   Other than Causes of Action against an Entity that are waived, relinquished, exculpated,
released, compromised, transferred or settled pursuant to this Plan (including pursuant to the Global
Settlement, Environmental Settlement Documents, and the Frisco Settlement Agreement), the Confirmation
Order, or by another Bankruptcy Court order (including the Americas Sale Order) or transferred to the
Europe/ROW Purchaser pursuant to the Europe/ROW Purchase Agreement or the Americas Sale
Transaction, the Debtors reserve any and all Causes of Action. On and after the Effective Date, the Plan
Administrator may pursue such Causes of Action in its sole discretion. No Entity may rely on the absence
of a specific reference in this Plan or the Disclosure Statement to any Cause of Action against them as any
indication that the Debtors, the Plan Administrator, or the GUC Trustee, will not pursue any and all
available Causes of Action against them. No preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion (judicial, equitable, or otherwise), or laches, shall
apply to such Causes of Action upon, after, or as a consequence of the Confirmation or the Effective Date.
Prior to the Effective Date, the Debtors, and on and after the Effective Date, the Plan Administrator or the
GUC Trustee, as applicable, shall retain and shall have, including through its authorized agents or
representatives, the exclusive right, authority, and discretion, subject to this Plan, to determine and to
initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any
such Causes of Action and to decline to do any of the foregoing, as the Plan Administrator or the GUC
Trustee, as applicable, may determine is in the best interest of the Debtors and their Estates, without the
consent or approval of any third party or further notice to or action, order, or approval of the Bankruptcy
Court. Notwithstanding anything contained herein to the contrary, the settlement of any Claims and Causes
of Action which are expressly to be settled by Confirmation of this Plan itself shall be resolved only by
Confirmation of this Plan itself.

                   5.13.   Certificate of Incorporation and By-Laws.

                As of the Effective Date, the certificate of incorporation and by-laws, or other
organizational documents, as applicable, of the Debtors shall be amended to the extent necessary to carry
out the provisions of this Plan. Such amended organizational documents (if any) shall be filed with the
Bankruptcy Court in advance of the Effective Date.

                   5.14.   Stock Trading Restrictions

               The restrictions imposed by the Interim Order Establishing Notification Procedures And
Approving Restrictions On Certain Transfers Of Interests In The Debtors (Docket No. 113), as the same
                                                      44


RLF1 24035068v.1
                                                     A-0780
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 72 of 401 PageID #: 8305
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 49 of 79



may be amended from time to time, shall remain effective and binding through the closing of the Chapter
11 Cases.

                   5.15.   Assignment and Assumption of Superpriority Notes.

                 Following the Europe/ROW Closing, the Consenting Creditors shall contribute the
Superpriority Notes, together with all of the outstanding Claims arising thereunder and under the
Superpriority Notes Indenture to the Europe/ROW Purchaser in exchange for preferred equity interests of
the Europe/ROW Purchaser. After the Europe/ROW Closing, the Europe/ROW Purchaser shall contribute
the Superpriority Notes to Exide International and the Superpriority Notes shall be cancelled. At the
Europe/ROW Closing and without limiting the above, and without any further action by the Consenting
Creditors, the Europe/ROW Purchaser or any other party or person or further order of the Bankruptcy Court,
(i) the Superpriority Notes Guarantee Claims against the Debtors shall be deemed fully satisfied, released,
and discharged, and (ii) any liens or security interests granted by the Debtors under the Superpriority Notes
Indenture and the Superpriority Security Documents shall be deemed terminated, released, discharged and
without further effect.

                The Superpriority Notes Indenture and Superpriority Security Documents and all
outstanding Claims arising under the Superpriority Notes Indenture shall be cancelled and terminated. For
the avoidance of doubt, and in furtherance of the Superpriority Notes Indenture, Exide International shall
immediately deliver or be deemed to deliver and surrender the Superpriority Notes to the Superpriority
Notes Trustee for cancellation.

                   5.16.   Cancellation of Existing Securities and Agreements

                         (a)      Except for the purpose of evidencing a right to a distribution under the
Plan, effectuating the Europe/ROW Sale Transaction and except as otherwise set forth in the Plan, all notes,
instruments, other securities, and other evidence of debt issued, including, but not limited to, the Exchange
Priority and First Lien Notes Indenture and the Legacy Notes Indentures and any rights of any holder in
respect thereof shall be deemed cancelled, discharged, and of no force or effect and the obligations of the
Debtors thereunder shall be deemed fully satisfied, released, and discharged. For the avoidance of doubt,
but subject to Section 5.16(b) below, on the Effective Date, the Exchange Priority and First Lien Notes
Indenture and the Legacy Notes Indentures shall be deemed terminated and cancelled and the Exchange
Priority and First Lien Notes Trustee and Legacy Notes Trustee shall be discharged and released without
any further action.

                         (b)     The Exchange Priority and First Lien Notes Indenture and the Legacy
Notes Indentures shall continue in effect to the extent necessary to (i) allow the Plan Administrator,
Exchange Priority and First Lien Notes Trustee, or Legacy Notes Trustee, as applicable, to make
distributions under the Plan, (ii) allow the Exchange Priority and First Lien Trustee to effectuate the
Europe/ROW Sale Transaction (iii) permit the Exchange Priority and First Lien Notes Trustee and the
Legacy Notes Trustee to assert the applicable Exchange Priority Trustee Charging Lien, First Lien Trustee
Charging Lien, and Legacy Notes Charging Lien, as applicable; (iv) allow the Exchange Priority and First
Lien Notes Trustee and the Legacy Notes Trustee to maintain any right of indemnification, contribution,
subrogation or any other claim or entitlement it may have under the Exchange Priority and First Lien Notes
Indenture or the Legacy Notes Indentures, as applicable; (v) to exercise its rights and obligations at the
direction of the Requisite Noteholders relating to the interests of its holders under the Exchange Priority
and First Lien Notes Indenture and the Legacy Notes Indentures, as applicable; (vi) permit the Exchange
Priority and First Lien Notes Trustee and the Legacy Notes Trustee to perform any functions that are
necessary to effectuate the powers outlined in this Section 5.16. For the avoidance of doubt, all
                                                     45


RLF1 24035068v.1
                                                   A-0781
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 73 of 401 PageID #: 8306
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 50 of 79



indemnification obligations and expense reimbursement obligations of the Debtors arising under the
Exchange Priority and First Lien Notes Indenture in favor of the Exchange Priority and First Lien Notes
Trustee, or its directors, officers, employees, agents, affiliates, controlling persons, and legal and financial
advisors, shall survive, remain in full force and effect, and be enforceable against the Plan Administrator
on and after the Effective Date and shall be enforceable through, among other things, the exercise of the
applicable Exchange Priority Trustee Charging Lien and First Lien Trustee Charging Lien.

                   5.17.   Subordinated Claims.

                 The allowance, classification, and treatment of all Allowed Claims and Interests, and the
respective distributions and treatments under the Plan, take into account and conform to the relative priority
and rights of the Claims and Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles of equitable subordination,
section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the
Debtors reserve the right for the Plan Administrator or the GUC Trustee, as applicable, to seek to re-classify
any Allowed Claim or Interest in accordance with any contractual, legal, or equitable subordination relating
thereto.

                   5.18.   Nonconsensual Confirmation.

                The Debtors intend to undertake to have the Bankruptcy Court confirm the Plan under
section 1129(b) of the Bankruptcy Code as to any Classes that reject, or are deemed to reject, the Plan.

                   5.19.   Closing of Chapter 11 Cases.

               After an Estate has been fully administered, the applicable Wind-Down Estate or Plan
Administrator shall, subject to the reasonable consent of the GUC Trustee, seek authority from the
Bankruptcy Court to close the applicable Chapter 11 Case(s) in accordance with the Bankruptcy Code and
Bankruptcy Rules.

                   5.20.   Notice of Effective Date.

                As soon as practicable, but not later than three (3) Business Days following the Effective
Date, the Debtors shall file a notice of the occurrence of the Effective Date with the Bankruptcy Court.

                   5.21.   Corporate Form

                On the Effective Date, each of the Debtors shall maintain its current corporate form, which
may be modified or changed at any time after the Effective Date by the Plan Administrator in accordance
with the terms of this Plan and applicable law.

                   5.22.   Separability.

                  Notwithstanding the combination of the separate plans of reorganization for the Debtors
set forth in the Plan for purposes of economy and efficiency, the Plan constitutes a separate chapter 11 plan
for each Debtor. Accordingly, if the Bankruptcy Court does not confirm the Plan with respect to one or
more Debtors, it may still, subject to the consent of the applicable Debtors, confirm the Plan with respect
to any other Debtor that satisfies the confirmation requirements of section 1129 of the Bankruptcy Code.



                                                       46


RLF1 24035068v.1
                                                       A-0782
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 74 of 401 PageID #: 8307
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 51 of 79



SECTION 6.         DISTRIBUTIONS.

                   6.1.   Distributions Generally.

               Except as otherwise provided in the Plan and the GUC Trust Agreement, one or more
Disbursing Agents shall make all distributions under the Plan to the appropriate holders of Allowed Claims
in accordance with the terms of the Plan.

                   6.2.   Distribution Record Date.

                 As of the close of business on the Distribution Record Date, the various transfer registers
for each of the Classes of Claims or Interests as maintained by the Debtors or their respective agents shall
be deemed closed for purposes of determining whether a holder of such a Claim or Interest is a record
holder entitled to distributions under the Plan, and there shall be no further changes in the record holders or
the permitted designees of any such Claims or Interests. The Debtors, the Plan Administrator or the GUC
Trustee, as applicable, shall have no obligation to recognize any transfer or designation of such Claims or
Interests occurring after the close of business on the Distribution Record Date. In addition, with respect to
payment of any Cure Amounts or assumption disputes, neither the Debtors nor the Disbursing Agent shall
have any obligation to recognize or deal with any party other than the non-Debtor party to the applicable
executory contract or unexpired lease as of the close of business on the Distribution Record Date, even if
such non-Debtor party has sold, assigned, or otherwise transferred its Claim for a Cure Amount. The
Distribution Record Date shall not apply to the DIP Claims and the ABL Claims, the holders of which shall
receive a distribution in accordance with Section 2 or Section 4 of the Plan, respectively, to the extent not
previously satisfied.

                   6.3.   Date of Distributions.

                          (a)     Except as otherwise provided in the Plan and in the GUC Trust Agreement,
any distributions and deliveries to be made under the Plan shall be made on or about the Effective Date or
as otherwise determined in accordance with the Plan, including, without limitation, the treatment provisions
of Section 4 of the Plan; provided, that the Plan Administrator or the GUC Trustee, as applicable, shall from
time to time determine subsequent distribution dates to the extent they determine them to be appropriate.

                        (b)     (i) The Plan Administrator, shall reserve an amount sufficient to pay
holders of Disputed Administrative Expense Claims, Disputed Secured Claims, Disputed Priority Non-Tax
Claims, and Disputed Priority Tax Claims, and (ii) the GUC Trustee shall reserve an amount sufficient to
pay holders of Disputed General Unsecured Claims and Disputed Environmental NPP Claims, in each case,
the amount such holders would be entitled to receive under the Plan if such Claims were to become Allowed
Claims. After the resolution of a Disputed Administrative Expense Claim, Disputed Secured Claim,
Disputed Priority Non-Tax Claim, and Disputed Priority Tax Claims, the Plan Administrator shall treat any
amounts that were reserved on account of such Disputed Claim that is Disallowed or does not become an
Allowed Claim as Net Cash Proceeds.

                   6.4.   Disbursing Agent.

                 Other than as contemplated in Section 6.2 of the Plan, all distributions under this Plan shall
be made by the Disbursing Agent on and after the Effective Date as provided herein. The Disbursing Agent
shall not be required to give any bond or surety or other security for the performance of its duties. The Plan
Administrator shall use all commercially reasonable efforts to provide the Disbursing Agent with the
amounts of Claims and the identities and addresses of holders of Claims, in each case, as set forth in the

                                                      47


RLF1 24035068v.1
                                                     A-0783
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 75 of 401 PageID #: 8308
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 52 of 79



books and records of the Debtors or the Wind Down Estates, as applicable,. The Plan Administrator shall
cooperate in good faith with the applicable Disbursing Agent to comply with the reporting and withholding
requirements outlined in Section 5.7 of the Plan.

                   6.5.   Rights and Powers of Disbursing Agent.

                         (a)      From and after the Effective Date, the Disbursing Agent, solely in its
capacity as Disbursing Agent, shall be exculpated by all Entities, including, without limitation, holders of
Claims against, and Interests in, the Debtors and other parties in interest, from any and all Claims, Causes
of Action, and other assertions of liability arising out of the discharge of the powers and duties conferred
upon such Disbursing Agent by the Plan or any order of the Bankruptcy Court entered pursuant to or in
furtherance of the Plan, or applicable law, except for actions or omissions to act arising out of the gross
negligence or willful misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such
Disbursing Agent. No holder of a Claim or Interest, or other party in interest, shall have or pursue any
claim or Cause of Action against the Disbursing Agent, solely in its capacity as Disbursing Agent, for
making distributions in accordance with the Plan or for implementing provisions of the Plan, except for
actions or omissions to act arising out of the gross negligence or willful misconduct, fraud, malpractice,
criminal conduct, or ultra vires acts of such Disbursing Agent.

                         (b)    A Disbursing Agent shall be empowered to (i) effect all actions and
execute all agreements, instruments, and other documents necessary to perform its duties hereunder; (ii)
make all distributions contemplated hereby; and (iii) exercise such other powers as may be vested in the
Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof.

                   6.6.   Expenses of Disbursing Agent.

                 Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented fees
and expenses incurred by the Disbursing Agent acting in such capacity (including reasonable documented
attorneys’ fees and expenses) on or after the Effective Date shall be paid in Cash; provided, that the fees
and expenses incurred by the GUC Trustee shall be paid solely from the GUC Trust Assets in accordance
with the GUC Trust Agreement.

                   6.7.   No Postpetition Interest on Claims.

                 Except as otherwise provided in the Plan, the Confirmation Order, the DIP Order, or
another order of the Bankruptcy Court, or required by the Bankruptcy Code (including postpetition interest
in accordance with sections 506(b) and 726(a)(5) of the Bankruptcy Code), interest shall not accrue or be
paid on any Claims on or after the Commencement Date; provided, that if interest is payable pursuant to
the preceding sentence, interest shall accrue at the federal judgment rate pursuant to 28 U.S.C. § 1961 on a
non-compounded basis from the date the obligation underlying the Claim becomes due and is not timely
paid through the date of payment.

                   6.8.   Delivery of Distributions.

                          (a)    Subject to Bankruptcy Rule 9010, all distributions to any holder or
permitted designee, as applicable, of an Allowed Claim or Interest shall be made to a Disbursing Agent,
who shall transmit such distribution to the applicable holders or permitted designees of Allowed Claims or
Interests on behalf of the Debtors. In the event that any distribution to any holder or permitted designee is
returned as undeliverable, no further distributions shall be made to such holder or such permitted designee

                                                       48


RLF1 24035068v.1
                                                       A-0784
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 76 of 401 PageID #: 8309
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 53 of 79



unless and until such Disbursing Agent is notified in writing of such holder’s or permitted designee’s, as
applicable, then-current address, at which time all currently-due, missed distributions shall be made to such
holder as soon as reasonably practicable thereafter without interest. Nothing herein shall require the
Disbursing Agent to attempt to locate holders or permitted designees, as applicable, of undeliverable
distributions and, if located, assist such holders or permitted designees, as applicable, in complying with
Section 5.7 of the Plan.

                      (b)    Notwithstanding the foregoing, the following shall apply to holders of
Exchange Priority Notes Claims, First Lien Notes Claims, Legacy Notes Claims, and DIP Claims,
respectively:

                                    (i)     all distributions of Cash on account of Exchange Priority Notes
Claims, First Lien Notes Claims, and Legacy Notes Claims, if any, shall be deposited with the Exchange
Priority and First Lien Notes Trustee and Legacy Notes Trustee, as applicable, for distribution to holders
of Exchange Priority Notes Claims, First Lien Notes Claims, and Legacy Notes Claims in accordance with
the terms of the Exchange Priority and First Lien Notes Indenture and the Legacy Notes Indentures, as
applicable. All distributions other than of Cash on account of Exchange Priority Notes Claims, First Lien
Notes Claims, or Legacy Notes Claims, if any, may, with the consent of the Exchange Priority and First
Lien Notes Trustee or the Legacy Notes Trustee, as applicable, be made by the Disbursing Agent directly
to holders of Exchange Priority Notes Claims, First Lien Notes Claims, and Legacy Notes Claims in
accordance with the terms of the Plan, the Exchange Priority and First Lien Notes Indenture, and the Legacy
Notes Indentures; provided, that until such distributions are made, the Trustees Charging Liens shall attach
to the property to be distributed in the same manner as if such distributions were made through the Exchange
Priority and First Lien Notes Trustee or the Legacy Notes Trustee, as applicable. To the extent the
Exchange Priority and First Lien Notes Trustee or the Legacy Notes Trustee effectuates, or is requested to
effectuate, any distributions hereunder, the Exchange Priority and First Lien Notes Trustee and the Legacy
Notes Trustee, as applicable, shall be deemed a “Disbursing Agent” for purposes of the Plan. As to any
holder of an Exchange Priority Notes Claim, First Lien Notes Claim, or Legacy Notes Claim that is held in
the name of or by a nominee of DTC, the Disbursing Agent shall seek the cooperation of DTC so that such
distribution shall be made through the facilities of DTC on or as soon as practicable after the Effective Date.

                                 (ii)    All distributions on account of DIP Claims, if any, shall be
deposited with the DIP Agent for distribution to holders of DIP Claims in accordance with the terms of the
DIP Loan Documents. To the extent the DIP Agent effectuates, or is requested to effectuate, any
distributions hereunder, the DIP Agent shall be deemed a “Disbursing Agent” for purposes of the Plan.

                   6.9.    Distributions after Effective Date.

               Distributions made after the Effective Date to holders of Disputed Claims that are not
Allowed Claims as of the Effective Date, but which later become Allowed Claims, shall be deemed to have
been made on the Effective Date.

                   6.10.   Unclaimed Property.

                 Undeliverable distributions or unclaimed distributions shall remain in the possession of the
Debtors, Wind-Down Estates or the GUC Trust, as applicable, until such time as a distribution becomes
deliverable or the holder accepts the distribution, or such distribution reverts back to the Debtors, Wind-
Down Estates or GUC Trust, as applicable, and shall not be supplemented with any interest, dividends, or
other accruals of any kind. Such distributions shall be deemed unclaimed property under section 347(b) of
the Bankruptcy Code at the expiration of ninety (90) days from the date of distribution. After such date all
                                                      49


RLF1 24035068v.1
                                                     A-0785
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 77 of 401 PageID #: 8310
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 54 of 79



unclaimed property or interest in property shall revert to the Wind-Down Estates or GUC Trust, as
applicable, and the Claim of any other holder to such property or interest in property shall be discharged
and forever barred.

                   6.11.   Time Bar to Cash Payments.

                 Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and void
if not negotiated within one hundred and twenty (120) days after the date of issuance thereof. Thereafter,
the amount represented by such voided check shall irrevocably revert to the Wind Down Estates (or GUC
Trust in the case of checks issued by the GUC Trust), and any Claim in respect of such voided check shall
be discharged and forever barred, notwithstanding any federal or state escheat laws to the contrary.
Requests for re-issuance of any check shall be made to the Disbursing Agent by the holder of the Allowed
Claim to whom such check was originally issued.

                   6.12.   Manner of Payment under Plan.

                Except as otherwise specifically provided in the Plan, at the option of the Debtors, the Plan
Administrator or the GUC Trustee, as applicable, any Cash payment to be made hereunder may be made
by a check or wire transfer, or ACH transfer, or as otherwise required or provided in applicable agreements
or customary practices of the Debtors.

                   6.13.   Satisfaction of Claims.

                 Except as otherwise specifically provided for in the Plan and to the extent permitted by
law, any distributions and deliveries to be made on account of Allowed Claims under the Plan shall be in
complete and final satisfaction of, and exchange for, such Allowed Claims.

                   6.14.   Minimum Cash Distributions.

                 The Disbursing Agent shall not be required to make any distribution of Cash less than One
Hundred Dollars ($100) to any holder of an Allowed Claim; provided, that if any distribution is not made
pursuant to this Section 6.15, such distribution shall be added to any subsequent distribution to be made on
behalf of the holder’s Allowed Claim.

                   6.15.   Setoffs and Recoupments.

                 The Debtors, Wind-Down Estates, or GUC Trust, as applicable, or such entity’s designee
(including, without limitation, the Disbursing Agent) may, but shall not be required to, set off or recoup
against any Claim, and any distribution to be made on account of such Claim, any and all claims, rights,
and Causes of Action of any nature whatsoever that the Debtors, the Wind-Down Estates, or GUC Trust,
as applicable, may have against the holder of such Claim pursuant to the Bankruptcy Code or applicable
non-bankruptcy law; provided, that neither the failure to do so nor the allowance of any Claim hereunder
shall constitute a waiver or release by a Debtor or its successor of any claims, rights, or Causes of Action
that a Debtor or its successor or assign may possess against the holder of such Claim.

                   6.16.   Allocation of Distributions between Principal and Interest.

              Except as otherwise required by law (as reasonably determined by the Wind-Down Estates
or the GUC Trust, as applicable), distributions with respect to an Allowed Claim shall be allocated first to


                                                      50


RLF1 24035068v.1
                                                     A-0786
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 78 of 401 PageID #: 8311
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 55 of 79



the principal portion of such Allowed Claim (as determined for U.S. federal income tax purposes) and,
thereafter, to the remaining portion of such Allowed Claim, if any.

                   6.17.   No Distribution in Excess of Amount of Allowed Claim.

                Except as provided in Section 6.7 of the Plan, no holder of an Allowed Claim shall receive,
on account of such Allowed Claim, distributions in excess of the Allowed amount of such Claim.

SECTION 7.         PROCEDURES FOR DISPUTED CLAIMS.

                   7.1.    Objections to Claims.

                  The Plan Administrator, on behalf of each of the Wind-Down Estates, shall exclusively be
entitled to object to all Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax Claims, and
Other Secured Claims. The GUC Trustee, on behalf of the GUC Trust, shall have the exclusive authority
to object to all General Unsecured Claims. After the Effective Date, the Plan Administrator or the GUC
Trustee, as applicable, shall have and retain any and all rights and defenses that the Debtors had with regard
to any Claim to which they may object, except with respect to any Claim that is Allowed. Any objections
to proofs of Claim shall be served and filed on or before the later of (a) one hundred eighty (180) days after
the Effective Date, and (b) on such later date as ordered by the Bankruptcy Court for cause.

                   7.2.    Resolution of Disputed Claims.

                 On and after the Effective Date, (a) the Plan Administrator, on behalf of each of the Wind-
Down Estates, shall have the authority to compromise, settle, otherwise resolve, or withdraw any objections
to Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax Claims, and Other Secured
Claims without approval of the Bankruptcy Court, other than with respect to Fee Claims; and (b) upon the
creation of the GUC Trust, the GUC Trustee shall have the exclusive authority to compromise, settle,
otherwise resolve, or withdraw any objections to General Unsecured Claims and Environmental NPP
Claims without approval of the Bankruptcy Court. The Debtors, Wind-Down Estates, Plan Administrator
and GUC Trustee, as applicable, shall cooperate with respect to any objections to Claims that seek to
convert a type of Claim to another type of Claim as to which a different party or parties may compromise,
settle, otherwise resolve, or withdraw objections, and, in each case, the rights and defenses of the Debtors,
Wind-Down Estates, Plan Administrator or the GUC Trustee, as applicable, to any such objections are fully
preserved.

                   7.3.    Payments and Distributions with Respect to Disputed Claims.

                Notwithstanding anything herein to the contrary, if any portion of a Claim is a Disputed
Claim, no payment or distribution provided hereunder shall be made on account of such Claim unless and
until such Disputed Claim becomes an Allowed Claim.

                   7.4.    Distributions after Allowance.

                 After such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim, the
holder thereof shall be entitled to distributions, if any, to which such holder is then entitled as provided in
this Plan or the GUC Trust Agreement, as applicable, without interest, as provided in Section 7.8 of the
Plan. Such distributions shall be made as soon as practicable after the date that the order or judgment of
the Bankruptcy Court allowing such Disputed Claim (or portion thereof) becomes a Final Order.


                                                      51


RLF1 24035068v.1
                                                    A-0787
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 79 of 401 PageID #: 8312
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 56 of 79



                   7.5.   Estimation of Claims.

                  The (a) Debtors or Plan Administrator (on behalf of each of the Wind-Down Estates), as
applicable, may determine, resolve and otherwise adjudicate all contingent, unliquidated, and Disputed
Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax Claims, and Other Secured Claims;
and (b) GUC Trustee may determine, resolve and otherwise adjudicate all contingent, unliquidated, and
Disputed General Unsecured Claims or Disputed Environmental NPP Claims. The (I) Debtors or Plan
Administrator (on behalf of each of the Wind-Down Estates), with respect to the Claims set forth in clause
(a) of this Section 7.5; and (II) GUC Trustee, with respect to General Unsecured Claims or Environmental
NPP Claims, in each case, may at any time request that the Bankruptcy Court estimate any contingent,
unliquidated, or Disputed Claim or Class of Claims pursuant to section 502(c) of the Bankruptcy Code or
otherwise, including to establish a reserve for distribution purposes, regardless of whether such, or any,
Person had previously objected to such Claim or whether the Bankruptcy Court has ruled on any such
objection. The Bankruptcy Court will retain jurisdiction to estimate any Claim or Class of Claims at any
time during litigation concerning any objection to any Claim, including, without limitation, during the
pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court estimates
any contingent, unliquidated, or Disputed Claim or Class of Claims, the amount so estimated shall constitute
either the Allowed amount of such Claim or Class of Claims, or a maximum limitation on such Claim or
Class of Claims, as determined by the Bankruptcy Court. If the estimated amount constitutes a maximum
limitation on the amount of such Claim or Class of Claims, the Debtors, Plan Administrator or GUC Trustee,
as applicable, may pursue supplementary proceedings to object to the allowance of such Claims; provided,
that such limitation shall not apply to Claims requested by the Debtors to be estimated for voting purposes
only.

                   7.6.   No Distributions Pending Allowance.

                  If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or
distribution provided under the Plan shall be made on account of such Claim unless and until (and only to
the extent that) such Claim becomes an Allowed Claim.

                   7.7.   Claim Resolution Procedures Cumulative.

                All of the objection, estimation, and resolution procedures in the Plan are intended to be
cumulative and not exclusive of one another. Claims may be estimated and subsequently settled,
compromised, withdrawn, or resolved in accordance with the Plan without further notice or Bankruptcy
Court approval.

                   7.8.   Interest.

                 To the extent that a Disputed Claim becomes an Allowed Claim after the Effective Date,
the holder of such Claim shall not be entitled to any interest that accrued thereon from and after the Effective
Date, except as provided in Section 6.7 of the Plan.

                   7.9.   Insured Claims.

                If any portion of an Allowed Claim is an Insured Claim, no distributions under the Plan
shall be made on account of such Allowed Claim until the holder of such Allowed Claim has exhausted all
remedies with respect to any applicable insurance policies; provided, that this requirement shall not apply
to Settling Governmental Authorities. To the extent that the Debtors’ insurers agree to satisfy a Claim in
whole or in part, then immediately upon such satisfaction, the portion of such Claim so satisfied may be

                                                      52


RLF1 24035068v.1
                                                     A-0788
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 80 of 401 PageID #: 8313
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 57 of 79



expunged without an objection to such Claim having to be filed and without any further notice to or action,
order or approval of the Court.

SECTION 8.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

                   8.1.   Rejection of Executory Contracts and Unexpired Leases.

                            (a)      As of and subject to the occurrence of the Effective Date, all executory
contracts and unexpired leases to which any of the Debtors are parties shall be deemed rejected, unless such
contract or lease (i) was previously assumed or rejected by the Debtors pursuant to an order of the
Bankruptcy Court; (ii) previously expired or terminated pursuant to its own terms or by agreement of the
parties thereto; (iii) is the subject of a motion to assume filed by the Debtors on or before the Confirmation
Date; (iv) is identified in Section 8.4 of the Plan; or (v) is identified for assumption on the Assumption
Schedule included in the Plan Supplement. The Debtors shall confer with the Settling Governmental
Authorities, the Environmental Trustee, or the Frisco Governmental Authorities, as applicable, and
exchange information and reasonably cooperate to determine the appropriate disposition of any contracts
or unexpired leases that relate to the Non-Performing Properties and take appropriate action relating thereto.

                         (b)      Subject to the occurrence of the Effective Date, entry of the Confirmation
Order by the Bankruptcy Court shall constitute approval of the assumptions, assumptions and assignments,
or rejections provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
determination by the Bankruptcy Court that the Europe/ROW Purchaser or Wind-Down Estates, as
applicable, have provided adequate assurance of future performance under such assumed executory
contracts and unexpired leases. Each executory contract and unexpired lease assumed or assumed and
assigned pursuant to the Plan shall vest in and be fully enforceable by the Europe/ROW Purchaser or Wind-
Down Estates, as applicable, in accordance with its terms, except as modified by the provisions of the Plan,
any order of the Bankruptcy Court authorizing and providing for its assumption, or applicable law.

                   8.2.   Determination of Assumption Disputes and Deemed Consent.

                         (a)     Any Cure Amount shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the Cure Amount, as reflected in the applicable cure notice, in Cash on
the Effective Date in accordance with the terms of the Europe/ROW Purchase Agreement, the
Environmental Settlement Agreement, or the Frisco Settlement Agreement, as applicable, subject to the
limitations described below, or on such other terms as the parties to such executory contracts or unexpired
leases and the Debtors may otherwise agree.

                          (b)     The Debtors shall file, as part of the Plan Supplement, the Assumption
Schedule. At least ten (10) days before the Confirmation Hearing, the Debtors shall serve a notice on parties
to executory contracts or unexpired leases to be assumed or assumed and assigned reflecting the Debtors’
intention to potentially assume or assume and assign the contract or lease in connection with this Plan and,
where applicable, setting forth the proposed Cure Amount (if any). Any objection by a counterparty to
an executory contract or unexpired lease to the proposed assumption, assumption and assignment,
or related Cure Amount must be filed, served, and actually received by the Debtors within ten (10)
days of the service of the assumption notice, or such shorter period as agreed to by the parties or
authorized by the Bankruptcy Court. Any counterparty to an executory contract or unexpired lease that
does not timely object to the notice of the proposed assumption of such executory contract or unexpired
lease shall be deemed to have assented to assumption of the applicable executory contract or unexpired
lease notwithstanding any provision thereof that purports to (i) prohibit, restrict, or condition the transfer
or assignment of such contract or lease; (ii) terminate or modify, or permit the termination or modification
                                                     53


RLF1 24035068v.1
                                                     A-0789
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 81 of 401 PageID #: 8314
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 58 of 79



of, a contract or lease as a result of any direct or indirect transfer or assignment of the rights of any Debtor
under such contract or lease or a change, if any, in the ownership or control to the extent contemplated by
the Plan; (iii) increase, accelerate, or otherwise alter any obligations or liabilities of any Debtor, or any
Wind-Down Estate, under such executory contract or unexpired lease; or (iv) create or impose a Lien upon
any property or Asset of any Debtor, or Wind-Down Estates, as applicable. Each such provision shall be
deemed to not apply to the assumption of such executory contract or unexpired lease pursuant to the Plan
and counterparties to assumed executory contracts or unexpired leases that fail to object to the proposed
assumption in accordance with the terms set forth in this Section 8.2(b), shall forever be barred and enjoined
from objecting to the proposed assumption or to the validity of such assumption (including with respect to
any Cure Amounts or the provision of adequate assurance of future performance), or taking actions
prohibited by the foregoing or the Bankruptcy Code on account of transactions contemplated by the Plan.

                         (c)      If there is an Assumption Dispute pertaining to assumption of an executory
contract or unexpired lease (other than a dispute pertaining to a Cure Amount), such dispute shall be heard
by the Bankruptcy Court prior to such assumption being effective; provided, that the Debtors or Wind-
Down Estates, as applicable, may settle any Assumption Dispute without any further notice to any party or
any action, order, or approval of the Bankruptcy Court.

                         (d)      To the extent an Assumption Dispute relates solely to the Cure Amount,
the Debtors may assume and/or assume and assign the applicable executory contract or unexpired lease
prior to the resolution of the Assumption Dispute; provided, that the Transferred Entities shall be
responsible to pay the determined amount to be Allowed by the Bankruptcy Court or otherwise agreed to
by such non-Debtor party; provided, further, that solely with respect to executory contracts and unexpired
leases designated to be assumed and assigned to the Environmental Response Trust, the Vernon
Environmental Response Trust, or the Frisco Governmental Authorities (other than TCEQ), the Debtors
shall be responsible to pay the Postpetition Accounts Payable. The Environmental Response Trust, the
Vernon Environmental Response Trust, or the Frisco Governmental Authorities (other than TCEQ), as
applicable, may agree to be responsible for all other Cure Amounts, in each case in an amount as is
determined to be Allowed by the Bankruptcy Court or otherwise agreed to by such non-Debtor party;
provided, that in the absence of such agreement, the executory contract or unexpired lease relating to such
Cure Amounts shall be deemed rejected under the Plan. The Debtors or Wind-Down Estates, as applicable,
may settle any dispute regarding the Cure Amount or the nature thereof without any further notice to any
party or any action, order, or approval of the Bankruptcy Court.

                         (e)     To the extent an Assumption Dispute relates solely to the Postpetition
Accounts Payable, the Debtors may assume and/or assume and assign the applicable executory contract or
unexpired lease prior to the resolution of the Assumption Dispute; provided, that pursuant to the
Environmental Settlement Agreement or the Frisco Settlement Agreement, as applicable, the Debtors shall
be responsible to pay the determined amount of such Postpetition Accounts Payable to be Allowed by the
Bankruptcy Court or otherwise agreed to by such non-Debtor party. The Debtors or Wind-Down Estates,
as applicable, may settle any dispute regarding the Postpetition Accounts Payable or the nature thereof
without any further notice to any party or any action, order, or approval of the Bankruptcy Court

                           (f)    Assumption or assumption and assignment of any executory contract or
unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of any
Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary, including defaults
of provisions restricting the change in control or ownership interest composition or other bankruptcy-related
defaults, arising under any assumed executory contract or unexpired lease at any time before the date that
the Debtors assume or assume and assign such executory contract or unexpired lease. Any proofs of Claim
filed with respect to an executory contract or unexpired lease that has been assumed or assumed and
                                                      54


RLF1 24035068v.1
                                                     A-0790
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 82 of 401 PageID #: 8315
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 59 of 79



assigned shall be deemed Disallowed and expunged, without further notice to or action, order, or approval
of the Bankruptcy Court or any other Entity, upon the assumption of such executory contract or unexpired
leases.

                   8.3.   Rejection Damages Claims.

                 In the event that the rejection of an executory contract or unexpired lease hereunder
results in damages to the other party or parties to such contract or lease, any Claim for such damages
shall be classified and treated in Class 7 (General Unsecured Claims). A proof of such Claim must
be filed with the Bankruptcy Court and served upon counsel for the Debtors, Wind-Down Estates,
or the GUC Trust, as applicable, by the later of (i) thirty (30) days after the filing and service of the
notice of the occurrence of the Effective Date; and (ii) thirty (30) days after entry of an Order
rejecting such contract or lease if such contract or lease is the subject of a pending Assumption
Dispute.

                   8.4.   Insurance Policies.

                  Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
Supplement, any bar date notice, or claim objection, and any other document related to any of the foregoing,
and any other order of the Bankruptcy Court, on the Effective Date: (i) all insurance policies issued or
providing coverage to the Debtors shall (subject to the applicable insurer’s right to object to such a
designation) be assumed in their entirety by the Debtors pursuant to sections 365 and 1123 of the
Bankruptcy Code, and coverage for defense costs and indemnification under the D&O Policies shall remain
available to all individuals within the definition of “Insured” in the D&O Policies, and Wind-Down Estates,
or Plan Administrator, as applicable, shall remain liable in full for any and all now existing or hereinafter
arising obligations, liabilities, terms, provisions and covenants of any of the Debtors under such insurance
policies, without the need or requirement for an insurer to file a Proof of Claim, Administrative Expense
Claim or objection to any cure amount; (ii) nothing shall alter or modify the terms and conditions of and/or
any rights, obligations, benefits, claims, rights to payments, or recoveries under the insurance policies
without the express written consent of the applicable insurer; and (iii) the automatic stay of Bankruptcy
Code section 362(a) and the injunctions set forth in the Plan, if and to the extent applicable, shall be deemed
lifted without further order of this Court, solely to permit: (a) claimants with valid workers’ compensation
claims or direct action claims against an insurer under applicable nonbankruptcy law to proceed with their
claims; (b) insurers to administer, handle, defend, settle, and/or pay, in the ordinary course of business and
without further order of the Bankruptcy Court, (I) workers’ compensation claims, (II) claims where a
claimant asserts a direct claim against any insurer under applicable non-bankruptcy law, or an order has
been entered by the Bankruptcy Court granting a claimant relief from the automatic stay to proceed with its
claim, and (III) all costs in relation to each of the foregoing; (c) the insurers to cancel any insurance policies,
and take other actions relating thereto, to the extent permissible under applicable non-bankruptcy law, and
in accordance with the terms of the insurance policies; and (d) holders of Allowed Claims to pursue
insurance recovery to the extent allowed or required by Section 7.9 of this Plan.

                   8.5.   Intellectual Property Licenses and Agreements.

                   Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
Supplement, any bar date notice or claim objection, and any other document related to any of the foregoing,
all intellectual property contracts, licenses, royalties, or other similar agreements to which the Debtors have
any rights or obligations in effect as of the date of the Confirmation Order shall be deemed assumed by the
Debtors and the Wind-Down Estates and shall continue in full force and effect unless any such intellectual
property contract, license, royalty, or other similar agreement otherwise is specifically rejected pursuant to
                                                        55


RLF1 24035068v.1
                                                      A-0791
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 83 of 401 PageID #: 8316
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 60 of 79



a separate order of the Bankruptcy Court or is the subject of a separate rejection motion filed by the Debtors
in accordance with Section 8.1 of the Plan. Unless otherwise noted hereunder, all other intellectual property
contracts, licenses, royalties, or other similar agreements shall vest in the Wind-Down Estates and the
Europe/ROW Purchaser, as applicable, and the Wind-Down Estates and Europe/ROW Purchaser, as
applicable, may take all actions as may be necessary or appropriate to ensure such vesting as contemplated
herein.

                   8.6.   Tax Agreements.

                 Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
Supplement, any bar date notice or claim objection, and any other document related to any of the foregoing,
any tax sharing agreements to which the Debtors are a party (of which the principal purpose is the allocation
of taxes) in effect as of the date of the Confirmation Order shall, to the extent the Debtors determine (in
their sole discretion) such agreements are beneficial to the Debtors, be assumed by the Debtors, Wind-
Down Estates, and Europe/ROW Purchaser, as applicable and shall continue in full force and effect
thereafter in accordance with their respective terms, unless any such tax sharing agreement (of which the
principal purpose is the allocation of taxes) otherwise is specifically rejected pursuant to a separate order
of the Bankruptcy Court or is the subject of a separate rejection motion filed by the Debtors in accordance
with Section 8.1 of the Plan. Unless otherwise noted hereunder, all other tax sharing agreements to which
the Debtors are a party (of which the principal purpose is the allocation of taxes) shall vest in the Wind-
Down Estates or Europe/ROW Purchaser, as applicable, and Wind-Down Estates and Europe/ROW
Purchaser, as applicable, may take all actions as may be necessary or appropriate to ensure such vesting as
contemplated herein.

                   8.7.   Assignment.

                 To the extent provided under the Bankruptcy Code or other applicable law, any executory
contract or unexpired lease transferred and assigned hereunder shall remain in full force and effect for the
benefit of the transferee or assignee in accordance with its terms, notwithstanding any provision in such
executory contract or unexpired lease (including those of the type set forth in section 365(b)(2) of the
Bankruptcy Code) that prohibits, restricts, or conditions such transfer or assignment. To the extent provided
under the Bankruptcy Code or other applicable law, any provision that prohibits, restricts, or conditions the
assignment or transfer of any such executory contract or unexpired lease or that terminates or modifies such
executory contract or unexpired lease or allows the counterparty to such executory contract or unexpired
lease to terminate, modify, recapture, impose any penalty, condition renewal or extension, or modify any
term or condition upon any such transfer and assignment, constitutes an unenforceable anti-assignment
provision and is void and of no force or effect with respect to any assignment pursuant to the Plan.

                   8.8.   Modifications, Amendments, Supplements, Restatements, or Other Agreements.

                Unless otherwise provided herein or by separate order of the Bankruptcy Court, each
executory contract and unexpired lease that is assumed shall include any and all modifications,
amendments, supplements, restatements, or other agreements made directly or indirectly by any agreement,
instrument, or other document that in any manner affects such executory contract or unexpired lease,
without regard to whether such agreement, instrument, or other document is listed in the notice of assumed
contracts.




                                                     56


RLF1 24035068v.1
                                                    A-0792
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 84 of 401 PageID #: 8317
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 61 of 79



                   8.9.   Reservation of Rights.

                           (a)      The Debtors may amend the Assumption Schedule and any cure notice
until five (5) Business Days immediately prior to the commencement of the Confirmation Hearing in order
to (i) add, delete, or reclassify any executory contract or unexpired lease or amend a proposed assumption
or assumption and assignment and/or (ii) amend the proposed Cure Amount; provided, that if the
Confirmation Hearing is adjourned for a period of more than two (2) consecutive calendar days, the
Debtors’ right to amend such schedules and notices shall be extended to the Business Day immediately
prior to the adjourned date of the Confirmation Hearing, with such extension applying in the case of any
and all subsequent adjournments of the Confirmation Hearing. The Debtors shall provide notice of such
amendment to any affected counterparty as soon as reasonably practicable.

                           (b)     Neither the exclusion nor inclusion of any contract or lease by the Debtors
on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in
the Plan, will constitute an admission by the Debtors that any such contract or lease is or is not in fact an
executory contract or unexpired lease or that the Debtors, or Wind-Down Estates, or their respective
affiliates have any liability thereunder.

                         (c)     Except as otherwise provided in the Plan, nothing herein shall waive,
excuse, limit, diminish, or otherwise alter any of the defenses, Claims, Causes of Action, or other rights of
the Debtors and Wind Down Estates, under any executory or non-executory contract or any unexpired or
expired lease.

                         (d)      Nothing in the Plan will increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors, Wind-Down Estates, as applicable, under any
executory or non-executory contract or any unexpired or expired lease.

SECTION 9.         CONDITIONS PRECEDENT TO THE EFFECTIVE DATE.

                   9.1.   Conditions Precedent to the Effective Date.

                   The occurrence of the Effective Date of the Plan is subject to the following conditions
precedent:

                          (a)  the Definitive Documents shall be consistent with the RSA and otherwise
approved by the Requisite Noteholders consistent with their respective consent and approval rights as set
forth in Section 4 of the RSA;

                        (b)       the RSA shall not have been terminated and shall remain in full force and
effect in accordance with its terms;

                          (c)     the Definitive Documents shall be consistent with the Global Settlement
and, to the extent the terms of a Definitive Document adversely affect the Global Settlement or treatment
of the Settling Governmental Authorities thereunder, are otherwise approved by the Settling Governmental
Authorities;

                        (d)    the Bankruptcy Court shall have entered the Confirmation Order, the
Confirmation Date shall have occurred, and no stay of the Confirmation Order shall be in effect;



                                                     57


RLF1 24035068v.1
                                                    A-0793
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 85 of 401 PageID #: 8318
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 62 of 79



                         (e)      the Debtors shall not have (i) filed, supported or consented to any motion,
application, adversary proceeding, or cause of action (A) challenging the validity, enforceability,
perfection, or priority of, or seeking avoidance or subordination of any of the Exchange Priority Notes
Claims, the First Lien Notes Claims, the Superpriority Notes Guarantee Claims, or the DIP Claims,
(B) otherwise seeking to impose liability upon or enjoin the Consenting Creditors, the Transferred Entities
or the DIP Lenders; or (ii) supported any third party seeking standing to bring such application, adversary
proceeding or cause of action;

                       (f)     the Debtors shall have paid or caused to be paid in Cash all Restructuring
Expenses and Trustees Fees invoiced no later than one Business Day prior to the Effective Date;

                      (g)     all governmental approvals, including Bankruptcy Court approval,
necessary to consummate the Plan and the transactions contemplated hereby shall have been obtained or
otherwise waived;

                          (h)    (i) the Debtors (or any Person or Entity on behalf of the Debtors or their
Estates with proper standing) shall not have filed a motion, application or adversary proceeding (or
supported or failed to timely object to such a filing) (A) challenging the validity, enforceability, perfection
or priority of, or seeking invalidation, avoidance, disallowance, recharacterization, designation or
subordination of, the Superpriority Notes Guarantee Claims, the Exchange Priority Notes Claims, the First
Lien Notes Claims, or the DIP Claims, or (B) limiting the Europe/ROW Purchaser’s or the Trustees’ right
to implement the Europe/ROW Sale Transaction, or (ii) the Bankruptcy Court (or any court with jurisdiction
over the Chapter 11 Cases) shall not have entered a Final Order providing relief against the interests of the
Consenting Creditors or the Trustees with respect to any of the foregoing Causes of Action or proceedings,
including, but not limited to, (x) invalidating, avoiding, disallowing, recharacterizing, designating,
subordinating, or limiting the enforceability of any of the Superpriority Notes Guarantee Claims, the
Exchange Priority Notes Claims, the First Lien Notes Claims, or the DIP Claims or (y) limiting the
Consenting Creditors’ or the Trustees’ right to implement the Europe/ROW Sale Transaction;

                           (i)     (A) all agreements necessary to implement the Plan, including the
Europe/ROW Sale Transaction, the Global Settlement, the Environmental Settlement Documents, the
Frisco Settlement Agreement, and the Columbus NPP Termination Documents shall have (a) been tendered
for delivery and (b) been effected or executed by all Entities party thereto, and all conditions precedent to
the effectiveness of such documents and agreements shall have been satisfied or waived pursuant to the
terms of such documents or agreements; provided, that approval of the Environmental Settlement
Documents may not be waived without the consent of each of the Settling Governmental Authorities party
thereto, and (B) the Debtors, the Consenting Creditors, and the Transferred Entities shall have complied
with all of their respective obligations under the Environmental Settlement Documents except to the extent
such obligations are expressly provided in the Environmental Settlement Documents to occur after the
Effective Date;

                       (j)    all releases or covenants not to sue contained in the Environmental
Settlement Agreement and the Frisco Settlement Agreement shall be in form and substance acceptable to
the Requisite Noteholders;

                         (k)     notwithstanding when a condition precedent to the Effective Date occurs,
for purposes of the Plan, such condition precedent shall be deemed to have occurred simultaneously upon
the completion of the applicable conditions precedent to the Effective Date; provided, that to the extent a
condition precedent (a “Prerequisite Condition”) may be required to occur prior to another condition
precedent (a “Subsequent Condition”) then, for purposes of the Plan, the Prerequisite Condition shall be
                                                      58


RLF1 24035068v.1
                                                    A-0794
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 86 of 401 PageID #: 8319
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 63 of 79



deemed to have occurred immediately prior to a Subsequent Condition regardless of when such Prerequisite
Condition or Subsequent Condition shall have occurred.

                   9.2.    Waiver of Conditions Precedent.

                          (a)     Except as otherwise provided herein, all actions required to be taken on
the Effective Date shall take place and shall be deemed to have occurred simultaneously and no such action
shall be deemed to have occurred prior to the taking of any other such action. Each of the conditions
precedent in Section 9.1 of the Plan other than the conditions set forth in Sections 9.1(c) and (i) may be
waived in writing by the Debtors with the prior written consent of the Requisite Noteholders (and the
Creditors’ Committee with respect to the terms of the Global Settlement) without leave of or order of the
Bankruptcy Court and such consent not to be unreasonably withheld. If the Plan is confirmed for fewer
than all of the Debtors as provided for in Section 5.19 of the Plan, only the conditions applicable to the
Debtor or Debtors for which the Plan is confirmed must be satisfied or waived for the Effective Date to
occur as to such Debtors. Notwithstanding anything to the contrary herein, any condition precedent
pertaining to the Global Settlement (including those set forth in Sections 9.1(c) and (i)) shall not be waived
without the prior written consent of each of the Global Settlement Parties.

                        (b)      The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e)
shall be deemed waived by and upon the entry of the Confirmation Order, and the Confirmation Order shall
take effect immediately upon its entry.

                   9.3.    Effect of Failure of Conditions to Effective Date.

                  Unless otherwise extended by the Debtors, if the Effective Date does not occur on or before
the date that is one hundred and eighty (180) days after the date on which the Confirmation Order is entered
or if the Confirmation Order is vacated, (a) no distributions under the Plan shall be made, (b) the Debtors
and all holders of Claims and Interests shall be restored to the status quo ante as of the day immediately
preceding the Confirmation Date as though the Confirmation Date never occurred, and (c) all the Debtors’
obligations with respect to the Claims and the Interests shall remain unchanged and nothing contained
herein shall be deemed to constitute a waiver or release of any Claims by or against the Debtors or any
other entity or to prejudice in any manner the rights of the Debtors or any other entity in any further
proceedings involving the Debtors or otherwise.

SECTION 10. EFFECT OF CONFIRMATION.

                   10.1.   Vesting of Assets.

                 On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, (i) all
property of the Debtors’ Estates acquired by the Europe/ROW Purchaser under the Europe/ROW Purchase
Agreement shall vest free and clear of all Claims, Liens, encumbrances, charges and other interests in the
Europe/ROW Purchaser; (ii) all property of the Debtors’ Estates constituting GUC Trust Assets shall vest
free and clear of all Claims, Liens, encumbrances, charges and other interests in the GUC Trust; (iii) all
property of the Debtors’ Estates constituting Environmental Trust Assets shall vest free and clear of all
Claims, Liens, encumbrances, charges and other interests in the Environmental Response Trust; (iv) subject
to Section 5.2(e), all property of the Debtors’ Estates constituting Vernon Environmental Trust Assets shall
vest free and clear of all Claims, Liens, encumbrances, charges and other interests in the Vernon
Environmental Response Trust; (v) all property of the Debtors’ Estates constituting Frisco Assets shall vest
free and clear of all Claims, Liens, encumbrances, charges and other interests in the Frisco CDC pursuant
to the Frisco Settlement Agreement; and (vi) all remaining property of the Debtors’ Estates shall vest in the

                                                      59


RLF1 24035068v.1
                                                    A-0795
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 87 of 401 PageID #: 8320
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 64 of 79



Wind-Down Estates free and clear of all Claims, Liens, encumbrances, charges, and other Interests, subject
to treatment of Other Secured Claims under the Plan. Notwithstanding any provisions in the Plan, the
Environmental Response Trust, the Vernon Environmental Response Trust, and the Frisco CDC shall take
the Transferred Non-Performing Properties, the Vernon Non-Performing Property (unless abandoned
pursuant to Section 5.2(e)), and the Frisco Non-Performing Property, as applicable, subject to the
obligations set forth in the Environmental Settlement Documents and the Frisco Settlement Agreement, as
applicable. On and after the Effective Date, the Wind-Down Estates may take any action, including, without
limitation, the operation of their businesses; the use, acquisition, sale, lease and disposition of property; and
the entry into transactions, agreements, understandings, or arrangements, whether in or other than in the
ordinary course of business, and execute, deliver, implement, and fully perform any and all obligations,
instruments, documents, and papers or otherwise in connection with any of the foregoing, free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules and in all respects as if there was no pending case
under any chapter or provision of the Bankruptcy Code, except as expressly provided herein. Without
limiting the foregoing, the Wind-Down Estates may pay the charges that they incur on or after the Effective
Date for professional fees, disbursements, expenses, or related support services without application to the
Bankruptcy Court. Notwithstanding the foregoing, vesting of property in which any governmental unit
holds an interest, and for which title vests in the Debtors subject to regulatory requirements under a
governmental grant or award, including but not limited to, the requirements of 10 C.F.R. 600.321, shall be
limited to the extent of the Debtors’ interest in such property; and the Wind-Down Estates may only take
action, including but not limited to the use, acquisition, sale, lease, and disposition of such property, in
accordance with applicable non-bankruptcy law.

                   10.2.   Term of Injunctions or Stays.

                Unless otherwise provided herein, the Confirmation Order, or in a Final Order of the
Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Cases under
section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the date indicated in the order
providing for such injunction or stay.

                   10.3.   Injunction.

                        (a)     Upon entry of the Confirmation Order, all holders of Claims and
Interests and other parties in interest, along with their respective present or former employees,
agents, officers, directors, principals, and affiliates, shall be enjoined from taking any actions to
interfere with the implementation or consummation of the Plan in relation to any Claim extinguished,
discharged, or released pursuant to the Plan.

                        (b)    Except as expressly provided in the Plan, the Definitive Documents,
the Confirmation Order, or a separate order of the Bankruptcy Court or as agreed to by the Debtors
and a holder of a Claim against or Interest in the Debtors, all Entities who have held, hold, or may
hold Claims against or Interests in the Debtors (whether proof of such Claims or Interests has been
filed or not and whether or not such Entities vote in favor of, against or abstain from voting on the
Plan or are presumed to have accepted or deemed to have rejected the Plan) and other parties in
interest, along with their respective present or former employees, agents, officers, directors,
principals, and affiliates are permanently enjoined, on and after the Effective Date, solely with
respect to any Claims, Interests, and Causes of Action that will be or are treated by the Plan from
(i) commencing, conducting, or continuing in any manner, directly or indirectly, any suit, action, or
other proceeding of any kind (including, without limitation, any proceeding in a judicial, arbitral,
administrative or other forum) against or affecting the Debtors, the Wind-Down Estates, the GUC
                                                       60


RLF1 24035068v.1
                                                     A-0796
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 88 of 401 PageID #: 8321
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 65 of 79



Trust, the Consenting Creditors, the Transferred Entities, the Trustees, the Environmental Response
Trust, the Vernon Environmental Response Trust, the Frisco CDC, as applicable, or the property of
any of the Debtors, the Wind-Down Estates, the GUC Trust, the Consenting Creditors, the
Transferred Entities, the Trustees, the Environmental Response Trust, the Vernon Environmental
Response Trust, and the Frisco CDC, as applicable; (ii) enforcing, levying, attaching (including,
without limitation, any prejudgment attachment), collecting, or otherwise recovering by any manner
or means, whether directly or indirectly, any judgment, award, decree, or order against the Debtors,
the Wind-Down Estates, the Trustees, the Consenting Creditors, the Europe/ROW Purchaser, and
the Transferred Entities; or the property of any of the Debtors, the Wind-Down Estates, the GUC
Trust, the Environmental Response Trust, the Vernon Environmental Response Trust, and the
Frisco CDC, as applicable; (iii) creating, perfecting, or otherwise enforcing in any manner, directly
or indirectly, any encumbrance of any kind against the Debtors, the Wind-Down Estates, and the
GUC Trust or the property of any of the Debtors, the Wind-Down Estates, the Trustees, the
Consenting Creditors, the Europe/ROW Purchaser, the Transferred Entities, the Environmental
Response Trust, the Vernon Environmental Response Trust, and the Frisco CDC, as applicable;
(iv) asserting any right of setoff, directly or indirectly, against any obligation due from the Debtors,
the Wind-Down Estates, the GUC Trust, the Environmental Response Trust, the Vernon
Environmental Response Trust, and the Frisco CDC, as applicable, or against property or interests
in property of any of the Debtors, the Wind-Down Estates, and the GUC Trust except as
contemplated or Allowed by the Plan; and (v) acting or proceeding in any manner, in any place
whatsoever, that does not conform to or comply with the provisions of the Plan.

                        (c)      By accepting distributions pursuant to the Plan, each holder of an
Allowed Claim or Interest extinguished, discharged, or released pursuant to the Plan will be deemed
to have affirmatively and specifically consented to be bound by the Plan, including, without
limitation, the injunctions set forth in this Section 10.3.

                       (d)    The injunctions in this Section 10.3 shall extend to any successors of
the Debtors, including the Wind-Down Estates, the GUC Trust, the Environmental Response Trust,
the Vernon Environmental Response Trust, and the Frisco CDC, as applicable, and their respective
property and interests in property.

                        (e)     Notwithstanding the foregoing, nothing in this Section 10.3 shall
enjoin the assertion of a defensive right of recoupment.

                   10.4.   Binding Effect.

                  As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in
the Debtors and their respective successors and assigns, notwithstanding whether any such holders were
(a) Impaired or Unimpaired under the Plan; (b) deemed to accept or reject the Plan; (c) failed to vote to
accept or reject the Plan; (d) voted to reject the Plan; or (e) received any distribution under the Plan.

                   10.5.   Releases by the Debtors.

                As of the Effective Date, except for the rights that remain in effect from and after the
Effective Date to enforce the Plan and the Definitive Documents for good and valuable consideration,
including their cooperation and contributions to the Chapter 11 Cases, and except as otherwise
provided in the Plan or in the Confirmation Order, the Released Parties will be deemed conclusively,
absolutely, unconditionally, irrevocably, and forever released and discharged, to the maximum
extent permitted by law, by the Debtors, the Estates, and the Wind-Down Estates, in each case, on
                                                      61


RLF1 24035068v.1
                                                      A-0797
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 89 of 401 PageID #: 8322
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 66 of 79



behalf of themselves and their respective successors (including the Frisco CDC, the Environmental
Response Trust, the Vernon Environmental Response Trust, and the GUC Trust, as applicable),
assigns, and representatives, and any and all other persons that may purport to assert any Cause of
Action derivatively, by, through or on behalf of the foregoing Persons and Entities, from any and all
Claims and Causes of Action, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise that the Debtors, the Estates, or the Wind-Down Estates would have been legally
entitled to assert in their own right (whether individually or collectively) or on behalf of the holder
of any Claim or Interest or other Person, based on or relating to, in whole or in part, the Debtors, the
Chapter 11 Cases, the pre- and post-petition marketing and sale process, the Europe/ROW Sale
Transaction, the DIP Facility, the Pension Plan, the European Bridge Notes, the Optimization, the
June 2019 Financing, any Environmental Law, the purchase, sale, or rescission of the purchase or
sale of any security of the Debtors, the subject matter of, or the transactions or events giving rise to,
any Claim or Interest that is treated in the Plan, the business or contractual arrangements between
any Debtor and any Released Party, the restructuring of Claims and Interests before or during the
Chapter 11 Cases, the Disclosure Statement, the RSA, the Plan (including the Plan Supplement), the
DIP Loan Documents or any related agreements (including the Definitive Documents), instruments,
and other documents relating thereto, or the solicitation of votes with respect to the Plan, or any other
act or omission, in all cases based upon any act or omission, transaction, agreement, event or other
occurrence taking place on or before the Effective Date; provided, that nothing herein shall be
construed to release (i) the Released Parties from willful misconduct or intentional fraud as
determined by a Final Order; or (ii) any obligation of any party under the Plan or any document,
instrument, or agreement executed to implement the Plan, the Definitive Documents, the
Europe/ROW Sale Transaction or the Global Settlement.

                   10.6.   Releases By Holders of Claims and Interests.

                As of the Effective Date, except (A) for the right to enforce the Plan or any right or
obligation arising under the Definitive Documents that remain in effect or become effective after the
Effective Date and (B) as otherwise expressly provided in the Plan or in the Confirmation Order, in
exchange for good and valuable consideration, including the obligations of the Debtors under the
Plan and the contributions of the Released Parties to facilitate and implement the Plan, to the fullest
extent permissible under applicable law, as such law may be extended or integrated after the Effective
Date, the Released Parties shall be deemed conclusively, absolutely, unconditionally, irrevocably and
forever, released, and discharged by each of the following (each such Person or Entity, a “Releasing
Party” and, collectively, the “Releasing Parties”):

                           (a)    the Consenting Creditors;

                           (b)    the Creditors’ Committee and each of its members in their capacity
as such,

                           (c)    all holders of Claims who vote to accept the Plan;

                           (d)    all holders of Claims who are deemed to accept the Plan;

                         (e)     all holders of Claims entitled to vote on the Plan who abstain from
voting on the Plan or who vote to reject the Plan but, in either case, do not opt out of granting the
releases set forth in this Section 10.6;


                                                     62


RLF1 24035068v.1
                                                   A-0798
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 90 of 401 PageID #: 8323
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 67 of 79



                       (f)    solely with respect to (i) the Europe/ROW Purchaser, the Transferred
Entities, and the Consenting Creditors, all holders of General Unsecured Claims and Environmental
NPP Claims, and (ii) the Trustees, all California state governmental agencies, including the
California DTSC, that have jurisdiction regarding the enforcement of Environmental Laws; and

                       (g)     with respect to any Person or Entity in the foregoing clauses
(a) through (f), such entity’s predecessors, successors, assigns, subsidiaries, affiliates, managed
accounts or funds, managed or controlled by such Entity and all Persons entitled to assert Claims
through or on behalf of such Persons or Entities solely with respect to the matters for which the
Releasing Parties are providing releases to the extent such Person or Entity would be obligated to
release under principles of agency if it were so directed by the applicable Person or Entity in clauses
(a) through (f);

                  in each case, from any and all Claims and Causes of Action (including, without
limitation, any PBGC Claims and Canada NPP Claims), whether liquidated or unliquidated, fixed
or contingent, matured or unmatured, known or unknown, foreseen or unforeseen, asserted or
unasserted, accrued or unaccrued, existing or hereinafter arising, in law, equity, or otherwise, that
entity would have been legally entitled to assert in their own right (whether individually, derivatively,
or collectively) or on behalf of the holder of any Claim or Interest or other Person, based on or
relating to, or in any manner arising prior to the Effective Date, from, in whole or in part, the Debtors,
the Chapter 11 Cases, the pre- and post-petition marketing and sale process, the Europe/ROW Sale
Transaction, the DIP Facility, the European Bridge Notes, the Pension Plan, the Optimization, the
June 2019 Financing, any Environmental Law, the Global Settlement, the purchase, sale, or
rescission of the purchase or sale of any security of the Debtors or the Wind-Down Estates, the subject
matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan,
the business or contractual arrangements between any Debtor and any Released Party, the
restructuring of Claims and Interests before or during the Chapter 11 Cases, the Disclosure
Statement, the RSA, the Plan (including any Plan Supplement), the DIP Loan Documents or any
related agreements (including the Definitive Documents), instruments, and other documents relating
thereto, or the solicitation of votes with respect to the Plan, or any other act or omission, in all cases
based upon any act or omission, transaction, agreement, event or other occurrence taking place on
or before the Effective Date; provided, that nothing herein shall be construed to release (i) the
Released Parties from willful misconduct or intentional fraud as determined by a Final Order; or (ii)
any obligation of any party under the Plan or any document, instrument, or agreement executed to
implement the Plan, the Europe/ROW Sale Transaction, or the Global Settlement. Except as
otherwise set forth in subsection (g) of this Section 10.6, the Persons and Entities in (a) through (h)
of this Section 10.6 shall be permanently enjoined from prosecuting any of the foregoing Claims or
Causes of Action released under this Section 10.6 against each of the Released Parties.

                Notwithstanding anything to the contrary in this Section 10.6, Governmental Units
(other than any California state governmental agency, including the California DTSC, that has
jurisdiction regarding the enforcement of Environmental Laws) are not Releasing Parties under the
Plan and are not providing a release or covenant not to sue except as provided in the Environmental
Settlement Documents or other separate settlement document with a Governmental Unit.

                   10.7.   Exculpation.

                To the maximum extent permitted by applicable law, no Exculpated Party will have
or incur, and each Exculpated Party is hereby released and exculpated from, any claim, obligation,
suit, judgment, damage, demand, debt, right, cause of action, remedy, loss, and liability for any claim
                                                    63


RLF1 24035068v.1
                                                  A-0799
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 91 of 401 PageID #: 8324
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 68 of 79



arising between the Commencement Date and the Effective Date in connection with or arising out of
the administration of the Chapter 11 Cases, the postpetition marketing and sale process, the
purchase, sale, or rescission of the purchase or sale of any security or asset of the Debtors; the
negotiation and pursuit of the Disclosure Statement, the RSA, the Europe/ROW Sale Transaction, as
applicable, the Plan, or the solicitation of votes for, or confirmation of, the Plan; the funding or
consummation of the Plan; the occurrence of the Effective Date; the DIP Loan Documents; the
administration of the Plan or the property to be distributed under the Plan; or the transactions in
furtherance of any of the foregoing; except for fraud, gross negligence, or willful misconduct, as
determined by a Final Order. This exculpation shall be in addition to, and not in limitation of, all
other releases, indemnities, exculpations and any other applicable law or rules protecting such
Exculpated Parties from liability. Notwithstanding anything to the contrary in the foregoing, the
exculpation set forth herein does not bar the obligation or liability of any Entity under the Plan or
any document, instrument, or agreement (including those set forth in the Plan Supplement) executed
to implement the Plan.

                   10.8.   Waiver of Statutory Limitation on Releases.

           EACH RELEASING PARTY IN EACH OF THE RELEASES CONTAINED IN THE
PLAN (INCLUDING UNDER SECTION 10 OF THE PLAN) EXPRESSLY ACKNOWLEDGES THAT
ALTHOUGH ORDINARILY A GENERAL RELEASE MAY NOT EXTEND TO CLAIMS WHICH THE
RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR, WHICH IF
KNOWN BY IT MAY HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE PARTY
RELEASED, IT HAS CAREFULLY CONSIDERED AND TAKEN INTO ACCOUNT IN
DETERMINING TO ENTER INTO THE ABOVE RELEASES THE POSSIBLE EXISTENCE OF SUCH
UNKNOWN LOSSES OR CLAIMS.        WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH RELEASING PARTY EXPRESSLY WAIVES ANY AND ALL RIGHTS
CONFERRED UPON IT BY ANY STATUTE OR RULE OF LAW WHICH PROVIDES THAT A
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CLAIMANT DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY IT MAY HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE RELEASED
PARTY, INCLUDING THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542. THE
RELEASES CONTAINED IN SECTION 10 OF THE PLAN ARE EFFECTIVE REGARDLESS OF
WHETHER THOSE RELEASED MATTERS ARE PRESENTLY KNOWN, UNKNOWN, SUSPECTED
OR UNSUSPECTED, FORESEEN OR UNFORESEEN.

                   10.9.   Solicitation of the Plan.

                 As of and subject to the occurrence of the Confirmation Date: (a) the Debtors shall be
deemed to have previously solicited acceptances of this Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, including without limitation, sections 1125(a) and (e) of the
Bankruptcy Code, and any applicable non-bankruptcy law, rule or regulation governing the adequacy of
disclosure in connection with such solicitation, and (b) the Debtors and each of their respective directors,
officers, employees, Affiliates, agents, financial advisors, investment bankers, professionals, accountants,
and attorneys shall be deemed to have participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code in the offer and issuance of any securities under this Plan, and therefore,
are not, and on account of such offer, issuance and solicitation will not be, liable at any time for any violation
of any applicable law, rule or regulation governing the solicitation of acceptances or rejections of this Plan
or the offer and issuance of any securities under this Plan.



                                                       64


RLF1 24035068v.1
                                                       A-0800
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 92 of 401 PageID #: 8325
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 69 of 79



                   10.10. Corporate Action.

                 Upon the Effective Date, by virtue of the solicitation of votes in favor of this Plan and entry
of the Confirmation Order, all actions contemplated by this Plan (including any action to be undertaken by
the Plan Administrator) shall be deemed authorized, approved, and, to the extent taken prior to the Effective
Date, ratified without any requirement for further action by holders of Claims or Interests, the Debtors, or
any other Entity or Person. All matters provided for in this Plan involving the corporate structure of the
Debtors, and any corporate action required by the Debtors in connection therewith, shall be deemed to have
occurred on the Effective Date and shall be in effect, without any requirement of further action by the
Debtors or the Estates.

SECTION 11. RETENTION OF JURISDICTION.

                   11.1.   Retention of Jurisdiction.

                 On and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over all
matters arising in, arising under, and related to the Chapter 11 Cases for, among other things, the following
purposes:

                  (a)      to hear and determine motions and/or applications for the assumption or rejection
of executory contracts or unexpired leases, including Assumption Disputes, and the allowance,
classification, priority, compromise, estimation, or payment of Claims resulting therefrom;

                 (b)     to determine any motion, adversary proceeding, application, contested matter, and
other litigated matter pending on or commenced after the Confirmation Date;

                (c)      to ensure that distributions to holders of Allowed Claims are accomplished as
provided for in the Plan and Confirmation Order, including to ensure that an Allowed Claim does not
receive consideration in excess of the Allowed amount of such Claim, and to adjudicate any and all disputes
arising from or relating to distributions under the Plan, including, cases, controversies, suits, disputes, or
Causes of Action with respect to the repayment or return of distributions and the recovery of additional
amounts owed by the holder of a Claim or Interest for amounts not timely paid;

               (d)    to consider the allowance, classification, priority, compromise, estimation, or
payment of any Claim or Class of Claims;

               (e)      to enter, implement, or enforce such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

               (f)      to issue injunctions, enter and implement other orders, and take such other actions
as may be necessary or appropriate to restrain interference by any Entity with the consummation,
implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
Court;

                 (g)      to hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency in
the Plan, or any order of the Bankruptcy Court, including the Confirmation Order, in such a manner as may
be necessary to carry out the purposes and effects thereof;



                                                        65


RLF1 24035068v.1
                                                     A-0801
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 93 of 401 PageID #: 8326
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 70 of 79



               (h)     to hear and determine all proceedings, if any, to approve Fee Claims, Restructuring
Expenses, and Trustees Fees;

                (i)     to hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the Plan Supplement, Europe/ROW Sale Transaction, any
other Sale Transactions, the Global Settlement, or the Confirmation Order, or any agreement, instrument,
or other document governing or relating to any of the foregoing;

               (j)     to take any action and issue such orders as may be necessary to construe, interpret,
enforce, implement, execute, and consummate the Plan;

               (k)      to determine such other matters and for such other purposes as may be provided in
the Confirmation Order;

                (l)     to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for expedited
determinations under section 505(b) of the Bankruptcy Code);

                (m)    to hear, adjudicate, decide, or resolve any and all matters related to Section 10 of
the Plan, including, without limitation, the releases, discharge, exculpations, and injunctions issued
thereunder;

                   (n)     to resolve disputes concerning Disputed Claims or the administration thereof;

               (o)    to hear and determine any other matters related hereto and not inconsistent with
the Bankruptcy Code and title 28 of the United States Code;

                   (p)     to enter one or more final decrees closing the Chapter 11 Cases;

                (q)     to recover all Assets of the Debtors and property of the Debtors’ Estates, wherever
located and adjudicate any disputes with respect thereto;

                (r)     to resolve any disputes concerning whether an Entity had sufficient notice of the
Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection with the Chapter 11
Cases, any bar date established in the Chapter 11 Cases, or any deadline for responding or objecting to a
Cure Amount, in each case, for the purpose of determining whether a Claim or Interest is discharged
hereunder or for any other purpose;

                  (s)   to hear and determine any rights, Claims, or Causes of Action held by or accruing
to the Debtors, the GUC Trust, the Environmental Response Trust, the Vernon Environmental Response
Trust, or the Frisco Governmental Authorities relating to the Frisco Non-Performing Property, pursuant to
the Bankruptcy Code or pursuant to any federal statute or legal theory; and

                  (t)      to hear and resolve any dispute over the application to any Claim of any limit on
the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy Code, other than defenses
or limits that are asserted under non-bankruptcy law pursuant to section 502(b)(1) of the Bankruptcy Code.

                   11.2.   Courts of Competent Jurisdiction.

               If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or failure of
                                                     66


RLF1 24035068v.1
                                                     A-0802
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 94 of 401 PageID #: 8327
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 71 of 79



jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise of jurisdiction by
any other court having competent jurisdiction with respect to such matter.

SECTION 12. MISCELLANEOUS PROVISIONS.

                   12.1.   Payment of Statutory Fees.

                 On the Effective Date and thereafter as may be required, the Debtors or the Plan
Administrator, as applicable, shall pay all Statutory Fees that are due and payable, together with interest, if
any, pursuant to § 3717 of title 31 of the United States Code for each Debtor’s case. The obligations under
this Section 12.1 shall remain for each Debtor until such time as a final decree is entered closing the Chapter
11 Case for such Debtor, a Final Order converting such Debtor’s Chapter 11 Case to a case under chapter 7
of the Bankruptcy Code is entered, or a Final Order dismissing such Debtor’s Chapter 11 Case is entered.

                   12.2.   Substantial Consummation.

                On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.

                   12.3.   Dissolution of Creditors’ Committee.

                 On the Effective Date, the Creditors’ Committee shall dissolve, and the members thereof
shall be released and discharged from all rights and duties arising from, or related to, the Chapter 11 Cases;
provided, however, that after the Effective Date, the Creditors’ Committee shall exist and its professionals
shall continue to be retained and shall continue to be entitled to reasonable compensation by the Debtors
without the need for further application to the Bankruptcy Court with respect to (a) all applications filed
pursuant to sections 330 and 331 of the Bankruptcy Code and any related hearings; and (b) pending appeals
of the Confirmation Order.

                   12.4.   Amendments.

                          (a)       Plan Modifications. Subject to (i) the terms of the RSA and all consent
rights contained therein, and (ii) the consent of the Global Settlement Parties with respect to any amendment
to the Global Settlement, including the Environmental Settlement Documents, or other provisions of the
Plan or Definitive Documents that impact the Global Settlement (including any amendment to the definition
of Settling Governmental Authorities or Schedule 1 to this Plan), (i) the Debtors reserve the right, in
accordance with the Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan prior to the
entry of the Confirmation Order, including amendments or modifications to satisfy section 1129(b) of the
Bankruptcy Code, and (ii) after entry of the Confirmation Order, the Debtors may, upon order of the Court,
amend, modify or supplement the Plan in the manner provided for by section 1127 of the Bankruptcy Code
or as otherwise permitted by law, in each case without additional disclosure pursuant to section 1125 of the
Bankruptcy Code. In addition, after the Confirmation Date, so long as such action does not materially and
adversely affect the treatment of holders of Allowed Claims or Allowed Interests pursuant to the Plan and
subject to the reasonable consent of the Requisite Noteholders (and the Global Settlement Parties, solely as
it pertains to the Global Settlement), the Debtors may remedy any defect or omission or reconcile any
inconsistencies in this Plan or the Confirmation Order with respect to such matters as may be necessary to
carry out the purposes or effects of this Plan, and any holder of a Claim or Interest that has accepted this
Plan shall be deemed to have accepted this Plan as amended, modified, or supplemented.



                                                      67


RLF1 24035068v.1
                                                     A-0803
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 95 of 401 PageID #: 8328
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 72 of 79



                          (b)     Other Amendments. Subject to the terms of the RSA and, solely with
respect to the terms of the Global Settlement, subject to the consent of the Global Settlement Parties, before
the Effective Date, the Debtors may make appropriate technical adjustments and modifications to the Plan
and the documents contained in the Plan Supplement without further order or approval of the Bankruptcy
Court; provided, that any change to the Environmental Settlement Documents may not be made without the
written consent of the parties thereto.

                   12.5.   Revocation or Withdrawal of the Plan.

                  Subject to the terms of the RSA, the Global Settlement, the Environmental Settlement
Documents and the Europe/ROW Purchase Agreement, the Debtors reserve the right to revoke or withdraw
the Plan, including the right to revoke or withdraw this Plan for any Debtor or all Debtors, prior to the
Confirmation Date. If the Debtors revoke or withdraw the Plan, or if Confirmation or the Effective Date
does not occur, in each case with respect to a Debtor, then, with respect to such Debtor: (a) this Plan shall
be null and void in all respects; (b) any assumption or rejection of executory contracts or unexpired leases
effected by this Plan, and any document or agreement executed pursuant to this Plan, shall be deemed null
and void; and (c) nothing contained in the Plan shall: (i) constitute a waiver or release of any Claims or
Interests; (ii) prejudice in any manner the rights of the Debtors, the Estates, or any other Entity; or (iii)
constitute an admission, acknowledgement, offer, or undertaking of any sort by the Debtors, the Estates, or
any other Entity.

                   12.6.   Severability of Plan Provisions upon Confirmation.

                  If, prior to the entry of the Confirmation Order, any term or provision of this Plan is held
by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of the
Debtors with the written consent of the Requisite Noteholders (and the Global Settlement Parties with
respect to the Global Settlement), shall have the power to alter and interpret such term or provision to make
it valid or enforceable to the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable
as altered or interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of
the terms and provisions of this Plan will remain in full force and effect and will in no way be affected,
impaired or invalidated by such holding, alteration or interpretation. The Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of this Plan, as it may
have been altered or interpreted in accordance with the foregoing, is (a) valid and enforceable pursuant to
its terms; (b) integral to this Plan and may not be deleted or modified without the consent of the Debtors or
the Wind-Down Estate (as the case may be); and (3) nonseverable and mutually dependent.

                   12.7.   Governing Law.

                Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules) or unless otherwise specifically stated herein, the laws of the State of
Delaware, without giving effect to the principles of conflict of laws, shall govern the rights, obligations,
construction, and implementation of this Plan, any agreements, documents, instruments, or contracts
executed or entered into in connection with this Plan (except as otherwise set forth in those agreements, in
which case the governing law of such agreement shall control); provided, that corporate or limited liability
company governance matters relating to the Debtors shall be governed by the laws of the state of
incorporation or formation (as applicable) of the applicable Debtor.




                                                     68


RLF1 24035068v.1
                                                    A-0804
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 96 of 401 PageID #: 8329
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 73 of 79



                   12.8.   Time.

                 In computing any period of time prescribed or allowed by this Plan, unless otherwise set
forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.

                   12.9.   Additional Documents

                 On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
agreements and other documents as may be necessary or appropriate to effectuate and further evidence the
terms and conditions of this Plan. The Debtors and all holders of Claims or Interests receiving distributions
pursuant to this Plan and all other parties in interest are authorized to prepare, execute, and deliver any
agreements or documents and take any other actions as may be necessary or advisable to effectuate the
provisions and intent of this Plan.

                   12.10. Immediate Binding Effect.

                 Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the
occurrence of the Effective Date, the terms of this Plan and the Plan Supplement shall be immediately
effective and enforceable and deemed binding upon and inure to the benefit of the Debtors, the Wind-Down
Estates, the holders of Claims and Interests, the Released Parties, the Exculpated Parties, and each of their
respective successors and assigns, including, without limitation, the Plan Administrator.

                   12.11. Successors and Assigns.

                  The rights, benefits, and obligations of any Person named or referred to in this Plan shall
be binding on, and shall inure to the benefit of any heir, executor, administrator, successor or permitted
assign, if any, of each Entity.

                   12.12. Entire Agreement.

                On the Effective Date, this Plan, the Plan Supplement and the Confirmation Order shall
supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and integrated into
the Plan.

                   12.13. Notices.

                All notices, requests and demands to or upon the Debtors to be effective shall be in writing
(including by facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when actually delivered or, in the case of notice by facsimile transmission,
when received and telephonically confirmed, addressed as follows:

                   (i) if to the Debtors or the Plan Administrator:

                           Exide Holdings, Inc.
                           13000 Deerfield Parkway
                           Building 200
                           Milton, GA 30004
                           Attention: Roy Messing, Chief Restructuring Officer
                           Telephone: (678) 566-9000

                                                        69


RLF1 24035068v.1
                                                      A-0805
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 97 of 401 PageID #: 8330
           Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 74 of 79



                                    - and –

                           Weil, Gotshal & Manges LLP
                           767 Fifth Avenue
                           New York, NY 10153
                           Attn: Ray C. Schrock, P.C.
                                   Sunny Singh
                           Telephone: (212) 310-8000
                           Facsimile: (212) 310-8007

                   (ii) if to the Requisite Noteholders:

                           Paul, Weiss, Rifkind, Wharton & Garrison LLP
                           1285 Avenue of the Americas
                           New York, New York 10019
                           Attn: Alice Belisle Eaton, Esq.
                                  Robert Britton, Esq.
                           Telephone: (212) 373-3000
                           Facsimile: (212) 757-3990

                   (iii) if to the Creditors’ Committee:

                           Lowenstein Sandler LLP
                           1251 Avenue of the Americas
                           New York, New York 10020
                           Attn: Robert Hirsh, Esq.
                                  Eric Chafetz, Esq.
                                  Michael Kaplan, Esq.
                           Telephone: (212) 262-6700
                           Facsimile: (212) 262-7402

                  After the Effective Date, the Debtors have authority to send a notice to Entities that to
continue to receive documents pursuant to Bankruptcy Rule 2002, they must file a renewed request to
receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Debtors are authorized
to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who
have filed such renewed requests.

Dated: September 23, 2020



                                                     By:        /s/ Roy Messing
                                                                Name: Roy Messing
                                                                Title: Chief Restructuring Officer

                                                     EXIDE HOLDINGS, INC.
                                                     EXIDE TECHNOLOGIES, LLC
                                                     EXIDE DELAWARE LLC
                                                     DIXIE METALS COMPANY
                                                     REFINED METALS COMPANY
                                                           70


RLF1 24035068v.1
                                                       A-0806
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 98 of 401 PageID #: 8331
                Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 75 of 79



                                                    Schedule 1

                                        Settling Governmental Authorities

         1.    U.S. Environmental Protection Agency
         2.    State of Florida Department of Environmental Protection
         3.    Georgia Environmental Protection Division of the Department of Natural Resources
         4.    Indiana Department of Environmental Quality
         5.    Commonwealth of Pennsylvania Department of Environmental Protection
         6.    South Carolina Department of Health and Environmental Control
         7.    Tennessee Attorney General & Reporter
         8.    Texas Commission on Environmental Quality
         9.    City of Frisco, Texas
         10.   Frisco Community Development Corporation
         11.   Illinois Environmental Protection Agency
         12.   Louisiana Department of Environmental Quality
         13.   Mississippi Department of Environmental Quality




     RLF1 24035068v.1
                                                 A-0807
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 99 of 401 PageID #: 8332
                  Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 76 of 79



                                                 Schedule 2

                                          Non-Performing Properties

       1. Baton Rouge Smelter
          2400 Brooklawn Drive
          Baton Rouge, Louisiana 70807

       2. Bristol Former Battery Plant
          364 Exide Drive
          Bristol, Tennessee 30094

       3. Columbus Battery Plant & Smelter
          3639 Joy Road
          Columbus, Georgia 31906

       4. Dallas Smelter (Dixie Metals)
          3030 McGowan Street
          Dallas, Texas 75203

       5. Florence Battery
          250 Ellis Street
          Florence, Mississippi 39073

       6. Florence Surplus Property
          Olivia Slimon Drive
          Florence, Mississippi 39073

       7. Florence (Expander)
          407 Briarhill Road
          Florence, Mississippi 39073

       8. Frankfort Battery Plant
          555 Hoke Avenue
          Frankfort, Indiana 46041

       9. Frisco Smelter
          7471 Old 5th Street
          Frisco, Texas 75034

       10. Greer Surplus Lots
           100 Bent Creek Drive
           101 Bent Creek Drive
           103 Bent Creek Drive
           105 Bent Creek Drive
           109 Bent Creek Drive



       RLF1 24035068v.1
                                            A-0808
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 100 of 401 PageID #: 8333
                  Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 77 of 79




           203 Bent Creek Drive
           207 Bent Creek Drive
           208 Bent Creek Drive
           209 Bent Creek Drive
           210 Bent Creek Drive
           212 Bent Creek Drive
           106 Sylvan Drive
           108 Sylvan Drive
           110 Sylvan Drive
           107 Bowers Creek Drive
           110 Bowers Creek Drive
           111 Bowers Creek Drive
           112 Bowers Creek Drive
           Greer, South Carolina 29650

       11. Greer Battery Plant
           109 Chick Springs Road
           Greer, South Carolina 29650

       12. Hamburg Battery Plant
           280 Grand Street
           Hamburg, Pennsylvania 19526

       13. Heflin Smelter
           6952 SR-531
           Heflin, Louisiana 71039

       14. Kankakee Battery Plant
           2475 West Station Street
           Kankakee, Illinois 60901

       15. Logansport Battery Plant
           303 Water Street
           Logansport, Indiana 46947

       16. Memphis Surplus Lots (17)
           Mallory and Castex Avenues
           Memphis, Tennessee 38109

       17. Memphis Smelter
           257 W. Mallory Avenue
           Memphis, Tennessee 38109

       18. Oley Property
           Bull Road
           Oley, Pennsylvania 19560



       RLF1 24035068v.1
                                         A-0809
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 101 of 401 PageID #: 8334
                  Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 78 of 79




       19. Reading Residential/Vacant Property
           145-147 Spring Valley Rd
           143 Spring Valley Rd
           127 Spring Valley Rd
           129 Spring Valley Rd
           131 Spring Valley Rd
           258 Spring Valley Rd
           260 Spring Valley Rd
           Vacant Land - Isabelle Ct & Josephine Drive
           Reading, Pennsylvania 19605

       20. Reading Recycling Plant
           3000 Montrose Avenue
           Reading, Pennsylvania 19605

       21. Tampa Smelter
           3507 S. 50th Street
           Tampa, Florida 33619

       22. Vernon Smelter
           2700 S. Indiana Street
           Los Angeles, California 90023




       RLF1 24035068v.1
                                           A-0810
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 102 of 401 PageID #: 8335
                  Case 20-11157-CSS Doc 871 Filed 09/23/20 Page 79 of 79



                                                     Schedule 3

                                                Transferred Entities

           1.    Exide International Holdings LP
           2.    Exide International Holdings GP LLC
           3.    Exide Holding Europe S.A.S.
           4.    Exide Technologies (Shanghai) Company Limited
           5.    Exide Australia Pty Limited Australia
           6.    Exide Technologies GmbH
           7.    Exide Technologies BVBA
           8.    Exide Technologies A/S
           9.    Exide Technologies Oy
           10.   Exide Technologies S.A.S.
           11.   Exide Technologies GmbH (includes a Switzerland branch)
           12.   Exide Technologies Operations GmbH & Co. KG
           13.   HAGEN Batterie AG
           14.   GNB Technologies (China) Limited
           15.   GNB Technologies (India) Private Limited
           16.   Tudor India Private Limited
           17.   Exide Technologies S.r.l.
           18.   Coöperatie Exide Europe U.A.
           19.   Exide Global Holding Netherlands C.V.
           20.   Exide Holding Netherlands B.V.
           21.   Exide Technologies B.V.
           22.   Exide Technologies Limited
           23.   Exide Technologies AS
           24.   Exide Technologies S.A.
           25.   Exide Technologies SSC sp. z o.o.
           26.   Exide Technologies, Lda.
           27.   Exide Technologies Recycling II, Lda.
           28.   G.V.B. – Gestão e Valorização de Baterias, Lda.
           29.   Exide Technologies LLC
           30.   Exide Singapore Pte Limited
           31.   Exide Holding Asia Pte Limited
           32.   Exide Technologies Recycling S.L.U.
           33.   Exide Technologies S.L.U.
           34.   Exide Transportation Holding Europe S.L.U.
           35.   Exide Technologies AB
           36.   GNB Batteries Trading MEA LLC
           37.   CMP Batteries Pension Limited
           38.   Euro Exide Corporation Limited
           39.   Exide Technologies (Transportation) Limited
           40.   GNB Industrial Power (UK) Limited
           41.   EH International, LLC




       RLF1 24035068v.1
                                                A-0811
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 103 of 401 PageID #: 8336




                                TAB 15
         Order Approving Stipulation and Agreement to Further Extend
         Challenge Deadline for Governmental Authorities and Creditors’
                          Committee [Bankr. D.I. 878]
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 104 of 401 PageID #: 8337
             Case 20-11157-CSS Doc 878 Filed 09/24/20 Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
                                                                  Chapter 11
 In re:                                                       :
                                                              :   Case No. 20-11157 (CSS)
 EXIDE HOLDINGS, INC., et al.,                                :
                                                              :   (Jointly Administered)
                                              Debtors.1       :
                                                              :   Re: Docket Nos. 350, 789, 808 & 840
 ------------------------------------------------------------ x


                   ORDER APPROVING STIPULATION AND
          AGREEMENT TO FURTHER EXTEND CHALLENGE DEADLINE FOR
          GOVERNMENTAL AUTHORITIES AND CREDITORS’ COMMITTEE

          The Court having considered the Stipulation and Agreement to Further Extend Challenge

 Deadline for Governmental Authorities and Creditors’ Committee, a copy of which is attached

 hereto as Exhibit 1 (the “Stipulation”),2 between the Parties; the Court having determined that no

 further notice of the Stipulation must be given; and after due deliberation and sufficient cause

 appearing therefor, it is ORDERED THAT:

          1.        The Stipulation is APPROVED.

          2.        The Challenge Deadline is hereby extended to October 1, 2020 solely for the

 Governmental Authorities who are signatories to the Stipulation and the Creditors’ Committee.

          3.        Nothing herein shall preclude any of the Governmental Authorities who are

 signatories to the Stipulation or the Creditors’ Committee from seeking further extensions of the

 Challenge Deadline for cause as provided in the Final DIP Order nor shall any provision of this


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie Metals
 Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000 Deerfield Parkway,
 Building 200, Milton, Georgia 30004.
 2
  Capitalized terms that are used herein and not otherwise defined shall have the meanings given to the them in the
 Stipulation


 RLF1 24036971v.1
                                                        A-0812
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 105 of 401 PageID #: 8338
               Case 20-11157-CSS          Doc 878     Filed 09/24/20     Page 2 of 2




 Stipulation modify or abridge any application of the Bankruptcy Code and Bankruptcy Rules

 (including Local Rule 9006-2) to any such request for further extensions of the Challenge

 Deadline. To the extent any of the Governmental Authorities who are signatories to the Stipulation

 seek further extensions of the Challenge Deadline, nothing herein shall prevent or preclude any

 Party from opposing such request.

        4.      This Court shall retain jurisdiction with respect to all matters arising under or

 related to this Order and to interpret, implement, and enforce the provisions of this Order.




         Dated: September 24th, 2020                  CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE

                                                  2
                                                A-0813
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 106 of 401 PageID #: 8339
                   Case 20-11157-CSS Doc 878-1 Filed 09/24/20 Page 1 of 8




                                          Exhibit 1

                                         Stipulation




       RLF1 24036971v.1
                                     A-0814
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 107 of 401 PageID #: 8340
            Case 20-11157-CSS Doc 878-1 Filed 09/24/20 Page 2 of 8




                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
                                                                  Chapter 11
 In re:                                                       :
                                                              :   Case No. 20-11157 (CSS)
 EXIDE HOLDINGS, INC., et al.,                                :
                                                              :   (Jointly Administered)
                                              Debtors.1       :
                                                              :   Re: Docket Nos. 350, 789 & 808
 ------------------------------------------------------------ x


                 STIPULATION AND AGREEMENT TO FURTHER
                     EXTEND CHALLENGE DEADLINE FOR
           GOVERNMENTAL AUTHORITIES AND CREDITORS’ COMMITTEE2

          The Debtors, the Consenting Creditors, the Creditors’ Committee, and the United States

 on behalf of the Environmental Protection Agency and the California Department of Toxic

 Substances Control, the Georgia Environmental Protection Division of the Department of Natural

 Resources, Indiana Attorney General, Louisiana Department of Environmental Quality,

 Mississippi Department of Environmental Quality, Commonwealth of Pennsylvania Department

 of Environmental Protection, South Carolina Department of Health and Environmental Control,

 Tennessee Attorney General & Reporter, and Texas Commission on Environmental Quality

 (collectively, the “Governmental Authorities” and, together with the Debtors, the Creditors’

 Committee and the Consenting Creditors, the “Parties”), through their respective counsel enter

 into this Stipulation and Agreement to Further Extend Challenge Deadline for the Governmental


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie Metals
 Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000 Deerfield Parkway,
 Building 200, Milton, Georgia 30004.
 2
   Capitalized terms used but not defined herein shall have the respective meanings ascribed to them in the Final Order
 (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral, (II) Granting
 Adequate Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay, and (IV) Granting Related
 Relief [Docket No. 350] (the “Final DIP Order”).


 RLF1 24036971v.1
                                                         A-0815
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 108 of 401 PageID #: 8341
            Case 20-11157-CSS Doc 878-1 Filed 09/24/20 Page 3 of 8




 Authorities and Creditors’ Committee (the “Stipulation”) and hereby stipulate and agree as

 follows:

         1.         The Parties agree and stipulate, in accordance with paragraph 25(e) of the Final DIP

 Order, that the Challenge Deadline is hereby further extended from September 24, 2020 to October

 1, 2020 solely for the Governmental Authorities and the Creditors’ Committee.

         2.         Nothing herein shall preclude any of the Governmental Authorities or the Creditors’

 Committee from seeking further extensions of the Challenge Deadline for cause as provided in the

 Final DIP Order, nor shall any provision of this Stipulation modify or abridge any application of

 the Bankruptcy Code and Bankruptcy Rules (including Local Rule 9006-2) to any such request for

 further extensions of the Challenge Deadline. To the extent any of the Governmental Authorities

 seek such further extensions of the Challenge Deadline, nothing herein shall prevent or preclude

 any Party from opposing such request.

         3.         The Parties have agreed that pursuant to the DIP Order the extension of the

 Challenge Deadline is effective between the Parties on the terms set forth herein without entry of

 the Order.



                                    [SIGNATURE PAGES FOLLOW]




                                                     2
 RLF1 24036971v.1
                                                    A-0816
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 109 of 401 PageID #: 8342
             Case 20-11157-CSS Doc 878-1 Filed 09/24/20 Page 4 of 8




   Dated: September 23, 2020                         Respectfully submitted,
          Wilmington, Delaware


   /s/ Eugene Y. Park                                /s/ Megan E. Kenney
   YOUNG CONAWAY STARGATT &                          RICHARDS, LAYTON & FINGER, P.A.
   TAYLOR, LLP                                       Daniel J. DeFranceschi (No. 2732)
   Pauline K. Morgan (No. 3650)                      Zachary I. Shapiro (No. 5103)
   Sean T. Greecher (No. 4484)                       Brendan J. Schlauch (No. 6115)
   Andrew L. Magaziner (No. 5426)                    Megan E. Kenney (No. 6426)
   Ian J. Bambrick (No. 5455)                        One Rodney Square
   Rodney Square                                     920 N. King Street
   1000 North King Street                            Wilmington, Delaware 19801
   Wilmington, Delaware 19801                        Telephone: (302) 651-7700
   Tel: (302) 571-6600                               Facsimile: (302) 651-7701
   Fax: (302) 571-1253
   Email: pmorgan@ycst.com                           -and-
   sgreecher@ycst.com
   amagaziner@ycst.com                               WEIL, GOTSHAL & MANGES LLP
   ibambrick@ycst.com                                Ray C. Schrock, P.C. (admitted pro hac vice)
                                                     Jacqueline Marcus (admitted pro hac vice)
   -and-                                             Sunny Singh (admitted pro hac vice)
                                                     767 Fifth Avenue
   PAUL, WEISS, RIFKIND, WHARTON &                   New York, New York 10153
   GARRISON LLP                                      Telephone: (212) 310-8000
   Alice Belisle Eaton (admitted pro hac vice)       Facsimile: (212) 310-8007
   Robert A. Britton (admitted pro hac vice)
   William A. Clareman (admitted pro hac vice)       Attorneys for Debtors
   David Giller (admitted pro hac vice)              and Debtors in Possession
   Eugene Y. Park (admitted pro hac vice)
   1285 Avenue of the Americas
   New York, New York 10019
   Telephone: (212) 373-3000
   Facsimile: (212) 757-3990
   Email: aeaton@paulweiss.com
   rbritton@paulweiss.com
   wclareman@paulweiss.com
   dgiller@paulweiss.com
   epark@paulweiss.com

   Counsel for the Ad Hoc Committee




                                                 3
  RLF1 24036971v.1
                                            A-0817
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 110 of 401 PageID #: 8343
                   Case 20-11157-CSS Doc 878-1 Filed 09/24/20 Page 5 of 8




        /s/ Eric S. Chafetz
        POTTER ANDERSON & CORROON LLP
        Christopher M. Samis (No. 4909)
        L. Katherine Good (No. 5101)
        Aaron H. Stulman (No. 5807)
        1313 N. Market Street, 6th Floor
        Wilmington, Delaware 19801
        Telephone: (302) 984-6000
        Facsimile: (302) 658-1192
        E-mail: csamis@potteranderson.com
        kgood@potteranderson.com
        astulman@potteranderson.com

        – and –

        LOWENSTEIN SANDLER LLP
        Kenneth A. Rosen, Esq.
        Robert M. Hirsh, Esq.
        Eric S. Chafetz, Esq.
        1251 Avenue of the Americas
        New York, New York, 10020
        Telephone: (212) 262-6700
        E-mail: krosen@lowenstein.com
        rhirsh@lowenstein.com
        echafetz@lowenstein.com

        Counsel to the Official Committee
        of Unsecured Creditors



        UNITED STATES ON BEHALF OF
        U.S. ENVIRONMENTAL PROTECTION
        AGENCY:

        By: /s/Matthew C. Indrisano
        MATTHEW C. INDRISANO
        Trial Attorney
        Email: matthew.indrisano@usdoj.gov
        Telephone: (202) 514-1398
        United States Department of Justice
        Environment and Natural Resources
        Division
        Environmental Enforcement Section
        P.O. Box 7611
        Ben Franklin Station

                                                     4
        RLF1 24036971v.1
                                            A-0818
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 111 of 401 PageID #: 8344
                   Case 20-11157-CSS Doc 878-1 Filed 09/24/20 Page 6 of 8




        Washington, D.C. 20044

        BRUCE S. GELBER
        Deputy Assistant Attorney General
        Environment and Natural Resources
        Division
        United States Department of Justice

        ALAN S. TENENBAUM
        National Bankruptcy Coordinator
        Email: alan.tenenbaum@usdoj.gov
        Telephone: (202) 514-5409

        ERIC D. ALBERT
        Senior Attorney
        Email: eric.albert@usdoj.gov
        Telephone: (202) 514-2800

        JAMES D. FREEMAN
        Senior Attorney
        999 18th Street, South Terrace, Suite 370
        Denver, Colorado 80202
        Telephone: (303) 844-1489
        Email: James.Freeman2@usdoj.gov




                                                       5
        RLF1 24036971v.1
                                              A-0819
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 112 of 401 PageID #: 8345
             Case 20-11157-CSS Doc 878-1 Filed 09/24/20 Page 7 of 8




  THE CALIFORNIA DEPARTMENT OF              OFFICE OF THE SECRETARY, LEGAL
  TOXIC SUBSTANCES CONTROL                  AFFAIRS DIVISION LOUISIANA
  By: /s/ James R. Potter                   DEPARTMENT OF ENVIRONMENTAL
  JAMES R. POTTER                           QUALITY
  California State Bar No. 166992           By: /s/Dwayne M. Murray
  ANTHONY A. AUSTIN                         Dwayne M. Murray, LA Bar #18658
  Deputy Attorneys General                  Bankruptcy Counsel to LDEQ
  1300 I Street, Suite 125                  Murray & Murray, LLC
  Sacramento, CA 95814                      4970 Bluebonnet Blvd, Suite B
  Tel.: 213-369-6326                        Baton Rouge, LA 70809
  Email: James.Potter@doj.ca.gov            225-925-1110
  XAVIER BECERRA                            225-925-1116
  Attorney General of California            dmm@murraylaw.net
  EDWARD A. OCHOA
  Senior Assistant Attorney General         -and-
  JAMES R. POTTER
  Deputy Attorney General                   Oscar Magee, Attorney
                                            (La. Bar # 32302)
  GEORGIA ENVIRONMENTAL                     Dwana C. King, Deputy General Counsel
  PROTECTION DIVISION OF THE                (La. Bar #20590)
  DEPARTMENT OF NATURAL                     P.O. Box 4302
  RESOURCES                                 Baton Rouge, Louisiana 70821-4302
  By: /s/Whitney Groff                      Phone: 225.219.3985
  Whitney Groff (Ga. Bar No. 738079)        Fax: 225.219.4068
  Assistant Attorney General                oscar.magee@la.gov
  40 Capitol Square, S.W.                   dwana.king@la.gov
  Atlanta, Georgia 30334-1300
  Telephone: (404) 656-3338                 MISSISSIPPI DEPT. OF
  Fax: (404) 657-3239                       ENVIRONMENTAL QUALITY
  Email: wgroff@law.ga.gov                  By: /s/Theodore Lampton
                                            THEODORE LAMPTON
  ATTORNEY GENERAL OF INDIANA               MS Bar No. 101199
  By: /s/Heather M. Crockett                Senior Attorney
  HEATHER M. CROCKETT                       Mississippi Department of
  Deputy Attorney General                   Environmental Quality
  Office of Indiana Attorney General        P.O. Box 2261
  Indiana Government Center South,          Jackson, MS 39225-2261
  Fifth Floor                               Phone: (601) 961-5573
  302 W. Washington Street                  tlampton@mdeq.ms.gov
  Indianapolis, Indiana 46204-2794
  Telephone: (317) 233-6254
  Fax: (317) 232-7979
  hcrockett@atg.in.gov




                                        6
  RLF1 24036971v.1
                                       A-0820
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 113 of 401 PageID #: 8346
             Case 20-11157-CSS Doc 878-1 Filed 09/24/20 Page 8 of 8




  THE COMMONWEALTH OF                        TENNESSEE ATTORNEY GENERAL &
  PENNSYLVANIA, DEPARTMENT OF                REPORTER HERBERT H. SLATERY III
  ENVIRONMENTAL PROTECTION:                  By: /s/Laura L. McCloud
  By: /s/Vera N. Kanova                      LAURA L. MCCLOUD (#16206)
  VERA N. KANOVA, Assistant Counsel          Senior Assistant Attorney General
  PA ID No. 316676                           P.O. Box 20207
  Office of Chief Counsel                    Nashville, TN 37202
  400 Market Street                          (615) 532-8933
  Harrisburg, PA 17101-2063                  Attorneys for TDEC
  Telephone: 717-787-9370
  Email: verkanova@pa.gov                    ATTORNEYS FOR THE TEXAS
                                             COMMISSION ON ENVIRONMENTAL
  SOUTH CAROLINA DEPARTMENT OF               QUALITY
  HEALTH AND ENVIRONMENTAL                   By: /s/Abigail R. Ryan
  CONTROL:                                   ABIGAIL R. RYAN
  By: /s/Sara V. Martinez                    Texas State Bar No. 240359569
  SARA V. MARTINEZ                           JASON B. BINFORD
  South Carolina Department of Health        Texas State Bar No. 24045499
  and Environmental Control                  Assistant Attorneys General
  2600 Bull Street                           Bankruptcy & Collections Division
  Columbia, South Carolina 29201             P. O. Box 12548
  Phone: 803.898.0288                        Austin, Texas 78711-2548
  Email: martinsv@dhec.sc.gov                P: (512) 463-2173/F: (512) 936-1409
  JACQUELYN S. DICKMAN                       abigail.ryan@oag.texas.gov
  South Carolina Department of Health        jason.binford@oag.texas.gov
  and Environmental Control                  KEN PAXTON
  2600 Bull Street                           Attorney General of Texas
  Columbia, South Carolina 29201             JEFFREY C. MATEER
  Phone: 803.898.03350                       First Assistant Attorney General
  Email: dickmajs@dhec.sc.gov                RYAN L. BANGERT
  D. CLAY ROBINSON                           Deputy First Assistant Attorney General
  South Carolina Department of Health        DARREN L. MCCARTY
  and Environmental Control                  Deputy Attorney General for Civil
  2600 Bull Street                           Litigation
  Columbia, South Carolina 29201             RACHEL R. OBALDO
  Phone: 803.898.3369                        Assistant Attorney General
  Email: robinsdc@dhec.sc.gov                Chief, Bankruptcy & Collections Division




                                         7
  RLF1 24036971v.1
                                        A-0821
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 114 of 401 PageID #: 8347




                                TAB 16
         Order Approving Stipulation and Agreement to Further Extend
         Challenge Deadline for Governmental Authorities and Creditors’
          Committee, dated Oct. 1, 2020 [Bankr. D.I. 900] (together with
                       Bankr. D.I. 789, 808, 840, and 878)
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 115 of 401 PageID #: 8348

                 Case 20-11157-CSS              Doc 900           Filed 10/01/20       Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :    Chapter 11
 In re:                                                       :
                                                              :    Case No. 20-11157 (CSS)
 EXIDE HOLDINGS, INC., et al.,                                :
                                                              :    (Jointly Administered)
                                              Debtors.1       :
                                                              :    Re: Docket Nos. 350, 789, 808, 840 & 878
 ------------------------------------------------------------ x


                   ORDER APPROVING STIPULATION AND
          AGREEMENT TO FURTHER EXTEND CHALLENGE DEADLINE FOR
          GOVERNMENTAL AUTHORITIES AND CREDITORS’ COMMITTEE

          The Court having considered the Stipulation and Agreement to Further Extend Challenge

 Deadline for Governmental Authorities and Creditors’ Committee, a copy of which is attached

 hereto as Exhibit 1 (the “Stipulation”),2 between the Parties; the Court having determined that no

 further notice of the Stipulation must be given; and after due deliberation and sufficient cause

 appearing therefor, it is ORDERED THAT:

          1.      The Stipulation is APPROVED.

          2.      The Challenge Deadline is hereby extended to October 8, 2020 solely for the

 Governmental Authorities who are signatories to the Stipulation and the Creditors’ Committee.

          3.      Nothing herein shall preclude any of the Governmental Authorities who are

 signatories to the Stipulation or the Creditors’ Committee from seeking further extensions of the

 Challenge Deadline for cause as provided in the Final DIP Order nor shall any provision of this


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie Metals
 Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000 Deerfield Parkway,
 Building 200, Milton, Georgia 30004.
 2
  Capitalized terms that are used herein and not otherwise defined shall have the meanings given to the them in the
 Stipulation.


                                                        A-0822
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 116 of 401 PageID #: 8349
               Case 20-11157-CSS          Doc 900     Filed 10/01/20     Page 2 of 2




 Stipulation modify or abridge any application of the Bankruptcy Code and Bankruptcy Rules

 (including Local Rule 9006-2) to any such request for further extensions of the Challenge

 Deadline. To the extent any of the Governmental Authorities who are signatories to the Stipulation

 seek further extensions of the Challenge Deadline, nothing herein shall prevent or preclude any

 Party from opposing such request.

        4.      This Court shall retain jurisdiction with respect to all matters arising under or

 related to this Order and to interpret, implement, and enforce the provisions of this Order.




         Dated: October 1st, 2020                     CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE

                                                  2
                                                A-0823
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 117 of 401 PageID #: 8350




            Case 20-11157-CSS   Doc 900-1    Filed 10/01/20   Page 1 of 7




                                    Exhibit 1

                                    Stipulation




                                      A-0824
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 118 of 401 PageID #: 8351

                Case 20-11157-CSS              Doc 900-1          Filed 10/01/20       Page 2 of 7




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :   Chapter 11
 In re:                                                       :
                                                              :   Case No. 20-11157 (CSS)
 EXIDE HOLDINGS, INC., et al.,                                :
                                                              :   (Jointly Administered)
                                              Debtors.1       :
                                                              :   Re: Docket Nos. 350, 789, 808, 840 & 878
 ------------------------------------------------------------ x


                 STIPULATION AND AGREEMENT TO FURTHER
                     EXTEND CHALLENGE DEADLINE FOR
           GOVERNMENTAL AUTHORITIES AND CREDITORS’ COMMITTEE2

          The Debtors, the Consenting Creditors, the Creditors’ Committee, and the United States

 on behalf of the Environmental Protection Agency and the California Department of Toxic

 Substances Control, the Georgia Environmental Protection Division of the Department of Natural

 Resources, Indiana Attorney General, Louisiana Department of Environmental Quality,

 Mississippi Department of Environmental Quality, Commonwealth of Pennsylvania Department

 of Environmental Protection, South Carolina Department of Health and Environmental Control,

 Tennessee Attorney General & Reporter, and Texas Commission on Environmental Quality

 (collectively, the “Governmental Authorities” and, together with the Debtors, the Creditors’

 Committee and the Consenting Creditors, the “Parties”), through their respective counsel enter

 into this Stipulation and Agreement to Further Extend Challenge Deadline for the Governmental


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie Metals
 Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000 Deerfield Parkway,
 Building 200, Milton, Georgia 30004.
 2
   Capitalized terms used but not defined herein shall have the respective meanings ascribed to them in the Final Order
 (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral, (II) Granting
 Adequate Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay, and (IV) Granting Related
 Relief [Docket No. 350] (the “Final DIP Order”).


                                                         A-0825
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 119 of 401 PageID #: 8352
              Case 20-11157-CSS          Doc 900-1    Filed 10/01/20     Page 3 of 7




 Authorities and Creditors’ Committee (the “Stipulation”) and hereby stipulate and agree as

 follows:

        1.      The Parties agree and stipulate, in accordance with paragraph 25(e) of the Final DIP

 Order, that the Challenge Deadline is hereby further extended from October 1, 2020 to October 8,

 2020 solely for the Governmental Authorities and the Creditors’ Committee.

        2.      Nothing herein shall preclude any of the Governmental Authorities or the Creditors’

 Committee from seeking further extensions of the Challenge Deadline for cause as provided in the

 Final DIP Order, nor shall any provision of this Stipulation modify or abridge any application of

 the Bankruptcy Code and Bankruptcy Rules (including Local Rule 9006-2) to any such request for

 further extensions of the Challenge Deadline. To the extent any of the Governmental Authorities

 seek such further extensions of the Challenge Deadline, nothing herein shall prevent or preclude

 any Party from opposing such request.

        3.      The Parties have agreed that pursuant to the DIP Order the extension of the

 Challenge Deadline is effective between the Parties on the terms set forth herein without entry of

 the Order.



                                [SIGNATURE PAGES FOLLOW]




                                                 2
                                                A-0826
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 120 of 401 PageID #: 8353
              Case 20-11157-CSS       Doc 900-1         Filed 10/01/20    Page 4 of 7




   Dated: September 30, 2020                         Respectfully submitted,
          Wilmington, Delaware


   /s/ Eugene Y. Park                                /s/ Megan E. Kenney
   YOUNG CONAWAY STARGATT &                          RICHARDS, LAYTON & FINGER, P.A.
   TAYLOR, LLP                                       Daniel J. DeFranceschi (No. 2732)
   Pauline K. Morgan (No. 3650)                      Zachary I. Shapiro (No. 5103)
   Sean T. Greecher (No. 4484)                       Brendan J. Schlauch (No. 6115)
   Andrew L. Magaziner (No. 5426)                    Megan E. Kenney (No. 6426)
   Ian J. Bambrick (No. 5455)                        One Rodney Square
   Rodney Square                                     920 N. King Street
   1000 North King Street                            Wilmington, Delaware 19801
   Wilmington, Delaware 19801                        Telephone: (302) 651-7700
   Tel: (302) 571-6600                               Facsimile: (302) 651-7701
   Fax: (302) 571-1253
   Email: pmorgan@ycst.com                           -and-
   sgreecher@ycst.com
   amagaziner@ycst.com                               WEIL, GOTSHAL & MANGES LLP
   ibambrick@ycst.com                                Ray C. Schrock, P.C. (admitted pro hac vice)
                                                     Jacqueline Marcus (admitted pro hac vice)
   -and-                                             Sunny Singh (admitted pro hac vice)
                                                     767 Fifth Avenue
   PAUL, WEISS, RIFKIND, WHARTON &                   New York, New York 10153
   GARRISON LLP                                      Telephone: (212) 310-8000
   Alice Belisle Eaton (admitted pro hac vice)       Facsimile: (212) 310-8007
   Robert A. Britton (admitted pro hac vice)
   William A. Clareman (admitted pro hac vice)       Attorneys for Debtors
   David Giller (admitted pro hac vice)              and Debtors in Possession
   Eugene Y. Park (admitted pro hac vice)
   1285 Avenue of the Americas
   New York, New York 10019
   Telephone: (212) 373-3000
   Facsimile: (212) 757-3990
   Email: aeaton@paulweiss.com
   rbritton@paulweiss.com
   wclareman@paulweiss.com
   dgiller@paulweiss.com
   epark@paulweiss.com

   Counsel for the Ad Hoc Committee




                                                 3
                                            A-0827
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 121 of 401 PageID #: 8354
              Case 20-11157-CSS         Doc 900-1    Filed 10/01/20    Page 5 of 7




  /s/ Eric S. Chafetz                               BRUCE S. GELBER
  POTTER ANDERSON & CORROON LLP                     Deputy Assistant Attorney General
  Christopher M. Samis (No. 4909)                   Environment and Natural Resources
  L. Katherine Good (No. 5101)                      Division
  Aaron H. Stulman (No. 5807)                       United States Department of Justice
  1313 N. Market Street, 6th Floor
  Wilmington, Delaware 19801                        ALAN S. TENENBAUM
  Telephone: (302) 984-6000                         National Bankruptcy Coordinator
  Facsimile: (302) 658-1192                         Email: alan.tenenbaum@usdoj.gov
  E-mail: csamis@potteranderson.com                 Telephone: (202) 514-5409
  kgood@potteranderson.com
  astulman@potteranderson.com                       ERIC D. ALBERT
                                                    Senior Attorney
  – and –                                           Email: eric.albert@usdoj.gov
                                                    Telephone: (202) 514-2800
  LOWENSTEIN SANDLER LLP
  Kenneth A. Rosen, Esq.                            JAMES D. FREEMAN
  Robert M. Hirsh, Esq.                             Senior Attorney
  Eric S. Chafetz, Esq.                             999 18th Street, South Terrace, Suite 370
  1251 Avenue of the Americas                       Denver, Colorado 80202
  New York, New York, 10020                         Telephone: (303) 844-1489
  Telephone: (212) 262-6700                         Email: James.Freeman2@usdoj.gov
  E-mail: krosen@lowenstein.com
  rhirsh@lowenstein.com
  echafetz@lowenstein.com

  Counsel to the Official Committee
  of Unsecured Creditors

  UNITED STATES ON BEHALF OF
  U.S. ENVIRONMENTAL PROTECTION
  AGENCY:

  By: /s/Matthew C. Indrisano
  MATTHEW C. INDRISANO
  Trial Attorney
  Email: matthew.indrisano@usdoj.gov
  Telephone: (202) 514-1398
  United States Department of Justice
  Environment and Natural Resources
  Division
  Environmental Enforcement Section
  P.O. Box 7611
  Ben Franklin Station
  Washington, D.C. 20044



                                               4
                                            A-0828
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 122 of 401 PageID #: 8355
             Case 20-11157-CSS         Doc 900-1   Filed 10/01/20   Page 6 of 7




  THE CALIFORNIA DEPARTMENT OF                     OFFICE OF THE SECRETARY, LEGAL
  TOXIC SUBSTANCES CONTROL                         AFFAIRS DIVISION LOUISIANA
  By: /s/ James R. Potter                          DEPARTMENT OF ENVIRONMENTAL
  JAMES R. POTTER                                  QUALITY
  California State Bar No. 166992                  By: /s/Dwayne M. Murray
  ANTHONY A. AUSTIN                                Dwayne M. Murray, LA Bar #18658
  Deputy Attorneys General                         Bankruptcy Counsel to LDEQ
  1300 I Street, Suite 125                         Murray & Murray, LLC
  Sacramento, CA 95814                             4970 Bluebonnet Blvd, Suite B
  Tel.: 213-369-6326                               Baton Rouge, LA 70809
  Email: James.Potter@doj.ca.gov                   225-925-1110
  XAVIER BECERRA                                   225-925-1116
  Attorney General of California                   dmm@murraylaw.net
  EDWARD A. OCHOA
  Senior Assistant Attorney General                -and-
  JAMES R. POTTER
  Deputy Attorney General                          Oscar Magee, Attorney
                                                   (La. Bar # 32302)
  GEORGIA ENVIRONMENTAL                            Dwana C. King, Deputy General Counsel
  PROTECTION DIVISION OF THE                       (La. Bar #20590)
  DEPARTMENT OF NATURAL                            P.O. Box 4302
  RESOURCES                                        Baton Rouge, Louisiana 70821-4302
  By: /s/Whitney Groff                             Phone: 225.219.3985
  Whitney Groff (Ga. Bar No. 738079)               Fax: 225.219.4068
  Assistant Attorney General                       oscar.magee@la.gov
  40 Capitol Square, S.W.                          dwana.king@la.gov
  Atlanta, Georgia 30334-1300
  Telephone: (404) 656-3338                        MISSISSIPPI DEPT. OF
  Fax: (404) 657-3239                              ENVIRONMENTAL QUALITY
  Email: wgroff@law.ga.gov                         By: /s/Theodore Lampton
                                                   THEODORE LAMPTON
  ATTORNEY GENERAL OF INDIANA                      MS Bar No. 101199
  By: /s/Heather M. Crockett                       Senior Attorney
  HEATHER M. CROCKETT                              Mississippi Department of
  Deputy Attorney General                          Environmental Quality
  Office of Indiana Attorney General               P.O. Box 2261
  Indiana Government Center South,                 Jackson, MS 39225-2261
  Fifth Floor                                      Phone: (601) 961-5573
  302 W. Washington Street                         tlampton@mdeq.ms.gov
  Indianapolis, Indiana 46204-2794
  Telephone: (317) 233-6254
  Fax: (317) 232-7979
  hcrockett@atg.in.gov




                                              5
                                            A-0829
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 123 of 401 PageID #: 8356
            Case 20-11157-CSS    Doc 900-1   Filed 10/01/20    Page 7 of 7




  THE COMMONWEALTH OF                        TENNESSEE ATTORNEY GENERAL &
  PENNSYLVANIA, DEPARTMENT OF                REPORTER HERBERT H. SLATERY III
  ENVIRONMENTAL PROTECTION:                  By: /s/Laura L. McCloud
  By: /s/Vera N. Kanova                      LAURA L. MCCLOUD (#16206)
  VERA N. KANOVA, Assistant Counsel          Senior Assistant Attorney General
  PA ID No. 316676                           P.O. Box 20207
  Office of Chief Counsel                    Nashville, TN 37202
  400 Market Street                          (615) 532-8933
  Harrisburg, PA 17101-2063                  Attorneys for TDEC
  Telephone: 717-787-9370
  Email: verkanova@pa.gov                    ATTORNEYS FOR THE TEXAS
                                             COMMISSION ON ENVIRONMENTAL
  SOUTH CAROLINA DEPARTMENT OF               QUALITY
  HEALTH AND ENVIRONMENTAL                   By: /s/Abigail R. Ryan
  CONTROL:                                   ABIGAIL R. RYAN
  By: /s/Sara V. Martinez                    Texas State Bar No. 240359569
  SARA V. MARTINEZ                           JASON B. BINFORD
  South Carolina Department of Health        Texas State Bar No. 24045499
  and Environmental Control                  Assistant Attorneys General
  2600 Bull Street                           Bankruptcy & Collections Division
  Columbia, South Carolina 29201             P. O. Box 12548
  Phone: 803.898.0288                        Austin, Texas 78711-2548
  Email: martinsv@dhec.sc.gov                P: (512) 463-2173/F: (512) 936-1409
  JACQUELYN S. DICKMAN                       abigail.ryan@oag.texas.gov
  South Carolina Department of Health        jason.binford@oag.texas.gov
  and Environmental Control                  KEN PAXTON
  2600 Bull Street                           Attorney General of Texas
  Columbia, South Carolina 29201             JEFFREY C. MATEER
  Phone: 803.898.03350                       First Assistant Attorney General
  Email: dickmajs@dhec.sc.gov                RYAN L. BANGERT
  D. CLAY ROBINSON                           Deputy First Assistant Attorney General
  South Carolina Department of Health        DARREN L. MCCARTY
  and Environmental Control                  Deputy Attorney General for Civil
  2600 Bull Street                           Litigation
  Columbia, South Carolina 29201             RACHEL R. OBALDO
  Phone: 803.898.3369                        Assistant Attorney General
  Email: robinsdc@dhec.sc.gov                Chief, Bankruptcy & Collections Division




                                         6
                                        A-0830
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 124 of 401 PageID #: 8357




                                 TAB 17
              California Department of Toxic Substances Control’s
           Preliminary Objection to Confirmation of Second Amended
         Joint Chapter 11 Plan of Exide Holdings, Inc. and its Affiliated
         Debtors, dated Oct. 7, 2020 [Bankr. D.I. 917] *excluding exhibits
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 125 of 401 PageID #: 8358




                                     A-0831
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 126 of 401 PageID #: 8359




                                     A-0832
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 127 of 401 PageID #: 8360




                                     A-0833
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 128 of 401 PageID #: 8361




                                     A-0834
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 129 of 401 PageID #: 8362




                                     A-0835
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 130 of 401 PageID #: 8363




                                     A-0836
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 131 of 401 PageID #: 8364




                                     A-0837
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 132 of 401 PageID #: 8365




                                     A-0838
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 133 of 401 PageID #: 8366




                                     A-0839
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 134 of 401 PageID #: 8367




                                     A-0840
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 135 of 401 PageID #: 8368




                                     A-0841
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 136 of 401 PageID #: 8369




                                     A-0842
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 137 of 401 PageID #: 8370




                                     A-0843
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 138 of 401 PageID #: 8371




                                     A-0844
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 139 of 401 PageID #: 8372




                                     A-0845
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 140 of 401 PageID #: 8373




                                     A-0846
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 141 of 401 PageID #: 8374




                                     A-0847
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 142 of 401 PageID #: 8375




                                     A-0848
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 143 of 401 PageID #: 8376




                                     A-0849
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 144 of 401 PageID #: 8377




                                     A-0850
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 145 of 401 PageID #: 8378




                                     A-0851
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 146 of 401 PageID #: 8379




                                     A-0852
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 147 of 401 PageID #: 8380




                                     A-0853
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 148 of 401 PageID #: 8381




                                     A-0854
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 149 of 401 PageID #: 8382




                                     A-0855
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 150 of 401 PageID #: 8383




                                     A-0856
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 151 of 401 PageID #: 8384




                                     A-0857
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 152 of 401 PageID #: 8385




                                     A-0858
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 153 of 401 PageID #: 8386




                                     A-0859
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 154 of 401 PageID #: 8387




                                     A-0860
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 155 of 401 PageID #: 8388




                                     A-0861
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 156 of 401 PageID #: 8389




                                     A-0862
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 157 of 401 PageID #: 8390




                                     A-0863
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 158 of 401 PageID #: 8391




                                     A-0864
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 159 of 401 PageID #: 8392




                                     A-0865
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 160 of 401 PageID #: 8393




                                     A-0866
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 161 of 401 PageID #: 8394




                                     A-0867
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 162 of 401 PageID #: 8395




                                     A-0868
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 163 of 401 PageID #: 8396




                                     A-0869
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 164 of 401 PageID #: 8397




                                     A-0870
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 165 of 401 PageID #: 8398




                                     A-0871
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 166 of 401 PageID #: 8399




                                     A-0872
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 167 of 401 PageID #: 8400




                                     A-0873
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 168 of 401 PageID #: 8401




                                     A-0874
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 169 of 401 PageID #: 8402




                                     A-0875
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 170 of 401 PageID #: 8403




                                     A-0876
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 171 of 401 PageID #: 8404




                                     A-0877
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 172 of 401 PageID #: 8405




                                     A-0878
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 173 of 401 PageID #: 8406




                                     A-0879
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 174 of 401 PageID #: 8407




                                     A-0880
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 175 of 401 PageID #: 8408




                                     A-0881
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 176 of 401 PageID #: 8409




                                     A-0882
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 177 of 401 PageID #: 8410




                                     A-0883
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 178 of 401 PageID #: 8411




                                     A-0884
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 179 of 401 PageID #: 8412




                                     A-0885
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 180 of 401 PageID #: 8413




                                     A-0886
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 181 of 401 PageID #: 8414




                                     A-0887
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 182 of 401 PageID #: 8415




                                     A-0888
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 183 of 401 PageID #: 8416




                                     A-0889
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 184 of 401 PageID #: 8417




                                     A-0890
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 185 of 401 PageID #: 8418




                                     A-0891
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 186 of 401 PageID #: 8419




                              TAB 17(a)
             Declaration of Grant Cope in Support of the California
             Department of Toxic Substance Control’s Objections to
             Debtors’ Second Amended Joint Chapter 11 Plan, dated
                 Oct. 7, 2020 [Bankr. D.I. 917-1], as attached to
                  Confirmation Objection *excluding exhibits
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 187 of 401 PageID #: 8420
           Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 1 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


     In re                                                           Chapter 11

     EXIDE HOLDINGS, INC., et al.,1                                  Case No. 20-11157 (CSS)

                              Debtors.                               Jointly Administered


               DECLARATION OF GRANT COPE IN SUPPORT OF THE
          CALIFORNIA DEPARTMENT OF TOXIC SUBSTANCES CONTROL’S
       OBJECTIONS TO DEBTORS’ SECOND AMENDED JOINT CHAPTER 11 PLAN


 I, GRANT COPE, hereby declare as follows:

             1.    I am currently the Deputy Director of the Site Mitigation & Restoration Program

 at the California Department of Toxic Substances Control (“DTSC”). I offer this declaration in

 support of DTSC’s Objections to Exide Holdings, Inc. and its affiliated debtors’ (collectively,

 “Exide”) Second Amended Joint Chapter 11 Plan (the “Plan”). The facts stated herein are true to

 the best of my knowledge, information, and belief based on DTSC’s investigation and study of

 the Vernon Plant (as defined below) and surrounding area.2

             2.    DTSC is a California government agency with authority to regulate all aspects of

 hazardous waste management in California. See Cal. Health & Safety Code § 58000 et seq.

 DTSC implements and enforces California’s Hazardous Waste Control Law (“HWCL”), Health

 & Safety Code § 25100 et seq., as well as laws concerning the cleanup of releases or threatened

 releases of hazardous substances.




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
 Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
 Deerfield Parkway, Building 200, Milton, Georgia 30004.
 2
   Capitalized terms not otherwise defined herein have the meaning set forth in DTSC’s Objections to the Plan.


                                                           1
                                                          A-0892
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 188 of 401 PageID #: 8421
            Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 2 of 15




 I.     The Vernon Plant

        3.      Exide is the owner of a property located at 2700 South Indiana Street, Vernon,

 California that formerly operated as a lead-acid battery recycling facility (the “Vernon Plant”).

 Exide acquired the Vernon Plant in September 2000 and conducted operations there until

 approximately March 2015. The Vernon Plant’s average production was 100,000 to 120,000

 tons of lead per year, which is equivalent to approximately 11 million automotive batteries, or

 approximately the number of spent batteries generated in California annually. Approximately

 85% of the lead was derived from used automobile batteries, whereas the remaining 15% came

 from other batteries and scrap lead.

        4.      From 2000 to 2015, Exide operated the Vernon Plant under hazardous waste

 facility “interim status” authorization, which allows a facility to continue operations pending a

 decision on its permit application. In 2015, DTSC informed Exide that the company would not

 receive a permit to continue operation and Exide agreed to comply with state and federal cleanup

 requirements described in orders that DTSC issued to Exide. Concurrently, the United States

 Attorney’s Office for the Central District of California (“USAO”) agreed not to criminally

 prosecute Exide for violations of hazardous waste laws in exchange for ceasing operations at the

 Vernon facility and agreeing to abide by DTSC’s cleanup requirements. A true and correct copy

 of the Non-Prosecution Agreement is attached as Exhibit 1.

        5.      As a result of Exide’s operations, the Vernon Plant is heavily contaminated with

 lead, arsenic, mercury, and other Constituents of Concern (“COCs”) known to have negative

 health effects, as described further below. For example, the detected concentrations of lead in

 soil and dust at the Vernon Plant measure as high as 106,000 mg/kg, far exceeding DTSC’s

 modified Screening Level for lead in industrial soils of 320 mg/kg and the U.S. Environmental

 Protection Agency’s Regional Screening Level of 800 mg/kg.


                                                 2
                                                A-0893
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 189 of 401 PageID #: 8422
            Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 3 of 15




         6.       Contamination from the Vernon Plant also extended far offsite. In this

 declaration, the term “Vernon Site” refers to the Vernon Plant and the surrounding areas that

 have been contaminated with hazardous substances from the Vernon Plant.

 II.     DTSC’s Enforcement Actions Against Exide

         7.       Under the HWCL, DTSC is authorized to initiate enforcement actions against

 regulated entities, including issuing corrective action orders and imposing penalties for

 noncompliance with such orders. See Cal. Health & Safety Code §§ 25187, 25187.1, 25188,

 25189, 25189.2. Pursuant to this authority, DTSC has executed a series of enforcement actions

 against Exide aimed at remediating the Vernon Site and protecting the health and safety of

 California residents.

                  A.       The 2002 Corrective Action Consent Order

         8.       In February 2002, DTSC issued a Corrective Action Consent Order (the

 “CACO”) to Exide. Under the CACO, Exide is required to, inter alia, undertake corrective

 action of and investigate releases at and from the Vernon Plant. A true and correct copy of the

 CACO is attached as Appendix 2 to the Non-Prosecution Agreement. See Exhibit 1.

                  B.       The 2014 Stipulation and Order

         9.       On November 20, 2014, during Exide’s prior bankruptcy proceedings, this Court

 authorized Exide to enter into the 2014 Stipulation and Order, docket HWCA No. 2014-6489.3

 The purpose of the 2014 Stipulation and Order was to resolve disputes regarding Exide’s

 (i) obligations under the CACO and the 2013 stipulation and order requiring Exide to take

 certain actions to address the Vernon Plant’s air emissions and storm water conveyance system,




 3
  The 2014 Stipulation and Order was stipulated and ordered by DTSC on November 21, 2014, and amended in
 2015 and 2016. It was referred to in various documents in the bankruptcy proceeding as the “2014 Stipulation and
 Order,” “2014 Vernon Stipulation,” “2014 Vernon Stipulation and Order,” and the “2014 Order.”


                                                        3
                                                      A-0894
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 190 of 401 PageID #: 8423
            Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 4 of 15




 (ii) Hazardous Waste Permit Application, (iii) Closure/Post Closure Plan and Cost Estimate (as

 required by the Permit Application), and (iv) funding of financial assurance obligations for the

 Closure/Post Closure Plan and Cost Estimate.

         10.     Under the 2014 Stipulation and Order, Exide agreed, inter alia, to (i) provide

 financial assurance for closure and corrective action activities, and (ii) to organize corrective

 action activities into off-site activities in residential areas and industrial areas and on-site

 activities at the Vernon Plant, including action to address groundwater contamination. A true

 and correct copy of the 2014 Stipulation and Order is attached as Exhibit 2.

                 C.       The 2015 Amendment and Closure Plan

         11.     In March 2015, concurrent with Exide’s motions for authority to enter into a

 Non-Prosecution Agreement with the USAO and to close the Vernon Plant, Exide sought and

 obtained the Bankruptcy Court’s permission to enter into a Stipulation and Order Amending the

 2014 Stipulation and Order, docket number HWCA No. 2014-6489 (the “2015 Amendment”).

 A true and correct copy of the 2015 Amendment is attached as Exhibit 3.

         12.     In December 2016, DTSC approved Exide’s Closure Plan for the Vernon Plant

 (the “Closure Plan”). The Closure Plan has three phases: (1) “Phase One” closure work to

 remove all hazardous wastes from all regulated hazardous waste units, to remove all such units

 and to demolish to grade all buildings related to such hazardous waste units; (2) “Phase Two”

 contingent closure work to address unforeseen circumstances that arise during closure or

 additional activities that are required to complete or certify final facility closure, including

 removal of contaminated soil beneath the equipment, buildings, structures and pavement; and

 (3) “Phase Three” post-closure and contingent post-closure work to implement long-term

 inspections, monitoring and maintenance. A true and correct copy of the Closure Plan is

 attached as Exhibit 4.


                                                    4
                                                  A-0895
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 191 of 401 PageID #: 8424
            Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 5 of 15




                D.      DTSC’s July 19, 2019 Letter

        13.     Under the CACO and 2014 Stipulation and Order, as amended, Exide is required

 to determine the nature and extent of the contamination at and from its Vernon Plant, including

 any impact in the surrounding residential areas. In October 2018, Exide submitted a Draft

 Residential RCRA Facility Investigation (“RFI”) Report, but the report did not comply with

 requirements of the CACO or the 2014 Stipulation and Order. In the report, Exide claimed,

 without support, that it is not responsible for contamination in the surrounding residential areas

 and that further off-site corrective action was not warranted.

        14.     In a July 19, 2019 letter, DTSC found that Exide failed to determine the nature

 and extent of the contamination from its Vernon Plant, in violation of the CACO and 2014

 Stipulation and Order (as amended). Among other things, DTSC found that:

                a.      Under the CACO, Exide was required to determine the nature and extent

                        of the release of hazardous waste or constituents from the Vernon Plant

                        without qualification. Instead, Exide improperly calculated an “Urban

                        Background” level for lead, antimony, and cadmium and could not

                        accurately evaluate the extent of its releases based on this “Urban

                        Background” level. Exide used this improper level and, thus, could not

                        and failed to conduct the required determination of the extent of its

                        releases into the residential areas surrounding the Vernon Plant.

                b.      Exide willfully disregarded DTSC and U.S. Environmental Protection

                        Agency (“EPA”) guidance documents in calculating its lead, antimony,

                        and cadmium background levels. Exide also failed to follow DTSC

                        direction on how to complete the Residential RFI in accordance with the

                        applicable guidance documents.


                                                  5
                                                A-0896
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 192 of 401 PageID #: 8425
            Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 6 of 15




                c.      Exide failed to follow the conditionally-approved Residential RFI Work

                        Plan, including DTSC’s comments on the Work Plan, when conducting

                        the Residential RFI and preparing the RFI Report.

                d.      Exide failed to identify and fill data gaps in its investigation and used the

                        data gaps to limit its analysis of contamination in the residential areas.

        15.     The July 19 Letter informed Exide that: (i) Exide’s refusal to determine the nature

 and extent of the contamination from the Vernon Plant, as detailed in that letter and its

 attachments, violated the CACO and 2014 Stipulation and Order; and (ii) this refusal amounted

 to 24 separate violations of the CACO and 2014 Stipulation and Order, resulting in stipulated

 penalties of $240,000. Given Exide’s refusal to conduct a proper investigation to determine the

 nature and extent of its contamination from the Vernon Plant, the DTSC informed Exide that

 DTSC would exercise its authority to modify the Residential RFI Work Plan and Draft

 Residential RFI Report, and would complete any necessary Residential RFI work. The DTSC

 also informed Exide that it would be responsible for all costs incurred by DTSC. A true and

 correct copy of the July 19 Letter is attached as Exhibit 5.

                E.      The July 2020 IM Letter

        16.     On July 3, 2020, DTSC issued to Exide a Notification of Requirement to Perform

 Interim Measures Letter (“IM Letter”), which ordered Exide to undertake additional corrective

 action work associated with high levels metals concentrations from dust and dirt samples

 collected during DTSC’s November 2019 sampling. The samples were collected from seven

 structures located outside the main containment building (described further below), but within

 the Vernon Plant property, and the highest concentration of lead in dust was 48,000 mg/kg,

 collected in the Engineering Building’s basement. A true and correct copy of the July 2020 IM

 Letter is attached as Exhibit 6.


                                                  6
                                                 A-0897
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 193 of 401 PageID #: 8426
           Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 7 of 15




 III.   Current Conditions at the Vernon Plant

        17.     Exide began on-site closure activities, as described in the December 2016 Closure

 Plan, in late 2017. The containment building where the main lead processing was conducted in

 recent years is currently maintained under negative pressure in a temporary full enclosure unit

 (“FEU”), which is intended to prevent the release of lead and other COCs into the environment.

 Because air will naturally flow from higher-pressure areas to lower-pressure areas, the negative

 pressure allows air to flow into the building but not escape from it.

        18.     The following photograph depicts the Vernon Plant, with the white FEU

 encapsulating the large building on the right:




        19.     The FEU, along with its associated air pollution control devices (air scrubbers and

 baghouses) and associated monitoring equipment, are critical infrastructure to prevent off-site

 migration of dust containing very high levels of lead and other metals present in this building.

 The FEU requires daily operations, maintenance, inspections, and monitoring. Active operation

 and maintenance of the baghouses is also necessary to maintain a negative pressure environment


                                                   7
                                                  A-0898
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 194 of 401 PageID #: 8427
            Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 8 of 15




 and to prevent the release of lead dust into the surrounding communities. Inspections of the

 entire FEUs outer layer and regular maintenance is necessary to prevent even the smallest of

 tears from growing.

        20.     Monitoring is necessary to ensure that negative pressure performance

 requirements are met in the FEU, that baghouses are operating properly, and to verify that

 airborne lead dust is not migrating from the Containment Building. This monitoring is

 accomplished through observing a network of manometers to ensure adequate negative pressure

 in maintained, and by reviewing data from air samples collected at high-volume lead- and

 arsenic-in-air sample collection stations at the facility’s perimeter.

        21.     Notably, the FEU has experienced multiple tears since the Phase 1 closure began

 in late 2017, including a large tear identified the morning of June 10, 2020, which is depicted in

 the following photograph:




                                                   8
                                                 A-0899
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 195 of 401 PageID #: 8428
           Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 9 of 15




        22.     Previous tears have led to violation notices issued by the South Coast Air Quality

 Management District (“SCAQMD”) and DTSC due to the loss of adequate negative pressure.

 SCAQMD has issued three prior notices of violation and DTSC issued one since closure began.

        23.     Previous tears to the FEU include one on December 26, 2019, where heavy plastic

 sheeting covering the FEU ripped during a seasonal wind event. DTSC and SCAQMD issued

 separate Notices of Violation to Exide following this incident for not maintaining the required

 negative pressure. Exide responded to the incident and completed repairs and added upgraded

 protections within approximately one week. A similar incident also occurred on February 17,

 2019. In response to the February 17, 2019, incident SCAQMD issued a notice of violation to

 Exide on March 15, 2019.

        24.     The Phase 1 closure was scheduled to be completed by December 2021 (based on

 the most recently amended schedule proposal submitted by Exide on November 6, 2019), but on

 March 21, 2020, Exide suspended active closure work at the facility. Exide claims the

 COVID-19 pandemic has created a force majeure situation, preventing active closure work from

 continuing. DTSC strongly disagrees with Exide’s force majeure assertion and has directed

 Exide to resume work. Exide has refused, but has continued basic maintenance and security

 measures to prevent a release from the Vernon Plant. Exide’s suspension of closure work

 violates the California Health & Safety Code and the 2014 Stipulation and Order.

 IV.    Health Effects of COCs Present at the Vernon Plant

        25.     Many of the COCs found at the Vernon Plant are known to have severe negative

 health effects when inhaled or ingested.

        26.     Lead is a neurotoxin that accumulates both in soft tissues, bones, and teeth. Lead

 is a highly poisonous metal (through ingestion and inhalation pathways), affecting almost every

 organ and system in the body. It has adverse effects on learning and memory and causes other


                                                9
                                               A-0900
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 196 of 401 PageID #: 8429
           Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 10 of 15




 neurological effects (such as peripheral neuropathy and psychiatric problems), anemia, damage

 to the kidneys, high blood pressure in middle-aged and older people and brain damage,

 cardiovascular effects, immunological, reproductive and developmental effects. It may cause

 miscarriage in pregnant women exposed to high levels of lead. Children are particularly

 vulnerable to the negative health impacts of lead exposure and are more likely to ingest and

 inhale lead in contaminated dusts and soils.

         27.     Arsenic is a known human carcinogen. Chronic, long term exposures to arsenic

 causes cancer of the liver, bladder, and lungs in people exposed to it. Inhaling high levels of

 arsenic even for brief periods of time or lower levels can irritate the throat and lungs. It can

 damage blood vessels, have adverse effects on the heart (abnormal heart rhythm), cause

 peripheral neuropathy characterized by numbness of hands and feet ‘pins and needles’ sensation

 and cause kidney damage, anemia (decreased production of red and white blood cells. Acute

 high dose exposures or chronic lower dose exposures can lead to nausea, vomiting and diarrhea

 and irritation of the gastrointestinal tract.

         28.     Beryllium, cadmium, mercury, selenium, trichloroethylene, vanadium, and zinc

 are also known to lead to a variety of adverse health effects, including cancer.

 V.      The Imminent and Identifiable Risk of Harm at the Vernon Site

         29.     DTSC has determined that the Vernon Plant poses an imminent and identifiable

 risk of harm and that Exide’s proposed abandonment of the property would substantially increase

 that risk. Specifically, Exide’s failure to implement the Closure Plan and instead rely solely on

 the FEU has created a significant and imminent risk that residents and on-site and off-site

 workers, including construction workers, will ingest, inhale, or have dermal contact with dust

 and soils containing elevated concentrations of COCs, particularly lead.




                                                  10
                                                 A-0901
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 197 of 401 PageID #: 8430
           Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 11 of 15




        30.     As noted above, the FEU is designed as a temporary structure and should not

 remain in place indefinitely as the primary barrier between the highly contaminated environment

 inside the FEU and the community at large. The likelihood of a catastrophic failure increases

 with time and is exacerbated by high summer temperatures and high Santa Ana winds (most

 common in the fall and spring). Despite regular inspections and maintenance, there have already

 been several large tears, which, as described above, resulted in regulatory violations.

        31.     Should a catastrophic failure of the FEU occur, large amounts of contaminated

 dust would be released into other areas of the site and the surrounding community. The dust

 currently inside the Containment Building is extremely high in lead content—orders of

 magnitude higher than dust located outside the FEU. And it will continue to reside there until

 the Phase 1 Closure is completed. While Exide claims that previous tears to the FEU were

 immediately abated and that no off-site spread of lead occurred, Exide will not be in a position to

 abate future tears if it is permitted to abandon the property. In addition, Exide was fortunate to

 avoid a catastrophic failure in those prior instances, and if Exide abandons the property, it will

 not be in a position to perform the maintenance necessary to avoid a catastrophic failure in the

 future or address the resulting damage when such a failure occurs.

        32.     A catastrophic failure of the temporary FEU would endanger current on-site and

 off-site workers, nearby residents, future residents, and residential construction workers.

 Occupants of the Vernon Plant, industrial/commercial properties, residential properties, and

 children at schools and in parks may be exposed to the COCs by way of the exposure routes

 described above. A particular area of interest is comprised of residential, school, and park

 properties where vulnerable populations, including children and pregnant women, would face

 exposure to dust containing extremely high levels of lead if the FEU were to fail.




                                                  11
                                                 A-0902
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 198 of 401 PageID #: 8431
           Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 12 of 15




        33.     DTSC has concluded that excessive amounts of lead and other heavy metals (on

 the order of thousands of tons) have been emitted into the atmosphere and deposited to the

 ground and other surfaces around the Vernon Plant. Much of this deposited contamination is

 then re-suspended by wind events or passing trucks and vehicles resulting in secondary fugitive

 emissions that transport heavier particulates even farther from the facility into surrounding areas.

 Over the years Exide has been required to perform interim measures and emergency response

 actions to clean-up and mitigate high levels of lead on-site and in the surrounding off-site

 industrial and residential areas. Still, lead and other hazardous metals are persistently detected,

 as noted in results from samples collected by DTSC onsite in November 2019. There is thus an

 imminent risk of harm associated with Exide abandoning the Vernon Plant and permanently

 halting closure and corrective action.

        34.     The harm related to Exide halting its closure activities and corrective action can

 be summarized by the following prioritized issues:

    •   On-site exposure to surface dust containing high COC concentrations;

    •   Off-site dust and dirt exposures (e.g., lead-dust on neighboring properties and in drainage
        from roof tops); and

    •   Exposure to contaminated surface water.

        35.     On-site surface dust. Earlier interim measures data collected at, or immediately

 near, the Vernon Plant, on paved surfaces, such as sidewalks or roadways, shows that

 concentrations of metals including lead, arsenic, and antimony are present at levels that pose an

 unacceptable cumulative cancer risk and non-cancer hazard to the general public that would be

 exacerbated if the site were abandoned by Exide. For example, very high concentrations of lead

 was detected in dust on paved surfaces (10,500 mg/kg to 58,000 mg/kg). These levels are at




                                                  12
                                                 A-0903
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 199 of 401 PageID #: 8432
           Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 13 of 15




 least a hundred to thousand times higher than the CalEPA/DTSC commercial/industrial and

 residential soil/dust screening level for lead of 320 mg/kg and 80 mg/kg, respectively.

         36.    Off-site soil and dust. Surface dust (from paved surfaces) and soil samples were

 collected from locations stepping out from the boundary of the facility to the residential

 neighborhood located 4,500 feet away as part of the investigation to determine the nature and

 extent of contamination originating from the Vernon Plant. These samples show that

 concentrations of lead are highest closest to the facility and gradually drops off as the distance

 from the facility increases. For instance, lead concentrations in all soil and surface dust samples

 collected from the first 500 foot radius around the outside of the facility exceeded the

 commercial/industrial screening level of 320 mg/kg, with maximum concentrations in soils and

 dust reaching 6,700 mg/kg and 4,800 mg/kg, respectively. Arsenic concentrations also exceeded

 the upper bound Southern California ambient level of 12 mg/kg in six out of ten dust samples

 and six out of nine soil samples collected from the first 500 ft radius stepping out from the

 facility.

         37.    Prior to its bankruptcy filing, Exide was supposed to coordinate with the

 neighboring Baker Commodities, Inc. site, which is under a DTSC Voluntary Cleanup

 Agreement, to clean up lead and other metals contamination in Baker’s parking lot and building

 rooftops. Exide published a work plan in July 14, 2015, indicating that a soil sample collected

 by Exide from the Baker parking lot contained a lead concentration of 42,000 mg/kg and that this

 sample location is approximately 700 feet southeast of Exide’s emissions stack area. Further

 sampling at the Baker site in 2018, performed by a SCAQMD inspector, confirmed that even

 higher levels of lead were present throughout the area.




                                                  13
                                                 A-0904
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 200 of 401 PageID #: 8433
           Case 20-11157-CSS Doc 917-1 Filed 10/07/20 Page 14 of 15




        38.     Contaminated Surface Water. The Vernon Plant’s wastewater treatment plant,

 surface impoundment, and stormwater conveyance system were scheduled to remain in place

 through the end of the Phase 2 Closure. These systems work together to ensure that lead-

 contaminated wastewater and stormwater does not flow from the facility into the surrounding

 area and into municipal stormwater systems during rain events and is instead treated and released

 to the municipal sanitary sewer system under a Los Angeles County Sanitation District Waste

 Discharge Permit. Exide’s failure to operate and maintain these critical systems upon

 abandoning the property could result in the release of lead-contaminated stormwater onto the

 sidewalks and streets surrounding the facility, as well as to local surface water bodies via the

 municipal stormwater system.

        39.     The surface impoundment is an open, in-ground, L-shaped, lined collecting pool

 with a capacity of 2,350,000 gallons. It is in the South Yard of the Vernon Plant. Exide is

 required to remove any accumulated stormwater/rainwater and sediment within 24 hours and

 conduct frequent inspections and any necessary maintenance and repairs to “maintain the

 integrity” of the liner system. If Exide abandons the property and such tasks are not conducted

 in a timely manner, particularly during a heavy storm event, water contaminated with COCs

 could overflow and enter the Los Angeles River, a water body listed under Section 303(d) of the

 Clean Water Act as an “impaired water.”

 VI.    Anticipated Maintenance and Remediation Costs at the Vernon Plant.

        40.     DTSC understands that Exide is currently spending around $800,000 per month to

 maintain and monitor the Vernon Plant, even while the Phase 1 Closure work has been halted.

        41.     Completing the Phase 1 closure work and certain corrective action tasks is an

 essential part of mitigating the imminent risk of harm at and from the Vernon Plant. Based on

 DTSC’s analysis of these tasks and their expected costs, an analysis that has been performed by


                                                  14
                                                 A-0905
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 201 of 401 PageID #: 8434
             Case 20-11157-CSS   Doc 917-1   Filed 10/07/20   Page 15 of 15




                                      A-0906
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 202 of 401 PageID #: 8435




                             TAB 17(b)
             Declaration of Perry Myers in Support of the California
             Department of Toxic Substances Control’s Objections to
             Debtors’ Second Amended Joint Chapter 11 Plan, dated
               October 7, 2020 [Bankr. D. I. 917-8], as attached to
                             Confirmation Objection
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 203 of 401 PageID #: 8436
              Case 20-11157-CSS   Doc 917-8    Filed 10/07/20   Page 1 of 2




                                      A-0907
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 204 of 401 PageID #: 8437
              Case 20-11157-CSS   Doc 917-8    Filed 10/07/20   Page 2 of 2




                                      A-0908
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 205 of 401 PageID #: 8438




                                TAB 18
          Debtors’ (I) Memorandum of Law in Support of Confirmation
         of Third Amended Joint Chapter 11 Plan of Exide Holdings, Inc.
         and its Affiliated Debtors and (II) Omnibus Reply to Objections
                 Thereto, dated October 12, 2020 [Bankr. D.I. 942]
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 206 of 401 PageID #: 8439
             Case 20-11157-CSS Doc 942 Filed 10/12/20 Page 1 of 145




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

  ------------------------------------------------------------ x
                                                               :
  In re                                                        :        Chapter 11
                                                               :
  EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20–11157 (CSS)
                                                               :
                    Debtors.1                                  :        (Jointly Administered)
                                                               :
  ------------------------------------------------------------ x

                 DEBTORS’ (I) MEMORANDUM OF LAW IN SUPPORT OF
                CONFIRMATION OF THIRD AMENDED JOINT CHAPTER 11
                 PLAN OF EXIDE HOLDINGS, INC. AND ITS AFFILIATED
              DEBTORS AND (II) OMNIBUS REPLY TO OBJECTIONS THERETO


      WEIL, GOTSHAL & MANGES LLP                              RICHARDS, LAYTON & FINGER, P.A.
      Ray C. Schrock, P.C.                                    Daniel J. DeFranceschi
      Sunny Singh                                             Zachary I. Shapiro
      767 Fifth Avenue                                        One Rodney Square
      New York, New York 10153                                920 N. King Street
      Telephone: (212) 310-8000                               Wilmington, Delaware 19801
      Facsimile: (212) 310-8007                               Telephone: (302) 651-7700
                                                              Facsimile: (302) 651-7701



      Attorneys for Debtors
      and Debtors in Possession

       Dated: October 12, 2020
             Wilmington, Delaware




  1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
       Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
       Deerfield Parkway, Building 200, Milton, Georgia 30004.




  RLF1 24139340v.1
                                                         A-0909
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 207 of 401 PageID #: 8440

                    Case 20-11157-CSS                      Doc 942           Filed 10/12/20               Page 2 of 145




                                                      TABLE OF CONTENTS

 PRELIMINARY STATEMENT .....................................................................................................1
 PLEADINGS AND EVIDENCE IN SUPPORT OF CONFIRMATION .......................................6
 FACTS .............................................................................................................................................7
            A.         General Background ................................................................................................7
            B.         The Global Settlement. ............................................................................................8
            C.         Marketing Process for Europe/ROW Business. .....................................................14
            D.         Plan Solicitation .....................................................................................................16
 ARGUMENT .................................................................................................................................18
 I.         THE AMENDED PLAN SATISFIES SECTION 1129 OF THE BANKRUPTCY
            CODE AND SHOULD BE APPROVED..........................................................................18
            A.         Amended Plan Satisfies Section 1129(a)(1) of the Bankruptcy Code. ..................19
            B.         Classification of Claims and Interests Complies with Section 1122 of the
                       Bankruptcy Code. ..................................................................................................20
            C.         Amended Plan Complies with Section 1123(a) of the Bankruptcy Code. .............23
            D.         Amended Plan Complies with Section 1123(b) of the Bankruptcy Code. ............24
                       1.          Plan Permissive Provisions. ...................................................................... 24
                       2.          The Global Settlement Is An Integral Component of the Amended
                                   Plan and Should Be Approved Pursuant to Bankruptcy Rule 9019.......... 25
                       3.          Columbus NPP Termination Documents Should Be Approved. .............. 36
                       4.          Plan Releases Should Be Approved.......................................................... 38
                       5.          Europe/ROW Sale Transaction Maximizes Stakeholder Recoveries
                                   and is a Sound Exercise of the Debtors’ Business Judgment. .................. 65
            E.         Amended Plan Satisfies Section 1129(a)(2) of the Bankruptcy Code. ..................67
            F.         Amended Plan Has Been Proposed in Good Faith in Compliance with
                       Section 1129(a)(3) of the Bankruptcy Code. .........................................................70
            G.         Amended Plan Complies with Section 1129(a)(4) of the Bankruptcy Code. ........71
            H.         Debtors Have Complied With the Requirements of Section 1129(a)(5) of
                       the Bankruptcy Code..............................................................................................72
            I.         Amended Plan is in Best Interests of All Creditors of, and Equity Interest
                       Holders in, Each Debtor. ........................................................................................74
            J.         Amended Plan Has Been Accepted by or Is Presumed to Have Been
                       Accepted by All Impaired Classes Entitled to Vote on Amended Plan. ................77
            K.         Amended Plan Provides for Payment in Full of All Allowed Priority
                       Claims. ...................................................................................................................78


                                                                      A-0910
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 208 of 401 PageID #: 8441
            Case 20-11157-CSS Doc 942 Filed 10/12/20 Page 3 of 145




           L.         Amended Plan Satisfies Section 1129(a)(10) of the Bankruptcy Code. ................79
           M.         Amended Plan Is Feasible. .....................................................................................80
           N.         Amended Plan Complies with Section 1129(a)(12) of the Bankruptcy
                      Code. ......................................................................................................................84
           O.         Amended Plan Satisfies Section 1129(a)(13) of the Bankruptcy Code. ................85
           P.         Amended Plan Satisfies “Cram Down” Requirements under Section
                      1129(b) of the Bankruptcy Code for Non-Accepting Classes. ..............................87
                      1.         Amended Plan Does Not Discriminate Unfairly. ..................................... 87
                      2.         Amended Plan Is Fair and Equitable. ....................................................... 89
 II.       THE OBJECTIONS TO THE AMENDED PLAN SHOULD BE OVERRULED
           AND AMENDED PLAN CONFIRMED. .........................................................................90
           A.         Objection by California DTSC Should be Overruled. ...........................................90
                      1.         Abandonment of the Vernon Non-Performing Property, if
                                 Required Pursuant to the Amended Plan, Should Be Approved. ............. 90
                      2.         Amended Plan Satisfies Section 1129 of the Bankruptcy Code. .............. 91
                      3.         The Injunction, Releases, and Exculpation Provided for in the
                                 Amended Plan are Appropriate and Should be Approved. ..................... 119
                      4.         All Other Objections by California DTSC Should be Overruled. .......... 119
           B.         The Americas Buyer’s Objection Should Be Overruled......................................121
                      1.         The Americas Purchase Agreement Sets Forth Clear Transaction
                                 Accounting Principles for the Working Capital Adjustment. ................. 122
                      2.         The Debtors Will Be Able to Pay Any Amounts Owed in
                                 Connection with the Post-Closing Adjustment. ...................................... 123
 III.      DISCLOSURE STATEMENT, SOLICITATION PROCEDURES, AND
           VOTING PROCEDURES SHOULD BE APPROVED On a Final Basis. .....................128
           A.         The Disclosure Statement Contains Adequate Information.................................128
 IV.       CAUSE EXISTS TO WAIVE STAY OF PROPOSED CONFIRMATION
           ORDER. ...........................................................................................................................131
 CONCLUSION ............................................................................................................................133

 Exhibits

 Exhibit A: Objections Chart
 Exhibit B: California DTSC Plan Releases
 Exhibit C: JRV Group Confirmation Hearing Transcript




                                                                       ii
                                                                     A-0911
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 209 of 401 PageID #: 8442
            Case 20-11157-CSS Doc 942 Filed 10/12/20 Page 4 of 145




                                                 TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

 Cases

 In re 710 Long Ridge Rd. Operating Co.,
     Case No. 13-13653 (DHS), 2014 WL 886433 (Bankr. D.N.J. Mar. 5, 2014) ...................46, 51

 In re Abbotts Dairies of Pa., Inc.,
     788 F.2d 143 (3d Cir. 1986).....................................................................................................67

 In re Adelphia Commc’ns Corp.,
     368 B.R. 140 (Bankr. S.D.N.Y. 2007), aff’d, 544 F.3d 420 (2d Cir. 2008) ......................27, 71

 In re Affiliated Foods, Inc.,
     249 B.R. 770 (Bankr. W.D. Mo. 2000)....................................................................................71

 In re Aleris Int’l, Inc.,
     Case No. 09-10478 (BLS), 2010 WL 3492664 (Bankr. D. Del. May 13, 2010) .....................40

 In re Am. Capital Equip., LLC,
     688 F.3d 145 (3d Cir. 2012).....................................................................................................76

 In re AOV Indus., Inc.,
     792 F.2d 1140 (D.C. Cir. 1986) ...............................................................................................19

 In re Armstrong World Indus., Inc.,
     348 B.R. 111 (D. Del. 2006) ..............................................................................................18, 83

 Bank of Am. Nat’l Trust & Sav. Ass’n v. 203 N. LaSalle St. P’ship,
    526 U.S. 434 (1999) .................................................................................................................70

 In re Bildisco,
     682 F.2d 72 (3d Cir. 1982), aff’d 465 U.S. 513 (1984) ...........................................................37

 In re Bush Indus., Inc.,
     315 B.R. 292 (Bankr. W.D.N.Y. 2004) ...................................................................................67

 In re Capmark Fin. Grp. Inc.,
     438 B.R. 471 (Bankr. D. Del. 2010) ............................................................................27, 28, 29

 Century Glove, Inc. v. First Am. Bank of N.Y.,
    860 F.2d 94 (3d Cir. 1988).....................................................................................................121

 In re Charter Commc’ns,
     419 B.R. .....................................................................................................................28, 73, 103




                                                                     iii
                                                                    A-0912
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 210 of 401 PageID #: 8443
            Case 20-11157-CSS Doc 942 Filed 10/12/20 Page 5 of 145




 In re Chemtura Corp.,
     439 B.R. 561 (Bankr. S.D.N.Y. 2010) .....................................................................................67

 In re Coastal Broad. Sys., Inc.,
     570 F. App’x 188 (3d Cir. 2014) .......................................................................................19, 98

 In re Continental Airlines,
     203 F.3d 203 (3d Cir. 2000)...................................................................................50, 54, 56, 57

 In re Coram Healthcare Corp.,
     315 B.R. 321 (Bankr. D. Del. 2004) ......................................................................27, 28, 58, 67

 In re Dana Corp.,
     412 B.R. 53 (S.D.N.Y. 2008)...................................................................................................91

 Del. Tr. Co. v. Energy Future Intermediate Holdings, LLC (In re Energy Future
    Holding Corp.),
    527 B.R. 157 (D. Del. 2015) ........................................................................................23, 91, 98

 In re Drexel Burnham Lambert Grp., Inc.,
     138 B.R. .......................................................................................................................64, 71, 84

 In re Emerge Energy Services LP,
     2019 WL 7634308 (Bankr. D. Del. Dec. 5, 2019) .....................................................50, 77, 118

 In re Energy Future Holdings Corp.,
     Case No. 14-10979 (CSS) ........................................................................................................51

 In re Enron Corp.,
     No. 01 B 16034 ......................................................................................................................105

 Estes & Hoyt v. Crake (In re Riverside–Linden Inv. Co.),
    925 F.2d 320 (9th Cir.1991) ..................................................................................................106

 In re EV Energy Partners, L.P.,
     Case No. 18-10814 (CSS) (Bankr. D. Del. May 17, 2018) ...............................................60, 66

 In re Evergreen Energy, Inc.,
     546 B.R. 549 (Bkrtcy. D. Del. 2016) .....................................................................................109

 In re Exide Techs.,
     303 B.R. 48 (Bankr. D. Del. 2003) ....................................................................................42, 58

 In re Ferretti,
     128 B.R. 16 (Bankr. D.N.H. 1991) ........................................................................................122

 In re Fidelis, Inc.
     481 B.R. 503 (Bankr. E.D. Mo. 2012) .....................................................................................51



                                                                     iv
                                                                    A-0913
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 211 of 401 PageID #: 8444
            Case 20-11157-CSS Doc 942 Filed 10/12/20 Page 6 of 145




 In re Filene’s Basement, LLC,
     Case No. 11-13511 (KJC), 2014 WL 1713416 (Bankr. D. Del. Apr. 29, 2014) .....................32

 In re Finlay Enterprises, Inc.,
     No. 09-14873 JMP, 2010 WL 6580628 (Bankr. S.D.N.Y. June 29, 2010) .......................77, 86

 Fletcher v. Atex, Inc,
     68 F.3d 1451 (2d Cir. 1995)...................................................................................................105

 In re Freedom Rings, LLC,
     Case No. 05-14268 (CSS) (Bankr. D. Del. Apr. 20, 2006) .....................................................51

 In re Gen. Wireless Operations, Inc.,
     Case No. 17-10506 (BLS) (Bankr. D. Del. Oct. 26, 2017) ......................................................58

 Geyer v. Ingersoll Publ’ns Co.,
    621 A.2d 784 (Del. Ch. 1992)................................................................................................105

 In re Glob. Indus. Techs., Inc.,
     No. 02-21626-JKF, 2013 WL 587366 (Bankr. W.D. Pa. Feb. 13, 2013) ................................28

 In re Greate Bay Hotel & Casino, Inc.,
     251 B.R. ...................................................................................................................................18

 In re Greate Bay Hotel & Casino, Inc.,
     251 B.R. 213 (Bankr. D.N.J. 2000) .........................................................................................94

 Grp. of Inst. Inv’rs, Inc. v. Chicago, Milwaukee, St. Paul & Pac. R.R. Co.,
    318 U.S. 523 (1943) .................................................................................................................37

 Harco Nat’l Ins. Co. v. Green Farms, Inc.,
    No. CIV.A. 1331, 1989 WL 110537 (Del. Ch. Sept. 19, 1989) ............................................105

 In re Hercules Offshore, Inc.,
     565 B.R. 732 (Bankr. D. Del. 2016) ........................................................................................56

 In re Heritage Highgate, Inc.,
     679 F.3d 132 (3d Cir. 2012).............................................................................................76, 118

 In re Hibbard Brown & Co.,
     217 B.R. 41 (Bankr. S.D.N.Y. 1998) .......................................................................................29

 In re HQ Global Holdings, Inc.,
     290 B.R. 507 (Bankr. D. Del. 2003) ........................................................................................37

 In re Idearc Inc.,
     423 B.R. 138 (Bankr. N.D. Tex. 2009) ..............................................................................19, 98




                                                                        v
                                                                       A-0914
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 212 of 401 PageID #: 8445
            Case 20-11157-CSS Doc 942 Filed 10/12/20 Page 7 of 145




 In re Indianapolis Downs, LLC,
     486 B.R. 286 (Bankr. D. Del. 2013) ............................................................................41, 42, 58

 In re Indu Craft Inc.,
     2012 WL 3070387 (S.D.N.Y., July 27, 2012) .......................................................................112

 In re Insys Therapeutics, Inc.,
     Case No.19-11292 (JTD) (Bankr. D. Del. Jan. 16, 2020)........................................................58

 In the Matter of Jersey City Med. Ctr.,
     817 F.2d 1055(3d Cir. 1987)....................................................................................................20

 John Hancock Mut. Life Ins. Co. v. Route 37 Bus. Park Assocs.,
    987 F.2d 154 (3d Cir. 1993).....................................................................................................20

 In re Johns-Manville Corp.,
     68 B.R. 618 (Bankr. S.D.N.Y. 1986), aff’d in part, 78 B.R. 407 (S.D.N.Y.
     1987), aff’d, 843 F.2d 636 (2d Cir. 1998)................................................................................84

 In re Key3Media Grp.,
     336 B.R. 87 (Bankr. D. Del. 2005), aff’d, 2006 WL 2842462 (D. Del. Oct. 2,
     2006) ........................................................................................................................................48

 In re KiOR, Inc.,
     Case No. 14-12514 (CSS) (Bankr. D. Del. June 8, 2015) .......................................................22

 L.R.S.C. Co. v. Rickel Home Centers, Inc. (In re Rickel Home Centers, Inc.),
    209 F.3d. 291 (3d Cir. 2000)....................................................................................................37

 In re LBI Media, Inc.,
     Case No. 18-12655 (CSS) (Bankr. D. Del. Apr. 17, 2019) .....................................................60

 In re Lernout & Hauspie Speech Prods., N.V.,
     301 B.R. 651 (Bankr. D. Del. 2003) ........................................................................................84

 Lisanti v. Lubektin (In re Lisanti Foods, Inc.),
     329 B.R. 491 (D.N.J. 2005) .....................................................................................................69

 In re Louise’s, Inc.,
     211 B.R. 798 (D. Del. 1997) ....................................................................................................27

 In re Marvel Ent. Grp., Inc.,
     222 B.R. 243 (D. Del. 1998) ....................................................................................................27

 In re Marvel Entm’t Grp.,
     273 B.R. 58 (D. Del. 2002) ......................................................................................................41




                                                                         vi
                                                                        A-0915
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 213 of 401 PageID #: 8446
            Case 20-11157-CSS Doc 942 Filed 10/12/20 Page 8 of 145




 In re Master Mortg. Inv. Fund, Inc.,
     168 B.R. 930 (Bankr. W.D. Mo. 1994)..............................................................................40, 48

 In re Maxus Energy Corp.,
     Case No. 16-11501 (CSS) (Bankr. D. Del. May 22, 2017) .....................................................60

 In re Medford Crossings North, LLC,
     No. 07-25115, 2011 WL 182815 (Bankr. D.N.J. Jan. 20, 2011) .............................................50

 In re Microfab, Inc.,
     105 B.R. 161 (Bankr. D. Mass. 1989) ...................................................................................108

 Midlantic Nat’l Bank v. New Jersey Dep’t of Envt’l Prot.,
    474 U.S. 494 ............................................................................................................................21

 In re Model Reorg Acquisition, LLC,
     Case No. 17-11794 (CSS) (Bankr. D. Del. Oct. 6, 2017) ........................................................60

 Myers v. Martin (In re Martin),
   91 F.3d 389 (3d Cir. 1996)...........................................................................................28, 32, 35

 N. Am. Steel Connection, Inc. v. Watson Metal Prods. Corp.,
     515 F. App’x 176 (3d Cir. 2013) ...........................................................................................104

 In re Nailite Int’l,
     No. 09-10526 (MFW), 2009 Bankr. LEXIS 4878 (Bankr. D. Del. Dec. 8,
     2009) ........................................................................................................................................77

 Nellis v. Shugrue,
    165 B.R. 115 (S.D.N.Y. 1994).................................................................................................32

 In re New Gulf Res., LLC,
     Case No. 15-12566 (BLS) (Bankr. D. Del. Apr. 20, 2016) .....................................................58

 In re NII Holdings, Inc.,
     536 B.R. 61 (Bankr. S.D.N.Y. 2015) .......................................................................................29

 In re Nutritional Sourcing Corp.,
     398 B.R. 816 (Bankr. D. Del. 2008).........................................................................................18

 In re Nuverra Envtl. Sols., Inc.,
     Case No. 17-10949 (KJC) (Bankr. D. Del. July 25, 2017) ................................................66, 95

 In re Oldco M Corp.,
     438 B.R. 775 (Bankr. S.D.N.Y. 2010) ...........................................................................107, 108

 In re Oneida Ltd.,
     351 B.R. 79 (Bankr. S.D.N.Y. 2006) .......................................................................................60



                                                                        vii
                                                                        A-0916
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 214 of 401 PageID #: 8447
            Case 20-11157-CSS Doc 942 Filed 10/12/20 Page 9 of 145




 In re PPI Enters. (U.S.), Inc.,
     228 B.R. 339 (Bankr. D. Del. 1998) ........................................................................................67

 In re Penn Cent. Transp. Co.,
     596 F.2d 1127 (3d Cir. 1979)...................................................................................................27

 In re Phoenix Petroleum, Co.,
     278 B.R. 385 (Bankr. E.D. Pa. 2001) ....................................................................................121

 Pizza of Haw., Inc. v. Shakey’s, Inc. (In re Pizza of Haw., Inc.),
     761 F.2d 1374 (9th Cir. 1985) .................................................................................................76

 In re PNG Ventures, Inc.,
     Case No. 09-13162 (Bankr. D. Del. Mar. 5, 2010) ............................................................53, 56

 Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,
    390 U.S. 414 (1968) .................................................................................................................27

 In re PWS Holding Corp.,
     228 F.3d 224 (3d Cir. 2000)...................................................................................41, 60, 64, 67

 In re Pyxus Int’l, Inc.,
     Case No. 20-11570 (LSS) (Bankr. D. Del. Aug. 21, 2020) .....................................................66

 In re Rock & Republic Enterprises,
     2011 WL 4756571 (Bankr. S.D.N.Y. 2011) ..........................................................................107

 RRX Indus., Inc., v. Lab-Con, Inc.,
   772 F.2d 543 (9th Cir. 1985) .................................................................................................105

 In re Superior Air Charter, LLC,
     Case No. 20-11007 (CSS) (Bankr. D. Del. Sept. 4, 2020).......................................................60

 In re TCI 2 Holdings, LLC,
     428 B.R. 117 (Bankr. D.N.J. 2010) .........................................................................................69

 In re Tidewater Inc.,
     Case No. 17-11132 (BLS) (Bankr. D. Del. July 17, 2017) ......................................................66

 In re Toy & Sports Warehouse, Inc.,
     37 B.R. 141 (Bankr. S.D.N.Y. 1984) .......................................................................................67

 In re Tribune Co.,
     464 B.R. 126 (Bankr. D. Del. 2011), aff’d, 587 B.R. 606 (D. Del. 2018), aff’d,
     972 F.3d 228 (3d Cir. 2020).............................................................................................77, 118




                                                                   viii
                                                                   A-0917
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 215 of 401 PageID #: 8448
           Case 20-11157-CSS Doc 942 Filed 10/12/20 Page 10 of 145




 In re Tribune Co.,
     476 B.R. 843 (Bankr. D. Del. 2012) aff’d as modified, Case No. 12-CV-1072
     GMS, 2014 WL 2797042 (D. Del. June 18, 2014), aff’d in part, rev’d in part,
     799 F.3d 272 (3d Cir. 2015)............................................................................................. passim

 In re Tribune Company,
     Case No. 18-2909, 2020 WL 5035797 (3d Cir. Aug. 26, 2020)..................................94, 95, 97

 U.S. Bank Nat’l Assoc. v. Wilmington Trust Co. (In re Spansion, Inc.),
    426 B.R. 114 (Bankr. D. Del. 2010) ................................................................................ passim

 In re U.S. Truck Co.,
     47 B.R. 932 (E.D. Mich. 1985), aff’d sub nom. Teamsters Nat’l Freight Indus.
     Negotiating Comm. v. U.S. Truck Co. (In re U.S. Truck Co.), 800 F.2d 581
     (6th Cir. 1986)..........................................................................................................................77

 In re United Artists Theatre Co. v. Walton,
     315 F.3d 217 (3d Cir. 2003).....................................................................................................56

 United States v. Bestfoods,
    524 U.S. 51 (1998) .................................................................................................................105

 United States v. Energy Res. Co.,
    495 U.S. 545 (1990) ...........................................................................................................49, 76

 In re W.R. Grace & Co.,
     475 B.R. 34 (D. Del. 2012) .............................................................................................. passim

 In re W.R. Grace & Co.,
     729 F.3d 311 (3d Cir. 2013)...................................................................................23, 76, 91, 98

 In re W.R. Grace,
     446 B.R. ...................................................................................................................................56

 In re Wash. Mut., Inc.,
     442 B.R. 314 (Bankr. D. Del. 2011) ......................................................................29, 42, 60, 90

 In re Western Management, Inc.,
     6 B.R. 438 (W.D. Kentucky, August 1, 1980) .......................................................................113

 Will v. Nw. Univ. (In re Nutraquest, Inc.),
    434 F.3d 639 (3d Cir. 2006).....................................................................................................29

 In re Winstar Communications, Inc.,
     554 F.3d 382 (3d Cir. 2009)...................................................................................................109

 In re Woodbridge Grp. of Cos., LLC,
     592 B.R. 761 (Bankr. D. Del. 2018) ..................................................................................31, 33


                                                                        ix
                                                                       A-0918
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 216 of 401 PageID #: 8449
           Case 20-11157-CSS Doc 942 Filed 10/12/20 Page 11 of 145




 In re WorldCom Inc.,
     Case No. 02-13533 (AJG), 2003 WL 23861928 (Bankr. S.D.N.Y. Oct. 31,
     2003) ........................................................................................................................................84

 In re WR Grace & Co.,
     729 F.3d 332 (3d Cir. 2013).........................................................................................76, 89, 90

 Yadkin Valley Bank & Trust v. Linda McGee, Trustee (n re Hutchinson),
    5 F.3d 750 (4th Cir.1993) ......................................................................................................106

 In re Zenith Elecs. Corp.,
     241 B.R. 92 (Bank D. Del. 1999) .................................................................................... passim

 Statutes

 11 U.S.C. 1129(a)(7)(A)(ii) .........................................................................................................101

 11 U.S.C. § 507(a)(2).....................................................................................................................81

 11 U.S.C. § 1125(a)(1).................................................................................................................121

 11 U.S.C. § 1126(g) ...........................................................................................................65, 66, 74

 11 U.S.C. § 1129(a)(9)(A) ...................................................................................................119, 120

 11 U.S.C. § 1129(a)(14) .................................................................................................................17

 42 U.S.C. § .....................................................................................................................................70

 42 U.S.C. § 9601 ..........................................................................................................................104

 42 U.S.C. § 9601(20)(F) ..............................................................................................................104

 42 U.S.C. § 9601(20)(G)(ii).........................................................................................................104

 42 U.S.C. § 9601(20)(G)(iv) ........................................................................................................104

 United States Code title 31 section 3717 .......................................................................................81

 Bankruptcy Code ................................................................................................................... passim

 Cal. Health & Safety Code § 25323.5..........................................................................................104

 CERCLA ..............................................................................................................................100, 104

 COBRA ..........................................................................................................................................82

 Environmental Laws ....................................................................................................21, 22, 39, 93




                                                                        x
                                                                       A-0919
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 217 of 401 PageID #: 8450
           Case 20-11157-CSS Doc 942 Filed 10/12/20 Page 12 of 145




 Comprehensive Environmental Response, Compensation, and Liability Act ...............................70

 Other Authorities

 72 Am. Bankr. L.J. 227, 228, 249 (1998) ......................................................................................95

 Bankruptcy Rules ................................................................................................................... passim

 H.R. Rep. 95-595 ...........................................................................................................................18

 H.R. Rep. No. 95-595 (1977) ...................................................................................................18, 63

 reprinted in 1978 U.S.C.C.A.N. 5787 ..........................................................................................109

 S.Rep. No. 95–989 (1978) ...........................................................................................................109

 S. Rep. No. 95-989 (1978) .............................................................................................................18




                                                                     xi
                                                                    A-0920
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 218 of 401 PageID #: 8451

             Case 20-11157-CSS              Doc 942       Filed 10/12/20        Page 13 of 145




                 Exide Holdings, Inc. and its debtor affiliates, as debtors and debtors in possession

 in the above-captioned chapter 11 cases (collectively, the “Debtors”),2 submit this Memorandum

 of Law and omnibus reply to the Confirmation Objections3 (the “Memorandum”) in support of

 the Debtors’ request for confirmation of the Third Amended Joint Chapter 11 Plan of Exide

 Holdings, Inc. and its Affiliated Debtors, filed contemporaneously herewith (as the same has

 been or may be amended, modified, supplemented, or restated, the “Amended Plan”).

                                    PRELIMINARY STATEMENT

                 1.       The Amended Plan is a remarkable achievement to attain a consensual

 resolution of these chapter 11 cases that will preserve over 5,000 jobs, maximize recoveries to

 creditors and effectuate the safe and orderly transition of the Debtors’ Non-Performing

 Properties. A consensual chapter 11 plan supported by almost 100% of the Debtors’ secured

 noteholders, the Creditors’ Committee, the PBGC, and all but one of the Debtors’ fourteen (14)

 environmental regulators (all such thirteen (14) regulators, including California Department of

 Toxic   Substances       Control     (“California       DTSC”),       collectively,     the    “Participating

 Governmental Authorities”) seemed unimaginable at the commencement of these chapter 11

 cases just five (5) months ago. The limited liquidity available to the Debtors, the uncertainties

 and challenges caused by the global pandemic outbreak, and the number of highly complex and

 difficult issues that had to be addressed presented the potential for years of extended, complex

 and expensive litigation among competing parties and interests. But, with the assistance of five

 (5) Court-approved mediators (collectively, the “Mediators”), including four (4) retired

 bankruptcy or district court judges, and the good faith efforts of the Debtors, the Creditors’

 2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
     Amended Plan or the Disclosure Statement (each as defined herein).
 3
     Objections to confirmation of the Amended Plan (collectively, the “Confirmation Objections”) are listed on
     the Objections Chart attached hereto as Exhibit A or addressed herein.


                                                      A-0921
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 219 of 401 PageID #: 8452
             Case 20-11157-CSS         Doc 942        Filed 10/12/20    Page 14 of 145




 Committee, the Consenting Creditors, and the Settling Governmental Authorities—who banded

 together to address the issues in recognition of the economic and practical realities—the Debtors

 and their stakeholders have achieved the impossible. The confirmation of the Amended Plan

 represents the final step in the administration of these highly successful chapter 11 cases. For the

 reasons set forth herein and in the supporting evidence and pleadings submitted in support of

 confirmation, the Amended Plan satisfies the requirements of section 1129 of the Bankruptcy

 Code, is in the best interests of creditors and should be confirmed.

                2.      The Amended Plan is premised upon a hard-fought Global Settlement that

 entails a fully integrated compromise and settlement of potential claims that could be brought by

 the Debtors, the Participating Governmental Authorities, Creditors’ Committee, and

 Environmental Sureties.      Importantly, the Global Settlement provides full payment of

 administrative and priority claims, a guaranteed recovery for general unsecured creditors that

 otherwise was highly uncertain, and resolves significant and contentious issues regarding the

 Non-Performing Properties and the Debtors’ prepetition attempts to recapitalize and reorganize

 their businesses through the June 2019 Financing and the Optimization. The Amended Plan also

 incorporates the Europe/ROW Sale Transaction pursuant to which the Debtors’ secured

 noteholders will consummate their market-tested credit bid to purchase the equity interests of the

 Debtors’ European and Rest-of-World businesses which, together with the financing to those

 businesses being provided by the Ad Hoc Group, will enable such businesses to continue as a

 going concern. In addition, following extensive negotiations, the Amended Plan now also

 includes a settlement with the PBGC pursuant to which the Transferred Entities will make a

 settlement payment of $6.0 million to the PBGC in exchange for the PBGC’s release of the

 PBGC Claims against the Transferred Entities, Consenting Creditors and certain of their Related



                                                  2
                                                A-0922
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 220 of 401 PageID #: 8453
            Case 20-11157-CSS          Doc 942        Filed 10/12/20    Page 15 of 145




Parties. The Debtors have also resolved the objection to the Amended Plan filed by Westchester

Fire Insurance Company (“Westchester”).

               3.      The benefits of the Amended Plan are obvious and cannot be overstated.

The alternative is also clear: endless and costly litigation that will harm all parties in interest and

benefit no one.     The reality that all parties in interest have accepted (except the state of

California) is that the Debtors have limited funds and no means to orderly transition the Non-

Performing Properties absent the Global Settlement and the financial support offered by the

Consenting Creditors and Transferred Entities. There is no escaping the reality that the Non-

Performing Properties must be immediately transitioned or abandoned. The Debtors are simply

unable to maintain them. In addition, if the Plan is not confirmed, administrative and priority

claims will not be satisfied and general unsecured creditors will likely recover nothing. The

ongoing operations of the Debtors’ European and Rest-of-World businesses will also be put in

jeopardy and thousands of jobs unnecessarily put at risk.

               4.      In light of the above, California DTSC’s opposition to the Amended Plan

is inexplicable and puzzling. The Debtors have been completely transparent with California

DTSC (as they have been with all parties in these cases) and provided voluminous information

and access to records so that California DTSC can confirm for itself the fundamental fairness of

the Global Settlement and the stark realities of the alternative. To that end, California DTSC

participated in the global case mediation that lasted approximately two (2) months and involved

extensive and open exchange of information. Indeed, California DTSC participated in the

negotiation of the mediation procedures and even selected one (1) of the Mediators. After the

Mediators’ proposal was accepted by all parties and agreed to be recommended by the

Participating Governmental Authorities, including California DTSC, despite a consensual freeze



                                                  3
                                                 A-0923
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 221 of 401 PageID #: 8454
            Case 20-11157-CSS            Doc 942        Filed 10/12/20     Page 16 of 145




on discovery and litigation that was agreed by all parties, in response to informal discovery

requests from California DTSC, the Debtors provided California DTSC with nearly 20,000

documents and access to the Debtors’ professionals and the Creditors’ Committee’s

professionals to address California DTSC’s discovery requests regarding the independent

investigations conducted by the Subcommittee (as defined below) and the Creditors’ Committee.

California DTSC, along with the United States Department of Justice on behalf of the

Environmental Protection Agency (the “DOJ” or the “EPA”, as applicable), also led the

negotiations of the Amended Plan and the Environmental Settlement Agreement on behalf of the

Participating Governmental Authorities, including provisions that California DTSC insisted on

or accepted but now complains are unfair.

               5.       Unfortunately, after investing months of time and resources, the Debtors

and other Global Settlement Parties learned at the last minute that California DTSC would not

proceed with the settlement recommended by the Mediators and accepted by all other parties.

No good reason has been offered for California DTSC’s abrupt about-face. Instead, California

DTSC appears to have decided that it must try to blow up the Amended Plan and Global

Settlement so that it can claim a hollow victory with its citizens.4 There is no alternative to the

Global Settlement and the Amended Plan. As stated above, no matter what, the Non-Performing

Properties must be abandoned or transitioned. The Debtors are not continuing their operations

and have no ability to maintain any Non-Performing Properties. It is quite telling that the other

Participating Governmental Authorities, including the EPA who has concurrent jurisdiction over

the Vernon Non-Performing Property, reacted to California DTSC’s withdrawal by working

collaboratively with the other Global Settlement Parties on a short timeline to save the Global
4
    See Jared Blumenfeld & Meredith Williams, Op-Ed: Exide’s latest bid to avoid additional liability for
    poisoning L.A. County communities, LA. Times (Oct. 4, 2020), https://www.latimes.com/opinion/story/2020-
    10-04/op-ed-exides-latest-bid-to-avoid-additional-liability-for-poisoning-l-a-county-communities.

                                                    4
                                                   A-0924
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 222 of 401 PageID #: 8455
             Case 20-11157-CSS         Doc 942        Filed 10/12/20   Page 17 of 145




 Settlement and mitigate the unnecessary disruption caused by California DTSC’s last minute

 reversal. The continued support of the Settling Governmental Authorities speaks volumes as to

 the fairness of the Global Settlement and demonstrates that it is the best (and only) option for the

 safe and orderly transition of the Non-Performing Properties.

                6.      Notwithstanding California DTSC’s actions, the Debtors and the other

 Global Settlement Parties have continued to offer California DTSC the opportunity to still

 participate in the Global Settlement.     California DTSC can either consent and participate

 willingly in the Global Settlement that California DTSC agreed to recommend less than four (4)

 weeks ago or, if the Third Party Releases contained in Section 10.6 of the Amended Plan are

 approved as to California DTSC so that the Consenting Creditors receive the benefit of their

 bargain in exchange for making the approximately $2.6 million settlement payment allocable to

 the Vernon Non-Performing Property, California DTSC will receive the key benefits of the

 Global Settlement. Absent California DTSC’s consent or approval by the Court of the Third

 Party Releases as to California DTSC, the Debtors have no choice but to abandon the Vernon

 Non-Performing Property.

                7.      The Amended Plan is supported by all of the Debtors’ key stakeholders:

 the Consenting Creditors; the Settling Governmental Authorities; the Creditors’ Committee; the

 Environmental Sureties; the PBGC; and various other significant secured and unsecured

 creditors. In addition, of the more than 25,000 parties in interest who were served with notice of

 the Confirmation Hearing, only eight (8) objections to the Amended Plan were filed—of which

 six (6) relate to the Amended Plan itself and two (2) relate to cure and adequate assurance issues

 that are now moot. The Debtors have also been advised by Prime Clerk LLC (“Prime Clerk”),

 the Debtors’ claims and balloting agent, that the Plan has been accepted by 100% of the



                                                  5
                                                A-0925
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 223 of 401 PageID #: 8456
             Case 20-11157-CSS        Doc 942       Filed 10/12/20   Page 18 of 145




 members of every class of impaired creditors that voted on the Amended Plan. See the Voting

 Certification.

                  8.    It bears emphasis that, in less than five (5) months, the Debtors have

 accomplished all of their objectives in these chapter 11 cases against all odds. The Amended

 Plan ensures the ongoing long-term viability of the Debtors’ Europe/ROW business operations

 and the related preservation of thousands of jobs. The Global Settlement ensures that the

 Debtors will transition their Non-Performing Properties in an orderly manner, allows the Debtors

 to satisfy their administrative and priority creditors in full, and guarantees a distribution to

 general unsecured creditors that would not have been available without litigation and with no

 guarantee of any recovery.

                  9.    For these reasons, as stated more fully below, and those set forth in the

 supporting pleadings, the Debtors respectfully request that the Court approve the Amended Plan,

 including the Global Settlement and the Europe/ROW Sale Transaction.

            PLEADINGS AND EVIDENCE IN SUPPORT OF CONFIRMATION


                  10.   In further support of the Amended Plan, the Debtors submit the following

 declarations:

                           i.   Declaration of Roy Messing, the Debtors’ Chief Restructuring
                                Officer, in Support of Confirmation of the Amended Plan (the
                                “Messing Confirmation Declaration”);

                          ii.   Declaration of Christopher Robinson, a Managing Director of
                                Ankura Consulting Group, LLC (“Ankura”), the Debtors’
                                financial advisor, in Support of Confirmation of the Amended
                                Plan (the “Robinson Declaration”);

                         iii.   Declaration of Harvey Tepner, member of the Debtors’
                                Subcommittee, in Support of the Debtor Releases and
                                Confirmation of the Amended Plan (the “Tepner Declaration”);



                                                6
                                               A-0926
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 224 of 401 PageID #: 8457
             Case 20-11157-CSS        Doc 942        Filed 10/12/20   Page 19 of 145




                          iv.   Declaration of William G. Peluchiwski, a Managing Director of
                                Houlihan Lokey Capital, Inc. (“Houlihan Lokey”), the Debtors’
                                investment banker, in Support of the Europe/ROW Sale
                                Transaction and Confirmation of the Amended Plan (the
                                “Peluchiwski Declaration”); and

                          v.    Declaration of Craig E. Johnson of Prime Clerk LLC With
                                Respect to the Tabulation of Votes on the Amended Joint Chapter
                                11 Plan of Exide Holdings, Inc. and its Affiliated Debtors (the
                                “Voting Certification”).

                11.     In addition, the Debtors have filed contemporaneously herewith Debtors’

 Memorandum of Law in Support of Abandonment of the Vernon Non-Performing Property

 Pursuant to the Amended Plan (the “Abandonment Memorandum”) and the following

 declarations in support thereof:

                           i.   Declaration of Roy Messing, the Debtors’ Chief Restructuring
                                Officer, in Support of Abandonment of the Vernon Non-
                                Performing     Property  (the   “Messing     Abandonment
                                Declaration”); and

                          ii.   Declaration of Eric Fraske, a Senior Consultant and Engineer of
                                Alta Environmental, Inc. and Resident Engineer on site at the
                                Vernon Non-Performing Property, the Debtors’ environmental
                                consultant, in Support of Abandonment of the Vernon Non-
                                Performing Property (the “Fraske Abandonment Declaration”);

                12.     The Debtors will file a proposed order confirming the Amended Plan (the

 “Proposed Confirmation Order”) as soon as practicable after the filing of this Memorandum

 and, in any event, prior to the Confirmation Hearing.

                                             FACTS

        A.      General Background

                13.     Set forth below is a general summary of the pertinent facts and

 circumstances of these chapter 11 cases. The Debtors also respectfully refer the Court to the




                                                 7
                                               A-0927
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 225 of 401 PageID #: 8458
             Case 20-11157-CSS          Doc 942        Filed 10/12/20    Page 20 of 145




 First Day Declaration;5 the Disclosure Statement;6 the Messing Confirmation Declaration; the

 Robinson Declaration; the Tepner Declaration; the Peluchiwski Declaration; the Messing

 Abandonment Declaration; the Fraske Abandonment Declaration; the Affidavit of Service of

 Solicitation Materials [Docket No. 793] (the “Solicitation Affidavit”); the Affidavit of

 Publication [Docket No. 798] (the “Publication Affidavit”); the Voting Certification; the

 Affidavit of Service [Docket No. 847] (the “Plan Supplement Affidavit” and collectively with

 the items listed in this paragraph, the “Supporting Declarations”), and the record of these

 chapter 11 cases for facts that bear on confirmation of the Amended Plan. The Supporting

 Declarations and any testimony and other declarations that may be adduced or submitted at or in

 connection with the Confirmation Hearing (as defined herein) are incorporated herein.

        B.      The Global Settlement.

                14.     At the outset of these chapter 11 cases, the Debtors requested approval of

 global settlement procedures (the “Settlement Procedures”) in connection with their twenty-two

 (22) non-performing properties subject to the Global Settlement (collectively, the “Non-

 Performing Properties”), to attempt to reach a consensual agreement for the orderly transfer of

 the Non-Performing Properties from the Debtors’ liquidating estates. A critical objective of the

 Settlement Procedures was to preserve the Debtors’ limited resources and reduce the incurrence

 of unnecessary costs associated with litigating abandonment issues. If settlements could not be

 reached, the Debtors advised parties and the Court that they would have no choice but to seek to

 abandon the Non-Performing Properties.            Following negotiations with the Participating

 Governmental Agencies, including California DTSC, on June 9, 2020, the Court entered an order

 5
     The “First Day Declaration” means the Declaration of Roy Messing in Support of Debtors’ Chapter 11
     Petitions and First Day Relief [Docket No. 14], filed on the Commencement Date.
 6
     The “Disclosure Statement” means the Amended Disclosure Statement for Joint Chapter 11 Plan of Exide
     Holdings, Inc. and its Affiliated Debtors [Docket No. 743].

                                                   8
                                                  A-0928
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 226 of 401 PageID #: 8459
              Case 20-11157-CSS        Doc 942       Filed 10/12/20   Page 21 of 145




 approving the Settlement Procedures on a fully consensual basis.7 Following the initial global

 settlement conference with the Participating Governmental Agencies, the Debtors and the

 Participating Governmental Agencies engaged in site-specific settlement conferences throughout

 the month of June.

                15.    By early July, the Debtors and the Participating Governmental Agencies

 had not made meaningful progress in negotiation. As such, the Debtors and the Participating

 Governmental Agencies consensually agreed to proceed to the second stage of the Settlement

 Procedures with the participation of the Consenting Creditors and the Creditors’ Committee, and

 thereafter engaged in a global mediation process. The Mediators presided over multiple global

 mediation sessions and sessions with individual groups of participants commencing on July 7,

 2020 and continuing through July 27, 2020.

                16.    Discussions expanded to larger case issues as it became clear to all parties

 and the Mediators that a comprehensive resolution was needed. The Creditors’ Committee got

 more involved as they were conducting a parallel investigation of claims related to prepetition

 transactions that would need to be addressed for complete resolution. Because estate releases

 and validity of noteholder liens, among other things, were conditions to the Europe/ROW

 Stalking Horse Credit Bid, the potential objections to that transaction were also brought into the

 mediation.

                17.    On July 20, 2020, the Mediators made a “mediators’ proposal” to all

 parties in the mediation that proposed to comprehensively resolve all case issues among the

 parties. The Mediators set a deadline by which all parties would have to advise the Mediators if

 they accepted or rejected (or, in the case of the Participating Governmental Authorities, agreed to

 7
     See Order Governing Settlement Procedures With Governmental Agencies Relating to Non-Performing
     Properties [Docket No. 242] (the “Settlement Procedures Order”)

                                                 9
                                                A-0929
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 227 of 401 PageID #: 8460
             Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 22 of 145




 recommend) the Mediators’ proposal. If all parties accepted (or agreed to recommend) the

 Mediators’ proposal, the Mediators would advise the parties that the proposal was accepted or

 recommended, as applicable. If the proposal was rejected by any party, the Mediators would

 advise the parties that the settlement was rejected without disclosing the rejecting party or

 parties. Follow certain clarifications, the Mediators circulated a final mediators’ proposal to the

 parties.

                18.    On July 28, 2020, the Mediators filed the Mediators’ Final Certificate of

 Completion File Pursuant to Order Granting Motion of Debtors for Authorization to (I)

 Implement Mandatory Settlement Procedures for Non-Performing Properties and (II) Abandon

 Such Properties, If Necessary (Docket No. 622), and on July 29, 2020, the Mediators filed the

 Clarification to Mediators’ Final Certificate of Completion Filed Pursuant to Order Granting

 Motion of Debtors For Authorization To (I) Implement Mandatory Settlement Procedures For

 Non-Performing Properties and (II) Abandon Such Properties, If Necessary (Docket No. 636)

 (the “Mediators’ Revised Certificate of Completion”), in which the Mediators announced that

 the Global Settlement Parties had accepted the Mediators’ Proposal (as defined therein), and that

 representatives for the Participating Governmental Authorities had agreed “to recommend [the

 Mediators’ Proposal] and commit to pursuing approvals [from those with authority] pursuant to

 applicable law expeditiously and in good faith, and subject to public comment where

 applicable.” See Mediators’ Revised Certificate of Completion at ¶4.

                19.    The initial draft of the Environmental Settlement Documents, which were

 intended to implement the Mediators’ Proposal, included the following terms:

                      i.   Environmental Response Trust. An environmental response trust
                           (the “Environmental Response Trust”) would be established. The
                           Environmental Response Trust will receive (i) a $10 million cash
                           contribution to be paid by the Consenting Creditors or Transferred


                                                 10
                                                A-0930
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 228 of 401 PageID #: 8461
     Case 20-11157-CSS        Doc 942      Filed 10/12/20     Page 23 of 145




                  Entities; (ii) payment of the full amount of any surety bonds in
                  accordance with the terms of the surety bond agreements (or as
                  otherwise provided by applicable state law); (iii) title to the Debtors’
                  owned Non-Performing Properties (other than the Frisco Non-
                  Performing Property) free and clear of all claims, liens, and interests;
                  and (iv) environmental causes of action assigned by the Debtors,
                  including any insurance coverage for environmental liabilities relating
                  to the Non-Performing Properties. Moreover, the Debtors, Creditors’
                  Committee, and the Consenting Creditors agreed to waive all rights
                  relating to sale proceeds from the future sale of any Non-Performing
                  Properties.

            ii.   General Unsecured Creditors’ Trust. A general unsecured creditors’
                  trust (the “GUC Trust”) would also be established. The GUC Trust
                  will receive a cash contribution in the amount of $2.4 million from the
                  Consenting Creditors or Transferred Entities (the “GUC Global
                  Settlement Payment”). The Settling Governmental Authorities would
                  be entitled to receive distributions from the GUC Trust in accordance
                  with the following:

                      a.      The Participating Governmental Authorities may receive
                              distributions from the GUC Global Settlement Payment
                              solely on account of non-environmental claims;

                      b.      The Participating Governmental Authorities will waive
                              distributions from the GUC Global Settlement Payment
                              solely on account of environmental claims; and

                      c.      To the extent the GUC Trust receives proceeds in excess of
                              the GUC Global Settlement Payment, the Participating
                              Governmental Authorities may receive distributions from
                              such excess proceeds on account of both environmental and
                              non-environmental claims.

           iii.   Frisco Trust. An environmental trust (the “Frisco Trust”) will be
                  established for the Frisco Non-Performing Property. The Frisco Trust
                  will receive (i) a $100,000 to be paid by the Transferred Entities; (ii)
                  payment of the full amount of any surety bonds, up to the full cost of
                  remediation, in accordance with the terms of the surety bond
                  agreements (or as otherwise provided by applicable state law); (iii) title
                  to the Frisco Non-Performing Property free and clear of all claims,
                  liens, and interests; and (iv) environmental causes of action related to
                  the Frisco Non-Performing Property assigned by the Debtors.
                  Moreover, the Debtors, Creditors’ Committee, and the Consenting
                  Creditors agreed to waive all rights relating to sale proceeds from the
                  future sale of the Frisco Non-Performing Property.


                                        11
                                              A-0931
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 229 of 401 PageID #: 8462
            Case 20-11157-CSS           Doc 942     Filed 10/12/20     Page 24 of 145




                     iv.    Mutual Releases. The proposed Global Settlement includes mutual
                            releases among the parties and covenants not to sue by the Participating
                            Governmental Authorities consistent with the Global Settlement, which
                            would be included in the Environmental Settlement Agreement and
                            incorporated into the Amended Plan.

                     v.     Commitments to Support the Plan. The Global Settlement Parties
                            agreed to support or not oppose a plan consistent with the foregoing
                            terms and to work together to document the agreement.

               20.        Following acceptance (or recommendation) of the Mediators’ Proposal by

 each of the Global Settlement Parties, as outlined in the Mediators’ Revised Certificate of

 Completion, the parties proceeded to document the settlement. Accordingly, the Debtors drafted

 a chapter 11 plan in consultation with the other Global Settlement Parties. The Participating

 Governmental Agencies, including California DTSC, provided substantial input on the plan, in

 particular the sections related to implementation of the Global Settlement and treatment of their

 claims. Ultimately, the Debtors filed the Joint Chapter 11 Plan of Exide Holdings, Inc. and its

 Affiliated Debtors [Docket No. 706] (the “Initial Plan”), on August 11, 2020 after receiving

 explicit sign-off from each of the other Global Settlement Parties. Three days later, on August

 14, 2020, the Debtors filed the Amended Joint Chapter 11 Plan of Exide Holdings, Inc. and its

 Affiliated Debtors [Docket No. 742] (the “First Amended Plan”) to make certain clarifications

 to the Initial Plan. Again, the First Amended Plan was filed with approval of each of the Global

 Settlement Parties, including California DTSC.

               21.        Likewise, the DOJ, in conjunction with the other Participating

 Governmental Authorities (including California DTSC), formulated drafts of the Environmental

 Settlement Documents, including the Environmental Settlement Agreement. Included in the

 Environmental Settlement Documents were releases, covenants not to sue, and allocations of the

 Global Settlement Payments among the Participating Governmental Authorities—each of which

 were in accordance with the Mediators’ Proposal and were drafted with the participation of

                                                  12
                                                 A-0932
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 230 of 401 PageID #: 8463
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 25 of 145




 California DTSC. As the Participating Governmental Authorities were putting the final touches

 on the version of the Environmental Settlement Agreement to be filed with the Court during the

 week of September 7, 2020, California DTSC notified the Debtors and the other Participating

 Governmental Authorities that it would be seeking (for the first time) the input of the Governor

 of California in his capacity as the individual with authority to approve California DTSC’s

 participation in the Global Settlement.    Notwithstanding the fact that the Debtors and the

 Participating Governmental Authorities had openly discussed the intention to file a draft of the

 Environmental Settlement Agreement by September 9, 2020, California DTSC informed others

 that they would be meeting with the Governor on September 14, 2020. Given the approaching

 deadline (contained in the First Amended Plan) to file a draft of the Environmental Settlement

 Agreement with the Plan Supplement, the Debtors and the Settling Governmental Authorities

 prepared the draft in accordance with the terms already discussed with California DTSC and

 filed a draft of the Environmental Settlement Agreement with the Plan Supplement [Docket No.

 821] on September 12, 2020.

               22.     On September 15, 2020, California DTSC notified the Debtors and the

 other Participating Governmental Authorities that, notwithstanding their participation in the

 Global Settlement negotiations, they would be withdrawing from the Global Settlement. In the

 days and weeks that followed California DTSC’s puzzling withdrawal, the Debtors and the

 Settling Governmental Authorities banded together to salvage the deal.

               23.     To the credit of the Debtors, the Settling Governmental Authorities, the

 Consenting Creditors, and the Environmental Sureties, the Amended Plan currently in front of

 the Court represents the parties’ successful effort at “putting the pieces back together” despite

 California DTSC’s withdrawal. In order to avoid rendering all of the parties’ respective efforts



                                                13
                                               A-0933
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 231 of 401 PageID #: 8464
            Case 20-11157-CSS             Doc 942      Filed 10/12/20       Page 26 of 145




wasted, and to avoid widespread abandonment of the Non-Performing Properties, the Global

Settlement Parties re-constructed the Environmental Settlement Documents and the Amended

Plan in such a way that would achieve the same results, just without requiring the participation of

California DTSC.

       C.      Marketing Process for Europe/ROW Business.

               24.      The Debtors’ postpetition marketing process conducted pursuant to the

Court-approved bidding procedures (the “Postpetition Marketing Process”), which was led by

Houlihan Lokey, was extensive and involved solicitations of interest from a diverse set of

potential strategic and financial parties. Peluchiwski Decl. ¶ 9. In accordance with the Bidding

Procedures approved by the Court on June 19, 2020,8 the Debtors solicited bids for the

Company’s Europe/ROW business in addition to the Europe/ROW Stalking Horse Credit Bid.

Peluchiwski Decl. ¶ 9. The Bidding Procedures provided maximum flexibility and incentives for

bidders to participate. Id. ¶ 13. Among other things, bidders could submit bids for some or all of

the Debtors’ assets and there was no break-up fee payable to the Europe/ROW Stalking Horse.

Id. All parties in interest, including potential bidders, were provided notice of the Bidding

Procedures, which notice was also published in the national editions of The New York Times

and USA Today. See Affidavit of Service [Docket No. 361] and Affidavit of Publication [Docket

No. 421].

               25.      Prior to and following the Commencement Date, Houlihan Lokey

contacted over seventy-eight (78) potential third party bidders, approximately thirty-two (32) of

which executed nondisclosure agreements allowing them to receive confidential information

8
    See Order (I) Approving (A) Bidding Procedures for Sales of Debtors’ Assets, (B) Stalking Horse Bid
    Protections, (C) Authorizing Designation of Additional Stalking Horse Bidders, (D) Scheduling Auction for
    and Hearing to Approve Sales of Debtors’ Assets, (E) Approving Form and Manner of Notice of Sale, Auction,
    and Sale Hearing, (F) Approving Assumption and Assignment Procedures and Form and Manner of Notice of
    Assumption and Assignment, and (G) Granting Related Relief [Docket No. 344].

                                                     14
                                                    A-0934
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 232 of 401 PageID #: 8465
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 27 of 145




 with respect to the Debtors’ assets.    Peluchiwski Decl. ¶ 9.      The diligence conducted in

 connection with the Debtors’ assets was extensive and included, among other things, (i) access to

 over 6,500 documents in an electronic data room; (ii) discussions between potential bidders and

 the Debtors’ management team; and (iii) numerous on-site visits hosted by the Debtors. Id. ¶ 10.

               26.     On June 18, 2020, the Debtors filed the Notice of Europe/ROW Stalking

 Horse Agreement [Docket No. 324], which included the material terms of the Europe/ROW

 Stalking Horse Credit Bid and a copy of the Stock and Asset Purchase Agreement dated as of

 June 17, 2020 (the “Europe/ROW Stalking Horse Agreement) by and among Exide Holdings,

 Inc., EIH Europe Acquisition LLC, and the other parties thereto.

               27.     Despite the extensive efforts of the Debtors and their advisors, the Debtors

 did not receive any Qualified Bids by the bid deadline set forth in the Bidding Procedures (other

 than the Europe/ROW Stalking Horse Credit Bid). Peluchiwski Decl. ¶ 17. Accordingly, on July

 23, 2020, the Debtors filed the Notice of Successful Bidders for Americas Assets and

 Europe/ROW Assets [Docket No. 591], pursuant to which the Debtors designated the

 Europe/ROW Stalking Horse Credit Bid as the Successful Bid and the Europe/ROW Purchaser

 as the Successful Bidder. As stated in the Notice of Successful Bid, the Debtors now seek to

 consummate the Europe/ROW Sale Transaction with the Europe/ROW Purchaser pursuant to the

 Amended Plan.

               28.     As set forth in the Peluchiwski Sale Declaration, Houlihan Lokey and the

 Debtors apprised the Special Committee throughout the entire Postpetition Marketing Process, in

 addition to consistently updating and coordinating with other key stakeholders, such as the DIP

 Lenders, the Ad Hoc Group and Indenture Trustee (on an arms-length basis), the ABL Agent,

 and the Creditors’ Committee. Peluchiwski Decl. ¶ 20. Furthermore, the Postpetition Marketing



                                                15
                                               A-0935
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 233 of 401 PageID #: 8466
            Case 20-11157-CSS            Doc 942       Filed 10/12/20       Page 28 of 145




Process was supervised by the Court and all parties in interest have been on notice of the

Debtors’ sale efforts since the Commencement Date.

               29.      At bottom, there are no alternative Qualified Bids for a going concern sale

of the Debtors’ Europe/ROW business. Peluchiwski Decl. ¶ 17.

       D.      Plan Solicitation

               30.      In light of their limited liquidity position following the closing of the

Americas Sale Transaction, the Debtors sought an expedited process to obtain conditional

approval of the Disclosure Statement. At the hearing held on August 14, 2020 (the “Conditional

Disclosure Statement Hearing”), the Court conditionally approved the Disclosure Statement,9

subject to final notice and a hearing, in accordance with section 1125 of the Bankruptcy Code.

Further, the Court scheduled the Combined Hearing, and approved certain solicitation and

confirmation materials and procedures, including the Solicitation Packages, the Solicitation and

Tabulation Procedures, the forms of Ballots, the Publication Notice, and the Combined Hearing

Notice (each as defined herein), among other related relief.

               31.      As set forth in the Voting Certification and as further described below, the

Debtors have complied with the applicable provisions of title 11, including the provisions of

sections 1125 and 1126 of the Bankruptcy Code regarding disclosure and plan solicitation, as

well as the Disclosure Statement Order.

               32.      On August 14, 2020, the Court entered the Order (I) Conditionally

Approving the Disclosure Statement, (II) Establishing Solicitation, Voting, and Tabulation

Procedures, (III) Scheduling a Combined Hearing, (IV) Establishing Notice and Objection


9
    The “Conditional Disclosure Statement Order” means the Order (I) Conditionally Approving the Disclosure
    Statement, (II) Establishing Solicitation, Voting, and Tabulation Procedures, (III) Scheduling a Combined
    Hearing, (IV) Establishing Notice and Objection Procedures For Final Approval of Disclosure Statement and
    Confirmation of Plan, and (V) Granting Related Relief (Docket No. 745).

                                                    16
                                                   A-0936
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 234 of 401 PageID #: 8467
               Case 20-11157-CSS               Doc 942        Filed 10/12/20         Page 29 of 145




 Procedures for Final Approval of Disclosure Statement and Confirmation of Plan, and

 (V) Granting Related Relief [Docket No. 745] (together with any schedules and exhibits thereto,

 the “Disclosure Statement Order”). Following the Court’s entry of the Disclosure Statement

 Order, the Debtors caused Prime Clerk to distribute copies of the Disclosure Statement Order,

 the Combined Hearing Notice,10 and a form of ballot with voting instructions (the “Ballot” and,

 collectively, the “Solicitation Package”) to each holder of a claim in Class 4 (Superpriority

 Notes Guarantee Claims), Class 5 (Exchange Priority Notes Claims), and Class 6 (First Lien

 Notes Claims). See Solicitation Affidavit. Furthermore, the Debtors caused Prime Clerk to

 publish a summary version of the Combined Hearing Notice (the “Publication Notice”)

 substantially in the form attached to the Disclosure Statement Order at Exhibit 2 in the national

 editions of The New York Times and USA Today on August 20, 2020. See Publication Affidavit.

                  33.       On September 12, 2020, the Debtors filed the Plan Supplement, consisting

 of the Assumption Schedule for the Europe/ROW Sale Transaction, a substantially final form of

 the GUC Trust Agreement, the proposed Environmental Settlement Agreement, the proposed

 Frisco Settlement Agreement, the Alternative Transaction Structure Summary, and the Columbus

 NPP Termination Documents. The Debtors caused the Plan Supplement to be served on the

 Master Service List and holders of Claims in Class 4 (Superpriority Notes Guarantee Claims),

 Class 5 (Exchange Priority Notes Claims), and Class 6 (First Lien Notes Claims). See Plan

 Supplement Affidavit.11



 10
      The “Combined Hearing Notice” means the Notice of (I) Hearing to Approve (A) Disclosure Statement on a
      Final Basis, (B) Plan, and (C) Europe/Row Sale Transaction; (II) Confirmation Objection Procedures; (III)
      Establishment of Voting Record Date, and (IV) Procedures and Deadline for Voting on the Plan [Docket No.
      747].
 11
      In an effort to limit substantial service costs, the Debtors caused Prime Clerk to mail or e-mail the notice of the
      Plan Supplement on (i) parties who filed proofs of claim in these chapter 11 cases, and (ii) parties listed on the
      Debtors’ schedules of assets and liabilities.

                                                           17
                                                          A-0937
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 235 of 401 PageID #: 8468
            Case 20-11157-CSS         Doc 942     Filed 10/12/20   Page 30 of 145




                34.     The deadline to vote on the Plan was September 17, 2020 at 5:00 p.m.

(prevailing Eastern Time).     Prime Clerk’s analysis of the ballots indicates that Class 4

(Superpriority Notes Guarantee Claims), Class 5 (Exchange Priority Notes Claims), and Class 6

(First Lien Notes Claims)—the only classes of Claims entitled to vote on the Plan—voted to

accept the Plan in accordance with the requirements of section 1126 of the Bankruptcy Code (as

set forth below). See Voting Certification.

                          % Amount            % Number        % Amount          % Number
        Class
                          Accepted            Accepted         Rejected          Rejected
        Class 4
 (Superpriority Notes        100%               100%               0%               0%
  Guarantee Claims)
        Class 5
  (Exchange Priority         100%               100%               0%               0%
    Notes Claims)
        Class 6
   (First Lien Notes         100%               100%               0%               0%
        Claims)

                                         ARGUMENT

                35.     This Memorandum is divided into four (4) parts. Part I addresses the

applicable requirements for confirmation of the Amended Plan under section 1129 of the

Bankruptcy Code and demonstrates the satisfaction of each such requirement and achievement of

the objectives of chapter 11. Part II responds to certain objections to confirmation of the

Amended Plan. Part III addresses the Disclosure Statement and Solicitation Procedures and their

satisfaction of the requirements of the Bankruptcy Code, Bankruptcy Rules, and the Local Rules.

Part IV requests a waiver of any stay of the Proposed Confirmation Order.

I.     THE AMENDED PLAN SATISFIES SECTION 1129 OF THE BANKRUPTCY
       CODE AND SHOULD BE APPROVED.

                36.     To achieve confirmation of the Amended Plan, the Debtors must

demonstrate that the Amended Plan satisfies section 1129(a) of the Bankruptcy Code by a


                                                18
                                               A-0938
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 236 of 401 PageID #: 8469
             Case 20-11157-CSS              Doc 942        Filed 10/12/20        Page 31 of 145




preponderance of the evidence.12 As the United States Court of Appeals for the Fifth Circuit

stated in Heartland Federal Savings & Loan Ass’n. v. Briscoe Enterprises, Ltd. II (In re Briscoe

Enterprises, Ltd. II): “The combination of legislative silence, Supreme Court holdings, and the

structure of the [Bankruptcy] Code leads this Court to conclude that preponderance of the

evidence is the debtor’s appropriate standard of proof both under § 1129(a) and in a cramdown.”

994 F.2d 1160, 1165 (5th Cir. 1993); see also See In re W.R. Grace & Co., 475 B.R. 34, 114 (D.

Del. 2012), aff’d, 729 F.3d 311, 729 F.3d 332, 532 F. App’x 264 (3d Cir. 2013); In re Nutritional

Sourcing Corp., 398 B.R. 816, 824 (Bankr. D. Del. 2008) (citing In re Armstrong World Indus.,

Inc., 348 B.R. 111, 120 (D. Del. 2006). The Debtors will demonstrate, by a preponderance of the

evidence, that all of the subsections of section 1129 of the Bankruptcy Code have been satisfied

with respect to the Amended Plan.

        A.       Amended Plan Satisfies Section 1129(a)(1) of the Bankruptcy Code.

                 37.      Under section 1129(a)(1) of the Bankruptcy Code, a plan must comply

with the applicable provisions of the Bankruptcy Code.                   The legislative history of section

1129(a)(1) explains that this provision encompasses the requirements of sections 1122 and 1123

of the Bankruptcy Code governing classification of claims and contents of the plan, respectively.

See H.R. Rep. No. 95-595, at 412 (1977); S. Rep. No. 95-989, at 126 (1978); see also In re

Greate Bay Hotel & Casino, Inc., 251 B.R. 213, 223 (Bankr. D.N.J. 2000) (“The legislative

history reflects that ‘the applicable provisions of chapter 11 [includes sections] such as section

12
     Sections 1129(a)(14) through 1129(a)(16) of the Bankruptcy Code are inapplicable to the Debtors. Section
     1129(a)(14) relates to the payment of domestic support obligations. See 11 U.S.C. § 1129(a)(14). The Debtors
     are not subject to any domestic support obligations and, as such, this section of the Bankruptcy Code is
     inapplicable. Section 1129(a)(15) of the Bankruptcy Code applies only in cases in which the debtor is an
     “individual” (as that term is defined in the Bankruptcy Code). See 11 U.S.C. § 1129(a)(15). None of the
     Debtors is an “individual,” and, accordingly, section 1129(a)(15) is inapplicable. Finally, section 1129(a)(16)
     of the Bankruptcy Code provides that property transfers by a corporation or trust that is not a moneyed,
     business, or commercial corporation or trust must be made in accordance with any applicable provisions of
     nonbankruptcy law. See 11 U.S.C. § 1129(a)(16). Each Debtor is a moneyed, business, or commercial
     corporation; accordingly, section 1129(a)(16) is inapplicable.

                                                        19
                                                       A-0939
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 237 of 401 PageID #: 8470
             Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 32 of 145




 1122 and 1123, governing classification and contents of plan.” (alteration in original) (quoting

 H.R. Rep. 95-595, at 412)). The Amended Plan fully complies with the requirements of the

 Bankruptcy Code.

        B.      Classification of Claims and Interests Complies with Section 1122 of the
                Bankruptcy Code.

                38.     Section 1122(a) of the Bankruptcy Code provides that “a plan may place a

 claim or an interest in a particular class only if such claim or interest is substantially similar to

 the other claims or interests of such class.” 11 U.S.C. § 1122(a). Under this section, a plan may

 provide for multiple classes of claims or interests as long as each claim or interest within a class

 is substantially similar to the other claims or interests in that class. A plan proponent has

 significant flexibility in classifying claims and interests into multiple classes, provided that there

 is a reasonable basis to do so and that all claims or interests within a given class are

 “substantially similar.” See Coastal Broad. Sys., 570 F. App’x at 193; see also Idearc, 423 B.R.

 at 160 (“[A] plan may provide for multiple classes of claims or interests so long as each claim or

 interest within a class is substantially similar to other claims or interests in that class.”),

 subsequently aff’d, 662 F.3d 315 (5th Cir. 2011). To determine whether claims are “substantially

 similar,” courts have held that the proper focus is on “the legal character of the claim as it relates

 to the assets of the debtor.” AOV Indus., 792 F.2d at 1150-51 (emphasis in original); see also

 Tribune Co., 476 B.R. at 855 (concluding that phrase “substantially similar” reflects “the legal

 attributes of the claims, not who holds them” (internal quotation marks omitted)), aff’d as

 modified, Case No. 12-CV-1072 GMS, 2014 WL 2797042 (D. Del. June 18, 2014), aff’d in part,

 rev’d in part, 799 F.3d 272 (3d Cir. 2015).

                39.     Though claims classified together must be sufficiently similar, the

 Bankruptcy Code does not forbid “the presence of similar claims in different classes. Although


                                                  20
                                                 A-0940
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 238 of 401 PageID #: 8471
             Case 20-11157-CSS            Doc 942     Filed 10/12/20     Page 33 of 145




 the legislative history behind section 1122 is inconclusive regarding the significance (if any) of

 this omission, it remains clear that Congress intended to afford bankruptcy judges broad

 discretion to decide the propriety of plans in light of the facts of each case.” Jersey City Med.

 Ctr., 817 F.2d 1055, 1060-61 (3d Cir. 1987).            The Third Circuit has held that separate

 classification of similar claims is impermissible where the sole purpose of the classification

 scheme is to gerrymander votes and create an artificial impaired consenting class. See John

 Hancock Mut. Life Ins. v. Route 37 Bus. Park Assocs., 987 F.2d 154, 159 (3d Cir. 1993).

                40.       In total, there are eleven (11) Classes of Claims against and Interests in the

 Debtors as follows:

                         i.   Class 1 includes Priority Non-Tax Claims, which are Claims entitled to
                              priority in payment under section 507(a) of the Bankruptcy Code, other
                              than Administrative Expense Claims and Priority Tax Claims.

                        ii.   Class 2 includes Other Secured Claims, which are Secured Claims,
                              other than ABL Claims, Superpriority Notes Guarantee Claims,
                              Exchange Priority Notes Claims, or First Lien Notes Claims.

                       iii.   Class 3 includes ABL Claims, which are Claims arising under the ABL
                              Credit Agreement.

                       iv.    Class 4 includes Superpriority Notes Guarantee Claims, which are
                              Claims arising under the Superpriority Notes Indenture against Debtors
                              Holdings and Exide Technologies, as guarantors.

                        v.    Class 5 includes Exchange Priority Notes Claims, which are Claims
                              arising under the Exchange Priority and First Lien Notes Indenture
                              relating to the Exchange Priority Notes issued thereunder.

                       vi.    Class 6 includes First Lien Notes Claims, which are Claims arising
                              under the Exchange Priority and First Lien Notes Indenture relating to
                              the First Lien Notes issued thereunder.

                      vii.    Class 7 includes General Unsecured Claims, which are Claims against
                              the Debtors (other than Intercompany Claims and Environmental NPP
                              Claims) that are neither secured by collateral nor entitled to priority
                              under the Bankruptcy Code or any order of the Court.




                                                    21
                                                   A-0941
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 239 of 401 PageID #: 8472
             Case 20-11157-CSS           Doc 942     Filed 10/12/20    Page 34 of 145




                      viii.   Class 8 includes Environmental NPP Claims, which includes unsecured
                              claims of the Participating Governmental Agencies against the Debtors
                              under Environmental Laws with respect to the Non-Performing
                              Properties.

                       ix.    Class 9 includes Intercompany Claims, which are prepetition Claims
                              against a Debtor held by another Debtor or non-Debtor Affiliate.

                        x.    Class 10 includes Intercompany Interests, which are Interests in a
                              Debtor other than Holdings Equity Interests.

                       xi.    Class 11 includes Holdings Equity Interests, which are Interests in
                              Exide Holdings, Inc.

                      xii.    Class 12 includes Subordinated Securities Claims, which are Claims
                              subject to subordination under section 510(b) of the Bankruptcy Code.

                41.       The classification scheme of the Amended Plan is rational and complies

 with the Bankruptcy Code.            Generally, the Amended Plan incorporates a “waterfall”

 classification and distribution scheme that strictly follows the statutory priorities prescribed by

 the Bankruptcy Code except as provided by the Global Settlement. All Claims and Interests

 within a Class have the same or similar rights against the Debtors. The Amended Plan provides

 for the separate classification of Claims against and Interests in each Debtor based upon the

 differences in legal nature and/or priority of such Claims and Interests.

                42.       In particular, the separate classification of General Unsecured Claims in

 Class 7 and Environmental NPP Claims in Class 8 manifestly complies with the requirements of

 section 1122. Environmental NPP Claims have different legal rights against the Debtors than

 General Unsecured Claims because of the overlay of Environmental Laws. For example, in

 connection with abandonment of the Non-Performing Properties, the Debtors may be required to

 expend additional funds to satisfy Midlantic Nat’l Bank v. New Jersey Dep’t of Envt’l Prot., 474

 U.S. 494 (1986). For this and other reasons, Environmental NPP Claims were always considered

 separately during these chapter 11 cases from the outset, including in the Mediators’ Proposal


                                                   22
                                                  A-0942
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 240 of 401 PageID #: 8473
              Case 20-11157-CSS              Doc 942        Filed 10/12/20        Page 35 of 145




that was accepted by all parties and forms the foundation of the classification scheme in the

Amended Plan.

                 43.      Further, the classification of claims in the Amended Plan poses no risk

whatsoever of gerrymandering votes and manufacturing artificial support for the plan, the

primary concern of courts that have heard challenges to classification schemes in chapter 11

plans. See, e.g. June 8, 2015 Hr’g Tr. at 182:1-18, In re KiOR, Inc., Case No. 14-12514 (CSS)

(Bankr. D. Del. June 8, 2015) [Docket No. 644] (“you can’t [classify similar claims in different

classes] for some sort of illegitimate purpose, and of course, that’s gerrymandering.”). Class 7

and Class 8 are each deemed conclusively to reject the plan, so neither the bifurcation into two

classes nor the classification of California DTSC within Class 8 could possibly manipulate even

a single vote with respect to the Amended Plan

                 44.      Accordingly, the classification scheme of the Amended Plan complies

with section 1122 of the Bankruptcy Code and should be approved.

        C.       Amended Plan Complies with Section 1123(a) of the Bankruptcy Code.

                 45.      Section 1123(a) of the Bankruptcy Code sets forth five applicable

requirements that the proponent of a chapter 11 plan must satisfy.13 See 11 U.S.C. § 1123(a).

The Amended Plan fully complies with each such requirement:

                         i.    The Amended Plan designates Classes of Claims and Classes of
                               Interests as required by section 1123(a)(1). See Amended Plan, § 3.

                        ii.    The Amended Plan specifies whether each Class of Claims or Interests
                               is Impaired or Unimpaired under the Amended Plan and the treatment
                               of each such Impaired Class, as required by sections 1123(a)(2) and
                               1123(a)(3), respectively. See Amended Plan, §§ 3 and 4.


13
     The requirements set forth in sections 1123(a)(6), 1123(a)(7), and 1123(a)(8) of the Bankruptcy Code do not
     apply. Sections 1123(a)(6) and 1123(a)(7) do not apply because the Plan provides for the wind down of the
     Debtors. Section 1123(a)(8) only applies in a case in which the debtor is an individual and thus, is inapplicable
     to these chapter 11 cases.

                                                         23
                                                        A-0943
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 241 of 401 PageID #: 8474
            Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 36 of 145




                    iii.   Except as otherwise agreed to by a holder of a particular Claim or
                           Interest, the treatment of each Claim or Interest in each particular
                           Class is the same as the treatment of each other Claim or Interest in
                           such Class, as required by section 1123(a)(4). See Amended Plan, § 4.
                           As explained below, California DTSC’s objection on the basis of
                           section 1123(a)(4) should be overruled. Fundamentally, California
                           DTSC fails to recognize that the Amended Plan offers the same
                           opportunity to all holders of Environmental NPP Claims—settlement
                           or abandonment. That is all that is required to comply with section
                           1123(a)(4) of the Bankruptcy Code. See Del. Tr. Co. v. Energy Future
                           Intermediate Holdings, LLC (In re Energy Future Holding Corp.), 527
                           B.R. 157, 168 (D. Del. 2015) (“[C]ourts have interpreted the same
                           treatment requirement to mean that all claimants in a class must have
                           the same opportunity for recovery.” (quoting In re W.R. Grace & Co.,
                           729 F.3d 311, 327 (3d Cir. 2013)), aff’d, 648 F. App’x 277 (3d Cir.
                           2016).

                    iv.    The Amended Plan provides adequate means for its implementation as
                           required by section 1123(a)(5) through, among other things: (a) the
                           Global Settlement, see Plan § 5.2; (b) the Europe/ROW Sale
                           Transaction, see Amended Plan, § 5.1; (c) the provisions governing
                           distributions under the Amended Plan, see Amended Plan, § 6; (d) the
                           creation and governance of the GUC Trust, see Amended Plan, § 5.3;
                           (e) the creation and governance of the Environmental Response Trust,
                           see Amended Plan, § 5.4; (f) subject to satisfaction of certain
                           conditions, the creation and governance of the Vernon Response Trust,
                           or the abandonment of the Vernon Non-Performing Property, see
                           Amended Plan, §§ 5.5, 5.2; and (g) the wind down of the Debtors with
                           respect to assets that are not sold in the Americas Sale Transaction, the
                           Europe/ROW Sale Transaction, or contributed to the GUC Trust, the
                           Environmental Response Trust, the Vernon Response Trust (or
                           abandoned, if applicable), or the Frisco CDC, see Amended Plan, §
                           5.7.

       D.     Amended Plan Complies with Section 1123(b) of the Bankruptcy Code.

              1.       Plan Permissive Provisions.

              46.      Section 1123(b) of the Bankruptcy Code sets forth permissive provisions

that may be incorporated into a chapter 11 plan. Each provision of the Amended Plan is

consistent with section 1123(b):

                      i.   As contemplated by section 1123(b)(1) of the Bankruptcy Code and
                           pursuant to section 1124 of the Bankruptcy Code, Section IV of the


                                                24
                                                A-0944
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 242 of 401 PageID #: 8475
            Case 20-11157-CSS            Doc 942     Filed 10/12/20    Page 37 of 145




                              Amended Plan describes the treatment for Unimpaired Classes and
                              Impaired Classes.

                      ii.     With respect to the Debtors’ executory contracts or unexpired leases,
                              the Amended Plan provides for the assumption or rejection by the
                              Debtors or the Wind Down Estates or the assumption and assignment
                              thereof to the Transferred Entities in accordance with the
                              Europe/ROW Purchase Agreement, the Environmental Response
                              Trust, the Vernon Environmental Response Trust, or the Frisco
                              Governmental Authorities (other than TCEQ), in accordance with the
                              Environmental Settlement Agreement or the Frisco Settlement
                              Agreement, as applicable, and all as contemplated by section
                              1123(b)(2) of the Bankruptcy Code. See Amended Plan, § 8.

                     iii.     As permitted by section 1123(b)(3)(A) of the Bankruptcy Code and
                              explained in greater detail below, (a) the Global Settlement embodied
                              in Section 5.2 of the Amended Plan represents a fair compromise and
                              settlement of claims among the Global Settlement Parties; and
                              (b) Section 10.5 of the Amended Plan provides for a release of Claims
                              and Causes of Action owned by the Debtors’ estates.

                     iv.      As permitted by section 1123(b)(4) of the Bankruptcy Code, the
                              Amended Plan provides for (A) the sale of the Debtors’ Europe/ROW
                              business to the Europe/ROW Purchaser, and (B) the transfer of the
                              Non-Performing Properties to the Environmental Response Trust, the
                              Frisco CDC, and, if applicable, the Vernon Response Trust. This
                              provision is addressed in further detail below.

                      v.      As permitted by section 1123(b)(6) of the Bankruptcy Code, a plan
                              “may include any other appropriate provision not inconsistent with the
                              applicable provisions of [the Bankruptcy Code].” 11 U.S.C. §
                              1123(b)(6). In accordance with section 1123(b)(6) of the Bankruptcy
                              Code, the Amended Plan (a) contains certain release and exculpation
                              provisions consistent with the applicable provisions of the Bankruptcy
                              Code and Third Circuit law, as described in greater detail herein and
                              (b) provides that the Court will retain jurisdiction over all matters
                              arising in and related to these chapter 11 cases.

               2.          The Global Settlement Is An Integral Component of the Amended
                           Plan and Should Be Approved Pursuant to Bankruptcy Rule 9019.

               47.         The Amended Plan incorporates the Global Settlement among the Debtors,

 the Settling Governmental Authorities, the Environmental Sureties, the Creditors’ Committee,

 and the Consenting Creditors, which collectively hold more than ninety-five percent (95%) of


                                                   25
                                                 A-0945
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 243 of 401 PageID #: 8476
              Case 20-11157-CSS              Doc 942       Filed 10/12/20        Page 38 of 145




 Claims entitled to vote. Approval of the Global Settlement is a condition precedent to the

 confirmation of the Amended Plan. The approval of the Global Settlement and confirmation of

 the Amended Plan will maximize and expedite recoveries to creditors and provide certainty and

 finality to the Debtors and all parties in interest. The Amended Plan and the Global Settlement

 are the result of intense, good-faith, arm’s-length negotiations with parties in interest and

 economic stakeholders, all of which was conducted pursuant to Court-approved Settlement

 Procedures and guided by the Mediators. The Global Settlement is the foundation of the

 Amended Plan. It is overwhelmingly supported by the Debtors’ economic stakeholders and

 should be approved.

                  48.      The Global Settlement is in the best interests of the Debtors and their

 Estates because without it, the Debtors would incur significant delay and expense engaging in

 what would certainly be lengthy and protracted litigation with the Participating Governmental

 Agencies and the Creditors’ Committee.               The Global Settlement entails a fully integrated

 compromise and settlement of potential claims related to (i) environmental remediation or

 abandonment of the Debtors’ Non-Performing Properties, and (ii) prepetition transactions,

 including the June 2019 Financing and the Optimization. See Disclosure Statement, p. 4-7.

                  49.      The Global Settlement, as amended following California DTSC’s

 withdrawal, includes the following key terms:14

                     i.    the establishment of a trust for the benefit of holders of Transferred NPP
                           Claims and the appointment of a trustee recommended by the Settling
                           Governmental Authorities. The Environmental Response Trust shall
                           receive (A) title to the Transferred Non-Performing Properties from the
                           Debtors free and clear of all liens, (B) certain causes of action of the
                           Debtors related to the Transferred Non-Performing Properties, and (C) a


 14
      The overview of the Global Settlement provided herein is qualified in its entirety by reference to the Amended
      Plan.

                                                        26
                                                       A-0946
  Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 244 of 401 PageID #: 8477
                    Case 20-11157-CSS        Doc 942     Filed 10/12/20    Page 39 of 145




                              $7,412,477 settlement payment from the Transferred Entities (to be
                              funded by a loan from the Consenting Creditors to such entities);

                        ii.   the Frisco Governmental Authorities shall receive (A) title to the Frisco
                              Non-Performing Property from the Debtors free and clear of all liens, (B)
                              certain causes of action of the Debtors related to the Frisco Non-
                              Performing Property, and (C) a $100,000 settlement payment from the
                              Transferred Entities (to be funded by a loan from the Consenting Creditors
                              to such entities);

                       iii.   the establishment of a trust for the benefit of holders of Allowed General
                              Unsecured Claims and the appointment of a trustee chosen by the
                              Creditors’ Committee. The GUC Trust shall receive (A) certain causes of
                              action of the Debtors, and (B) a $2,400,000 settlement payment from the
                              Transferred Entities (to be funded by a loan from the Consenting Creditors
                              to such entities);

                       iv.    the release or covenant not to sue, as applicable, of each of the Global
                              Settlement Parties pursuant to the terms of the Environmental Settlement
                              Agreement and the Frisco Settlement Agreement, as applicable; and

                        v.    the support of the Settling Governmental Authorities, the Environmental
                              Sureties, and the Creditors’ Committee for the Disclosure Statement, the
                              Amended Plan, and the Europe/ROW Sale Transaction.

              50.     Moreover, the Global Settlement, as implemented through the Amended Plan,

provides for the transition or abandonment, as applicable, of the Vernon Non-Performing Property based

upon whether California DTSC becomes a Global Settlement Party or, in the absence of such an

election, the occurrence of the Payment Condition and the Vernon Trust Condition, meaning (1) the

Bankruptcy Court approves the release by the California state governmental agencies, including

California DTSC, in favor of the Europe/ROW Purchaser, the Transferred Entities, and the Consenting

Creditors and the Vernon Environmental Trustee and (2) California DTSC reach an agreement providing

covenants substantively identical to those being granted by the Settling Governmental Authorities. The

treatment based upon these conditions is as follows:

                         i.   If California DTSC becomes a Global Settlement Party, a beneficial
                              interest in the Vernon Non-Performing Property will be transferred to
                              California DTSC by way of the Vernon Environmental Trust Beneficial


                                                       27
                                                  A-0947
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 245 of 401 PageID #: 8478
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 40 of 145




                       Interests and a settlement payment of approximately $2.6 million will be
                       made by the Transferred Entities (See Amended Plan, § 4.8(b).);

                 ii.   If California DTSC does not become a Global Settlement Party but the
                       Payment Condition and the Vernon Trust Condition are satisfied, then the
                       Vernon Non-Performing Property and approximately $2.6 million
                       settlement payment will be transferred to the newly created Vernon
                       Environmental Response Trust, in which California DTSC will receive a
                       beneficial interest (See Amended Plan, §§ 4.8(b), 5.2(e)(i).);

                iii.   If the Payment Condition is satisfied but the Vernon Trust Condition is not
                       satisfied, the Vernon Non-Performing Property will be abandoned and a
                       settlement payment of approximately $2.6 million will be made by the
                       Transferred Entities (See Amended Plan, §§ 4.8(b), 5.2(e)(ii).); and

                iv.    If the Payment Condition is not satisfied, the Vernon Non-Performing
                       Property will be abandoned and California DTSC will receive a first
                       priority lien against such property. See Amended Plan, §§ 4.8(b),
                       5.2(e)(iii).

               51.     Each aspect of the Global Settlement is interdependent and relied upon by

creditors who made material concessions as to their respective positions to enable the

expeditious confirmation of the Amended Plan. A modification to any aspect of the Global

Settlement or the failure to approve the Global Settlement in toto almost certainly will result in

unravelling of the Global Settlement, the Amended Plan and the Europe/ROW Transaction.

Such an occurrence would set back the administration of the chapter 11 cases for an extended

period as the Debtors and their stakeholders get bogged down in the maze of frenzied litigation.

               52.     For the reasons set forth below, the Debtors respectfully submit that the

Court should approve the Global Settlement.

           a. Applicable Legal Standard


               53.     Section 1123(b)(3) of the Bankruptcy Code provides that a “plan may

provide for the settlement or adjustment of any claim or interest belonging to the debtor or to the

estate.” 11 U.S.C. § 1123(b)(3)(A).       As part of the restructuring process, the Court “may


                                                28
                                               A-0948
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 246 of 401 PageID #: 8479
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 41 of 145




approve a compromise or settlement” under Bankruptcy Rule 9019(a), and “[t]he standards for

approval of a settlement under section 1123 are generally the same as those under Rule 9019[.]”

In re Coram Healthcare Corp., 315 B.R. 321, 334-35 (Bankr. D. Del. 2004). To be approved, a

settlement need only be “fair and equitable.” In re Capmark Fin. Grp. Inc., 438 B.R. 471, 514

(Bankr. D. Del. 2010) (citing Protective Comm. for Indep. Stockholders of TMT Trailer Ferry,

Inc. v. Anderson, 390 U.S. 414, 424 (1968)); see also In re Marvel Ent. Grp., Inc., 222 B.R. 243,

249 (D. Del. 1998) (“[T]he ultimate inquiry [is] whether ‘the compromise is fair, reasonable, and

in the interest of the estate.’”) (quoting In re Louise’s, Inc., 211 B.R. 798, 801 (D. Del. 1997)).

Namely, a settlement must be “fair and equitable.” TMT Trailer Ferry, 390 U.S. at 424.

               54.    In making this determination, it is not necessary for a court to conduct a

“mini-trial” of the facts or the merits of the underlying disputes to be settled or “decide the

numerous questions of law or fact raised by litigation.” Capmark, 438 B.R. at 515 (“[T]he Court

is not required to conduct a full evidentiary hearing as a prerequisite to approving a

compromise.”); see also In re Penn Cent. Transp. Co., 596 F.2d 1127, 1146 (3d Cir. 1979)

(explaining that a court need only consider those facts that are necessary to enable it to evaluate

the settlement and to make an informed and independent judgment about the settlement).

Instead, the court “should canvas the issues to determine whether the settlement falls above the

lowest point in the range of reasonableness.” Capmark, 438 B.R. at 515; see also In re Adelphia

Commc’ns Corp., 368 B.R. 140, 242 (Bankr. S.D.N.Y. 2007) (“[A] bankruptcy court need not be

aware of or decide the particulars of each individual claim resolved by the settlement agreement,

or assess the minutia of each and every claim; rather, the court need only canvass the issues and

see whether the settlement falls below the lowest point in the range of reasonableness.”) (internal




                                                29
                                               A-0949
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 247 of 401 PageID #: 8480
                Case 20-11157-CSS         Doc 942       Filed 10/12/20   Page 42 of 145




 quotation marks omitted), appeal dismissed, 371 B.R. 660 (S.D.N.Y. 2007), aff’d, 544 F.3d 420

 (2d Cir. 2008).

                   55.    In the Third Circuit, when evaluating whether the settlement is fair and

 equitable and above the lowest point in the range of reasonableness, courts consider the

 following four factors:

                     i.   the probability of success in litigation;

                    ii.   the likely difficulties in collection;

                   iii.   the complexity of the litigation involved, and the expense, inconvenience
                          and delay necessarily attending it; and

                    iv.   the paramount interest of the creditors.

 See Capmark, 438 B.R. at 515 (quoting Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d

 Cir. 1996)).

                   56.    In addition to the Martin factors, a court should defer to the debtor’s

 business judgment “so long as there is a legitimate business justification for [its] action.” Coram

 Healthcare, 315 B.R. at 330 (citing Martin, 91 F.3d at 395); see also JPMorgan Chase Bank,

 N.A. v. Charter Commc’ns Operating, LLC (In re Charter Commc’ns), 419 B.R. 221, 252

 (Bankr. S.D.N.Y. 2009) (explaining that while the “approval of a settlement rests in the Court’s

 sound discretion, the debtor’s business judgment should not be ignored”), appeal dismissed sub

 nom. R2 Invs. LDC v. Charter Commc’ns, Inc. (In re Charter Commc’ns, Inc.), 449 B.R. 14

 (S.D.N.Y. 2011), aff’d, 691 F.3d 476 (2d Cir. 2012); see e.g., In re Glob. Indus. Techs., Inc., No.

 02-21626-JKF, 2013 WL 587366, at *11 (Bankr. W.D. Pa. Feb. 13, 2013) (“The Settlements are

 fair and equitable and a proper exercise of the Debtors’ business judgment because they enable

 the Debtors to consummate the [plan] and to reorganize their business operations, while at the

 same time avoiding complex, expensive and protracted litigation with uncertain outcomes that


                                                     30
                                                    A-0950
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 248 of 401 PageID #: 8481
             Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 43 of 145




 could cripple the Debtors' ability to reorganize.”). In considering whether to approve a

 settlement, courts should exercise their discretion “in light of the general public policy favoring

 settlements.” Capmark, 438 B.R. at 515 (quoting In re Hibbard Brown & Co., 217 B.R. 41, 46

 (Bankr. S.D.N.Y. 1998); see also Will v. Nw. Univ. (In re Nutraquest, Inc.), 434 F.3d 639, 644

 (3d Cir. 2006) (“Settlements are favored, but the unique nature of the bankruptcy process means

 that judges must carefully examine settlements before approving them.”).              Finally, when

 evaluating the settlement, courts look to “whether the settlement as a whole is reasonable.” In re

 Wash. Mut., Inc., 442 B.R. 314, 329 (Bankr. D. Del. 2011) (“[E]ach part of the settlement must

 be evaluated to determine whether the settlement as a whole is reasonable. This is not to say,

 however, that this is a mere math exercise comparing the sum of the parts to the whole. Rather,

 the Court recognizes that there are benefits to be recognized by a global settlement of all

 litigation . . . that may recommend a settlement that does not quite equal what would be a

 reasonable settlement of each part separately.”); see also In re NII Holdings, Inc., 536 B.R. 61,

 105 (Bankr. S.D.N.Y. 2015) (“[A]s mandated by precedent, the Court will undertake its own

 analysis of each component of the Settlement . . . and of the Settlement as a whole . . . .”).

                57.     For the reasons stated below, the Global Settlement is fair and equitable

 and falls above the lowest point in the range of reasonableness.

            b. Balance Between Possibility of Success in Litigation and Future Benefits of
               Global Settlement Weighs in Favor of Global Settlement.

                58.     It is indisputable that if the Global Settlement is not implemented under

 the Amended Plan, the Debtors would incur significant delay and expense engaging in lengthy

 and protracted litigation.    Litigating the claims resolved by the Global Settlement would

 unnecessarily prolong these chapter 11 cases and substantially delay or preclude the Debtors’

 ability to successfully consummate Amended Plan and the Europe/ROW Sale Transaction. Given


                                                  31
                                                 A-0951
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 249 of 401 PageID #: 8482
             Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 44 of 145




 the Debtors’ limited resources, extensive litigation over all of the issues resolved by the Global

 Settlement could result in the Debtors’ inability to satisfy administrative and priority claims, the

 possibility that all or some of the twenty-two (22) Non-Performing Properties subject to the

 Global Settlement are unable to be orderly transitioned and unnecessary risk to the Debtors’

 European/ROW operations to continue as a going concern. Indeed, the Debtors and their estates

 have already avoided significant costs by virtue of securing the recommendation of the Global

 Settlement by the Global Settlement Parties nearly two (2) months ago.

                59.     The Global Settlement is the result of extensive analysis by the Debtors

 and their advisors and is entered into on a fully informed basis by the Global Settlement Parties,

 including the Debtors, the Creditors’ Committee, and the Settling Governmental Authorities,

 with respect to potential claims against the Consenting Creditors, Transferred Entities and their

 related parties. As explained below, the Debtors and Creditors’ Committee each undertook an

 extensive and independent evaluation of potential estate causes of action arising from various

 prepetition transactions involving the Consenting Creditors. The Debtors and the Creditors’

 Committee each independently came to the same conclusion that such claims would be difficult

 to succeed on and would require extensive litigation. Accordingly, the Debtors concluded that

 the value and benefits offered by the Global Settlement—e.g., full payment of administrative and

 priority claims, $2.4 million for General Unsecured Claims, resolution of environmental

 disputes, and preservation of the Debtors’ foreign businesses on a going concern basis—far

 outweighed the alternative of extended and expensive litigation with no certainty of recovery, let

 alone the recovery and benefits offered by the Global Settlement. See, e.g., In re Woodbridge

 Grp. of Cos., LLC, 592 B.R. 761, 774 (Bankr. D. Del. 2018) (finding factor favored approval of




                                                 32
                                                A-0952
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 250 of 401 PageID #: 8483
            Case 20-11157-CSS           Doc 942      Filed 10/12/20   Page 45 of 145




settlement because “lengthy and expensive litigation on a variety of fronts . . . would eat up the

successful litigants’ ability to recover on their claims”).

           c. Difficulties in Collection.

               60.     As explained above, the claims resolved by the Global Settlement have

been fully investigated by the Subcommittee and the Creditors’ Committee, with both estate

fiduciaries concluding that successfully litigating the claims on the merits would be very

challenging and is outweighed by the certainty and value offered to Debtors and their estates by

the Global Settlement. Moreover, as a practical matter, any recovery to creditors, which is

highly uncertain, would take years to achieve. The potential claims have not yet been litigated;

while they have been analyzed, no complaint has been filed, let alone has litigation progressed.

As a result, the potential claims are nowhere close to the collection stage. Moreover, even

assuming eventual success in litigation, a judgment by any court likely would be subject to

multiple layers of appellate review. Such review could, of course, delay not only the Debtors’

ability to collect on a judgment, but also the Debtors’ more basic need to resolve these cases and

require expenditure of valuable (and finite) estate assets.

               61.     Were the Debtors to litigate any of the claims or causes of action subject

to the Global Settlement, they would face difficulty in collecting and distributing the proceeds of

such claims or causes of action to creditors. As set forth herein, the claims and causes of action

are complex and would likely take substantial time to resolve. Litigating these claims would

certainly involve lengthy discovery, trials, and appeals, all at the expense and delay of creditor

recoveries. The Global Settlement represents a source of funds, available on the Effective Date.

           d. Complexity of Litigation.

               62.     In general, settlements are favored in bankruptcy. In re Filene’s Basement,

LLC, Case No. 11-13511 (KJC), 2014 WL 1713416, at *5 (Bankr. D. Del. Apr. 29, 2014). This

                                                  33
                                                 A-0953
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 251 of 401 PageID #: 8484
             Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 46 of 145




 policy preference reflects the reality that the delays, complexity, and cost associated with

 litigation can erode and potentially eliminate stakeholder recoveries—separate and apart from

 the risk generally inherent in litigation. See Nellis v. Shugrue, 165 B.R. 115, 124 (S.D.N.Y.

 1994). In this regard, the Third Circuit has recognized that compromises are favored precisely to

 “minimize litigation and expedite the administration of a bankruptcy estate.” Myers v. Martin (In

 re Martin), 91 F.3d 389, 393 (3d Cir. 1996).

                63.     This convention is particularly relevant in these chapter 11 cases, not only

 because of the limited resources available to the Debtors’ Estates, but also in large part due to the

 expansive set of disputes that are resolved by the Global Settlement and the complexity of the

 issues at play. Each of the Participating Governmental Authorities (including California DTSC)

 and the Creditors’ Committee could seek to assert Claims that, absent the comprehensive and

 efficient resolution achieved by the Global Settlement, would require extensive, costly, and

 complicated litigation that would inevitably bleed the Estates’ dry of the little remaining liquidity

 they currently have.

                64.     The environmental legal issues related to remediation and transitioning of

 the Non-Performing Property are vast. In a preview of what litigation related to even a single

 Non-Performing Property might look like, California DTSC served the Debtors with discovery

 requests related to the Vernon Non-Performing Property dating back to 1922. In response, the

 Debtors produced nearly 20,000 documents and records. Extrapolated over an additional twenty-

 one (21) Non-Performing Properties—each of which is subject to jurisdictional enforcement of

 environmental laws by separate state agencies—the complexity and breadth of this potential

 litigation is difficult to fathom for any company, let alone a bankrupt debtor with extremely




                                                  34
                                                 A-0954
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 252 of 401 PageID #: 8485
              Case 20-11157-CSS         Doc 942      Filed 10/12/20    Page 47 of 145




 limited capital resources and a long line of creditors awaiting distribution of their share of those

 resources.

                 65.    If the weight of environmental litigation were not enough, absent the

 Global Settlement the Debtors would also be faced with litigation of estate claims that could be

 brought. The June 2019 Financing and the Optimization involve numerous issues of detailed

 fact and law, some of which would present litigation challenges for the Debtors. The complexity

 of these facts is evidenced by the substantial volume of documents and information that the

 Subcommittee and the Creditors’ Committee each collected and reviewed in connection with

 their respective investigations. Notwithstanding the investigations, litigation on these issues

 would require extensive discovery and pretrial proceedings, and a lengthy trial. This necessarily

 would require significant expense to prosecute.

                 66.    As noted above, the Debtors do not have the resources to pay these

 litigation expenses. Moreover, lengthy litigation would delay any recoveries to the Debtors’

 creditors, without any assurance of eventual collection on the potential claims. See Woodbridge,

 592 B.R. at 774 (benefits of plan settlement “heavily outweighs the lengthy and costly litigation

 that lies in wait if the settlements are not approved”).

              e. The Global Settlement Is In the Paramount Interests of Creditors.

                 67.    The Global Settlement is in the best interests of the Debtors’ creditors

 because it maximizes creditors’ recoveries under the Amended Plan and resolves significant

 issues without litigation that would otherwise significantly prolong these chapter 11 cases. Two

 of the Debtors’ primary stakeholders—the Settling Governmental Authorities and the Creditors’

 Committee—both participated in the Global Settlement negotiations and ultimately decided that

 the method in which the Mediator’s Proposal, as implemented by Global Settlement contained in

 the Amended Plan, fairly addressed their respective claims and was in their best interests.

                                                   35
                                                  A-0955
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 253 of 401 PageID #: 8486
             Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 48 of 145




                68.    In addition, the Creditors’ Committee undertook an independent analysis

 with respect to the potential value of claims and causes of action by the Debtors on account of

 the June 2019 Financing and the Optimization and based on such diligence, ultimately

 determined that the value derived from entering into the Global Settlement—namely, the

 establishment of the GUC Trust and the value of the GUC Trust Assets—outweighed the risk

 associated with litigating any potential claims.        Notably, the PBGC—the largest non-

 environmental unsecured creditor of the Debtors—now also supports the Global Settlement and

 the Amended Plan.

                69.    For the reasons stated herein, the Debtors submit that the Global

 Settlement was the result of arm’s length and good faith negotiations and represents the best path

 forward to avoid protracted and costly litigation to the detriment of all creditors and parties in

 interest. Accordingly, the Global Settlement falls well within the range of reasonableness, is fair

 and equitable under the Martin factors, and should be approved.

                3.     Columbus NPP Termination Documents Should Be Approved.

                70.    As of the Commencement Date, the Debtors were party to a partnership

 with a public body, the Development Authority of Columbus, Georgia (the “Columbus

 Development Authority”), pursuant to which the Columbus Development Authority issued to

 Exide Technologies LLC (“Exide Technologies”) taxable revenue bonds (the “Bonds”), which

 the Debtors used to finance the development of the Debtors’ property located in Columbus,

 Muscogee County, Georgia (the “Columbus Non-Performing Property”). In accordance with

 the issuance of the Bonds, the Debtors conveyed title to a portion of the Columbus Non-

 Performing Property site to the Columbus Development Authority. In turn, Exide Technologies

 and the Columbus Development Authority entered into a lease-back agreement pursuant to

 which the Columbus Development Authority became the lessor and the Debtors became the

                                                 36
                                                A-0956
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 254 of 401 PageID #: 8487
             Case 20-11157-CSS           Doc 942      Filed 10/12/20      Page 49 of 145




 lessee of the Columbus Non-Performing Property.                  Lease payments made by Exide

 Technologies, as the lessee, were made directly to Exide Technologies, as holder of the Bonds,

 through accounting book entries, rather than to the Columbus Development Authority, as lessor,

 since Exide Technologies was the ultimate economic beneficiary of the lease payments. This

 series of transactions was captured in a lease financing agreement and a bond purchase

 agreement, each dated as of July 1, 2011 (the “Lease and Bond Purchase Agreements”).

                 71.     Pursuant to the Amended Plan, the Debtors have agreed to transfer the

 Columbus Non-Performing Property to the Environmental Response Trust as part of the

 Environmental Settlement Agreement. To facilitate this transfer, the Debtors seek authority

 pursuant to the Amended Plan to take the following actions in accordance with the Columbus

 NPP Termination Documents:

                    i.   enter into the Columbus Non-Performing Property Termination
                         Documents appended as Exhibit 6 to the Plan Supplement, including the
                         Agreement Regarding Termination Documents, dated September 9, 2020
                         (the “Bond Termination Agreement”);

                   ii.   terminate the Lease and Bond Purchase Agreements, including any
                         security documentation related thereto;

                  iii.   abandon the Bonds issued in connection with the development of the
                         Columbus Non-Performing Property; and

                  iv.    take all other actions necessary to consummate the transactions
                         contemplated by the Columbus NPP Termination Documents.

                 72.     To facilitate the transfer of the Columbus Non-Performing Property to the

 Environmental Response Trust “free of all liens, charges, encumbrances, and Interests,” the

 Debtors request that the Court approve the rejection of the Lease as a sound exercise of the

 Debtors’ business judgment in accordance with section 365(a) the Bankruptcy Code,15 and


 15
      See, e.g., Grp. of Inst. Inv’rs, Inc. v. Chicago, Milwaukee, St. Paul & Pac. R.R. Co., 318 U.S. 523,
      550 (1943) (noting “the question whether a lease should be rejected . . . is one of business

                                                    37
                                                   A-0957
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 255 of 401 PageID #: 8488
               Case 20-11157-CSS              Doc 942        Filed 10/12/20        Page 50 of 145




 further request authority to abandon the Bonds in accordance with sections 105(a) and 554(a) of

 the Bankruptcy Code. The Debtors, in their discretion, have determined that the Lease is no

 longer necessary for, or beneficial to, the Estates and imposes unnecessary expenses on the

 Estates. Further, the value of the Bonds was solely derived from the series of transactions

 contained in the Lease and Bond Purchase Agreements, which enabled the Debtors to generate

 funds to finance the development of the Columbus Non-Performing Property. The Bonds do not

 represent any inherent value to any third party purchaser, since no such purchaser could become

 a lessee on the Columbus Non-Performing Property. As such, the Bonds do not hold any market

 value, cannot realistically be sold, and are of inconsequential value to the Estates, and as such

 their abandonment should be approved.

                  4.        Plan Releases Should Be Approved.

                  73.       The Amended Plan, Europe/ROW Purchase Agreement, Environmental

 Settlement Agreement, and Frisco Settlement Agreement provide for four (4) categories of

 releases:

                       i.   The Amended Plan provides for releases of claims held by: (a) the Debtors
                            and their Estates, including those that the Creditors’ Committee could seek
                            to assert, against the Released Parties and their Related Parties,16 (the


      judgment.”); Nat’l Lab. Rels. Bd. v. Bildisco & Bildisco (In re Bildisco), 682 F.2d 72, 79 (3d Cir.
      1982), aff’d, 465 U.S. 513 (1984) (“The usual test for rejection of an executory contract is simply
      whether rejection would benefit the estate, the ‘business judgment’ test.”); see also L.R.S.C. Co. v.
      Rickel Home Ctrs., Inc. (In re Rickel Home Ctrs., Inc.), 209 F.3d. 291, 298 (3d Cir. 2000); In re HQ
      Glob. Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003). In applying the business judgment
      standard, bankruptcy courts give deference to a debtor’s decision to assume or reject leases.
 16
      As defined in Section 1.137 of the Amended Plan, “Released Parties” means “collectively: (a) the Debtors, (b)
      each of the Consenting Creditors, (c) the Trustees, (d) the Europe/ROW Purchaser, (e) the Transferred Entities,
      (f) each of the DIP Lenders and the DIP Agent, (g) the Creditors’ Committee and each of its members in their
      capacity as such, and with respect to each of the foregoing entities in clauses (a) through (g), such Entities’
      respective Related Parties.”
      As defined in Section 1.167 of the Amended Plan, “Related Parties” means “with respect to any Exculpated
      Party or Released Party: (a) such Entities’ successors and assigns, subsidiaries, Affiliates, managed accounts or
      funds, (b) all of their respective current and former officers, directors, principals, stockholders (and any fund
      managers, fiduciaries or other agents of stockholders with any involvement with the Debtors), members,

                                                          38
                                                         A-0958
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 256 of 401 PageID #: 8489
               Case 20-11157-CSS              Doc 942       Filed 10/12/20         Page 51 of 145




                            “Estate Releases”), see Amended Plan, § 10.5, (b) the Seller Parties, as
                            such term is defined in, and pursuant to, the Europe/ROW Purchase
                            Agreement (the “Debtor Seller Parties Releases”), (c) the Debtors and
                            their Estates pursuant to the Environmental Settlement Agreement and the
                            Frisco Settlement Agreement (the “Global Settlement Releases” and,
                            together with the Estate Release and the Debtor Seller Parties Releases,
                            the “Debtor Releases”);

                     ii.    consensual releases of the Released Parties by the holders of Claims who
                            (a) are deemed to have accepted the Amended Plan, (b) were entitled to
                            vote and either (1) accepted the Amended Plan or (2) rejected the
                            Amended Plan or abstained from voting but did not opt out of the release
                            (the “Consensual Third Party Releases”). Notably, no parties entitled to
                            vote rejected the Amended Plan. Creditors holding 20.72% of the debt in
                            the Voting Classes abstained from voting on the Amended Plan and opted
                            out of the Third Party Releases and therefore are not subject thereto.17

                    iii.    non-consensual releases by holders of General Unsecured Claims and
                            California state environmental agencies, including California DTSC (as
                            the only government agency that has not executed the Environmental
                            Settlement Agreement) (collectively, the “California Environmental
                            Agencies”) solely in favor of the Europe/ROW Purchaser, the Transferred
                            Entities, the Consenting Creditors and the Trustees (the “Non-Consensual
                            Third Party Releases”, together with the Consensual Third Party
                            Releases, the “Third Party Releases”, and both together with the Debtor
                            Releases, the “Plan Releases”), see Amended Plan, § 10.6; and

                    iv.     consensual releases and covenants not to sue among the parties to the
                            Environmental Settlement Documents. See Environmental Settlement
                            Agreement, Art. IX; Frisco Settlement Agreement, Art. VIII.

                            a.       California’s Misunderstanding of the Plan Releases.

                   74.      As an initial matter, the Debtors must correct California DTSC’s complete

 misunderstanding of the releases provided for by the Amended Plan and the Environmental

 Settlement Agreement. For the convenience of the Court, attached hereto as Exhibit B is a



      partners, employees, agents, advisory board members, financial advisors, attorneys, accountants, investment
      bankers, consultants, representatives, management companies, fund advisors and other professionals, solely to
      the extent such persons and entities acted on the behalf of the Released Parties in connection with the matters
      as to which exculpation or releases are provided in the Plan, and (c) such persons’ respective heirs, executors,
      estates, servants and nominees; provided, that the Former Officers and Directors of the Debtors shall not be
      “Related Parties.”.”
 17
      See Voting Certification at ¶ [11].

                                                         39
                                                        A-0959
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 257 of 401 PageID #: 8490
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 52 of 145




correct summary of the releases actually applicable to the California Environmental Agencies

pursuant to the Amended Plan and a comparison to the Environmental Settlement Agreement.

First and foremost, the Nonconsensual Third Party Release applicable to the California

Environmental Agencies (and General Unsecured Creditors) only apply to claims against the

Consenting Creditors, the Transferred Entities, the Europe/ROW Purchaser, and the Trustees.

Period. Full stop. See Amended Plan § 10.6(f):

               As of the Effective Date…the Released Parties shall be deemed
               conclusively, absolutely, unconditionally, irrevocably and forever,
               released, and discharged by each of the following:… solely with
               respect to (i) the Europe/ROW Purchaser, the Transferred
               Entities, and the Consenting Creditors, all holders of General
               Unsecured Claims and Environmental NPP Claims, and (ii) the
               Trustees, all California state governmental agencies, including the
               California DTSC, that have jurisdiction regarding the enforcement
               of Environmental Laws).

(emphasis added).

               75.    In fact, unlike the Settling Governmental Authorities—who are providing

covenants not to sue not only to the Europe/ROW Purchaser, the Transferred Entities, and the

Consenting Creditors, but also to the Debtors, their related parties and the related parties of the

Consenting Creditors—the release applicable to the California Enforcement Agencies in Section

10.6(f) of the Amended Plan does not extend to such parties. California DTSC also argues that,

in light of various carve-outs, the Settling Governmental Authorities’ covenants not to sue the

Debtors in the Environmental Settlement Agreement are narrower than the Plan Releases

applicable to the California Environmental Agencies. See California DTSC Objection ¶ 64. But

exactly the opposite is true: the Amended Plan does not even provide for releases of the Debtors

or their Related Parties (or the Related Parties of the Consenting Creditors) by the California

Environmental Agencies.



                                                40
                                                A-0960
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 258 of 401 PageID #: 8491
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 53 of 145




               76.     Moreover, the scope of the releases that the Settling Governmental

 Authorities are providing to the Consenting Creditors, Transferred Entities, Europe/ROW

 Purchaser, and Trustees are substantively the same as the scope of the nonconsensual releases

 applicable to the California Environmental Agencies. For the avoidance of any doubt, the

 Debtors have included the following language in the Amended Plan:

               For the avoidance of doubt, the scope of any releases provided by
               any California Environmental Agency that has jurisdiction
               regarding the enforcement of Environmental Laws, including the
               California DTSC, pursuant to this Section 10.6 of the Plan shall
               not be construed or deemed to be any broader than the scope of the
               covenants not to sue set forth in paragraph 45(b) of the
               Environmental Settlement Agreement provided by the Settling
               Governmental Authorities.

               77.     California DTSC also takes issue with the Debtor releases provided in

 Section 10.5 of the Amended Plan, alleging specifically that “the Plan includes releases

 applicable to DTSC in Sections 10.5 and 10.6 that are far broader and more burdensome than

 those agreed to by the Settling Governmental Authorities in the Environmental Settlement

 Agreement.” See California DTSC Objection ¶ 20. This evinces a complete misunderstanding

 of the difference between debtor releases and third-party releases. The releases contained in

 Section 10.5 of the Amended Plan pertain only to claims held by the Debtors, not against the

 Debtors. The California Enforcement Agencies are not releasing the Debtors pursuant to Section

 10.5 of the Amended Plan.

               78.     Needless to say, despite California DTSC’s blatantly incorrect complaints

 to the contrary, the releases applicable to the California Enforcement Agencies are substantively

 the same in scope and cover only a subset of the parties benefitting from covenants not to sue by

 the Settling Governmental Authorities. Accordingly, the California Enforcement Agencies are

 actually treated better—not worse—under the Amended Plan.


                                                41
                                               A-0961
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 259 of 401 PageID #: 8492
             Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 54 of 145




                       b.      Debtor Releases Are Appropriate and Should Be Approved.

                79.     The Debtor Releases are an integral component of the Amended Plan and

 comply with the Bankruptcy Code and applicable law. The overwhelming support for the

 Amended Plan, including the Debtor Releases, by the Creditors’ Committee and the Settling

 Governmental Authorities—following their own due diligence and independent analysis—are

 compelling evidence that the Debtor Releases should be approved. All creditors received notice

 of the Plan Releases and their right to object to such releases. Only California DTSC has raised

 a concern with respect to the Debtor Releases. This is a significant endorsement of the Debtor

 Releases that the Court should not overlook. In particular, it reinforces and affirms the Debtors’

 determination—led by their independent subcommittee—that the Debtor Releases are in the best

 interests of the Debtors’ estates. See In re Master Mortg. Inv. Fund, Inc., 168 B.R. 930, 938

 (Bankr. W.D. Mo. 1994) (stating that creditor approval of a release is “the single most important

 factor” to determine whether a release is appropriate). Accordingly, for these reasons and for the

 reasons set forth below, the Debtor Releases should be approved.

                              i.       Applicable Legal Standard.


                80.    Pursuant to section 1123(b)(3)(A), a debtor may release claims under a

 Chapter 11 plan “if the release is a valid exercise of the debtor’s business judgment, is fair,

 reasonable, and in the best interests of the estate.” U.S. Bank Nat’l Assoc. v. Wilmington Tr. Co.

 (In re Spansion, Inc.), 426 B.R. 114, 143 (Bankr. D. Del. 2010), appeal dismissed, 2011 WL

 3420441 (D. Del. Aug. 4, 2011); see also In re Aleris Int’l, Inc., Case No. 09-10478 (BLS), 2010

 WL 3492664, at *20 (Bankr. D. Del. May 13, 2010) (finding that where a debtor release is “an

 active part of the plan negotiation and formulation process, it is a valid exercise of the debtor’s




                                                 42
                                                A-0962
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 260 of 401 PageID #: 8493
             Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 55 of 145




 business judgment to include a settlement of any claims a debtor might own against third parties

 as a discretionary provision of a plan”).

                81.     As an exercise of its business judgment, a debtor’s decision to release

 claims against third parties under a plan is afforded deference. See, e.g., Spansion, 426 B.R. at

 140 (“It is not appropriate to substitute the judgment of the objecting creditors over the business

 judgment of the Debtors . . . .”); In re Marvel Ent. Grp., Inc., 273 B.R. 58, 78 (D. Del. 2002)

 (“[U]nder the business judgment rule . . . a court will not interfere with the judgment of a board

 of directors unless there is a showing of gross and palpable overreaching. Thus, under the

 business judgment rule, a board’s decisions will not be disturbed if they can be attributed to any

 rational purpose and a court will not substitute its own notions of what is or is not sound business

 judgment.”) (internal quotation marks and citations omitted). Additionally, under Third Circuit

 precedent, a release by a debtor is appropriate if, in the debtor’s judgment, any claims of the

 estate being released are of only marginal viability. See In re PWS Holding Corp., 228 F.3d 224,

 242 (3d Cir. 2000) (approving release by debtor of potential avoidance claims in connection with

 a prepetition leveraged recapitalization because the claims were “of only marginal viability” and

 not worth pursuing).

                82.     When evaluating a debtor’s release of claims, some courts in this district

 also have considered the following non-exclusive and disjunctive list of factors set forth in In re

 Zenith Elecs. Corp., 241 B.R. 92 (Bank D. Del. 1999) (the “Zenith Factors”), which were first

 articulated as the standard for a third party release: (i) an identity of interest between the debtor

 and the third party, such that a suit against the non-debtor is, in essence, a suit against the debtor

 or will deplete assets of the estate; (ii) substantial contribution by the non-debtor of assets to the

 reorganization; (iii) the essential nature of the injunction to the reorganization to the extent that,



                                                  43
                                                 A-0963
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 261 of 401 PageID #: 8494
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 56 of 145




without the injunction, there is little likelihood of success; (iv) an agreement by a substantial

majority of creditors to support the injunction, specifically if the impacted class or classes

“overwhelmingly” votes to accept the plan; and (v) [a] provision in the plan for payment of all or

substantially all of the claims of the class or classes affected by the injunction. Id. at 110; see

also In re Indianapolis Downs, LLC, 486 B.R. 286, 303–04 (Bankr. D. Del. 2013) (“These

factors are neither exclusive nor are they a list of conjunctive requirements.”); In re Wash. Mut.,

Inc., 442 B.R. 314, 346 (Bankr. D. Del. 2011) (stating that the Zenith Factors “simply provide

guidance in the [c]ourt’s determination of fairness”); In re Exide Techs., 303 B.R. 48, 72 (Bankr.

D. Del. 2003) (finding that Zenith Factors are not exclusive or conjunctive requirements). As a

list of non-conjunctive factors, these factors provide a way of “weighing the equities of the

particular case after a fact-specific review.” Indianapolis Downs, 486 B.R. at 303.

               83.      Here, because approval of the Debtor Releases was both a valid exercise

of the Debtors’ business judgment and appropriate under the Zenith Factors, the Debtor Releases

should be approved.

                             ii.      Approval of the Debtor Releases Is a Valid Exercise of the
                                      Debtors’ Business Judgment.

               84.      The Special Committee approved the Debtor Releases in conjunction with

the Global Settlement after an extensive and thorough investigation conducted by an independent

subcommittee of the Special Committee (the “Subcommittee”) in close coordination with the

Creditors’ Committee.

               85.      The Subcommittee Investigation and its Coordination with the Creditors’

Committee. The Subcommittee was created to investigate, evaluate, and control the disposition

or resolution of any claims associated with prepetition affiliate transactions including the June

2019 Financing and the Optimization (the “Prepetition Transactions”). Tepner Decl. ¶ 8.


                                                44
                                               A-0964
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 262 of 401 PageID #: 8495
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 57 of 145




Harvey Tepner, the sole member of the Subcommittee since its formation on April 3, 2020, is a

highly qualified and experienced independent director. Id. ¶¶ 3, 4, 5, 8. He has served as an

independent director, restructuring expert, strategic advisor, and private investor in a variety of

situations. Id. ¶ 3. In addition to sitting on the Board of Exide Holdings, Inc., he has served as

an independent director on numerous other boards, including the board of Core-Mark Holding

Company (NASDAQ: CORE), one of the largest consumer merchandise distributors in North

America, and Village Roadshow Entertainment Group (BVI) Limited, a producer and co-

financier of film and TV entertainment. Id. ¶ 4. His experience also includes working as a

senior executive of WL Ross & Co. LLC, an alternative asset manager and private equity firm.

Id. ¶ 5. Prior to joining the board of Holdings (the “Board”), Mr. Tepner had no business or

personal relationship with Exide or its management. Id. ¶ 6. Mr. Tepner had met some of the

Consenting Creditors through the years on other occasions in meetings with large groups of

creditors for companies in which he was involved or at conferences or social events. Id.

               86.    The Subcommittee oversaw the investigation and engaged and directed

Weil to lead the investigation in evaluating the viability of any potential claims and causes of

action related to the Prepetition Transactions.      Tepner Decl. ¶ 10.      The Subcommittee’s

investigation took place over approximately four months (from April through July 2020) and

included extensive factual and legal analysis. Id. On behalf of the Subcommittee, Weil first

requested and received pertinent information and documents from the Company and its legal and

financial advisors, and subsequently reviewed thousands of documents. Id. Weil next conducted

interviews necessary to understand the Prepetition Transactions and to evaluate potential claims

in connection with them.      Id.   Weil conducted twenty-four (24) interviews in total.        Id.

Interviewees included all board members at the time the Prepetition Transactions were approved,



                                                45
                                               A-0965
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 263 of 401 PageID #: 8496
              Case 20-11157-CSS              Doc 942       Filed 10/12/20         Page 58 of 145




relevant current and former management of the Company, the Company’s legal and financial

advisors in connection with the Prepetition Transactions, and the Company’s third party auditor.

Id. The Subcommittee also engaged independent financial advisors Ankura and Houlihan Lokey

to assist with the investigation of the June 2019 Financing and Optimization, respectively. Id.18

                 87.      Significantly, the Subcommittee conducted its investigation in close

coordination with the Creditors’ Committee, which conducted its own contemporaneous

investigation of the Prepetition Transactions.                 Tepner Decl. ¶ 12.             As a result, the

Subcommittee’s investigation was fully transparent to counsel for the Creditors’ Committee,

Lowenstein Sandler LLP (“Lowenstein”). Id. Thousands of documents were shared with the

Creditors’ Committee’s advisors pursuant to a Confidentiality Agreement as well as a Common

Interest Agreement.        Id.   Lowenstein and its financial advisor, AlixPartners LLP, actively

participated in most of the interviews and were provided with detailed verbal summaries and

updates of interviews that preceded their involvement or were with the Company’s legal advisors

at the time of the Prepetition Transactions. Id. ¶ 13. Weil, on behalf of the Subcommittee, and

Lowenstein, on behalf of the Creditors’ Committee, also engaged in periodic and open

discussions in connection with the investigation of the Prepetition Transactions.                        Id. ¶ 14.

Towards the end of their respective investigations, Weil, on behalf of the Subcommittee, and

Lowenstein, on behalf of the Creditors’ Committee, exchanged their preliminary conclusions,

which were consistent in all material respects. Id. ¶ 15.


18
     Before the investigation began, the Subcommittee analyzed whether there were any conflicts of interest with
     respect to the engagements of Weil, Houlihan Lokey, and Ankura and determined there were none. Id. ¶ 9.
     Weil did not represent the Company in connection with any of the Prepetition Transactions. Id. Houlihan
     Lokey was able to assist with the evaluation of the Optimization since it did not serve as the financial advisor
     on that transaction. Id. For purposes of evaluating the June 2019 Financing (which Houlihan Lokey had
     worked on), Ankura was used to analyze that transaction utilizing a team that was separate from Chief
     Restructuring Officer Roy Messing and his team. Id. Ankura did not serve as the financial advisor on either
     the June 2019 Financing or the Optimization. Id.

                                                        46
                                                        A-0966
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 264 of 401 PageID #: 8497
             Case 20-11157-CSS        Doc 942     Filed 10/12/20      Page 59 of 145




                88.    After its nearly four month investigation, the Subcommittee did not

identify any valuable, colorable claims or causes of action belonging to the Debtors related to the

Prepetition Transactions or to the conduct of the Company’s directors and officers in connection

with the Prepetition Transactions. Id. ¶ 16. The Subcommittee’s investigation analyzed the

viability of potential claims including for actual fraudulent conveyance, constructive fraudulent

conveyance, breach of fiduciary duty, and equitable subordination with respect to the June 2019

Financing, as well as for actual fraudulent conveyance, constructive fraudulent conveyance,

breach of fiduciary duty, and unlawful distribution with respect to the Optimization. Id. The

Subcommittee determined that the Debtors’ unsecured creditors, including environmental

creditors, suffered no damages as a result of the Prepetition Transactions. Id. Moreover, as to

any potential claims for breach of fiduciary duty with respect to the Prepetition Transactions, the

Subcommittee determined that the business judgment standard would apply and was satisfied.

Id.     Additionally, the Subcommittee concluded that the time and expense associated with

pursuing any claims or causes of action likely would exceed any potential value that could be

recovered from such claims or causes of action and that the value of any potential recovery also

did not exceed the benefits of the Global Settlement and the sale of the Europe/ROW Assets. Id.

¶ 17.

                89.    Subcommittee’s     Consideration    of   the   Global   Settlement.      In

recommending that the Special Committee approve the Global Settlement, including the Debtor

Releases, the Subcommittee considered the value of the potential claims and causes of action

being released, which the Subcommittee determined to have little likelihood of success, in

relation to the value provided to the Debtors pursuant to the Global Settlement, including: (i)

settlement of claims by the Settling Governmental Authorities, Creditors’ Committee, and



                                                47
                                               A-0967
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 265 of 401 PageID #: 8498
             Case 20-11157-CSS            Doc 942    Filed 10/12/20    Page 60 of 145




 Environmental Sureties, (ii) the number of employee jobs that would be preserved as a result of

 the Europe/ROW Sale, and (iii) avoiding a free fall insolvency in Europe, which could have

 involved the Debtors in protracted litigation. Tepner Decl. ¶ 18. The Subcommittee also

 considered the fact that its conclusions regarding the strength and value of the potential claims

 being released (or the lack thereof) were consistent with the conclusions of the Creditors’

 Committee and that the Creditors’ Committee was supportive of the Global Settlement. Id. ¶ 19.

                90.     Considered against this backdrop, it was certainly within the business

 judgment of the Subcommittee to determine that the Debtor Releases are appropriate and to

 recommend that the Special Committee approve the Global Settlement, which provided

 significant value to all stakeholders.

                             iii.         The Debtor Releases are Appropriate under the Zenith
                                          Factors.


                91.     Application of the Zenith factors here also demonstrates that the balance

 of equities weighs in favor of approving the Debtor Releases. First, an identity of interests is

 shared between the Debtors and the Released Parties because each shares a common goal of

 having the Plan confirmed and consummating the transactions thereunder. See, e.g., Zenith, 241

 B.R. at 110 (finding an identity of interest with debtor where certain released parties who “were

 instrumental in formulating the Plan” shared an identity of interest with debtor “in seeing that the

 Plan succeed and the company reorganize”); In re 710 Long Ridge Rd. Operating Co., Case No.

 13-13653 (DHS), 2014 WL 886433, at *15 (Bankr. D.N.J. Mar. 5, 2014) (finding identity of

 interest where both debtor and non-debtor released parties shared a common goal of “confirming

 [a plan] and implementing the transactions contemplated thereunder”).

                92.     Second, the Released Parties have provided significant value to the

 Debtors’ Estates throughout these Chapter 11 Cases. The Debtors, Consenting Creditors, and

                                                    48
                                                 A-0968
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 266 of 401 PageID #: 8499
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 61 of 145




Creditors’ Committee are all parties to the Global Settlement embodied in the Amended Plan,

which resulted in a consensual outcome to these chapter 11 cases that avoids potentially costly

and protracted litigation and provides for the establishment of the Environmental Response Trust

and General GUC Trust for the benefit of multiple constituencies. Messing Confirmation Decl.

¶ 30. The Debtors’ advisors and directors guided the Debtors through these challenging times

and were crucial in negotiating the terms of the Global Settlement. Messing Confirmation Decl.

¶ 30. The Consenting Creditors also submitted a binding credit bid for the Exide Europe/ROW

business segment, which further supported the Debtors by agreeing that there would be no break-

up fee in connection with the credit bid and provided for the assumption of obligations under the

Superpriority Notes Indenture by the Transferred Entities. Peluchiwski Decl. ¶ 14. After an

extensive marketing process, the Debtors did not receive any other Qualified Bids for the

Europe/ROW Assets, and the Europe/ROW Purchaser will serve as the buyer for the

Europe/ROW Assets under the Europe/ROW Purchase Agreement. Id. ¶ 17, 19. Additionally,

the consent of the Consenting Creditors to the use of cash collateral and the support of the DIP

Lenders, which includes certain Consenting Creditors, crucially provided the Debtors a means by

which to pay their ordinary-course operating expenses, finance these Chapter 11 cases, and

pursue a going concern sale process for their assets to maximize recoveries for all stakeholders.

See First Day Declaration ¶¶ 16-17, 109-11.

              93.     Finally, certain Released Parties will provide value to the Debtors through

the Amended Plan itself. The Amended Plan contemplates that the Transferred Entities will pay

the Global Settlement Payments in cash through loan proceeds that will be provided by the

Consenting Creditors for these purposes.      The Consenting Creditors are also parties to a

settlement with the PBGC, pursuant to which the Transferred Entities (through a loan from the



                                               49
                                              A-0969
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 267 of 401 PageID #: 8500
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 62 of 145




Consenting Creditors) will fund a $6.0 million settlement payment to the PBGC. In total, the

Consenting Creditors and Transferred Entities will provide $18.5 million in settlement payments

under the Plan to the Debtors’ creditors and will forgo their deficiency and prepetition

intercompany claims to enhance unsecured creditor recoveries.

              94.     Third, the Debtor Releases are essential to the success of the Amended

Plan. Messing Confirmation Decl. ¶ 29; Tepner Decl. ¶ 21. The Debtor Releases contained in

the Europe/ROW Purchase Agreement served as a crucial inducement for the Europe/ROW

Purchaser to participate in the Europe/ROW Sale. Peluchiwski Decl. ¶ 14; Tepner Decl. ¶ 21.

Moreover, the Global Settlement Release encompasses the releases that were exchanged among

the Global Settlement Parties as part of the Global Settlement. Tepner Decl. ¶ 21. Acceptance

of the Global Settlement, including the releases therein, allowed the Debtors to move forward

with the consensual Amended Plan and avoid lengthy, complex, and value-destructive litigation

with creditors. Messing Confirmation Decl. ¶ 25; Tepner Decl. ¶ 21. Had the Debtor Releases

not been provided, that would have destroyed the Debtors’ ability to secure the valuable

consideration provided under the Global Settlement and Amended Plan. Messing Confirmation

Decl. ¶ 30; Tepner Decl. ¶ 21.

              95.     Finally, an overwhelming majority of the Debtors’ creditors are supportive

of the Amended Plan. Indeed, other than California DTSC, not a single party has questioned the

Debtor Releases. The Debtor Releases are also supported by the Creditors’ Committee, the

Settling Governmental Authorities, and the PBGC following their own independent analysis.

When a debtor’s creditors (who are most affected by a debtor’s release of claims or causes of

action) are supportive of a chapter 11 plan, that provides strong evidence that supports finding

the release to be appropriate. See Master Mortg., 168 B.R. at 938 (stating that creditor approval



                                               50
                                              A-0970
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 268 of 401 PageID #: 8501
               Case 20-11157-CSS              Doc 942        Filed 10/12/20        Page 63 of 145




 of a release is “the single most important factor” to determine whether a release is appropriate);

 see also In re Key3Media Grp., 336 B.R. 87, 97-98 (Bankr. D. Del. 2005) (granting a settlement

 of estate causes of action over a creditor’s objection because, among other things, a majority of

 creditors approved of the settlement), aff’d, 2006 WL 2842462 (D. Del. Oct. 2, 2006).19

                           c.       Third Party Releases Are Appropriate and Should Be
                                    Approved.

                  96.      The Third Party Releases are essential components of the Amended Plan

 and Global Settlement and should be approved.

                                   i.         The Court Should Approve the Non-consensual Third Party
                                              Releases.


                  97.      As explained above, the Non-consensual Releases by holders of General

 Unsecured Claims and the California Environmental Agencies (as the only parties in Class 8 who

 have not voluntarily accepted the Global Settlement) only extend to the Consenting Creditors,

 the Transferred Entities, the Europe/ROW Purchaser and the Trustees (for purposes of the

 Non-consensual Third Party Releases, the “Non-consensual Released Parties”). See Plan §

 10.6(f).

                  98.      The Non-consensual Third Party Releases satisfy the standard for

 permissible non-consensual releases and should be approved. Section 105(a) of the Bankruptcy

 Code authorizes this Court to “issue any order, process, or judgment that is necessary or

 appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). The authority granted

 under section 105(a) is “consistent with the traditional understanding that bankruptcy courts, as

 19
      The only Zenith Factor not present here is that there is no provision in the Amended Plan that provides for
      payment of all or substantially all of the claims of affected classes. Given the Debtors’ financial condition, it
      would not be realistic to expect the impaired classes to receive full recoveries. Additionally, case law is clear
      that not each factor is relevant in every case, and releases may be approved where only one or two factors are
      present. See, e.g., Spansion, 426 B.R. at 143 (approving release where the released parties were actively
      involved in negotiating the plan and four of five creditor classes voted overwhelmingly in favor).

                                                          51
                                                         A-0971
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 269 of 401 PageID #: 8502
             Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 64 of 145




 courts of equity, have broad authority to modify creditor-debtor relationships.” United States v.

 Energy Res. Co., 495 U.S. 545, 549 (1990). This Circuit has utilized section 105(a) to extend

 the protections of the Bankruptcy Code to non-debtors in the third party release context. See,

 e.g., In re W.R. Grace & Co., 475 B.R. 34, 107 (D. Del. 2012), aff’d sub nom. In re WR Grace &

 Co., 729 F.3d 332 (3d Cir. 2013) (“In order for a reorganization plan that includes an injunction

 barring third-party claims against non-debtors to be approved, the injunction must be ‘both

 necessary to the reorganization and fair’ under 11 U.S.C. § 105(a).”) (citing In re Global Indus.

 Techs., Inc., 645 F.3d 201, 206 (3d Cir. 2011).

                99.     The Third Circuit recognizes that non-consensual releases of third-party

 claims against non-debtors are permissible where such releases meet “[t]he hallmarks of

 permissible non-consensual releases—fairness, necessity to the reorganization, and specific

 factual findings to support these conclusions. . . .” Skirnick Harwood Halebian & Feffer v. Cont’l

 Airlines (In re Cont’l Airlines), 203 F.3d 203, 215 (3d Cir. 2000). “[I]f there is an appropriate

 bankruptcy justification for the releases in the absence of affirmative consent, a debtor may

 proceed under Continental.” In re Emerge Energy Servs. LP, Case No. 19-11563 (KBO), 2019

 WL 7634308, at *18 (Bankr. D. Del. Dec. 5, 2019).

                100.    In applying Continental’s hallmarks and determining whether the

 circumstances of a case justify the approval of third-party releases, this Court considers four

 factors: “whether: (i) the non-consensual release is necessary to the success of the

 reorganization; (ii) the releasees have provided a critical financial contribution to the debtor’s

 plan; (iii) the releasees’ financial contribution is necessary to make the plan feasible; and (iv) the

 release is fair to the non-consenting creditors, i.e., whether the non-consenting creditors received

 reasonable compensation in exchange for the release.” In re Spansion, 426 B.R. at 144 (citing In



                                                   52
                                                   A-0972
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 270 of 401 PageID #: 8503
             Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 65 of 145




 re Genesis Health Ventures, Inc. 266 B.R. 591, 607-08 (Bankr. D. Del. 2001), appeal dismissed,

 280 B.R. 339 (D. Del. 2002)).

                101.    Although courts often examine releases in the context of reorganization

 cases, reorganization of a going concern business is not a mandatory precondition and liquidation

 plans also qualify for such relief. See e.g., In re Medford Crossings North, LLC, No. 07-25115,

 2011 WL 182815, at *18 (Bankr. D.N.J. Jan. 20, 2011) (denying third party release and

 injunction on other grounds, but rejecting argument that a liquidating plan is per se ineligible for

 such relief); In re Fidelis, Inc. 481 B.R. 503, 520 (Bankr. E.D. Mo. 2012) (“[E]ven though this

 Case is a liquidation, the same principal applies as in a reorganization. A release of a non-debtor

 is appropriate only if, without it, there would be little likelihood of accomplishing of the goal of

 a chapter 11: the confirmation of a successful plan of liquidation that benefits the creditors,

 including the unsecured creditors.”); see also Hr’g Tr. 115-17, In re Freedom Rings, LLC, Case

 No. 05-14268 (CSS) (Bankr. D. Del. Apr. 20, 2006) [Docket No. 385] (approving non-

 consensual third party releases in favor of a prepetition creditor that had made a critical cash

 contribution where the creditor would not have done so but-for the release and the only

 alternative would have been to convert the cases to a chapter 7 liquidation).

                102.    The Spansion factors are meant to serve as guidance and are not an

 exhaustive or conjunctive list of requirements that must be met before a court may authorize a

 non-consensual third party release. See, e.g., Hr’g Tr. 67:8-13, In re Energy Future Holdings

 Corp., Case No. 14-10979 (CSS) Bankr. D. Del. Dec. 3, 2015) [Docket No. 7255] (“The

 Delaware courts that have ruled on [non-consensual third party releases] have looked at, among

 other things, whether (a) the release[e] has provided a critical contribution to the Debtors’ plan;

 and (b) . . . whether the non-consenting creditors were compensated for their contributions.”); In



                                                 53
                                                A-0973
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 271 of 401 PageID #: 8504
            Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 66 of 145




re 710 Long Ridge Rd. Operating Co., II, No. 13-13653 (DGHS), 2014 WL 886433, *1, *14-15

(Bankr. D.N.J. Mar. 5, 2014). For the reasons set forth below, the Non-consensual Third Party

Releases are fair, necessary to the Debtors’ reorganization, and supported by ample evidence

demonstrating the same.

               103.    First, the Nonconsensual Released Parties have made substantial

contributions to the chapter 11 cases and Amended Plan. Vital to the successful outcome of the

Global Settlement was the participation by the Consenting Creditors, which they did on a purely

voluntary basis—the Court-approved mediation procedures did not require participation by the

Consenting Creditors.20 In fact, prior to the Consenting Creditors joining the mediation, the

other Global Settlement Parties were at an impasse, largely due to the lack of cash resources

available to the Debtors.

               104.    The substantial contributions by the Non-consensual Released Parties to

the Global Settlement and the Amended Plan include:

                  i.   funding of the $12.5 million in aggregate Global Settlement Payments by
                       the Transferred Entities and Consenting Creditors, which has since
                       increased to $18.5 million following the settlement with the PBGC;

                 ii.   consent by the Consenting Creditors to the use of cash collateral and a
                       significant portion of the debtor-in-possession financing capital from
                       certain of the Consenting Creditors, millions of dollars of which were used
                       to fund, among other things, the Subcommittee investigation and the
                       Creditors’ Committee investigation, each of which scrutinized prepetition
                       transactions involving the Consenting Creditors—said differently, the
                       Consenting Creditors funded millions of dollars for investigations into
                       potential actions against themselves;

                iii.   the agreement of the Consenting Creditors to purchase the Debtors’
                       Europe/ROW business that had no other qualified bidders, in exchange for
                       forgiveness of a significant amount of secured debt, which would
                       otherwise come before any unsecured claims in priority of distribution;


20
     See Order Governing Settlement Procedures With Governmental Agencies Relating to Non-Performing
     Properties [Docket No. 242] (the “Settlement Procedures Order”).

                                                 54
                                                A-0974
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 272 of 401 PageID #: 8505
             Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 67 of 145




                 iv.     waivers by the Consenting Creditors of any deficiency claims and the
                         Transferred Entities of any prepetition Intercompany Claims which will
                         increase distributions to general unsecured creditors;

                  v.     voluntary agreement by the Consenting Creditors to release their liens on
                         the Non-Performing Properties and the proceeds thereof, including
                         adequate protection liens, to facilitate the Global Settlement and provide
                         incremental value to the Settling Governmental Authorities; and

                 vi.     cancellation of the Debtors’ guarantee of $155.9 million of principal
                         obligations under the Superpriority Notes Indenture, plus all accrued and
                         unpaid interest.

                105.     Without these significant contributions by the Non-consensual Released

 Parties, the Debtors would not be before the Court with an Amended Plan that has the support of

 virtually every single creditor and fiduciary of the Debtors. See In re W.R. Grace & Co., 446

 B.R. 96, 138 (Bankr. D. Del. 2011) (finding that parties involved in settlement with debtor made

 substantial contribution where, absent the release, settling parties would not have contributed a

 significant sum which was necessary for the reorganization), aff’d, 475 B.R. 34 (D. Del. 2012),

 aff’d, 729 F.3d 311, 729 F.3d 332, 532 F. App’x 264 (3d Cir. 2013); Hr’g Tr. 74:14–75:5, In re

 PNG Ventures, Inc., Case No. 09-13162 (Bankr. D. Del. Mar. 5, 2010) [Docket No. 368]

 (explaining that a contribution is substantial when there is a fair exchange for the release of the

 creditors’ claims and finding that lenders, by compromising their claims and providing financing

 so that unsecured creditors received distributions they would not otherwise have received, made

 such a contribution).

                106.     In addition, the Debtors’ use of cash collateral of the Consenting Creditors

 and their support of the Debtors during these chapter 11 cases has enabled the Debtors and their

 estates to realize multiple other benefits that could not have been achieved in a chapter 7 or

 foreclosure proceeding without the support of the Consenting Creditors, including:

                           i.   a going concern sale of the Americas Assets, which preserved over
                                2,000 jobs for the Debtors, as well as valuable customers, and

                                                  55
                                                 A-0975
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 273 of 401 PageID #: 8506
            Case 20-11157-CSS         Doc 942      Filed 10/12/20    Page 68 of 145




                               allowed the Debtors to satisfy their ABL Loan Obligations and
                               DIP Loan in full;

                         ii.   funding of retiree health benefits during the chapter 11 cases and
                               through December 31, 2020 pursuant to the recent settlement
                               achieved with various represents of the Debtors’ retirees;

                        iii.   funding of severance and other payments to the Debtors’
                               employees who must be terminated as a result of the Debtors’
                               liquidation;

                        iv.    adequate funding of administrative expense obligations throughout
                               the pendency of these chapter 11 cases and avoiding an abrupt and
                               irrevocable interruption of the Debtors’ business operations during
                               the sale process; and

                         v.    preventing immediate liquidation at fire sale prices and termination
                               of thousands of employees during the global COVID-19 pandemic.

               107.    Second, in exchange for their many critical contributions described above,

 the Non-consensual Released Parties have required, and are entitled to, certainty of no further

 litigation with the Debtors or their estates and creditors. No reasonable actor would proceed

 otherwise. If the Non-consensual Third Party Releases are not approved as to the California

 Enforcement Agencies, approximately $2.6 million of the Global Settlement Payments will not

 be provided for the benefit of the Vernon Non-Performing Property. Accordingly, this Spansion

 factor weighs in favor of approval of the Non-consensual Third Party Releases.

               108.    In its objection, California DTSC refers to the Transferred Entities’

 contributions as “de minimis.” Docket No. 917, ¶ 123. While California DTSC—unlike every

 other Settling Governmental Authority that accepted the Global Settlement and recognizes the

 extraordinary undertaking by the Transferred Entities that, as described above, is vital to the

 Amended Plan’s success—is apparently disenchanted by these contributions, the adequacy of

 these contributions is not a question of quantum but rather one of necessity. See Spansion, 426

 B.R. at 145 (analyzing whether released parties’ “contributions rise to the level of the critical


                                                56
                                               A-0976
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 274 of 401 PageID #: 8507
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 69 of 145




 financial contribution contemplated in Continental and Genesis that is needed to obtain approval

 of non-consensual releases.”) (emphasis added) (internal citations omitted). Because each of the

 Non-consensual Released Parties has provided a critical and substantial contribution, this factor

 weighs in favor of approval of the Non-consensual Third Party Releases.

               109.      Third, the Released Parties’ contributions are necessary to make the

 Debtors’ Plan feasible. Without the Consenting Creditors’ funding of these chapter 11 cases and

 the Global Settlement Payments through their loan to the Transferred Entities, the Debtors would

 not be in a position to propose the Amended Plan. Absent the Global Settlement, the Debtors

 would be forced to abandon all of the now-settled Non-Performing Properties, which would have

 resulted in costly and time-consuming litigation with numerous environmental regulators and

 likely rendered confirmation of a plan—including paying all administrative and priority claims in

 full—impossible.     Thus, the Consenting Creditors’ contributions are critical to the Amended

 Plan’s feasibility. Therefore, this factor also weighs in favor of approval of the Non-consensual

 Third Party Releases.

               110.      Finally, other creditors, including California DTSC, will receive

 reasonable compensation in exchange for the Nonconsensual Third Party Releases. As noted

 above, absent the Non-consensual Released Parties’ contributions to the chapter 11 cases, the

 Amended Plan would not have come to fruition and Debtors would be forced to liquidate their

 remaining assets and abandon the Non-Performing Properties. Messing Confirmation Decl. at ¶

 33. Through the Non-consensual Released Parties’ efforts, the holders of General Unsecured

 Claims and the California Environmental Agencies that are subject to the Non-consensual Third

 Party Releases are receiving adequate consideration on account of such claims, especially given

 that litigation against the Consenting Creditors on any claims would be very difficult to succeed



                                                57
                                               A-0977
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 275 of 401 PageID #: 8508
             Case 20-11157-CSS          Doc 942    Filed 10/12/20    Page 70 of 145




 on. See In re Hercules Offshore, Inc., 565 B.R. 732, 760 (Bankr. D. Del. 2016) (approving third

 party lender releases and considering the “viability of such claims” against the lenders as a

 relevant factor).

                111.   The Global Settlement Payments will provide funding to promote the safe

 and orderly transition of the Non-Performing Properties and also provide the only realistic and

 guaranteed option for any recovery to general unsecured creditors. See, e.g., In re United Artists

 Theatre Co. v. Walton, 315 F.3d 217, 227 (3d Cir. 2003) (indicating releases should be “given in

 exchange for fair consideration”) (citing Continental, 203 F.3d at 214–15); See also Opt-Out

 Lenders v. Millennium Lab Holdings II, LLC (Millennium Lab Holdings II, LLC), 591 B.R. at

 586 (affirming bankruptcy court’s finding that that non-consensual releases were appropriate

 where payments and distributions made under the plan “dwarfed any recoveries . . . in a wipeout

 liquidation”); In re W.R. Grace, 446 B.R. at 138–39 (approving non-consensual third-party

 release provision in plan of reorganization where, absent the release and settlement, substantial

 expenses would be incurred by the estate and where creditors’ recovery after litigation was

 uncertain but recovery under the plan would be certain and significant); Hr’g Tr. 74:8–75:17, In

 re PNG Ventures, Inc., Case No. 09-13162 (Bankr. D. Del. Mar. 5, 2010) [Docket No. 368]

 (approving non-consensual third-party release where, absent such release and settlement,

 unsecured creditors—who otherwise would be “out of the money”—would receive a distribution

 under the plan).

                112.   Accordingly, the Non-consensual Third Party Releases are appropriate and

 permissible pursuant to Continental.

                             ii.        The Court Should Also Approve the Consensual Third
                                        Party Releases.




                                                  58
                                               A-0978
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 276 of 401 PageID #: 8509
            Case 20-11157-CSS           Doc 942     Filed 10/12/20     Page 71 of 145




               113.    Section 10.6 of the Amended Plan also contains consensual releases by the

following parties (collectively, the “Releasing Parties”) against the Released Parties for liability

relating to the Debtors and these chapter 11 cases (the “Consensual Third Party Releases”):

                           i.   the Consenting Creditors;

                          ii.   the Creditors’ Committee and each of its members in their capacity
                                as such;

                         iii.   all holders of Claims who vote to accept the Plan;

                         iv.    all holders who are deemed to accept the Plan;

                          v.    all holders of Claims entitled to vote on the Plan who abstain from
                                voting on the Plan or who vote to reject the Plan but, in either case,
                                do not opt out of granting the releases set forth in Section 10.6 of
                                the Plan; and

                         vi.    with respect to any Person or Entity in the foregoing clauses (i)
                                through (vi), such entity’s predecessors, successors, assigns,
                                subsidiaries, affiliates, managed accounts or funds, managed or
                                controlled by such Entity and all Persons entitled to assert Claims
                                through or on behalf of such Persons or Entities solely with respect
                                to the matters for which the Releasing Parties are providing
                                releases to the extent such Person or Entity would be obligated to
                                release under principles of agency if it were so directed by the
                                applicable Person or Entity in clauses (i) through (vi).

               114.    The Consensual Third Party Releases do not apply to rejecting or

abstaining creditors that have opted out of the Consensual Third Party Releases on the Ballot.

As such, the Consensual Third Party Releases are limited in scope and only affect the

stakeholders that have consented to such treatment by voting in favor of the Amended Plan or

failed to opt out or object to such release.

               115.    In this district, a release is consensual where, as here, the parties have

consented to the release because they either voted to accept the plan (or were deemed to accept

the Amended Plan as a result of their Unimpaired treatment) or were given notice of the

opportunity to opt out of or object to the releases but did not do so. See In re Indianapolis

                                                  59
                                                 A-0979
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 277 of 401 PageID #: 8510
             Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 72 of 145




 Downs, 486 B.R. 286, 286 (Bankr. D. Del. 2013) (collecting cases); In re Coram Healthcare

 Corp., 315 B.R. 321, 336 (Bankr. D. Del. 2004) (finding that voting in favor of a plan with third-

 party releases binds the voting party thereto); In re Exide Techs., 303 B.R. 48, 74 (Bankr. D. Del.

 2003) (same); In re Spansion, Inc., 426 B.R. 114, 144 (Bankr. D. Del. 2010) (finding that

 unimpaired creditors deemed to accept the plan could be bound to third-party release therein

 because such creditors had not objected to the release, were being paid in full, and had received

 adequate consideration for the release); In re New Gulf Res., LLC, Case No. 15-12566 (BLS)

 (Bankr. D. Del. Apr. 20, 2016) [Docket No. 514] (confirming plan and binding creditors who

 abstained or rejected the plan and did not opt out of third-party releases); In re Insys

 Therapeutics, Inc., Case No.19-11292 (JTD) (Bankr. D. Del. Jan. 16, 2020) [Docket No. 1115]

 (confirming plan and binding creditors who were deemed to reject and did not opt out of third-

 party releases); In re Gen. Wireless Operations, Inc., Case No. 17-10506 (BLS) (Bankr. D. Del.

 Oct. 26, 2017) [Docket No. 1117] (same). Here, the Solicitation Package provided clear notice

 of, among other things, the Consensual Third Party Releases and provided release opt-out

 instructions for those holders of Claims that were entitled to vote on the Amended Plan.

 Accordingly, the Debtors submit that the Consensual Third Party Releases discussed above

 should be approved.

                116.   In addition, as described above, the Released Parties have provided

 important and substantial contributions to the chapter 11 cases and confirmation of the Amended

 Plan.

                       d.      The Exculpation Provision is Appropriate and Should be
                               Approved.

                117.   Section 10.7 of the Amended Plan also contains a customary exculpation

 for certain Exculpated Parties for claims arising out of or related to, among other things, the


                                                 60
                                                A-0980
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 278 of 401 PageID #: 8511
              Case 20-11157-CSS               Doc 942        Filed 10/12/20         Page 73 of 145




administration of these chapter 11 cases, the negotiation, formulation, preparation, and pursuit of

the Disclosure Statement, the RSA, the Europe/ROW Sale Transaction, as applicable, the Plan,

or the solicitation of votes for, or confirmation of, the Plan (the “Exculpation Provision”).

Importantly, following receipt of informal comments from the U.S. Trustee, the Amended Plan

has been modified to limit the Exculpated Partiesto estate fiduciaries.21                          In addition, the

Exculpation Provision carves out acts or omissions that are determined by a Final Order to have

constituted fraud or willful misconduct and applies only to fiduciaries of the Debtors’ Estates.

                 118.      Each of the Exculpated Parties has participated in the Debtors’ chapter 11

cases in good faith. Without the support of the Exculpated Parties, the Debtors would not have

been able to execute their chapter 11 strategy, commence these chapter 11 cases, and propose a

plan supported by virtually all creditors. The Exculpation Provision is necessary to protect

fiduciaries of the Debtors’ Estates that have made substantial contributions to the chapter 11

cases from collateral attacks related to good faith acts or omissions related to the Debtors’

chapter 11 cases.

                 119.      Further, the scope of the Exculpation Provision is appropriately tailored to

cover only actions taken in connection with the negotiation of the Amended Plan and Definitive

Documents and will not affect any liability that arises from fraud, gross negligence, or willful

misconduct, as determined by final order. Courts in this and other districts have approved

similar exculpation provisions in chapter 11 plans of similarly-situated debtors. In re Superior

Air Charter, LLC, Case No. 20-11007 (CSS) (Bankr. D. Del. Sept. 4, 2020) [Docket No. 212]; In

re LBI Media, Inc., Case No. 18-12655 (CSS) (Bankr. D. Del. Apr. 17, 2019) [Docket No. 839];

21
     As defined in Section 1.100 of the Amended Plan, “Exculpated Parties” now means “collectively the:
     (a) Debtors, (b) the Wind-Down Estates, (c) the Plan Administrator, (d) Creditors’ Committee and each of its
     members in their capacity as such, (e) the GUC Trust, (f) the GUC Trustee, and (g) with respect to each of the
     foregoing Persons or Entities in clauses (a) through (f), all of their Related Parties who acted on their behalf in
     connection with the matters as to which exculpation is provided herein.”

                                                          61
                                                         A-0981
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 279 of 401 PageID #: 8512
             Case 20-11157-CSS         Doc 942     Filed 10/12/20    Page 74 of 145




 In re EV Energy Partners, L.P., Case No. 18-10814 (CSS) (Bankr. D. Del. May 17, 2018)

 [Docket No. 238]; In re Model Reorg Acquisition, LLC, Case No. 17-11794 (CSS) (Bankr. D.

 Del. Oct. 6, 2017) [Docket No. 222]; In re Maxus Energy Corp., Case No. 16-11501 (CSS)

 (Bankr. D. Del. May 22, 2017) [Docket No. 1460].

                120.   Based upon the foregoing, the Amended Plan complies fully with the

 requirements of sections 1122 and 1123 of the Bankruptcy Code. Therefore, the Amended Plan

 satisfies the requirements of section 1129(a)(1) of the Bankruptcy Code.

                       e.      The Injunction Provision is Appropriate and Should be
                               Approved.

                121.   California DTSC argues that the Injunction Provision (i) operates as an

 impermissible de facto discharge of the liquidating Debtors, in contravention of section

 1141(d)(3) of the Bankruptcy Code, (ii) impermissibly extends the proposed injunction to certain

 third-parties including the Wind-Down Estates, the Trustees, Consenting Creditors, the

 Europe/ROW Purchaser, the Transferred Entities, the Environmental Response Trust, the Vernon

 Environmental Response Trust, and the Frisco CDC, and (iii) assuming the Injunction Provision

 is a de facto discharge, such discharge would be improper under section 1141(d)(1) of the

 Bankruptcy Code as a discharge may only extend to debts arising before the date of confirmation

 of the Plan, and the Injunction Provision extends to Claims and Causes of Action arising prior to

 the Effective Date. See California DTSC Objection ¶¶ 135-40. These arguments fail as the

 Injunction Provision is an appropriate and necessary component of the Plan and is not a

 discharge under section 1141 of the Bankruptcy Code.

                122.   As an initial matter, this Court recently overruled an objection asserting

 that certain third-party releases and an injunction provision set forth in a chapter 11 plan of

 liquidation worked in concert to provide a de facto discharge for the debtors, such that no entity


                                                 62
                                               A-0982
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 280 of 401 PageID #: 8513
                Case 20-11157-CSS          Doc 942      Filed 10/12/20      Page 75 of 145




 could continue to enforce a claim against the debtors. See In re JRV Group USA L.P., 19-11095

 (CSS) (Bankr. D. Del. 2019) (“JRV Group”). Specifically, this Court held:

           [although there] is no discharge under [1141]…there are independent provisions that,
           when taken in concert, arguably provided for a de facto discharge…but the important
           point is that [the express releases, third-party releases, and injunctions] stand…on their
           own as appropriate and authorized by the Code. So if you have three independent
           factors, all of which are appropriate, all of which are supported by the evidence, and all
           of which are authorized by the Code, and the de facto effect is that they give a de facto
           discharge, I really don’t think that undoes what you were otherwise allowed to do…my
           belief in ruling is that the fact that the elements that result in the de facto discharge are all
           appropriate, supported by the evidence, supported by the law, supported by the Code, and
           the fact that, when you combine and you end up with a de facto discharge -- which you
           obviously can't have a per se discharge in the plan -- I think is of no moment.

 See June 19, 2020, Hr’g Tr. 23:10–24:14, In re JRV Group USA L.P., 19-11095 (CSS) (Bankr.

 D. Del. 2019).22

                   123.    Accordingly, even if the Injunction Provision did operate as a de facto

 discharge, it would be of no consequence as to whether or not the Injunction Provision should be

 approved. Indeed, Courts have routinely approved injunctions in chapter 11 liquidating plans.

 See In re Optim Energy, LLC, et al., Case No. 14-10262 (BLS) [Docket No. 1159] (Bankr. D.

 Del. July 30, 2015); In re Refco Public Commodity Pool, L.P. f/k/a S&P Managed Futures Index

 Fund, LP, Case No. 14-11216 (BLS) [Docket No. 217] (Bankr. D. Del. Sept. 9, 2014); In re

 Coldwater Creek Inc. et al., Case No. 14-10867 (BLS) [Docket No. 981] (Bankr. D. Del. Sept.

 17, 2014); In re GSE Envtl., Inc., et al., Case No. 14-11126 (MFW) [Docket No. 340] (Bankr. D.

 Del. July 24, 2014); In re THQ Inc., et al., Case No. 12-13398 (MFW) [Docket No. 929] (Bankr.

 D. Del. July 17, 2013); In re B456 Systems, Inc., et al., Case No. 12-12859 (KJC) [Docket No.

 1675] (Bankr. D. Del. May 20, 2013); In re Food Processing Liquidation Holdings, LLC, et al.,

 Case No. 11-13139 (KG) [Docket No. 698] (Bankr. D. Del. April 26, 2012); In re UBI

 22
      The transcript of the hearing on confirmation of the debtors’ chapter 11 plan in JRV Group is annexed
        hereto as Exhibit C.

                                                      63
                                                     A-0983
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 281 of 401 PageID #: 8514
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 76 of 145




Liquidating Corp., et al., Case No. 10-13005 (KJC) [Docket No. 1447] (Bankr. D. Del. Oct. 19,

2011).

               124.   Consistent with the weight of authority on this issue, the Injunction

Provision contained in Section 10.3 of the Plan is customary and merely seeks to assure that

parties do not interfere with the consummation and implementation of the Plan and all the

transactions contemplated thereby. The Injunction Provision implements the Debtor Releases,

Third Party Release, and the Exculpation Provision embodied in the Plan, in part, by

permanently enjoining all persons and entities from, among other things, commencing or

continuing in any manner any claim that was released or exculpated pursuant to such provisions.

There is nothing unusual or inappropriate about the Injunction Provision. Without the Injunction

Provision, the carefully crafted and intensely negotiated structure and purpose of the Plan and

Global Settlement could be contravened.

               125.   The Injunction Provision is also necessary to the distribution scheme in

the Amended Plan. This is a liquidating plan. In order for assets to de distributed pursuant to the

Plan, the assets of the Debtors’ estates must be protected against an attempt by a creditor to

obtain more than its entitlement under the Plan. Such prohibited actions would, obviously,

disrupt the Global Settlement and proposed distribution structure incorporated in the Amended

Plan.

               126.   Accordingly, the proposed Injunction Provision should be approved as it is

critical to accomplishing the Plan’s overall objectives and is consistent with section 1123(b)(6)

of the Bankruptcy Code.




                                                64
                                               A-0984
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 282 of 401 PageID #: 8515
             Case 20-11157-CSS          Doc 942      Filed 10/12/20      Page 77 of 145




                5.      Europe/ROW Sale Transaction Maximizes Stakeholder Recoveries
                        and is a Sound Exercise of the Debtors’ Business Judgment.

                127.    In addition to the Global Settlement, the Amended Plan seeks approval for

 a going concern and value-maximizing sale of the Debtors’ Europe/ROW operations to the

 Europe/ROW Purchaser in exchange for a credit bid by the Consenting Creditors. As the Court

 record shows, and as is set forth more fully herein, the Debtors attempted to address their

 liquidity challenges and balance sheet maturities through prior chapter 11 cases, an out-of-court

 recapitalization transaction, and a prepetition marketing and sale process—in each instance, the

 Debtors’ efforts ultimately proved unsuccessful.        With the assistance of their advisors, the

 Debtors subsequently pursued a Court-approved, public and transparent postpetition sale process,

 pursuant to which the Debtors cast a wide net, marketed their assets, and sought a value-

 maximizing sale transaction.       The Europe/ROW Sale Transaction effectuated through the

 Amended Plan is the outcome of those immense efforts. As the record clearly demonstrates,

 there were no other qualified purchasers of the Debtors’ Europe/ROW business.

                128.    The Europe/ROW Sale Transaction permits the Debtors to, among other

 things, achieve the following benefits for all of their constituents:

                           i.   transition the Debtors’ Europe/ROW business as a going concern;

                          ii.   minimize disruption to the Debtors’ creditors through an orderly
                                transition plan that involves a post-Effective Date shared services
                                relationship with the Debtors’ Americas business;

                         iii.   ensure the possibility of a successful Global Settlement by
                                securing the support of the Consenting Creditors and by providing
                                new financing to the Europe/ROW business in the amount of at
                                least $36 million through the issuance bridge financing notes, a
                                portion of the proceeds of which will be used by the Transferred
                                Entities to fund the approximately $12.5 million Global Settlement
                                Payments and the $6.0 settlement payment to the PBGC; and

                         iv.    preserve jobs for over 5,000 employees of the Debtors’
                                Europe/ROW business.

                                                   65
                                                  A-0985
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 283 of 401 PageID #: 8516
              Case 20-11157-CSS              Doc 942    Filed 10/12/20     Page 78 of 145




                 129.    Pursuant to section 1123(b)(4) of the Bankruptcy Code, a plan may

 “provide for the sale of all or substantially all of the property of the estate, and the distribution of

 the proceeds of such sale among holders of claims or interests.” 11 U.S.C. § 1123(b)(4). As

 permitted by section 1123(b)(4) of the Bankruptcy Code, the Amended Plan provides for the

 consummation of the Europe/ROW Sale Transaction pursuant to the Europe/ROW Purchase

 Agreement, which will effect a going-concern sale of substantially all of the Debtors’

 Europe/ROW businesses.

                 130.    As described more fully in the Peluchiwski Declaration, following an

 approximately four-month, extensive prepetition and postpetition marketing process for the sale

 of the Debtors’ assets or equity interests, the Debtors, with the approval of the Special

 Committee, determined that the bid submitted by the Europe/ROW Purchaser was the highest or

 otherwise best offer available in the market and would generate the most value for the Debtors’

 stakeholders.    Peluchiwski Decl. ¶¶ 18, 20.              Accordingly, the Debtors entered into the

 Europe/ROW Purchase Agreement. Id. ¶ 19. The Europe/ROW Sale Transaction provides for

 the going-concern sale of the Debtors’ Europe/ROW businesses and was the product of

 extensive, arms’-length, good-faith negotiations between the parties. Id. ¶ 21.

                 131.    By market testing the Europe/ROW Purchase Agreement through a Court-

 approved sale process, the Debtors used their best efforts to obtain the highest or otherwise best

 bid for the Debtors’ assets or equity interests. Accordingly, the Europe/ROW Sale Transaction

 constitutes a sound and reasonable exercise of the Debtors’ business judgment, is reasonable and

 appropriate under the circumstances, and is in the best interests of the Debtors and their Estates,

 creditors, and other parties in interest.




                                                       66
                                                   A-0986
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 284 of 401 PageID #: 8517
             Case 20-11157-CSS        Doc 942      Filed 10/12/20     Page 79 of 145




               132.    Based upon the foregoing, the Amended Plan complies fully with the

requirements of sections 1122 and 1123 of the Bankruptcy Code. Therefore, the Amended Plan

satisfies the requirements of section 1129(a)(1) of the Bankruptcy Code.

        E.     Amended Plan Satisfies Section 1129(a)(2) of the Bankruptcy Code.

               133.    Section 1129(a)(2) of the Bankruptcy Code requires that plan proponents

comply with the applicable provisions of the Bankruptcy Code. 11 U.S.C. § 1129(a)(2). The

legislative history to section 1129(a)(2) indicates that this provision is intended to encompass the

disclosure and solicitation requirements under sections 1125 and 1126 of the Bankruptcy Code.

See H.R. Rep. No. 95-595, at 412 (1977), as reprinted in 1978 U.S.C.C.A.N. 5963 (“Paragraph

(2) [of § 1129(a)] requires that the proponent of the plan comply with the applicable provisions

of chapter 11, such as section 1125 regarding disclosure.”); see also In re PWS Holding Corp.,

228 F.3d at 248; In re Drexel Burnham Lambert Grp., Inc., 138 B.R. 723, 759 (Bankr. S.D.N.Y.

1992). As demonstrated below, the Debtors have complied with the applicable provisions of title

11, including the provisions of sections 1125 and 1126 regarding disclosure and plan solicitation,

as well as the Disclosure Statement Order regarding disclosure and solicitation of the Amended

Plan.

                   1. Postpetition Disclosure and Solicitation.

               134.    Under section 1125 of the Bankruptcy Code, prior to the solicitation of

votes on a plan of reorganization, a debtor must disclose information that is adequate to permit

an informed judgment by creditors and shareholders entitled to vote on the plan. Pursuant to the

Disclosure Statement Order, the Court approved the Disclosure Statement pursuant to section

1125(b) of the Bankruptcy Code as containing “adequate information” of a kind and in sufficient

detail to enable hypothetical, reasonable investors typical of the Debtors’ creditors to make an

informed judgment regarding whether to accept or reject the Amended Plan. As set forth in the

                                                67
                                                A-0987
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 285 of 401 PageID #: 8518
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 80 of 145




 Voting Certification, each holder of a Claim in Class 4 (Superpriority Notes Guarantee Claims),

 Class 5 (Exchange Priority Notes Claims), and Class 6 (First Lien Notes Claims) was sent the

 Solicitation Package required by the Disclosure Statement Order. The Solicitation Package was

 transmitted in connection with the solicitation of votes to accept the Amended Plan in

 compliance with section 1125 of the Bankruptcy Code and the Disclosure Statement Order. The

 Debtors did not solicit acceptances of the Amended Plan from any creditor prior to the

 transmission of the Disclosure Statement.

                   2. Acceptance or Rejection of the Amended Plan.

               135.    Section 1126 of the Bankruptcy Code specifies the requirements for

 acceptance of the Amended Plan. Under section 1126, only holders of Allowed Claims in

 Impaired Classes of Claims and Interests that will receive or retain property under the Amended

 Plan on account of such Claims or Interests may vote to accept or reject the Amended Plan. In

 accordance with Sections 3 and 4 of the Amended Plan and section 1126 of the Bankruptcy

 Code, with respect to each Debtor, the Debtors solicited acceptances of the Amended Plan from

 the holders of Claims in Class 4 (Superpriority Notes Guarantee Claims), Class 5 (Exchange

 Priority Notes Claims), and Class 6 (First Lien Notes Claims) that are entitled to vote to accept

 or reject the Amended Plan. In accordance with Sections 3 and 4 of the Amended Plan, the

 Disclosure Statement Order, and sections 1126(f) and (g) of the Bankruptcy Code, the Debtors

 did not solicit acceptances from the holders of Claims or Interests in (i) Class 1 (Priority Non-

 Tax Claims), Class 2 (Other Secured Claims), and Class 3 (ABL Claims), as the holders of such

 Claims and Interests are not impaired under the Amended Plan and thus are presumed to accept

 the Amended Plan, or (ii) Class 9 (Intercompany Claims), Class 10 (Intercompany Interests),

 Class 11 (Holdings Equity Interests), and Class 12 (Subordinated Securities Claims), as the

 holders of such Claims and Interests will not receive any distribution or property, other than as

                                                68
                                               A-0988
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 286 of 401 PageID #: 8519
             Case 20-11157-CSS          Doc 942     Filed 10/12/20      Page 81 of 145




 provided pursuant to the Global Settlement, on account of their Claims and Interests and thus are

 deemed to reject the Amended Plan.

                136.    In addition, the Debtors did not solicit votes from holders of Claims in

 Class 7 (General Unsecured Claims) and Class 8 (Environmental NPP Claims). Bankruptcy

 courts in this and other jurisdictions have approved chapter 11 plans where the debtors did not

 solicit holders of general unsecured claims or equity interests that were deemed to reject the

 chapter 11 plan but were receiving some consideration. See, e.g., In re Pyxus Int’l, Inc., Case

 No. 20-11570 (LSS) (Bankr. D. Del. Aug. 21, 2020) (Docket No. 355) (confirming plan where

 existing equity class that was deemed to reject the plan received distributions in the form of pro

 rata share of a cash distribution); In re EV Energy Partners, L.P., Case No. 18-10814 (CSS)

 (Bankr. D. Del. May 17, 2018) [Docket No. 238] (same); In re Nuverra Envtl. Sols., Inc., Case

 No. 17-10949 (KJC) (Bankr. D. Del. July 25, 2017) [Docket No. 366] (confirming plan where

 impaired general unsecured class that was deemed to reject the plan received distribution in the

 form of equity and/or warrants); In re Tidewater Inc., Case No. 17-11132 (BLS) (Bankr. D. Del.

 July 17, 2017) [Docket No. 378] (confirming plan where impaired equity class that was deemed

 to reject the plan received distribution in the form of equity and/or warrants).

                137.    As the Amended Plan provides that holders of General Unsecured Claims

 and Environmental NPP Claims are entitled to receive a recovery in the form of the Global

 Settlement Payments, as a gift from the Consenting Creditors through the Transferred Entities in

 connection with the Global Settlement (rather than receiving a distribution on account of their

 prepetition Claims), holders of such Claims are properly deemed to have rejected the Amended

 Plan pursuant to section 1126(g) of the Bankruptcy Code and did not need to be solicited. See

 Disclosure Statement Order, ¶ D.



                                                  69
                                                 A-0989
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 287 of 401 PageID #: 8520
             Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 82 of 145




                138.    Section 1126(c) of the Bankruptcy Code specifies the requirements for

 acceptance of a plan by impaired classes of claims entitled to vote to accept or reject a plan of

 reorganization. As evidenced by the Voting Certification, as to each Debtor, as applicable, the

 Amended Plan has been accepted by creditors holding Claims in Class 4 (Superpriority Notes

 Guarantee Claims), Class 5 (Exchange Priority Notes Claims), and Class 6 (First Lien Notes

 Claims).

        F.      Amended Plan Has Been Proposed in Good Faith in Compliance with Section
                1129(a)(3) of the Bankruptcy Code.

                139.    Section 1129(a)(3) of the Bankruptcy Code requires that a plan be

 “proposed in good faith and not by any means forbidden by law.” 11 U.S.C. § 1129(a)(3). The

 Third Circuit has defined the good faith standard as requiring a showing that “there is a

 reasonable likelihood that the plan will achieve a result consistent with the standards prescribed

 under the Code.” PPI Enters., 228 B.R. at 347 (quoting In re Toy & Sports Warehouse, Inc., 37

 B.R. 141, 149 (Bankr. S.D.N.Y. 1984)), aff’d, 324 F.3d 197 (3d Cir. 2003); see also PWS

 Holding Corp., 228 F.3d at 242 (“[F]or purposes of determining good faith under section

 1129(a)(3) . . . the important point of inquiry is the plan itself and whether such a plan will fairly

 achieve a result consistent with the objectives and purposes of the Bankruptcy Code.” (alteration

 in original) (quoting In re Abbotts Dairies of Pa., Inc., 788 F.2d 143, 150 n.5 (3d Cir. 1986)).

 “Whether a [chapter 11] plan has been proposed in good faith must be viewed in the totality of

 the circumstances, and the requirement of [s]ection 1129(a)(3) ‘speaks more to the process of

 plan development than to the content of the plan.’” In re Chemtura Corp., 439 B.R. 561, 608

 (Bankr. S.D.N.Y. 2010) (quoting In re Bush Indus., Inc., 315 B.R. 292, 304 (Bankr. W.D.N.Y.

 2004)). The court is given “considerable discretion in finding good faith.” W.R. Grace, 475 B.R.

 at 87 (quoting Coram Healthcare, 271 B.R. at 234).


                                                  70
                                                 A-0990
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 288 of 401 PageID #: 8521
            Case 20-11157-CSS        Doc 942     Filed 10/12/20     Page 83 of 145




              140.    As discussed above, from the outset of these chapter 11 cases, the Debtors

have proceeded in a constructive and cooperative manner to achieve consensus whenever

possible and avoid expending scarce resources on disputes and litigation in order to maximize

recoveries to creditors. No one—not even California DTSC—can seriously question the open

and collaborative process undertaken by the Debtors to garner support for a consensual

resolution of these chapter 11 cases—precisely in the manner prescribed by the Bankruptcy

Code. Indeed, California DTSC has participated in every single step of the process to advance

these chapter 11 cases until it abruptly pulled out of the Global Settlement ten (10) days before

the Confirmation Hearing was originally scheduled to occur.

              141.    Moreover, the framework of the Amended Plan (including all documents

necessary to effectuate the Global Settlement and the Europe/ROW Sale Transaction embodied

therein) is premised on the Mediators’ Proposal and is the result of months of negotiations,

including mediation, among the Debtors, the Consenting Creditors, the Creditors’ Committee,

PBGC, and the Settling Governmental Authorities (and even California DTSC). Not a single

party, other than California DTSC through its self-serving objection, has questioned the Debtors’

good faith in pursuing the Amended Plan.

              142.    For the reasons stated herein, the Debtors submit that the Amended Plan

unequivocally furthers the objectives and purposes of the Bankruptcy Code.

       G.     Amended Plan Complies with Section 1129(a)(4) of the Bankruptcy Code.

              143.    Section 1129(a)(4) of the Bankruptcy Code requires that “any payment

made or to be made by the proponent . . . for services or for costs and expenses in or in

connection with the case, or in connection with the plan and incident to the case, has been

approved by, or is subject to the approval of, the court as reasonable.” 11 U.S.C. § 1129(a)(4).

Section 1129(a)(4) has been construed to require that all payments of professional fees which are

                                               71
                                              A-0991
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 289 of 401 PageID #: 8522
             Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 84 of 145




 made from estate assets be subject to review and approval as to their reasonableness by the court.

 See In re TCI 2 Holdings, LLC, 428 B.R. 117, 145 (Bankr. D.N.J. 2010) (“Under its clear terms,

 ‘any payment’ made or to be made by the plan proponent or the debtor for services ‘in or in

 connection with’ the plan or the case must be approved by or ‘subject to the approval of’ the

 bankruptcy court as ‘reasonable.’”); accord Lisanti v. Lubektin (In re Lisanti Foods, Inc.), 329

 B.R. 491, 503 (D.N.J. 2005) (“Pursuant to § 1129(a)(4), a Plan should not be confirmed unless

 fees and expenses related to the Plan have been approved, or are subject to the approval, of the

 Bankruptcy Court.”), aff’d, 241 F. App’x 1 (3d Cir. 2007).

                144.   All payments for services provided to the Debtors during these chapter 11

 cases must be approved by the Court as reasonable in accordance with section 1129(a)(4) of the

 Bankruptcy Code. Specifically, Section 2.2 of the Amended Plan provides that all Fee Claims

 must be approved by the Court pursuant to final fee applications as reasonable. Finally, the

 Amended Plan provides that the Court shall retain jurisdiction to “hear and determine all

 proceedings, if any, to approve Fee Claims, Restructuring Expenses, and Trustees Fees.” See

 Amended Plan, § 11.1(h). Therefore, the Amended Plan complies with the requirements of

 section 1129(a)(4) of the Bankruptcy Code with respect to the Debtors’ professionals.

        H.      Debtors Have Complied With the Requirements of Section 1129(a)(5) of the
                Bankruptcy Code.

                145.   Section 1129(a)(5) of the Bankruptcy Code requires that the plan

 proponent disclose the identity and affiliations of any individual proposed to serve, after

 confirmation of the plan, as a successor to a debtor under the plan and that such appointment be

 consistent with the interests of creditors and equity security holders and with public policy. In

 addition, to the extent there are any insiders that will be retained or employed by the reorganized




                                                 72
                                                A-0992
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 290 of 401 PageID #: 8523
             Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 85 of 145




 debtors, section 1129(a)(5)(B) requires that the plan proponent disclose the identity and nature of

 any compensation of any such insiders. See 11 U.S.C. § 1129(a)(5).

                146.   Contemporaneously herewith, the Debtors have filed a notice announcing

 the Plan Administrator and the New Board in compliance with section 1129(a)(5). As set forth

 in the notice, the Plan Administrator shall be Scott Rinaldi of Ankura and the sole member of the

 New Board shall be William Transier, who is currently a member of the Special Committee. Mr.

 Rinaldi will be compensated at $30,000 per month for its role as Plan Administrator. In addition,

 Mr. Rinadli will have access to a small team of Ankura professionals to assist with the wind

 down, for which Ankura will charge the wind down estates an hourly fee. Mr. Transier will be

 compensated $25,000 per month for his services, which is the same as he is compensated for his

 current role as a member of the Special Committee.

                147.   In their respective capacities as fiduciaries of the Debtors’ Estates, the

 Plan Administrator and members of the New Board are immune from liability under federal and

 state environmental laws, including the federal Comprehensive Environmental Response,

 Compensation, and Liability Act (“CERCLA”), with respect to any contamination of real

 property previously owned, leased or operated by the Debtors prior to the Effective Date,

 including the Non-Performing Properties and the Canada Non-Performing Property. This is

 because, generally speaking, most Environmental Laws, including CERCLA, impose liability for

 remediating environmental contamination on (1) the party that caused the contamination, (2) the

 current owner or operator of the contaminated real property, or (3) the owner or operator of the

 contaminated property at the time the contamination occurred. See, e.g., 42 U.S.C. § 9607(a)

 and Cal. Health & Safety Code § 25323.5. Neither the Plan Administrator nor the New Board

 falls into any of these categories: (1) they did not, and could not, have caused contamination at



                                                 73
                                                A-0993
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 291 of 401 PageID #: 8524
            Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 86 of 145




Debtor sites that were sold, abandoned or otherwise transferred before their involvement with the

Debtors’ Estates, which shall begin with their appointment on the Effective Date, and (2) they

have never owned or operated, in any capacity, any of the Debtors current or former sites.

Furthermore, with respect to any CERCLA liability on or after the Effective Date, the Plan

Administrator and the New Board are being appointed to oversee the Wind-Down Estates and

Holdings, respectively. The Non-Performing Properties, on the other hand, will not be an asset

or a liability of either of those entities on and after the Effective Date—they will either be

transferred to a trust pursuant to the Environmental Settlement Documents or otherwise

abandoned. As such, the Plan Administrator and the New Board will not have any oversight

over, or any authority to operate or control any of the Non-Performing Properties and thus should

not be subject to CERCLA liability with respect to the same.

               148.    Simply put, neither the Plan Administrator nor the New Board had any

connection whatsoever to properties that were sold, abandoned or otherwise transferred before or

during their involvement with the Debtors’ Estates and therefore cannot be held liable under

Environmental Laws for any contamination that may exist on such sites.

       I.      Amended Plan is in Best Interests of All Creditors of, and Equity Interest
               Holders in, Each Debtor.

               149.    Section 1129(a)(7) of the Bankruptcy Code requires that a plan be in the

best interests of creditors and equity interest holders in the Debtors—commonly referred to as

the “best interests” test.   The best interests test focuses on potential individual dissenting

creditors rather than classes of claims. See 203 N. LaSalle St., 526 U.S. at 441 n.13. It requires

that each holder of a claim or equity interest either accept the plan or receive or retain under the

plan property having a present value, as of the effective date of the plan, not less than the amount




                                                74
                                                A-0994
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 292 of 401 PageID #: 8525
            Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 87 of 145




such holder would receive or retain if the debtor were liquidated under chapter 7 of the

Bankruptcy Code.

               150.    Under the best interests test, “the court must measure what is to be

received by rejecting creditors . . . under the plan against what would be received by them in the

event of liquidation under chapter 7. In doing so, the court must take into consideration the

applicable rules of distribution of the estate under chapter 7, as well as the probable costs

incident to such liquidation.” Adelphia Commc’ns, 368 B.R. at 252. The Court must evaluate

the liquidation analysis cognizant of the fact that “[t]he hypothetical liquidation entails a

considerable degree of speculation about a situation that will not occur unless the case is actually

converted to chapter 7.” Affiliated Foods, 249 B.R. at 788; W.R. Grace, 475 B.R. at 142 (“[T]he

court need only make a well-reasoned estimate of the liquidation value that is supported by the

evidence on the record. It is not necessary to itemize or specifically determine precise values

during this estimation procedure. Requiring such precision would be entirely unrealistic because

exact values could only be found if the debtor actually underwent Chapter 7 liquidation”). As

section 1129(a)(7) makes clear, the liquidation analysis applies only to non-accepting holders of

impaired claims or equity interests. See Drexel Burnham Lambert Grp., 138 B.R. at 761 (“[T]he

liquidation analysis applies only to non-accepting impaired claims or interests.”).

               151.    The best interests test does not apply to the holders of Claims in Class 1

(Priority Non-Tax Claims), Class 2 (Other Secured Claims), and Class 3 (ABL Claims), because

each holder in such Classes is Unimpaired under the Amended Plan, presumed to accept the

Amended Plan, and will either receive payment in full, in Cash, be reinstated and paid in the

ordinary course, or otherwise its legal, equitable, or contractual rights will not be altered.

Accordingly, the holders of such Claims or Interests are receiving or retaining under the



                                                75
                                                A-0995
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 293 of 401 PageID #: 8526
             Case 20-11157-CSS          Doc 942       Filed 10/12/20    Page 88 of 145




 Amended Plan the maximum recovery to which they are entitled and, as a result, could not

 receive greater recovery under chapter 7.

                152.    As set forth in the Liquidation Analysis and the Messing Declaration, the

 best interests test is satisfied as to every single holder of a Claim in Classes 4, 5, 6, 7, 8, 9, and

 12 and Interests in Classes 10 and 11. Messing Confirmation Decl. ¶ 35. Specifically, the

 Liquidation Analysis demonstrates that all Classes of Claims or Interests will recover value equal

 to or in excess of what such Claims or Interests would receive in a hypothetical chapter 7

 liquidation. See Disclosure Statement, Ex. D (Liquidation Analysis).

                153.    The Liquidation Analysis is sound and reasonable and incorporates

 justified assumptions and estimates regarding the Debtors’ assets and claims, such as (i) the

 additional costs and expenses that would be incurred by the Debtors as a result of a chapter 7

 trustee’s fees and retention of new professionals, (ii) the delay and erosion of value that would be

 caused to the Debtors’ assets due to the need of the newly appointed chapter 7 trustee and its

 professionals to familiarize themselves with the assets and liabilities of the Debtors, (iii) the

 reduced recoveries caused by an accelerated sale or disposition of the Debtors’ assets by the

 chapter 7 trustee, and (iv) the additional General Unsecured Claims that would likely arise as a

 result of the rejection of certain executory contracts and unexpired leases, and other potential

 claims that may arise in a chapter 7 liquidation.

                154.    The estimates regarding the Debtors’ assets and liabilities that are

 incorporated into the Liquidation Analysis are based upon the knowledge and familiarity of the

 Debtors’ advisors with the Debtors’ business and their relevant experience in chapter 11

 proceedings. As such, the Debtors’ Liquidation Analysis should be afforded deference. See

 Charter Commc’ns, 419 B.R. at 261-62 (discrediting creditors’ objection to liquidation analysis



                                                     76
                                                 A-0996
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 294 of 401 PageID #: 8527
             Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 89 of 145




 because it consisted of a “largely speculative exercise of listing possible incremental recoveries

 and offered no reliable opinions as to the likelihood that any of these identified sources of

 possible extra value would ever materialize”). Accordingly, the Amended Plan satisfies the

 requirements of section 1129(a)(7) of the Bankruptcy Code.

                155.    California DTSC’s objections that the Amended Plan does not satisfy

 section 1129(a)(7) of the Bankruptcy Code are addressed below.

        J.      Amended Plan Has Been Accepted by or Is Presumed to Have Been Accepted
                by All Impaired Classes Entitled to Vote on Amended Plan.

                156.    Section 1129(a)(8) of the Bankruptcy Code requires that each class of

 impaired claims or interests accepts the plan, as follows: “With respect to each class of claims or

 interests – (A) such class has accepted the plan; or (B) such class is not impaired under the plan.”

 11 U.S.C. § 1129(a)(8). As set forth above, holders of Claims in Class 1 (Priority Non-Tax

 Claims), Class 2 (Other Secured Claims), and Class 3 (ABL Claims) are not impaired under the

 Amended Plan and are, therefore, conclusively presumed to have accepted the Amended Plan

 pursuant to section 1126(f) of the Bankruptcy Code. Additionally, as evidenced by the Voting

 Certification, the Amended Plan has been accepted by 100% of voting creditors in Class 4

 (Superpriority Notes Guarantee Claims), Class 5 (Exchange Priority Notes Claims), and Class 6

 (First Lien Notes Claims) entitled to vote and who voted on the Amended Plan. Thus, as to such

 Classes, the requirements of section 1129(a)(8) of the Bankruptcy Code have been satisfied.

                157.    Holders of Claims or Interests in Class 7 (General Unsecured Claims),

 Class 8 (Environmental NPP Claims), Class 9 (Intercompany Claims), Class 10 (Intercompany

 Interests), Class 11 (Holdings Equity Interests), and Class 12 (Subordinated Securities Claims)

 are deemed to have rejected the Amended Plan pursuant to section 1126(g) of the Bankruptcy




                                                 77
                                                A-0997
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 295 of 401 PageID #: 8528
            Case 20-11157-CSS           Doc 942      Filed 10/12/20      Page 90 of 145




Code. As to these Classes, the Amended Plan may be confirmed under the “cram down”

provisions of section 1129(b) of the Bankruptcy Code.

       K.      Amended Plan Provides for Payment in Full of All Allowed Priority Claims.

               158.    Section 1129(a)(9) of the Bankruptcy Code requires that persons holding

allowed claims entitled to priority under section 507(a) receive specified cash payments under

the plan. Unless the holder of a particular claim agrees to a different treatment with respect to

such claim, section 1129(a)(9) of the Bankruptcy Code sets forth the treatment the plan must

provide. 11 U.S.C. § 1129(a)(9).

               159.    The Amended Plan complies with section 1129(a)(9) of the Bankruptcy

Code. The Amended Plan provides that, unless a holder agrees to less favorable treatment,

holders of allowed Administrative Expense Claims under section 503(b) of the Bankruptcy Code

will be paid in full, in Cash, on the later of the Effective Date and the first business day after the

date that is thirty (30) calendar days after the date such Administrative Expense Claim becomes

Allowed. See Amended Plan, § 2.1.

               160.    Moreover, the Amended Plan provides that, unless a holder agrees to less

favorable treatment, holders of Allowed Priority Non-Tax Claims under section 507(a) of the

Bankruptcy Code (excluding Priority Tax Claims under section 507(a)(8), as described herein)

will (i) be paid in full, in Cash on or as soon as practicable after the Effective Date, or (ii) receive

such other treatment so as to render such holder’s Claim Unimpaired. See Amended Plan, § 4.1.

The Amended Plan, therefore, satisfies the requirements of section 1129(a)(9)(A) and (B).

               161.    The Amended Plan also satisfies the requirements of section

1129(a)(9)(C) of the Bankruptcy Code with respect to the treatment of Priority Tax Claims under

section 507(a)(8). Pursuant to Section 2.3 of the Amended Plan, unless holders agree to less

favorable treatment, holders of Allowed Priority Tax Claims (i) will be paid Cash in an amount

                                                  78
                                                 A-0998
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 296 of 401 PageID #: 8529
             Case 20-11157-CSS         Doc 942     Filed 10/12/20    Page 91 of 145




 equal to such Claim on, or as soon thereafter as is reasonably practicable, the later of (a) the

 Effective Date, to the extent such Claim is Allowed on the Effective Date, (b) the first business

 day after the date that is forty-five (45) calendar days after the date such Claim becomes

 Allowed, and (c) the date such Claim is due and payable in the ordinary course as such

 obligation becomes due; or (ii) will receive equal annual Cash payments in an aggregate amount

 equal to the amount of such Claim, together with interest at the applicable rate under section 511

 of the Bankruptcy Code, over a period not exceeding five (5) years from and after the

 Commencement Date. See Amended Plan, § 2.3. Accordingly, the Amended Plan satisfies the

 requirements of section 1129(a)(9) of the Bankruptcy Code.

        L.      Amended Plan Satisfies Section 1129(a)(10) of the Bankruptcy Code.

                162.   Section 1129(a)(10) of the Bankruptcy Code requires the affirmative

 acceptance of the Amended Plan by at least one class of impaired claims, “determined without

 including any acceptance of the plan by any insider.” 11 U.S.C. § 1129(a)(10). Here, all Classes

 entitled to vote on the Amended Plan—Class 4 (Superpriority Notes Guarantee Claims), Class 5

 (Exchange Priority Notes Claims), and Class 6 (First Lien Notes Claims)—are impaired and

 have voted to accept the Amended Plan, without including the acceptance of the Amended Plan

 by any insiders in such Class.

                163.   California DTSC objects to the Amended Plan on the basis of their

 misstatement of the Bankruptcy Code and their incorrect assertion that the votes of the

 Consenting Creditors cannot be relied upon to confirm the Amended Plan. The Debtors address

 this objection below in Part II of this Memorandum.

                164.   Accordingly, the Amended Plan satisfies section 1129(a)(10) of the

 Bankruptcy Code.



                                                 79
                                               A-0999
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 297 of 401 PageID #: 8530
             Case 20-11157-CSS        Doc 942     Filed 10/12/20     Page 92 of 145




        M.     Amended Plan Is Feasible.

               165.    Section 1129(a)(11) of the Bankruptcy Code requires that the Court find

 that the Amended Plan is feasible as a condition precedent to confirmation. Specifically, it

 requires that confirmation is not likely to be followed by liquidation of the debtor, unless such

 liquidation is proposed in the plan. 11 U.S.C. § 1129(a)(11). The feasibility test set forth in

 section 1129(a)(11) requires the Court to determine whether the Amended Plan may be

 implemented and has a reasonable likelihood of success. See Energy Res., 495 U.S. at 549; Kane

 v. Johns-Manville Corp., 843 F.2d 636, 649 (2d Cir. 1988).

               166.    Section 1129(a)(11) “does not require a plan’s success to be guaranteed.”

 In re Am. Capital Equip., LLC, 688 F.3d 145, 156 (3d Cir. 2012). Rather, “[t]he key element of

 feasibility is whether there is a reasonable probability the provisions of the plan can be

 performed.” In re Heritage Highgate, Inc., 679 F.3d 132, 142 (3d Cir. 2012) (emphasis added)

 (quoting In re TCI 2 Holdings, LLC, 428 B.R. 117, 148 (Bankr. D.N.J. 2010)); In re W.R. Grace

 & Co., 475 B.R. 34, 115 (D. Del. 2012) (“[T]he bankruptcy court need not require a guarantee of

 success, but rather only must find that the plan present[s] a workable scheme of organization and

 operation from which there may be reasonable expectation of success.” (internal quotations

 omitted)), aff’d, 729 F.3d 332 (3d Cir. 2013), and aff’d, 532 F. App’x 264 (3d Cir. 2013),

 and aff’d, 729 F.3d 311 (3d Cir. 2013), and aff’d, 729 F.3d 332 (3d Cir. 2013). “The purpose of

 section 1129(a)(11) is to prevent confirmation of visionary schemes which promise creditors and

 equity security holders more under a proposed plan than the debtor can possibly attain after

 confirmation.” Pizza of Haw., Inc. v. Shakey’s, Inc. (In re Pizza of Haw., Inc.), 761 F.2d 1374,

 1382 (9th Cir. 1985). The mere prospect of financial uncertainty cannot defeat confirmation on

 feasibility grounds. See In re U.S. Truck Co., 47 B.R. 932, 944 (E.D. Mich. 1985), aff’d sub



                                                80
                                               A-1000
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 298 of 401 PageID #: 8531
            Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 93 of 145




nom. Teamsters Nat’l Freight Indus. Negotiating Comm. v. U.S. Truck Co. (In re U.S. Truck

Co.), 800 F.2d 581 (6th Cir. 1986).

               167.    Feasibility is a “low threshold.” In re Emerge Energy Servs. LP, No. 19-

11563 (KBO), 2019 WL 7634308, at *15 (Bankr. D. Del. Dec. 5, 2019); In re Tribune Co., 464

B.R. 126, 185 (Bankr. D. Del. 2011) (“[I]t is clear that there is a relatively low threshold of proof

necessary to satisfy the feasibility requirement.” (quoting In re Briscoe Enters., Ltd., II, 994 F.2d

1160, 1166 (5th Cir.1993))), aff’d, 587 B.R. 606 (D. Del. 2018), aff’d, 972 F.3d 228 (3d Cir.

2020), and aff’d in part, 587 B.R. 606 (D. Del. 2018), and aff’d, 972 F.3d 228 (3d Cir. 2020).

Bankruptcy courts have found that feasibility is established where a debtor has “sufficient

resources” to meet its obligations under the plan, including its “obligations to pay for the costs of

administering and fully consummating the Plan and closing the Chapter 11 Cases.” In re Finlay

Enterprises, Inc., No. 09-14873 JMP, 2010 WL 6580628, at *7 (Bankr. S.D.N.Y. June 29, 2010);

accord In re Nailite Int’l, No. 09-10526 (MFW), 2009 Bankr. LEXIS 4878, at *12-13 (Bankr. D.

Del. Dec. 8, 2009) (finding that plan was “feasible” and “satisfie[d] the requirements of

section 1129(a)(11)” because it was “a plan of liquidation” that provided for “the means for

implementing the [plan] and demonstrate[d] the Debtor’s ability to make the payments

anticipated” under the plan). For the reasons set forth below, the Amended Plan is feasible

within the meaning of section 1129(a)(11) of the Bankruptcy Code.

               168.    The Debtors have demonstrated that there is a reasonable probability that

they will have sufficient funds to meet their post-Confirmation Date obligations to pay for the

ongoing costs of administering and consummating the Amended Plan and ultimately closing

these chapter 11 cases. As established in the Messing Declaration, the Amended Plan embodies

a rational plan for the orderly wind down of the Debtors’ estates and the delivery of distributions



                                                 81
                                                A-1001
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 299 of 401 PageID #: 8532
           Case 20-11157-CSS         Doc 942      Filed 10/12/20    Page 94 of 145




to holders of Allowed Claims following the consummation of the Global Settlement and the

value-maximizing Europe/ROW Sale Transaction. Messing Confirmation Decl. ¶ 40.

Specifically, the Amended Plan sets forth certain Cash payments that the Debtors and/or the Plan

Administrator will make on or after the Effective Date. Id. Such payments include, among

others, payments to holders of Allowed Administrative Expense Claims, Allowed Priority Tax

Claims, and Allowed Priority Non-Tax Claims. Id. In accordance with the Global Settlement

and the GUC Trust Agreement, the Amended Plan also provides for the establishment of the

GUC Trust for the benefit of holders of Allowed General Unsecured Claims, to which the

Debtors will transfer the GUC Trust Assets. Id.

              169.    Further, the Debtors will be able to meet their obligations under the

Amended Plan. Roy Messing and his team at Ankura have estimated the Debtors’ anticipated

sources and uses of funds following confirmation. The Debtors retained Ankura to assist with

their financial and operational restructuring on April 8, 2020, and Mr. Messing was appointed as

the Debtors’ Chief Restructuring Officer on May 18, 2020. Id. ¶ 7 n.3. Since then, Mr. Messing

and the Ankura team have been responsible for the Debtors’ books and records. Id. ¶ 40. They

have carefully reviewed filed Claims and assets, consulted with the Debtors’ counsel and other

advisors, and received input from the Debtors’ management and employees who have extensive

knowledge of the Debtors’ assets and liabilities. Id. Based on this experience and their deep

understanding of the business, the Ankura team was able to prepare estimates of the Debtors’

anticipated sources and uses of funds that are reasonable and well-founded.

              170.    As detailed in the Messing Declaration, the value of the Debtors’

remaining assets is approximately $36.6 million as of October 9, 2020. Id. ¶ 42. These assets

include:



                                               82
                                              A-1002
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 300 of 401 PageID #: 8533
              Case 20-11157-CSS              Doc 942        Filed 10/12/20        Page 95 of 145




  Estimated Sources                                                                       Amount

  Cash Balance as of October 9, 2020                                                    $23.5 million

  Insurance Cash Collateral                                                             $10.5 million

  Utility Adequate Assurance                                                            $1.5 million

  Other Receipts                                                                        $1.1 million

  TOTAL SOURCES:                                                                       $36.6 million


                  171.     The Debtors project that they will have wind-down expenses of

 approximately $6.9 million, id. ¶ 43, including:

  Estimated Uses of Funds                                                                 Amount

  Operating Expenses                                                                    $1.1 million

  Restructuring Professionals                                                           $2.3 million

  Post-Effective Wind-Down Expenses                                                     $3.5 million

  TOTAL USES:                                                                           $6.9 million


                  172.     The Debtors estimate that the total amount of outstanding claims that must

 be paid prior to any distributions to the Exchange Priority Notes Claims will be approximately

 $15 million, id. ¶ 45, consisting of the following:

  Estimated Outstanding Claims                                                            Amount

  Administrative Expense Claims23                                               $8.7 million (of which
                                                                            approximately $4.0 million are

 23
      As reflected in the amendment to the Europe/ROW Purchase Agreement, filed contemporaneously herewith
      (the “Amended Europe/ROW Purchase Agreement”), the Debtors will pay certain investment banking fees
      in connection with the Europe/ROW Sale Transaction, provided that, to the extent the payment of such
      investment banking fees result in a shortfall in the Debtors ability to pay Allowed Administrative Expense
      Claims, Allowed Priority Tax Claims, and Allowed Priority Non-Tax Claims, the Transferred Entities (or their
      designee) will reimburse the Debtors the portion of any paid investment banking fees to the extent required to
      make up for such a shortfall. Accordingly, such fees have not been included in the estate of claims required to
      be satisfied by the Debtors. See Amended Europe/ROW Purchase Agreement § 4.16.

                                                         83
                                                        A-1003
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 301 of 401 PageID #: 8534
             Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 96 of 145




                                                                        503(b)(9) Claims)

  Priority Tax Claims                                                      $4.3 million

  Other Secured Claims                                                     $2.0 million

  TOTAL CLAIMS:                                                            $15 million


                173.   After these disbursements, the Debtors expect to have a surplus of

 approximately $14.8 million, which will be more than sufficient to satisfy any contingencies that

 may arise, including any potential working capital claim asserted by the Americas Buyer (as

 defined below), which is addressed further below in Part III of this Memorandum. Id. ¶ 46. As

 with any projections, there is a possibility that there may be some variance in the wind-down

 budget and expenses. The Debtors believe that the surplus could range from $11.3 million to

 $20.3 million, but they expect that the surplus will still be sufficient to cover any contingencies

 in either of those scenarios. Id. Accordingly, the Debtors satisfy the standard for feasibility

 under section 1129(a)(11) of the Bankruptcy Code.

                174.   The Americas Buyer (as defined below) objects to the Amended Plan on

 the basis that the Debtors must reserve a sufficient amount of cash to pay the Post-Closing

 Adjustment (as defined below). The Debtors address this objection below in Part II of this

 Memorandum.

                175.   Accordingly, the Amended Plan satisfies the feasibility standard of section

 1129(a)(11) of the Bankruptcy Code.

        N.      Amended Plan Complies with Section 1129(a)(12) of the Bankruptcy Code.

                176.   Section 1129(a)(12) of the Bankruptcy Code requires the payment of “[a]ll

 fees payable under section 1930 of title 28, as determined by the court at the hearing on

 confirmation of the plan[.]” 11 U.S.C. § 1129(a)(12). Section 507 of the Bankruptcy Code


                                                 84
                                                A-1004
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 302 of 401 PageID #: 8535
              Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 97 of 145




provides that “any fees and charges assessed against the estate under [section 1930] of title 28”

are afforded priority as administrative expenses. 11 U.S.C. § 507(a)(2). In accordance with

sections 507 and 1129(a)(12) of the Bankruptcy Code, Section 12.1 of the Amended Plan

provides for the payment of such fees, together with interest (if any) pursuant to section 3717 of

title 31 of the United States Code on the Effective Date and thereafter as may be required.

       O.       Amended Plan Satisfies Section 1129(a)(13) of the Bankruptcy Code.

       177.     Section 1129(a)(13) requires that:

                The plan provides for the continuation after its effective date of
                payment of all retiree benefits . . . at the level established pursuant
                to subsection (e)(1)(B) or (g) of section 1114 of this title, at any
                time prior to confirmation of the plan, for the duration of the
                period the debtor has obligated itself to provide such benefits.

11 U.S.C. § 1129(a)(13).

                178.   On August 13, 2020, the Debtors filed the Debtors’ Motion for an Order

Authorizing the United States Trustee to Appoint an Official Committee of Retired Employees

(Docket No. 726) (the “Retiree Motion”), which requested that the Court authorize and direct

the U.S. Trustee to appoint an official committee to represent the Non-Union Retirees (a

“Retiree Committee”) to engage in negotiations with the Debtors to modify retiree benefits.

The United Auto Workers Union and the Allentown Teamsters Union (together, the “Union

Representatives”) had already agreed to represent the Debtors’ unionized employees, the UAW

Retirees and the Allentown Retirees, respectively, pursuant to Section 1114(b) and 1114(c). On

August 14, 2020, the Court entered the Order Appointing an Official Committee of Retired

Employees (Docket No. 740) (the “Retiree Order”).

                179.   Immediately upon the appointment of the Non-Union Representatives, the

Debtors made a proposal to the Union Representatives and the Non-Union Representatives

regarding the terms for modification of the health, dental and life insurance benefits provided by

                                                  85
                                                 A-1005
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 303 of 401 PageID #: 8536
              Case 20-11157-CSS          Doc 942    Filed 10/12/20     Page 98 of 145




 the Debtors to approximately 220 Retirees. After considerable deliberation and negotiation, and

 in view of the Debtors’ financial condition, the Debtors, the Union Representatives and the Non-

 Union Representatives agreed to the terms pursuant to which benefits under the Retiree Plan will

 be terminated pursuant to section 1114 of the Bankruptcy Code.

                180.    The   Debtors,    the   Union    Representatives    and    the   Non-Union

 Representatives have agreed on the following settlement (“Retiree Settlement”): (i) all

 healthcare benefits to the retirees shall be terminated as of the Effective Date; (ii)

 notwithstanding this termination, the Debtors shall directly pay or otherwise reimburse all

 retirees who opt in to COBRA healthcare coverage for the costs of such coverage for the period

 through December 31, 2020; (iii) in order to be eligible for such reimbursement, the Retiree must

 opt in to COBRA coverage on or before December 1, 2020; (iv) the Debtors will not subsidize or

 provide reimbursement for any COBRA healthcare expenses after December 31, 2020; (v) the

 Debtors shall continue to pay all life insurance premiums due on behalf of retirees entitled to life

 insurance benefits through December 31, 2020; (vi) the Debtors will not pay premiums for life

 insurance benefits after December 31, 2020 and such life insurance benefits will be terminated;

 and (vii) the Debtors will send a notice to retirees summarizing the settlement described above.

                181.    The Debtors intend to file a stipulation and agreement seeking an order

 authorizing the Debtors to terminate the retiree benefits under the terms of the Retiree Settlement

 pursuant to section 1114 of the Bankruptcy Code and anticipate that the Creditors’ Committee,

 the Ad Hoc Group and the United States Trustee will not object to such stipulation and

 agreement.




                                                   86
                                                A-1006
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 304 of 401 PageID #: 8537
            Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 99 of 145




               182.    As provided by section 1129(a)(13), the Amended Plan provides for the

continuation of all existing retiree benefits after the Effective Date at the level established under

the terms of the Retiree Settlement pursuant section 1114(e)(1)(B) of the Bankruptcy Code.

       P.      Amended Plan Satisfies “Cram Down” Requirements under Section 1129(b)
               of the Bankruptcy Code for Non-Accepting Classes.

               183.    Section 1129(b) of the Bankruptcy Code provides a mechanism (known

colloquially as “cram down”) for confirmation of a chapter 11 plan in circumstances where the

plan is not accepted by all impaired classes of claims. Under section 1129(b), the court may

“cram down” a plan over the dissenting vote of an impaired class or classes of claims or interests

as long as the plan does not “discriminate unfairly” and is “fair and equitable” with respect to

such dissenting class or classes.

               184.    The only classes entitled to vote on the Amended Plan—Class 4

(Superpriority Notes Guarantee Claims), Class 5 (Exchange Priority Notes Claims), and Class 6

(First Lien Notes Claims)—voted to accept the Amended Plan, therefore, “cram down” is only

relevant to those Classes of Claims and Interests that are deemed to have rejected the Amended

Plan (i.e., Class 7 (General Unsecured Claims), Class 8 (Environmental NPP Claims), Class 9

(Intercompany Claims), Class 10 (Intercompany Interests), Class 11 (Holdings Equity Interests),

and Class 12 (Subordinated Securities Claims)). The Amended Plan may be confirmed as to

each of these Classes pursuant to the “cram down” provisions of section 1129(b) of the

Bankruptcy Code.

               1.      Amended Plan Does Not Discriminate Unfairly.

               185.    Section 1129(b)(1) does not prohibit discrimination between classes.

Rather, it prohibits discrimination that is unfair. Under section 1129(b) of the Bankruptcy Code,

a plan unfairly discriminates where similarly situated classes are treated differently without a


                                                 87
                                                A-1007
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 305 of 401 PageID #: 8538
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 100 of 145




reasonable basis for the disparate treatment. See Armstrong World Indus., 348 B.R. at 121

(noting that the “hallmarks of the various tests have been whether there is a reasonable basis for

the discrimination, and whether the debtor can confirm and consummate a plan without the

proposed discrimination” (quoting In re Lernout & Hauspie Speech Prods., N.V., 301 B.R. 651,

660 (Bankr. D. Del. 2003)); accord In re WorldCom, Inc., No. 02-13533 (AJG), 2003 WL

23861928, at *59 (Bankr. S.D.N.Y. Oct. 31, 2003); Johns-Manville, 68 B.R. 618, 636 (Bankr.

S.D.N.Y. 1986), aff’d in part, 78 B.R. 407 (S.D.N.Y. 1987), aff’d, 843 F.2d 636 (2d Cir. 1998).

As between two classes of claims or two classes of equity interests, there is no unfair

discrimination if (i) the classes are comprised of dissimilar claims or interests, see, e.g., In re

Johns-Manville Corp., 68 B.R. at 636, or (ii) taking into account the particular facts and

circumstances of the case, there is a reasonable basis for such disparate treatment, see, e.g.,

Drexel Burnham Lambert Grp., 138 B.R. at 715 (separate classification and treatment was

rational where members of each class “possess[ed] different legal rights”), aff’d sub nom.

Lambert Brussels Assocs., L.P. v. Drexel Burnham Lambert Grp., Inc. (In re Drexel Burnham

Lambert Grp., Inc.), 140 B.R. 347 (S.D.N.Y. 1992).

               186.   The Amended Plan does not discriminate unfairly with respect to Class 7

(General Unsecured Claims), Class 8 (Environmental NPP Claims), Class 9 (Intercompany

Claims), Class 10 (Intercompany Interests), Class 11 (Holdings Equity Interests), and Class 12

(Subordinated Securities Claims). California DTSC objects to the Amended Plan on the basis

that Class 8 (Environmental NPP Claims) is unfairly discriminated against in comparison to

Class 7 (General Unsecured Claims). The Debtors address this objection below in Part II of this

Memorandum. Holders of Claims and Interests in each of the remaining Classes are properly




                                                88
                                               A-1008
  Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 306 of 401 PageID #: 8539
                   Case 20-11157-CSS           Doc 942       Filed 10/12/20      Page 101 of 145




       classified in separate classes because they hold different legal rights as set forth in the following

       table:

                  Class                              Rationale For Separate Classification
                 Class 9                       Composed of claims by Debtors or non-Debtor affiliates
         (Intercompany Claims)                  against the Debtors
                 Class 10                      Composed of holders of Interests in the Debtors, other
        (Intercompany Interests)                than Holdings Equity Interests
                 Class 11
       (Holdings Equity Interests)             Composed of holders of Interests in Exide Holdings, Inc.

                Class 12
                                               Composed of holders of Claims subject to subordination
         (Subordinated Securities
                                                under Section 510(b) of the Bankruptcy Code
                Claims)


                187.   As demonstrated herein, the Debtors have sound bases for classifying Claims or

Interests in Classes 9, 10, 11, and 12 differently. Accordingly, the Amended Plan does not “discriminate

unfairly” with respect to such impaired Classes of Claims or Interests.

                       2.      Amended Plan Is Fair and Equitable.

                       188.    To be “fair and equitable” as to holders of unsecured claims, section

       1129(b)(2)(B) of the Bankruptcy Code requires a plan to provide either (i) that each holder of the

       nonaccepting class will receive or retain on account of such claim property of a value equal to

       the allowed amount of such claim, or (ii) that a holder of a claim or interest that is junior to the

       claims of the nonaccepting class will not receive or retain any property under the plan. See 11

       U.S.C. § 1129(b)(2)(B).

                       189.    To be “fair and equitable” as to holders of interests, section 1129(b)(2)(C)

       of the Bankruptcy Code requires a plan to provide either (i) that each holder of an equity interest

       will receive or retain under the plan property of a value equal to the greatest of the fixed

       liquidation preference to which such holder is entitled, the fixed redemption price to which such

       holder is entitled or the value of the interest, or (ii) that a holder of an interest that is junior to the

                                                           89
                                                     A-1009
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 307 of 401 PageID #: 8540
             Case 20-11157-CSS        Doc 942     Filed 10/12/20     Page 102 of 145




 nonaccepting class will not receive or retain any property under the plan. See 11 U.S.C.

 § 1129(b)(2)(C).

                190.   The “fair and equitable” rule is satisfied as to the holders of Claims in

 Classes 7, 8, 9, and 12, and Interests in Classes 10 and 11, as no Claims or Interests junior to

 each such class, as applicable, will receive or retain any property under the Amended Plan on

 account of such junior Claims or Interests. See In re Finlay Enters. Inc., No. 09-14873 (JMP),

 2010 WL 6580628, at *7 (Bankr. S.D.N.Y. June 29, 2010) (holding that the fair and equitable

 test was satisfied where no interest junior to the interests of the rejecting class received any

 property under the plan). Moreover, no senior creditor will receive in excess of the full value of

 its Claim under the Amended Plan. As such, the Amended Plan satisfies the requirements of

 section 1129(b) of the Bankruptcy Code as to Class 7 (General Unsecured Claims), Class 8

 (Environmental NPP Claims), Class 9 (Intercompany Claims), Class 10 (Intercompany

 Interests), Class 11 (Holdings Equity Interests), and Class 12 (Subordinated Securities Claims)

 and may be confirmed despite the rejection by such Classes.

 II.    THE OBJECTIONS TO THE AMENDED PLAN SHOULD BE OVERRULED
        AND AMENDED PLAN CONFIRMED.

        A.      Objection by California DTSC Should be Overruled.

                1.     Abandonment of the Vernon Non-Performing Property, if Required
                       Pursuant to the Amended Plan, Should Be Approved.

                191.   California DTSC objects to the alternative of abandonment of the Vernon

 Non-Performing Property provided in the Amended Plan. The Debtors address this objection in

 the Abandonment Memorandum, filed contemporaneously herewith.




                                                90
                                                A-1010
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 308 of 401 PageID #: 8541
           Case 20-11157-CSS           Doc 942     Filed 10/12/20      Page 103 of 145




               2.     Amended Plan Satisfies Section 1129 of the Bankruptcy Code.

                      a.        California DTSC’s Treatment Under the Amended Plan.

               192.   Under the Amended Plan, California DTSC is classified in Class 8 along

 with each other holder of Environmental NPP Claims against the Debtors. The treatment that

 creditors in Class 8 will receive pursuant the Amended Plan is determined by whether such

 holder voluntary accepts the Global Settlement or rejects it, which only California DTSC has

 done.

                           i.   If California DTSC becomes a Global Settlement Party, as it had
                                intended prior to its abrupt election not to participate in the Global
                                Settlement, it would receive (i) Vernon Environmental Trust
                                Beneficial Interests in the Vernon Environmental Response Trust
                                that will receive $2,587,523 and title to the Vernon Non-
                                Performing Property free and clear of all claims and
                                encumbrances, (ii) its Pro Rata share of the GUC Trust Beneficial
                                B Interests (the “Class 8 GUC Interests”), and (iii) its Pro Rata
                                share of Net Cash Proceeds after the ABL Claims, Exchange
                                Priority Notes Claims, and First Lien Notes Claims are satisfied, as
                                described in further detail in the Amended Plan (the “Class 8 Net
                                Cash Proceeds” and, together with the Class 8 GUC Interests, the
                                “Universal Class 8 Recovery”). See Amended Plan, § 4.8(b).

                        ii.     If California DTSC does not become a Global Settlement Party but
                                the Payment Condition and the Vernon Trust Condition are
                                satisfied—meaning the Bankruptcy Court approves the release by
                                the California state governmental agencies, including California
                                DTSC, in favor of the Europe/ROW Purchaser, the Transferred
                                Entities, and the Consenting Creditors and the Vernon
                                Environmental Trustee and California DTSC reach an agreement
                                providing covenants substantively identical to those being granted
                                by the Settling Governmental Authorities—then California DTSC
                                will receive, through the newly created Vernon Environmental
                                Response Trust, the same distribution that it would if it were a
                                Global Settlement Party, outlined above. See Amended Plan, §§
                                4.8(b), 5.2(e)(i).

                       iii.     If the Payment Condition is satisfied but the Vernon Trust
                                Condition is not satisfied, California DTSC will receive, in
                                addition to the Universal Class 8 Recovery, the benefit of a
                                $2,587,523 cash distribution from the Transferred Entities to the
                                Vernon Standby Trust—a trust in which it already holds a

                                                  91
                                                 A-1011
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 309 of 401 PageID #: 8542
            Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 104 of 145




                                beneficial interest pursuant to transactions entered into prior the
                                Commencement Date—though it will receive no beneficial interest
                                in the Vernon NPP, which will be abandoned by the Debtors
                                pursuant to the Amended Plan. See Amended Plan, §§ 4.8(b),
                                5.2(e)(ii).

                         iv.    Finally, if the Payment Condition is not satisfied, the Vernon Non-
                                Performing Property will be abandoned and California DTSC will
                                receive, in lieu of the cash payment discussed in the foregoing, a
                                first priority Lien against the Vernon Non-Performing Property to
                                secure its Environmental NPP Claim in addition to receiving the
                                Universal Class 8 Recovery. See Amended Plan §§ 4.8(b),
                                5.2(e)(iii). The value of this lien is estimated at $29.6 million, if
                                remediated, based on third-party bids.

                193.    For the avoidance of doubt, these potential recoveries are similarly

 available to all members of Class 8 and, to the extent actual recoveries differ among holders of

 Environmental NPP Claims, such disparate recovery is due solely to each creditor’s decision to

 participate in or abstain from the Global Settlement.

                        b.      The Treatment of California DTSC Under the Amended Plan
                                is Not Less Favorable Than That of the Other Members of
                                Class 8 and Complies with Section 1123(a)(4) of the
                                Bankruptcy Code.

                194.    California DTSC argues that the Amended Plan provides disparate

 treatment to different Environmental NPP Claims classified in Class 8 because: (i) treatment

 depends on whether a claimholder is a Global Settlement Party; (ii) the economic treatment of

 California DTSC’s claims is different from that of the other claims in Class 8; and (iii) California

 DTSC is subject to more onerous releases than are the Global Settlement Parties.               These

 objections are all without merit and should be overruled.

                195.    First and foremost, under the applicable legal test, it is the opportunity for

 recovery, not the distribution ultimately received, that must be equal among members of the

 same class.    This is entirely consistent with Third Circuit law.        This court has held that

 “[p]roviding different treatment to a creditor who agrees to settle instead of litigating is permitted

                                                  92
                                                 A-1012
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 310 of 401 PageID #: 8543
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 105 of 145




by section 1123(a)(4) . . . What is important is that each claimant within a class have the same

opportunity to receive equal treatment.” In re Washington Mutual, Inc., 442 B.R. 314, 355-56

(Bankr. D. Del. 2011) (citing to In re Dana Corp., 412 B.R. 53, 62 (S.D.N.Y. 2008)); Del. Tr.

Co. v. Energy Future Intermediate Holdings, LLC (In re Energy Future Holding Corp.), 527

B.R. 157, 168 (D. Del. 2015) (“[C]ourts have interpreted the same treatment requirement to

mean that all claimants in a class must have the same opportunity for recovery.” (quoting In re

W.R. Grace & Co., 729 F.3d 311, 327 (3d Cir. 2013)), aff’d, 648 F. App’x 277 (3d Cir. 2016).

Under the Amended Plan, California DTSC is afforded the same opportunity for recovery as

every other holder of Environmental NPP Claims, but has chosen on its own volition to pursue

different treatment.

               196.    Additionally, as explained above, California DTSC has misunderstood and

misstated the non-consensual release it will be subject to under the Amended Plan, if approved.

As explained in greater detail in paragraph 76 herein, the Settling Governmental Authorities are

providing covenants not to sue to the Debtors, officers and directors and other related parties of

the Debtors and Consenting Creditors that the California Environmental Agencies are not being

required to release in order to realize the benefits of the Global Settlement. See Exhibit B

(California DTSC Plan Releases).

                            i.       California has been Offered the Same Opportunity as all
                                     Other Class 8 Creditors.


               197.    In its objection, California DTSC ignores completely the opportunity it

has been afforded to enter into the Global Settlement. California DTSC asserts, “DTSC receives

its most favorable treatment only if both the (i) Payment Condition and (ii) the Vernon Trust

Condition [sic] are met.” See California DTSC Objection ¶ 58. Not so. In reality, California



                                               93
                                               A-1013
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 311 of 401 PageID #: 8544
             Case 20-11157-CSS          Doc 942         Filed 10/12/20   Page 106 of 145




 DTSC receives its most favorable recovery by opting, as each other holder of Environmental

 NPP Claims has, into the Global Settlement. Under the Amended Plan, each member of Class 8

 is entitled to identical treatment; to the extent California DTSC ultimately receives different

 recovery than any other member of Class 8, that results entirely from its decision to opt out of

 the Global Settlement, an opportunity that California DTSC has been equally afforded and had

 accepted prior to a recent reversal in its decision.

                198.    Even if the recovery California DTSC ultimately receives pursuant to the

 Amended Plan were found to be materially less favorable than that of the other members of Class

 8, which the Debtors assert cannot be the case under any of the options available to it as

 explained below, California DTSC agreed to such treatment by opting for it in lieu of

 participating in the Global Settlement. In re WR Grace & Co., 729 F.3d at 346 (holding that by

 filing a proof of claim a creditor had agreed to the less favorable treatment of binding itself to

 litigating its claim in the Bankruptcy Court.).             Otherwise stated, every holder of an

 Environmental NPP Claim is offered the same opportunity: accept the Global Settlement and its

 benefits or reject it and the Debtors will seek to abandon the applicable NPP location. Only

 California has chosen not to settle and reject. California has the right to reject the Global

 Settlement treatment that is being offered equally to all holders of Environmental NPP Claims,

 but it must live with the consequences. California’s rejection and resulting recovery does not,

 however, violate section 1123(a)(4) of the Bankruptcy Code or render the Amended Plan

 unconfirmable.

                              ii.       California is Receiving Equal Treatment if Both Conditions
                                        are Satisfied.




                                                   94
                                                  A-1014
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 312 of 401 PageID #: 8545
           Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 107 of 145




               199.    California DTSC further argues that even if both Payment Conditions are

satisfied, the economic treatment it would receive (i.e., an allocation of approximately $2.6

million in the form of the Vernon Global Settlement Payment) differs among claims in Class 8

because that amount is less than California’s pro rata share of the entire $10 million settlement

payment based upon California’s estimated damages. See California DTSC Objection ¶ 60. In

addition, California argues that other states have access to residual value from other Non-

Performing Properties, which is not offered to California. See id.

               200.    Such objection is without merit and should be overruled. First, California

ignores that if both Payment Conditions are satisfied, the Vernon Non-Performing Property will

be transferred to the Vernon Trust in which California DTSC will receive a beneficial interest.

So California DTSC is not just receiving a beneficial interest in approximately $2.6 million.

Moreover, the Amended Plan’s allocation of $10 million settlement being provided by the

Consenting Creditors and Transferred Entities among the Non-Performing Properties overseen

by the agencies holding Environmental NPP Claims is not intended to (nor is it legally required

to) reflect a pro rata recovery based on the size of each Environmental NPP Claim against the

Debtors. Such payment is not coming from the Debtors at all, but instead is being made as a

settlement payment (or in this scenario, a substantial contribution) by the Consenting Creditors

and Transferred Entities. There is no requirement under the Bankruptcy Code that a settlement

payment or substantial contribution made by a third party to resolve a unique dispute be offered

in equal or pro-rated amounts for similarly situated creditors.

               201.    Moreover, the allocation of the $10 million settlement payment was

negotiated among the Participating Governmental Agencies, including California DTSC.         The

Debtors understand that the determination of these allocations began with the estimated costs of



                                                 95
                                                A-1015
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 313 of 401 PageID #: 8546
             Case 20-11157-CSS        Doc 942     Filed 10/12/20     Page 108 of 145




future cleanup and then took into account for each of the Non-Performing Properties, including

the Vernon Non-Performing Property: (1) the availability of financial assurance, (2) the value of

the property that may be used to support cleanup, and (3) the degree of litigation risk for the NPP

as to whether various tasks underlying the estimated cleanup would meet the test under

Midlantic.

               202.    Similarly, California DTSC’s objection that it cannot share in the residual

value of the other Non-Performing Properties is of no merit.           Residual value from other

properties will not be allocated or required to be shared pursuant to the Amended Plan; rather, if

it is to be distributed and shared, such sharing is only occurring pursuant to an agreement among

the holders of Environmental NPP Claims who are voluntarily entering into the Global

Settlement—something California declined to do.           It is not surprising that the Settling

Governmental Authorities are not willing to share any excess residual proceeds of their NPP with

California given its actions. As any course that the members of Class 8 choose to take with

respect to their property is entirely independent of the operation of the Amended Plan, such

voluntary creditor agreements cannot serve as the basis of a charge of disparate treatment within

Class 8.

                           iii.       Releases are Not Broader.


               203.    California DTSC argues that the releases imposed on it by the Amended

Plan are broader than those granted by the Global Settlement Parties. See Objection ¶ 63.

Again, California fails to recognize that it is only entitled to the same opportunity as other

creditors in Class 8. The ultimate treatment of California, including the releases it is required to

provide, is of its own making.




                                                96
                                                A-1016
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 314 of 401 PageID #: 8547
            Case 20-11157-CSS        Doc 942      Filed 10/12/20    Page 109 of 145




               204.    Moreover, contrary to California DTSC’s assertions, under any of the

 potential scenarios under the Amended Plan, California DTSC would only grant the releases

 contained in section 10.6(f) of the Amended Plan, which describes releases substantively

 identical to those granted by the Settling Government Agencies, as confirmed by the new

 language added to the Amended Plan and to a narrower set of parties. See supra ¶ 76; Exhibit B.

               205.    Moreover, the fact that the releases are to be granted by all California

 regulatory agencies with authority to enforce Environmental Laws, as opposed to just California

 DTSC, is essential to the efficacy of the releases and the operation of the Amended Plan. The

 State of California, unlike the other states involved in the Global Settlement, is unique in that

 environmental authority is more widely dispersed across multiple state agencies. If California

 DTSC were the only agency in the state of California to grant the releases, then another agency

 with similar or overlapping jurisdiction could bring the very actions that the releases aimed to

 prohibit. The Nonconsensual Released Parties have no comfort that California will not seek to

 pursue them or find a loophole in contravention of the intent of the release, especially given

 California’s abrupt withdrawal from the Global Settlement and fierce opposition to the Amended

 Plan. On the contrary, the Nonconsensual Released Parties do have that comfort from the

 Settling Government Agencies. Specifically, the Amended Plan now includes acknowledgments

 from each state Settling Governmental Authority that such authority is the primary state

 governmental agency in its State with responsibility for enforcing Environmental Laws

 applicable to Non-Performing Properties located within its jurisdiction, specifically to address

 this very risk. See Amended Plan § 5.2(j)(v).




                                                 97
                                                 A-1017
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 315 of 401 PageID #: 8548
           Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 110 of 145




                       c.     The Amended Plan Does Not Unfairly Discriminate Against
                              Class 8.

               206.    California DTSC further objects to its treatment under the Amended Plan

on the basis that it may unfairly discriminate between General Unsecured Claims and

Environmental NPP Claims, though the Objection notably falls short of alleging that such

discrimination does exist. In support of this objection, California DTSC offers only that the

General Unsecured Claims in Class 7 receive different treatment than the Environmental NPP

Claims in Class 8. This objection fails because it both misinterprets the recovery available to

these respective creditors and misapplies the law with respect to unfair discrimination under

section 1129(b)(1) of the Bankruptcy Code.

               207.    Section 1129(b)(1) does not prohibit discrimination between classes.

Rather, it prohibits discrimination that is unfair. When courts assess unfair discrimination under

section 1129(b) of the Bankruptcy Code, “[t]he hallmarks of the various tests have been whether

there is a reasonable basis for the discrimination and whether the debtor can confirm and

consummate a plan without the proposed discrimination.” Greate Bay Hotel & Casino, 251 B.R.

at 228. There are several tests courts have employed to determine whether a proposed plan

discriminates unfairly, though the Third Circuit recently affirmed this court’s application of the

rebuttable presumption test in In re Tribune Company, Case No. 18-2909, 2020 WL 5035797, at

*9-11 (3d Cir. Aug. 26, 2020) (summarizing the various standards applied to unfair

discrimination and affirming under de novo review the Delaware Bankruptcy Court’s application

of the rebuttable presumption test); Hargreaves v. Nuverra Env’tl Sols, Inc. (In re Nuverra Env’tl

Sols, Inc.), 590 B.R. 75, 90 (D. Del. 2018) (adopting and applying the rebuttable presumption

test). Under this test, “a rebuttable presumption of unfair discrimination arises when there is: (1)

a dissenting class; (2) another class of the same priority; and (3) a difference in the plan’s


                                                98
                                                A-1018
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 316 of 401 PageID #: 8549
             Case 20-11157-CSS         Doc 942     Filed 10/12/20      Page 111 of 145




 treatment of the two classes that results in either (a) a materially lower percentage recovery for

 the dissenting class (measured in terms of the net present value of all payments), or (b)

 regardless of percentage recovery, an allocation under the plan of materially greater risk to the

 dissenting class in connection with its proposed distribution.” Tribune Co., 972 F.3d at 241

 (citing to Bruce A. Markell, A New Perspective on Unfair Discrimination in Chapter 11, 72 Am.

 Bankr. L.J. 227, 228, 249 (1998).). This rebuttable presumption may be overcome “if the court

 finds that a lower recovery for the dissenting class is consistent with the results that would obtain

 outside of bankruptcy, or that a greater recovery for the other class is offset by contributions

 from that class to the reorganization.” Id. However, the District Court for the District of

 Delaware has noted that the above is not an exhaustive list of circumstances that may rebut the

 presumption. Nuverra Env’tl. Sols., 590 B.R. at 93.

                 208.     California DTSC asserts, incorrectly, that “[b]ecause the Plan provides

 different recoveries for similarly situated classes, a rebuttable presumption exists as to unfair

 discrimination.” See California DTSC Objection ¶ 98. As discussed above, under the rebuttable

 presumption test, different treatment only yields a presumption of discrimination if it results in a

 materially lower percentage recovery for the dissenting class or a materially greater allocation of

 risk. Tribune Co., 2020 WL 5035797. at *9. In this case, there is no need to rebut a presumption

 of discrimination because, applying the foregoing test to the Amended Plan, no such

 presumption can be applied in the first place. California DTSC, as a member of Class 8, is

 neither receiving a lower percentage recovery nor accepting a greater allocation of risk in

 connection with the proposed distribution than are holders of General Unsecured Claims

 classified in Class 7.




                                                  99
                                                 A-1019
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 317 of 401 PageID #: 8550
           Case 20-11157-CSS         Doc 942     Filed 10/12/20    Page 112 of 145




              209.    Of the myriad options available to California DTSC under the Amended

Plan, none involves it receiving less than it would if classified with General Unsecured Claims.

If it were a member of Class 7, California DTSC would receive its Pro Rata share of the

$2,400,000 GUC Global Settlement Payment, among the other GUC Trust Assets, to be

distributed by the GUC Trust. Under the treatment provided to Class 8, however, it is only not

receiving a Pro Rata share of the $2,400,000 GUC Global Settlement Payment. If there is any

excess amounts distributed by the GUC Trust, holders of Class 7 Claims and Class 8 Claims,

including California, share in such excess distributions ratably. See Amended Plan § 4.8(b)(1).

              210.    In all scenarios, California DTSC will receive in excess of a Pro Rata

share of $2,400,000. California DTSC will receive one of the following:

                         i.   a beneficial interest in the Vernon Response Trust, which would be
                              the recipient of the $2,587,523 cash distribution and title to the
                              Vernon Non-Performing Property, if California DTSC consents to
                              participation as a Global Settlement Party or if the Payment
                              Conditions are both satisfied;

                        ii.   a beneficial interest in the cash distribution of $2,587,523 if the
                              Payment Condition is satisfied but the Vernon Trust Condition is
                              not satisfied; or

                       iii.   if neither of the Payment Conditions are satisfied and the Debtors
                              are permitted to abandon the Vernon property as proposed,
                              California will still receive a first prior lien against the Vernon
                              Non-Performing Property worth substantially in excess of
                              $2,400,000. Messing Confirmation Decl. ¶ 49.

              211.    Under arguably its least beneficial recovery—i.e., abandonment of the

Vernon property—California DTSC ignores that it would still receive a first priority lien against

the Vernon Non-Performing Property. This lien has significant value (and certainly more than a

Pro Rata share of $2,400,000), as evidenced by a robust marketing and sale process in which the

Debtors received six bids for the Vernon Non-Performing Property, ranging up to $29,600,000.

See Messing Confirmation Decl. ¶ 50

                                               100
                                               A-1020
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 318 of 401 PageID #: 8551
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 113 of 145




                212.   Even if the treatment ultimately received by California DTSC were less

 favorable than that of General Unsecured Claims in Class 7, that would not be the proper metric

 by which to assess unfair discrimination, which is instead concerned with the treatment offered

 to a class as a whole. The Third Circuit made clear in Tribune that “the cramdown provision’s

 text also makes plain that unfair discrimination applies only to classes of creditors (not the

 individual creditors that comprise them), and then only to classes that dissent.” Tribune Co.,

 2020 WL 5035797, at *10. That is to say, the treatment of the class as a whole must be unfairly

 unfavorable in comparison to the treatment of the allegedly preferred class as a whole. In other

 words, not only must the treatment chosen and received by California DTSC be unfavorable to

 that received by General Unsecured Creditors for its objection to have any merit, but so must be

 the entire scheme arranged for the benefit of holders of Environmental NPP Claims under the

 Amended Plan. This recovery scheme, which addresses the unique rights and privileges of

 holders of Environmental NPP Claims by providing them with the option to receive recovery

 significantly in excess of $2,400,000 provided exclusively to General Unsecured Claims in Class

 7, and a beneficial interest in the property underlying their Environmental NPP Claim or

 otherwise receive a first priority lien against such property, in no way discriminates against

 Class 8.

                213.   California DTSC also objects, improperly, that the Amended Plan

 discriminates among Environmental NPP Claims in Class 8 arguing that the alternative treatment

 provided to holders of claims in Class 8 de facto creates two sub-classes. California cites no case

 to support its argument, which is unsurprising.       The Amended Plan does not create two

 subclasses within Class 8. As stated above, all creditors in Class 8 are offered the same

 opportunity—participate in the Global Settlement or receive an alternative treatment. The choice



                                                101
                                                A-1021
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 319 of 401 PageID #: 8552
             Case 20-11157-CSS           Doc 942      Filed 10/12/20      Page 114 of 145




 is California’s. If California’s theory of subclasses were correct, no plan could ever offer an

 opportunity to a class of creditors, which is not the case. See Del. Tr. Co. v. Energy Future

 Intermediate Holdings, LLC (In re Energy Future Holding Corp.), 527 B.R. 157, 168 (D. Del.

 2015) (“[C]ourts have interpreted the same treatment requirement to mean that all claimants in a

 class must have the same opportunity for recovery.” (quoting In re W.R. Grace & Co., 729 F.3d

 311, 327 (3d Cir. 2013)), aff’d, 648 F. App’x 277 (3d Cir. 2016).

                 214.    Moreover, California’s theory, if accepted, would be contrary to the long

 standing case law and deference given to debtor to establish classes of claims under its Plan. See

 In re Coastal Broad. Sys., Inc., 570 F. App’x 188, 193 (3d Cir. 2014) (“the grouping of similar

 claims in different classes is permitted so long as the classification is reasonable”) (internal

 citations omitted); see also In re Idearc Inc., 423 B.R. 138, 160 (Bankr. N.D. Tex. 2009) (“[A]

 plan may provide for multiple classes of claims or interests so long as each claim or interest

 within a class is substantially similar to other claims or interests in that class.”).

                 215.    Accordingly, the treatment of California DTSC under the Amended Plan

 satisfies the requirements of the Bankruptcy Code and the Amended Plan may be confirmed.

                         d.      The Amended Plan Contains Adequate Means for
                                 Implementation Pursuant to Section 1129(a)(1) of the
                                 Bankruptcy Code.

                 216.    In its objection, California DTSC incorrectly argues that the Debtors

 cannot abandon the Vernon Non-Performing Property and thus, the Amended Plan lacks

 adequate means for implementation. The Debtors address their ability to abandon the Vernon

 Non-Performing Property in the Abandonment Memorandum, filed contemporaneously

 herewith.




                                                   102
                                                   A-1022
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 320 of 401 PageID #: 8553
           Case 20-11157-CSS          Doc 942     Filed 10/12/20   Page 115 of 145




                       e.     The Debtors Have Proposed the Amended Plan in Good Faith,
                              as Required by Section 1129(a)(3) of the Bankruptcy Code.

               217.    California DTSC argues that the Amended Plan was not proposed in good

faith and therefore does not comply with section 1129(a)(3) of the Bankruptcy Code. See

California DTSC Objection ¶¶ 76-84. California DTSC, however, offers no independent reason

to attack the good faith nature of the Amended Plan. Rather, California DTSC alleges that the

Amended Plan lacks good faith because it unfairly discriminates against California DTSC and

seeks to abandon the Vernon Non-Performing Property, a fact that this Court acknowledges was

a possibility early in these Chapter 11 Cases. As explained above and in the accompany

Abandonment Memorandum, the Amended Plan does not discriminate unfairly or violate

applicable law in connection with abandonment. Accordingly, California DTSC’s “boot-strap”

objection to good faith must be dismissed.

               218.    California DTSC’s principal arguments against the Amended Plan stem

from their decision to withdraw from the Global Settlement. However, even California DTSC

acknowledges in their objection that the Settling Governmental Authorities and California DTSC

itself agreed to recommend the terms of a settlement. See California DTSC Objection ¶ 78.

Therefore, the Debtors stood on a firm belief that the Amended Plan would, in reasonable

likelihood, not only achieve results consistent with the Bankruptcy Code, but also fulfill the

needs of key stakeholders, including California DTSC. Thus, the fact that the Debtors proposed

a plan which trusted in California DTSC’s and other parties’ representations and confidence in a

unified resolution does not constitute evidence of bad faith.

               219.    Moreover, out of all interested stakeholders and key constituencies,

California DTSC is the only party alleging bad faith by the Debtors in proposal of the Amended

Plan. The Debtors, the other Global Settlement Parties, and each of the their respective members


                                                103
                                                A-1023
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 321 of 401 PageID #: 8554
            Case 20-11157-CSS         Doc 942      Filed 10/12/20      Page 116 of 145




 and advisors, and all other parties in interest have worked diligently and with the honest purpose

 to maximize the value of the Debtors’ Estates for the benefit of all creditors and to achieve the

 Debtors’ goals entering these chapter 11 cases, including the orderly transition of the Debtors’

 Non-Performing Properties. As discussed further herein, the Amended Plan’s classification,

 indemnification, exculpation, release, and injunction provisions have been negotiated in good

 faith and at arms’ length, are consistent with the Bankruptcy Code, and each are integral to the

 Amended Plan and supported by valuable consideration.

                220.   In addition, California DTSC’s passing allegation that the Amended Plan

 seeks to strip value from the Debtors’ Estates and divert them to the Consenting Creditors can be

 easily dismissed. As explained, at all relevant times, the Debtors have operated under the

 guidance and direction of the independent Special Committee. In addition, the Debtors marketed

 the Europe/ROW Assets in accordance with the Court-approved Bidding Procedures. No party

 placed a qualified bid on such assets other than the Consenting Creditors’ credit bid. The terms

 of the credit bid and related agreements have been on file for months and fully evaluated by the

 Debtors, the Creditors’ Committee, and other parties in interest.         The Europe/ROW Sale

 Transaction is not, by any stretch, an improper diversion of value.

                221.   Accordingly, California DTSC’s claim that the Amended Plan was not

 proposed in good faith is unfounded and must be dismissed.

                       f.      Debtors Have Identified the Plan Administrator and the New
                               Board in Compliance with Section 1129(a)(5) of the
                               Bankruptcy Code.

                222.   As discussed above, the Debtors have filed a notice announcing the

 identities of the Plan Administrator and the sole member of the New Board. Furthermore, Part I

 of this Memorandum addresses the inaccurate suggestion by California DTSC that the Plan

 Administrator and the New Board may be subject to CERCLA liability.

                                                104
                                                A-1024
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 322 of 401 PageID #: 8555
              Case 20-11157-CSS               Doc 942       Filed 10/12/20         Page 117 of 145




                            g.       Amended Plan is in Best Interests of All Creditors of, and
                                     Equity Interest Holders in, Each Debtor.

                  223.      In its objection, California DTSC argues that that Amended Plan fails to

 satisfy Section 1129(a)(7) of the Bankruptcy Code. California DTSC contends that a chapter 7

 liquidation would provide “at least as favorable a return to the DTSC”24 as under the Amended

 Plan, since under the Amended Plan the Vernon Non-Performing Property “could receive a

 minimum of nothing and a maximum of $2.6 million and would lose any right to pursue those

 parties responsible for the Debtors’ past acts,” whereas in a chapter 7 liquidation “the [Vernon

 Non-Performing Property] might not receive an allocation of $2.6 million, but DTSC would

 retain claims against all parties and the [Vernon Non-Performing Property] would not be

 immediately abandoned.” California DTSC further contends that in evaluating whether the

 Amended Plan meets the “best interests” test, the Liquidation Analysis is not useful, since it was

 filed in connection with the Joint Chapter 11 Plan of Exide Holdings, Inc. and Its Affiliated

 Debtors, dated August 11, 2020 (Docket No. 706) (the “Initial Plan”).

                                   i.         California DSTC Fares No Better in a Hypothetical
                                              Liquidation of the Amended Plan Than It Did Under the
                                              Initial Plan.

                  224.      First, although the filing of the Liquidation Analysis predated the filing of

 the Amended Plan, California DTSC is projected to receive the same $0 recovery in a

 hypothetical liquidation under both the Initial Plan and the Amended Plan. Per the Liquidation

 Analysis, in a hypothetical liquidation under the Initial Plan, holders of Claims in Class 7


 24
      California appears to misunderstand the “best interests” test. If California receives “at least as favorable a
      result” under the Amended Plan as it does under a hypothetical liquidation, the best interests test will be
      satisfied as to California. The Amended Plan fails the best interests test only if California would recover more
      in a hypothetical chapter 7 liquidation than under the Amended Plan. See 11 U.S.C. 1129(a)(7)(A)(ii) (“each
      holder of a claim or interest of such class…(ii) will receive or retain under the plan on account of such claim or
      interest property of a value…that is not less than the amount such holder would so receive or retain [in a
      hypothetical chapter 7 liquidation].” (emphasis added).

                                                         105
                                                         A-1025
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 323 of 401 PageID #: 8556
            Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 118 of 145




 (general unsecured claims) (including California DTSC), were not projected to receive any

 recovery on account of their Claims. Under the Amended Plan, California DTSC’s Claims fall

 into Class 8 (Environmental NPP Claims), which is another class of unsecured claims that are

 subordinate to senior secured claims, which will not be satisfied in full in a hypothetical chapter

 7 liquidation.

                  225.   As stated in the Messing Declaration at ¶ 37, California DSTC fares no

 better in a hypothetical liquidation of the Amended Plan than it did under the Initial Plan, and

 confirmation of the Amended Plan will provide non-accepting holders of impaired claims or

 equity interests with a recovery that is not less than what they would otherwise receive (if any) in

 connection with a hypothetical liquidation of the Debtors under chapter 7 of the Bankruptcy

 Code. As previously stated herein, the estimates regarding the Debtors’ assets and liabilities that

 are incorporated into the Liquidation Analysis were based upon the knowledge and familiarity of

 the Debtors’ advisors with the Debtors’ business and their relevant experience in chapter 11

 proceedings. As such, the Debtors’ Liquidation Analysis should be afforded deference. See In re

 Charter Commc'ns, 419 B.R. 221, 261-62 (Bankr. S.D.N.Y. 2009) (finding that Debtors’

 liquidation analysis “appear[ed] to have relied on reasonable assumptions.”).

                              ii.      Potential Recovery on Claims Against Third Parties Does
                                       Not Constitute Property Received or Retained From a
                                       Chapter 7 Trustee, and Therefore Are Irrelevant to a
                                       Liquidation Analysis.

                  226.   The recovery California DTSC alleges pursuant to the Non-consensual

 Third Party Releases is irrelevant to the analysis under a hypothetical chapter 7 liquidation and

 must be disregarded in any liquidation analysis.         Section 1129(a)(7)(A)(ii) only considers

 recoveries from the debtor, and does not take into account any recovery from third parties. This

 is clear from the language of the statute, which considers only recoveries received or retained “if


                                                 106
                                                 A-1026
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 324 of 401 PageID #: 8557
           Case 20-11157-CSS          Doc 942     Filed 10/12/20      Page 119 of 145




the debtor were liquidated.” Id. Section 1129(a)(7)(A)(ii) also only refers to “claims.” See id.

(“(7) With respect to each impaired class of claims or interests”; “(A) each holder of a claim or

interests of such class. . . (2) will receive or retain under the plan on account of such claim or

interest…”) (emphasis added). Bankruptcy claims are classified against debtors only, not against

third parties. See In re Chateaugay Corp., 53 F.3d 478, 496 (2d Cir. 1995) (“Claim” as defined

in Bankruptcy Code Section 101(5), was intended by Congress to be broadly interpreted so that

“all legal obligations of the debtor. . . will be able to be dealt with in a bankruptcy case.”).

Therefore, the plain language of Section 1129(a)(7)(A)(ii) only requires courts to weigh claims

classified against debtors when considering the best interests of creditors.

               227.    In accordance with the statute’s plain terms, courts look at the dividend

the creditor would receive from the chapter 7 trustee, and only that amount, for comparison with

the dividend available under a debtor’s chapter 11 plan. In re Dow Corning Corp., 237 B.R.

380, 411 (Bankr. E.D. Mich. 1999) (holding that the best interest of creditors test does not

require payment of post-petition interest at the same rate in a hypothetical chapter 7 as would

apply outside of bankruptcy because courts look only at the dividend the creditor would receive

from the chapter 7 trustee); see also 7 Collier on Bankruptcy ¶ 1129.03[7][b]. Essentially, courts

consider only liquidation of property of the estate. In re Gen. Teamsters, Warehousemen &

Helpers Union Local 890, 225 B.R. 719, 734 (Bankr. N.D. Cal. 1998) (holding that only assets

should be included in the debtor’s liquidation analysis “because they are property of Debtor’s

estate”). Based on the foregoing, claims against non-debtor third parties should be excluded

from the “best interests” analysis. See In re Plant Insulation Co., 469 B.R. 843, 886 (Bankr.

N.D. Cal.), aff’d, 485 B.R. 203 (N.D. Cal. 2012), rev’d on other grounds, 734 F.3d 900 (9th Cir.

2013), and aff’d, 544 F. App’x 669 (9th Cir. 2013) (holding that the claims of creditors against



                                                107
                                                A-1027
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 325 of 401 PageID #: 8558
             Case 20-11157-CSS               Doc 942        Filed 10/12/20         Page 120 of 145




non-debtor third parties could not be considered in a liquidation analysis even when those claims

would otherwise remain in a chapter 7 case and be discharged pursuant to Section 524(g) in a

chapter 11 case). The outcome of such claims will not directly affect the bankruptcy res, because

the debtor is not a party to those claims. See Worldview Entm't Holdings Inc. v. Woodrow, 611

B.R. 10, 15-16 (S.D.N.Y. 2019) quoting In re Falchi, No. 97 B 43080, 1998 WL 274679, at *7

(Bankr. S.D.N.Y. May 27, 1998) (“Likewise, if Yashiro succeeds against the Non-Debtor

defendants on its breach of contract and fraud claims, its recovery will not affect debtor's estate

because it will be payable to Yashiro, and Yashiro does not allege or demonstrate otherwise.

Non-Debtor Defendants are correct that because Yashiro's claims against them will not impact

Falchi's estate, they are not “related to” his chapter 11 case and must be dismissed[.]”).

                  228.     Although some courts have come to different conclusions, they are

distinguishable. See In re Quigley Co., Inc., 437 B.R. 102 (S.D.N.Y. 2010) or In re Ditech

Holding Corporation, 606 B.R. 544 (Bankr. S.D.N.Y. 2019). In Quigley, the court permitted

claims against the parent entity of the debtor to be factored into the liquidation analysis.

However, as further explained in Plant Insulation Co., the Quigley decision did not actually

weigh claims against “third parties,” as are in dispute in the present case; rather, Quigley

concerned derivative claims against a co-obligor of the Debtor. In re Plant Insulation Co., 469

B.R. at 888, citing to In re Quigley, 437 B.R. at 145-46. Derivative claims are property of the

estate, and, therefore, any recoveries by creditors on such claims would flow directly from the

debtor.25 Accordingly, Quigley is consistent with the authority cited above because such claims

were property of the estate.


25
     It is well settled that a bankrupt entity becomes the owner of any derivative claims which may be asserted by
     stockholders on its behalf. It is equally well established that “[i]f the cause of action belongs to the estate, the
     trustee has exclusive standing to assert it . . . and consequently the automatic stay prevents creditors or
     shareholders from asserting the claim . . . .” In re Granite Partners, L.P., 194 B.R. 318, 324–25 (Bankr.

                                                         108
                                                         A-1028
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 326 of 401 PageID #: 8559
            Case 20-11157-CSS               Doc 942        Filed 10/12/20         Page 121 of 145




                229.      In Ditech, the objecting parties argued that the Plan failed to meet the

“best interests” test under Section 1129(a)(7) on account of the Debtors’ intention to transfer

assets pursuant to a plan free and clear of applicable consumer claims and defenses. Among their

arguments, objectors contended that in a hypothetical chapter 7 liquidation, any asset sales would

be subject to Section 363(o) such that consumer creditors would retain successor liability claims

against the purchasers of the assets. The decision in Ditech was rooted in an analysis of the

interplay between Sections 363 and 1123, and in direct reference to Section 363(o), which

expressly prohibited the sales free and clear of consumer borrower claims in Section 363 sales.

In that context and that context alone, the Court found that the debtors’ chapter 11 plan did not

meet the “best interest” test. The Court’s finding in Ditech is confined to Section 363(o) and the

protections afforded thereunder, and cannot supplant the principle that a creditor’s recovery

against a third party on a direct claim that is not property of the estate and should be excluded

from the “best interests” analysis.

                                iii.        The Best Interests Test Cannot Consider Recoveries on the
                                            Claims against the Nonconsensual Releases Parties
                                            Because They Are At Best Speculative and Hypothetical.

                230.      Next, California DTSC’s statement that under the Amended Plan the

Vernon Non-Performing Property “would lose any right to pursue those parties responsible for

the Debtors’ past acts,” is a blatant mischaracterization of the Non-Consensual Releases. Again,

such releases only release the Europe/ROW Purchaser, the Transferred Entities, the Consenting

Creditors, and the Trustees, and do not purport to release any other party. Second, as explained

    S.D.N.Y. 1996) (emphasis added); see also In re Johns-Manville Corp., 837 F.2d 89, 92 (2d Cir. 1988)
    (holding that both plaintiff’s and tort victims’ rights were “derivative” of those of debtor; thus, claims were the
    exclusive property of the estate); see also Seward v. Devine, 888 F.2d 957, 963 (2d Cir. 1989) (holding that
    “[t]he bankruptcy estate encompasses ‘all legal or equitable interests of the debtor in property as of the
    commencement of the case,’ including any causes of action possessed by the debtor”) (citations omitted); see
    also In re WorldCom, Inc., 323 B.R. 844, 849 (Bankr. S.D.N.Y. 2005) (“[Plaintiff] does not dispute that
    derivative claims are property of the estate”).

                                                        109
                                                        A-1029
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 327 of 401 PageID #: 8560
            Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 122 of 145




 below, the best interest test only evaluates recovery from the Debtors in a hypothetical chapter 7

 liquidation – not claims against, or potential recoveries from, third parties. Third, as the record

 demonstrates, any recovery on the basis of claims against such Nonconsensual Released Parties

 is speculative at best. See In re Charter Commc’ns, 419 B.R. at 261-62 (discrediting creditors’

 objection to liquidation analysis because it consisted of a “largely speculative exercise of listing

 possible incremental recoveries and offered no reliable opinions as to the likelihood that any of

 these identified sources of possible extra value would ever materialize”). As described in more

 detail at ¶ 86 herein, the Subcommittee investigated the viability of potential claims that could be

 subject to the Debtor Releases, and approved the Debtor Releases in conjunction with the Global

 Settlement upon concluding that the Debtor Releases would not extinguish any claims with

 sufficient likelihood of success and prospect of recovery that would warrant the costs, expenses,

 and litigation risks of pursuing those claims.

                231.    As for any direct Claims of the California Environmental Agencies against

 the Nonconsensual Released Parties, such claims are also highly speculative.             First, the

 Consenting Creditors are not liable for the Debtors’ obligations to remediate environmental

 contamination at the Non-Performing Properties and there are no viable legal theories that could

 be asserted to compel the Consenting Creditors to fund such obligations.

                232.    The Consenting Creditors are both lenders to, and (as a result of June 2019

 Financing and the Optimization) certain Consenting Creditors are owners of equity in, the

 Debtors. In neither capacity do the Consenting Creditors have liability for contamination at

 Debtor-owned property.        This is because, generally speaking, most state and federal

 environmental laws impose liability for remediating environmental contamination on (1) the

 party that caused the contamination, (2) the current owner or operator of the contaminated real



                                                  110
                                                  A-1030
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 328 of 401 PageID #: 8561
           Case 20-11157-CSS         Doc 942      Filed 10/12/20    Page 123 of 145




property, or (3) the owner or operator of the contaminated property at the time the contamination

occurred. See, e.g., 42 U.S.C. § 9601)(a) and Cal. Health & Safety Code § 25323.5. The

Consenting Creditors do not fall into any of these categories.

               233.   Moreover, CERCLA includes a specific exemption that shields lenders

from liability with respect to contamination on real property collateral, provided that the lender

does not “participate in the management” of the facility in question. 42 U.S.C. § 9601(20)(F).

CERCLA provides that a lender “participates in management” only if it (A) undertakes decision-

making control or responsibility for the facility’s hazardous substances handling or disposal

practices, or (B) exercises managerial control over day-to-day decision making with respect to

environmental matters or over substantially all of the “operational functions” of the facility. 42

U.S.C. § 9601(20)(G)(ii). There simply is no evidence that any of the Consenting Creditors

undertook decision-making control over any of the Debtors’ operations. In addition, CERCLA

makes it clear that typical lender behavior, such as “providing financial or other advice or

counseling in an effort to mitigate, prevent, or cure default or diminution in the value” of a

facility, does not constitute “participation in management.” 42 U.S.C. § 9601(20)(G)(iv).

               234.   The Consenting Creditors similarly have no liability in their capacity as

holders of equity in the Debtors. Under traditional corporate law principles, a corporation is

recognized as a legal entity distinct from its owners. See, e.g., N. Am. Steel Connection, Inc. v.

Watson Metal Prods. Corp., 515 F. App'x 176, 179 (3d Cir. 2013) (finding that it is a

fundamental proposition that a corporation is a separate entity from its shareholders).

Consequently, shareholders are ordinarily insulated from liability for the corporation’s action,

beyond the amount of their equity investment. The United States Supreme Court has made it

clear that a shareholder will only be held derivatively liable for the environmental obligations of



                                               111
                                               A-1031
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 329 of 401 PageID #: 8562
            Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 124 of 145




 a corporate entity in which the shareholder holds a security interest if that shareholder has

 disregarded or violated traditional corporate principles in relation to that corporate entity, as to

 permit a court to pierce the corporate veil. United States v. Bestfoods, 524 U.S. 51 (1998).

                235.    While piercing the corporate veil involves a fact-specific analysis, the

 general rule may be stated as follows: Where the parent or shareholder exercises such a high

 degree of control over the corporation that the latter can be viewed as a “mere instrumentality” or

 “alter ego” of the parent, courts will pierce the corporate veil to prevent fraud, injustice, or

 circumvention of a statute or public policy. See, e.g., RRX Indus., Inc., v. Lab-Con, Inc., 772

 F.2d 543, 545 (9th Cir. 1985). Geyer v. Ingersoll Publ’ns Co., 621 A.2d 784, 793 (Del. Ch.

 1992)). Indeed, “A plaintiff seeking to persuade a Delaware court to disregard the corporate

 structure faces a ‘difficult task.’” Fletcher v. Atex, Inc, 68 F.3d 1451, 1457 (2d Cir. 1995)

 (quoting Harco Nat’l Ins. Co. v. Green Farms, Inc., No. CIV.A. 1331, 1989 WL 110537, at *4

 (Del. Ch. Sept. 19, 1989)). There is no evidence that the Consenting Creditors, in their capacity

 as equityholders or otherwise, exercised such a high degree of control over the Debtors that

 would permit piercing the corporate veil.

                236.    Even if such evidence existed, which is denied, California DTSC would

 lack standing to pursue such these claims since under applicable law, the right to bring an action

 to pierce the corporate veil is the exclusive property of the estate in bankruptcy. See In re Enron

 Corp., No. 01 B 16034( ), 2003 WL 1889040, at *3 (Bank. S.D.N.Y. Apr. 17, 2003) (noting that,

 “Delaware law allows a subsidiary to maintain an action against a corporate parent, courts have

 found that a Delaware court would permit a debtor corporation to assert a claim to pierce its own

 corporate veil […] Thus, the trustee or debtor-in-possession would have exclusive standing to

 maintain a Delaware corporation's alter ego claim of a general nature.”)



                                                 112
                                                 A-1032
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 330 of 401 PageID #: 8563
            Case 20-11157-CSS          Doc 942     Filed 10/12/20      Page 125 of 145




                237.    In stark contrast to the speculative claims purported to be released

 pursuant to the Nonconsensual Releases, the Amended Plan provides California DTSC with the

 opportunity to share in a fixed and tangible recovery. And contrary to California DTSC’s

 assertion, the Plan does not only offer $2.6 million to California DTSC. California DTSC will

 also receive a beneficial interest free and clear of all liens or a first priority lien on the Vernon

 Non-Performing Property. This recovery is much greater than the speculative claims California

 DTSC would retain in a hypothetical chapter 7 liquidation.

                             iv.       Vernon Non-Performing Property Would Be Promptly
                                       Abandoned in a Hypothetical Liquidation

                238.    Finally, there is absolutely no basis for California DTSC’s contention that

 the Vernon Non-Performing Property “would not be immediately abandoned” in a hypothetical

 liquidation. California DTSC does not even attempt to provide any factual or legal basis as to

 why a chapter 7 trustee would not promptly abandon the Vernon Non-Performing Property—

 because there is no basis for such a conclusion. Upon conversion to a chapter 7 liquidation,

 California DTSC should expect the accelerated disposition of the Vernon Non-Performing

 Property due to pressure on the chapter 7 trustee(s) to expedite creditor recoveries and avoid

 ongoing administration costs. See Yadkin Valley Bank & Trust v. Linda McGee, Trustee (n re

 Hutchinson), 5 F.3d 750, 753 (4th Cir.1993) (“the duty to close the estate expeditiously is the

 trustee's “main duty,” 4 Collier on Bankruptcy, supra, ¶ 704.01(3), at 704–5, and “overriding

 responsibility,” Estes & Hoyt v. Crake (In re Riverside–Linden Inv. Co.), 925 F.2d 320, 324 (9th

 Cir.1991).) By contrast, the Debtors’ liquidation analysis is sound and reasonable and

 incorporates justified assumptions and estimates regarding the Debtors’ assets and claims, and

 should be accorded deference.




                                                 113
                                                 A-1033
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 331 of 401 PageID #: 8564
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 126 of 145




                239.   In light of the foregoing, the Plan complies with section 1129(a)(7) of the

 Bankruptcy Code and should be approved over the objection of California DTSC.

                       h.      California DTSC Does Not, and Will Not, Hold any Priority
                               Claims Against the Debtors.

                240.   California DTSC argues that the Amended Plan fails for specifically

 targeting California DTSC’s ability to assert Administrative Expense Claims, Priority Tax-

 Claims, Priority Non-Tax Claims, or an Other Secured Claims (for purposes of the California

 DTSC Objection only, collectively “Priority Claims”). See California DTSC Objection ¶¶ 103-

 05. However, this argument fails to recognize that (i) all other holders of Class 8 (Environmental

 NPP Claims) are identically treated, including with respect to bar of Priority Claims, (ii)

 California DTSC does not actually hold Priority Claims because the Debtors are fulfilling their

 obligations as they come due during the pendency of these chapter 11 cases, and (iii) any post-

 Effective Date claims accruing against the Wind-Down Estates to the benefit of California DTSC

 are not permitted to be Priority Claims according to law.

                241.   First, California DTSC incorrectly claims, “[o]ther holders of Claims are

 free to compromise Administrative Expense Claims, Priority Tax-Claims, Priority Non-Tax

 Claims, or an Other Secured Claims” while the Amended Plan seeks to disallow only those

 Priority Claims held by California DTSC. See California DTSC Objection ¶¶ 103-05. However,

 Section 5 of the Amended Plan clearly applies the same treatment to all holders of

 Environmental NPP Claims in Class 8, not just the Vernon NPP Claims or California DTSC. See

 Amended Plan, §§ 5.2(e)(i), 5.2(g)(i).

                242.   Additionally, California DTSC does not assert, nor hold, any Priority

 Claims. In order to maintain a working, negotiating relationship with the parties, Debtors have

 maintained good standing, complied with, and remedied all environmental obligations in the


                                                114
                                                A-1034
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 332 of 401 PageID #: 8565
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 127 of 145




ordinary course as such obligation have come due and payable during the course of these chapter

11 cases. Moreover, courts have regularly held that environmental agencies will not be able to

obtain administrative expense priority for future contingent remediation costs. See In re Rock &

Republic Enters., No. 10-11728 (AJG), 2011 WL 4756571 at *5 (Bankr. S.D.N.Y. Oct. 7, 2011)

(“Although a claim may be contingent, only ‘actual’ administrative expenses, not contingent

expenses, are entitled to priority under § 503.”); see also In re Oldco M Corp., 438 B.R. 775

(Bankr. S.D.N.Y. 2010) (denying future remediation costs at the debtor’s former facility).

California DTSC has not demonstrated it has expended any money on remediation of the Vernon

Non-Performing Property since the Commencement Date that would entitle it to asset Priority

Claims, nor has it proven that it will be required to do so in the future. Thus, California DTSC

cannot argue particular Priority Claims hold priority based upon a particularized determination.

Id. at 786; see also In re Microfab, Inc., 105 B.R. 161, 166 (Bankr. D. Mass. 1989) (denying the

state’s request for administrative expense priority as premature where the state had not yet

expended any funds to clean up the site and the court “cannot speculate as to what amounts

might eventually be allowable as actual and necessary expenses of the estate”) (internal citations

omitted); United States v. LTV Corp. (In re Chateaugay Corp.), 944 F.2d 997, 1010 (2d Cir.

1991) (“The District Court has ruled that response costs for post-petition remedial action qualify

as administrative expenses; whether any particular item of cost is entitled to priority requires a

particularized determination.”).

               243.   Ultimately, California DTSC fails to see their situation is not unique, the

Debtors have maintained compliance with their environmental obligations at the Vernon Non-

Performing Property through the pendency of the chapter 11 cases, and, like all other holders of

Environmental NPP Claims, California DTSC does not have and, in the interest of avoiding



                                               115
                                               A-1035
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 333 of 401 PageID #: 8566
            Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 128 of 145




 costly litigation that would waste the assets of the Estates to the detriment of all of the Debtors’

 stakeholders, should not be permitted to assert a Priority Claim.

                        i.      Each Class of Impaired Claims Has Voted to Accept the
                                Amended Plan in Satisfaction of Section 1129(a)(10) of the
                                Bankruptcy Code.

                244.    California DTSC argues that because the Consenting Creditors hold, in the

 aggregate, a supermajority of the equity interest of Exide Holdings, regardless of their individual

 holdings, all of the Consenting Creditors are thus “insiders” and their votes to accept the

 Amended Plan should not be counted for purposes of satisfying section 1129(a)(10).                See

 California DTSC Objection ¶¶ 106-116. This is a gross misreading of the Bankruptcy Code as

 the Consenting Creditors cannot be considered insiders as a group and even if certain individual

 Consenting Creditors are deemed statutory insiders, the approval of the Amended Plan by all

 remaining claimholders in Class 4, Class 5 and Class 6 is sufficient to satisfy section 1129(a)(10)

 of the Bankruptcy Code.

                245.    Courts have recognized that there are two types of “insiders” under the

 Code: statutory insiders set forth in section 101(31) of the Bankruptcy Code and non-statutory

 insiders as defined in In re Winstar Commc’ns, Inc., 554 F.3d 382 (3d Cir. 2009).                The

 distinction between these two types of “insiders” turns on whether the creditor's close

 relationship to the debtor suggests that any transactions were not conducted at arm’s length.

 Winstar, 554 F.3d at 397 (quoting S.Rep. No. 95–989, at 24 (1978), as reprinted in 1978

 U.S.C.C.A.N. 5787, 5810).

                246.    Section 101(31) of the Bankruptcy Code provides the statutory definition

 of the term “insider”. In the case of a debtor that is a corporation, section 101(B)(iv) states that a

 “person in control of the debtor” is an insider, and “actual control (or its close equivalent) is

 necessary for a person or entity to constitute an insider of section 101(31)’s ‘person in control’

                                                  116
                                                 A-1036
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 334 of 401 PageID #: 8567
            Case 20-11157-CSS          Doc 942     Filed 10/12/20      Page 129 of 145




 language.” Winstar, 554 F.3d at 396. Non-statutory insiders, however, “need not have control

 over a debtor; rather, courts will analyze (i) whether there is a close relationship between the

 debtor and creditor, and (ii) whether there is some evidence, other than the relationship,

 suggesting that any transactions were not conducted at arm's length.” Stanziale v. Khan (In re

 Evergreen Energy, Inc.), 546 B.R. 549, 563-66 (Bankr. D. Del. 2016).

                247.    California DTSC attempts to make a claim that the Consenting Creditors

 are insiders. See California DTSC Objection ¶ 115. DTSC incorrectly claims the Consenting

 Creditors, together, are a “person in control of the debtor”. Section 101(41) of the Bankruptcy

 Code defines the term “person” to include an “individual, partnership, and corporation” and not a

 group of individuals, partnerships or corporations. If any holder of claims in a class is an insider,

 their claims would rightfully be excluded from a class for the purposes of voting for the

 Amended Plan, but a group of holders cannot be deemed as insiders collectively simply due their

 collaboration as an ad hoc group of stakeholders. The Consenting Creditors are an ad hoc group

 of noteholders that have voluntarily and unofficially organized on an at-will basis in order to

 protect each of their individual interests and are not bound to each other in any legally

 enforceable manner. See Capmark Fin. Grp. Inc. v. Goldman Sachs Credit Partners L.P., 491

 B.R. 335, 351-52 (S.D.N.Y. 2013) (rejecting argument that defendant lenders were non-statutory

 insiders based, inter alia, on lack of sufficient allegations to support veil-piercing necessary to

 link defendant lenders to sister corporate subsidiaries alleged to have close relationship with

 debtors); but see Official Comm. of Unsecured Creditors of Champion Enters., Inc. v. Credit

 Suisse (In re Champion Enters., Inc.), Adv. No. 10–50514 (KG), 2010 WL 3522132, at *6-8

 (Banker. D. Del. Sept. 1, 2010) (considering whether group of prepetition lenders and Credit

 Suisse could qualify as insiders, where prepetition lenders and Credit Suisse were linked by



                                                 117
                                                 A-1037
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 335 of 401 PageID #: 8568
              Case 20-11157-CSS       Doc 942     Filed 10/12/20     Page 130 of 145




 prepetition credit agreement); Exide Techs., 299 B.R. at 742-43 (finding that plaintiffs had

 sufficiently alleged facts to survive motion to dismiss claim that prepetition lender group, who

 had allegedly exercised control over the debtors via a common prepetition credit facility, were

 insiders).

                248.   Additionally, California DTSC fails to provide any evidentiary support

 that the negotiations and agreements between the Debtors and the Consenting Creditors that led

 to the Amended Plan (with many of such negotiations including other parties in interest) were

 conducted other than in an arm’s-length manner. Indeed, prior to the Commencement Date, the

 Board of Directors of Exide Holdings formed the Special Committee comprised solely of its four

 (4) independent directors to direct and oversee all aspects of the Debtors’ restructuring process,

 in part to maintain arm’s-length negotiations with the Consenting Creditors.         The Special

 Committee has had full control of the Debtors and these chapter 11 cases since their

 commencement. None of the Consenting Creditors are members of the Special Committee, has

 attended Special Committee meetings, or had any involvement in the authorization of the

 Amended Plan or its related filings from the perspective of the Debtors.

                249.   Furthermore, all members of Class 4, Class 5, and Class 6 that submitted

 ballots voted to approve the Plan. While it is true that one (1) member of the Consenting

 Creditors may be considered a statutory insider due to owning more than 20% of the voting

 securities of Exide Holdings, and another member of the Consenting Creditors may be

 considered a statutory insider due to the fact that its managing partner serves on the board of

 directors of Exide Holdings, Inc., even if the claims of these two Consenting Creditors were

 disregarded for the purposes of voting for the Amended Plan, the fact that all of the remaining

 holders of claims in Class 4, Class 5 and Class 6 (approximately 20% of which are not



                                                118
                                                A-1038
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 336 of 401 PageID #: 8569
            Case 20-11157-CSS        Doc 942      Filed 10/12/20   Page 131 of 145




 Consenting Creditors) voted to accept the Amended Plan means that the Amended Plan has

 satisfied the criteria under section 1129(a)(10). Accordingly, the Court should overrule the

 California DTSC objection that the Debtors have not satisfied their burden under Section

 1129(a)(10).

                3.     The Injunction, Releases, and Exculpation Provided for in the
                       Amended Plan are Appropriate and Should be Approved.

                       a.     Plan Releases and Injunction.

                250.   The Debtors make their affirmative case for the Plan Releases and

 Injunction in Part I of this Memorandum and appropriately dispel the objections of California

 DTSC.

                       b.     Exculpation.

                251.   California DTSC objects to the Amended Plan on the basis that the

 exculpation provision contained in section 10.7 of the Amended Plan is impermissibly broad

 because of the inclusion of non-fiduciaries as Exculpated Parties. This objection is without

 merit, as the Third Amended Plan has addressed this issue by removing from the definition of

 Exculpated Parties: (i) the DIP Lenders and DIP Agents and (ii) the Consenting Creditors.

 Accordingly, the Amended Plan does not provide for exculpation of any non-fiduciaries and

 California DTSC’s objection must be overruled.

                4.     All Other Objections by California DTSC Should be Overruled.

                       a.     Amended Plan is a Proper Amendment of the Initial Plan.

                252.   California DTSC argues that the Amended Plan cannot be confirmed

 because it is an improper amendment of the Initial Plan (as defined in the California DTSC

 Objection). California DTSC recognizes that Section 12.4 of the Initial Plan expressly reserved

 the Debtors’ right to amend or modify the Initial Plan prior to the entry of the Confirmation


                                               119
                                               A-1039
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 337 of 401 PageID #: 8570
           Case 20-11157-CSS          Doc 942     Filed 10/12/20      Page 132 of 145




Order.   Notwithstanding this, California DTSC suggests that some amendments are only

permissible with the consent of certain parties. California DTSC contends that the Amended

Plan is invalid because, contrary to Section 12.4(a) of the Initial Plan, the definition of Settling

Governmental Authorities was modified without the consent of California DTCS.

               253.    This argument is outrageous. California DTSC cannot seriously contend

that certain rights it was given to consent to amendments to the Initial Plan when it was a party to

the Global Settlement should continue to apply after it withdrew from the Global Settlement and

bar the Debtors from modifying the Initial Plan to address California DTSC’s withdrawal.

               254.    This argument also lacks foundation as a matter of law, which is clear that

the chapter 11 plan belongs to the debtor. This is reflected in Section 12.4 of the Initial Plan (and

the Amended Plan), which expressly reserves the right of the Debtors to amend or modify the

Amended Plan prior to the entry of the Confirmation Order. The Bankruptcy Code supports this

more generally. Section 1121(b) of the Bankruptcy Code provides that the debtor has the

exclusive right to file a plan until 120 days after the date of order for relief. Section 1127(a) of

the Bankruptcy Code provides that the proponent of the plan or the reorganized debtor may

modify the plan at any time before confirmation of the plan. See Indu Craft, Inc. v. Bank of

Baroda (In re Indu Craft Inc.), No. 11 Civ. 5996 (JMF), 2012 WL 3070387 (S.D.N.Y. July 27,

2012); In re W. Mgmt., Inc., 6 B.R. 438 (Bankr. W.D. Ky. Aug. 1, 1980). Section 1127(a) of the

Bankruptcy provides that, so long as the amended plan complies with the requirements of

sections 1122 and 1123 of the Bankruptcy Code, “[a]fter the proponent of the plan files a

modification of such plan with the court, the plan as modified becomes the plan.” Taken

together, these provisions demonstrate that California DTSC’s position that modifications to the

plan were impermissible without California DTSC’s consent is incorrect—and for good reason.



                                                120
                                                A-1040
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 338 of 401 PageID #: 8571
             Case 20-11157-CSS       Doc 942    Filed 10/12/20      Page 133 of 145




 Rather, the terms of the Initial Plan and any subsequent modifications or amendments are the

 purview of the Debtors. Per Section 1126(a) of the Bankruptcy Code, California DTSC is

 entitled to accept or reject the Amended Plan, as amended or modified, as it sees fit. However,

 California DTSC is not entitled to invalidate or prevent prosecution of the Amended Plan

 because of amendments or modifications made without its consent.

                      b.      Disclosure Statement Satisfies the Requirements of Section
                              1125 of the Bankruptcy Code.

               255.   In its objection, California DTSC demonstrates its lack of understanding

 of the purpose of the Disclosure Statement according to the Bankruptcy Code. The Debtors

 address their affirmative case for approval of the Disclosure Statement in Part III of this

 Memorandum.

        B.     The Americas Buyer’s Objection Should Be Overruled.

               256.   The buyer in the Americas Sale Transaction, ACR III Edison Holdings

 LLC (f/k/a Battery BidCo LLC) (the “Americas Buyer”), asserts that that the Amended Plan

 should not be confirmed unless the Debtors establish a cash reserve sufficient to pay the Post-

 Closing Adjustment under the Stock and Asset Purchase Agreement by and among Debtor Exide

 Technologies, LLC, as seller, the Americas Buyer, as buyer, and Atlas Capital Resources III LP,

 as guarantor (the “Americas Purchase Agreement”). Americas Buyer Obj. ¶ 17 [Docket No.

 924]. According to the Americas Buyer, the Debtors have not demonstrated that they can pay

 the Post-Closing Adjustment in full and thus will not be able to satisfy the requirements of

 sections 1129(a)(1), 1129(a)(9), and 1129(a)(11) of the Bankruptcy Code. Id. As detailed

 below, however, the Debtors already have determined that many of the amounts the Americas

 Buyer alleges the Debtors owe are either unsubstantiated or wrong, and the Debtors expect to




                                               121
                                               A-1041
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 339 of 401 PageID #: 8572
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 134 of 145




 have more than enough cash to satisfy any amount that ultimately will be owed to the Americas

 Buyer (if anything) in connection with the Post-Closing Adjustment.

                1.     The Americas Purchase Agreement Sets Forth Clear Transaction
                       Accounting Principles for the Working Capital Adjustment.

                257.   Under the Americas Purchase Agreement, the aggregate consideration

 paid for the Americas Assets must be adjusted to account for the difference between $210

 million (the “Target Working Capital”) and the Net Working Capital (as defined in the

 Americas Purchase Agreement) of the Americas business as of the Effective Time of the

 transaction (the “Final Working Capital”). See Americas Purchase Agreement § 3.01, Ex. A,

 Ex. E.   If the Target Working Capital exceeds the Final Working Capital, the Base Purchase

 Price of $178.6 million must be adjusted downward to account for that decrease in working

 capital, and to the extent the decrease is not offset by an increase in cash, the Debtors must make

 an additional payment to the Americas Buyer (the “Post-Closing Adjustment”). See Americas

 Purchase Agreement §§ 3.01, 3.06.

                258.   To effectuate this Post-Closing Adjustment, the Debtors were required to

 prepare a written statement at least two business days before the Closing setting forth their good

 faith estimate of the Americas business’s Net Working Capital as of the Effective Time (the

 “Estimated Working Capital”) and the amount of any working capital adjustment that would

 need to be made in connection with the Closing. See Americas Purchase Agreement § 3.04, Ex.

 A. Within 30 days of the Closing, the Americas Buyer was required to provide a written

 statement setting forth the Americas Buyer’s own good faith, proposed final calculation of the

 Net Working Capital as of the Effective Time (the “Proposed Final Working Capital”) and a

 description of any proposed changes to the Estimated Working Capital, “attaching supporting

 schedules, working papers and all other relevant documents and details to enable a review


                                                122
                                                A-1042
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 340 of 401 PageID #: 8573
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 135 of 145




 thereof by [the Debtors].” See Americas Purchase Agreement § 3.05(a). In other words, the

 clear terms of the Americas Purchase Agreement place the burden of proving any proposed

 changes to the Estimated Working Capital on the Americas Buyer.

                259.   The Debtors then have 60 days to review the Proposed Final Working

 Capital and underlying documentation, make inquiries of relevant employees or representatives

 of the Americas Buyer, its affiliates, and its accountants, and assess whether to dispute any items

 in the Proposed Final Working Capital. See Americas Purchase Agreement § 3.05(b)-(c). If the

 Debtors dispute any items in the Proposed Final Working Capital, the Debtors and the Americas

 Buyer must negotiate in good faith and either revise the Net Working Capital calculations to

 reflect their agreement or bring unresolved issues to this Court for resolution. See Americas

 Purchase Agreement § 3.05(c)-(d).

                260.   The Americas Purchase Agreement clearly dictates that all calculations of

 Net Working Capital must be done in accordance with “the accounting principles, practices,

 methodologies and policies, regardless of materiality, that were employed by [Exide

 Technologies, LLC], on and for the year ended March 31, 2020, to prepare its consolidated

 financial statements” (the “Transaction Accounting Principles”).         See Americas Purchase

 Agreement § 3.05(f), Ex. E.       Furthermore, current assets and current liabilities must be

 “calculated only using the applicable general ledger accounts specified” in the Americas

 Purchase Agreement. See Americas Purchase Agreement Ex. E.

                2.     The Debtors Will Be Able to Pay Any Amounts Owed in Connection
                       with the Post-Closing Adjustment.

                261.   In accordance with the procedures established in the Americas Purchase

 Agreement, at Closing, the Debtors credited the Americas Buyer approximately $10 million to

 address the difference between the Target Working Capital and the Estimated Working Capital


                                                123
                                                A-1043
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 341 of 401 PageID #: 8574
           Case 20-11157-CSS        Doc 942     Filed 10/12/20     Page 136 of 145




delivered at the Closing.     Robinson Decl. ¶ 8.     In its Proposed Final Working Capital

calculations, the Americas Buyer claims that the Final Working Capital is lower than what the

Debtors calculated, and that it therefore is entitled to an additional Post-Closing Adjustment of

approximately $19.7 million to account for that alleged shortfall. Americas Buyer Obj. ¶ 12.

According to the Americas Buyer, “[t]he inability of [the Debtors] to pay the Post-Closing

Adjustment . . . means that the [Amended] Plan is not feasible under section 1129(a)(11).” Id.

¶ 25. But the Americas Buyer’s objection is without merit.

              262.     When calculating the Target Working Capital and the Estimated Working

Capital, the Debtors complied with the Transaction Accounting Principles—i.e., the accounting

principles, practices, methodologies, and policies that were used historically in preparing Exide

Technologies, LLC’s consolidated financial statements.       Robinson Decl. ¶ 8.      Under the

Americas Purchase Agreement, the Americas Buyer was required to use those same Transaction

Accounting Principles to determine the Proposed Final Working Capital so that all of the Net

Working Capital calculations would be determined from the same baseline. See Americas

Purchase Agreement § 3.05(f), Ex. E. The Americas Buyer was also required to provide the

Debtors with supporting schedules, working papers, and all other relevant documents and details

to enable the Debtors to review the Proposed Final Working Capital. See Americas Purchase

Agreement § 3.05(a).

              263.     But the Americas Buyer appears to have repeatedly departed from the

Transaction Accounting Principles in its calculations of the Proposed Final Working Capital and

failed to provide required documentation in support of many of its calculations. See Robinson

Decl. ¶ 9. As further detailed in the Robinson Declaration, the Debtors already have determined

that approximately $14.6 million of the alleged shortfall in Net Working Capital either appears



                                              124
                                              A-1044
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 342 of 401 PageID #: 8575
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 137 of 145




inconsistent with the Transaction Accounting Principles or is not currently substantiated by the

facts and information provided. Robinson Decl. ¶ 9. For example:

                         i.   The Americas Buyer’s calculation does not appropriately reflect
                              the reserves already taken in the business’s books and records that
                              are specifically related to accounts receivable that are more than 60
                              days past due (“Non-Performing Accounts Receivable”),
                              Robinson Decl. ¶ 12;

                        ii.   The Americas Buyer improperly included invoices that have been
                              delayed due to a governmental administrative process in the
                              calculation of Non-Performing Accounts Receivable, id. ¶ 14;

                       iii.   The balance for in-transit inventory appears inconsistent with prior
                              periods, and the Americas Buyer has not shown that its accounting
                              for those in-transit inventory balances was consistent with
                              historical practices, id. ¶ 18;

                       iv.    The Americas Buyer has failed to substantiate its calculation of an
                              accounting adjustment used to account for the difference between
                              actual production cost incurred and the standard cost assumption,
                              id. ¶ 21;

                        v.    The Americas Buyer appears to have overstated freight and
                              logistics accruals, benefits accruals, deferred rent liabilities, and
                              employee liabilities, id. ¶¶ 23-26; and

                       vi.    The Americas Buyer improperly recognized a rebate accrual in the
                              current period for a marketing event that is not scheduled to occur
                              until 2021, id. ¶ 27.

               264.   The Debtors and their advisors’ review of the Proposed Final Working

Capital is ongoing and may well uncover additional discrepancies between the Americas Buyer’s

calculations and the Transaction Accounting Principles or other calculations that are not

adequately supported by the information provided. Robinson Decl. ¶ 28.

               265.   At this stage, however, the Court does not need to determine the full

extent to which the Americas Buyer has overstated the Proposed Final Working Capital. As

discussed above, the feasibility determination is a low threshold that only requires the Court to

determine that there is a reasonable probability that the provisions of the plan can be performed.

                                               125
                                               A-1045
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 343 of 401 PageID #: 8576
            Case 20-11157-CSS          Doc 942    Filed 10/12/20    Page 138 of 145




 In re Heritage Highgate, Inc., 679 F.3d at 142; In re Emerge Energy Servs. LP, 2019 WL

 7634308, at *15; In re W.R. Grace & Co., 475 B.R. at 115; In re Tribune Co., 464 B.R. at 185.

                266.   After correcting the errors in the Americas Buyer’s calculations, the

 remaining asserted claim by the Americas Buyer is $5.1 million, which the Debtors are

 continuing to review and which will be more than covered by the $15.8 million surplus that the

 Debtors expect to have even if all of the $5.1 million (or more) is valid. Moreover, even if the

 Americas Buyer is able to provide additional information that justifies some of the calculations

 that appear to diverge from the Transaction Accounting Principles and calculations that are

 currently unsubstantiated, the Debtors and their advisors anticipate that the final amount of the

 Post-Closing Adjustment will still be below the projected surplus. See Robinson Decl. ¶ 10. In

 all events, the Debtors should reasonably be able to satisfy any further Post-Closing Adjustment

 that is necessary when Final Working Capital is ultimately determined. Accordingly, there is a

 reasonable probability that the Amended Plan can be performed and that the Debtors will have

 sufficient resources to pay the costs of administering and fully consummating the Amended Plan

 and closing these chapter 11 cases.

                267.   The Americas Buyer also contends that confirmation of the Amended Plan

 would violate sections 1129(a)(1) and (a)(9) because the Debtors “cannot pay the Post-Closing

 Adjustment on the Effective Date.” Americas Obj. ¶¶ 21, 24. But the Bankruptcy Code does not

 require the Debtors to pay the Post-Closing Adjustment on the Effective Date.            Section

 1129(a)(9) provides that, as of the effective date, a holder of an administrative claim is only

 entitled to a payment “equal to the allowed amount of such claim.” 11 U.S.C. § 1129(a)(9)(A)

 (emphasis added). Because the Americas Buyer’s claim has not yet been determined to be an

 “allowed amount” under the Bankruptcy Code, the Debtors have no obligation to pay the full



                                                 126
                                                 A-1046
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 344 of 401 PageID #: 8577
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 139 of 145




amount of that claim on the Effective Date. Indeed, the Americas Purchase Agreement gives the

Debtors 60 days to review the Americas Buyer’s claim and file a Dispute Notice, which does not

even expire until November 23, 2020. See Americas Purchase Agreement § 3.05(b).

               268.   Finally, the Americas Buyer argues that the Amended Plan should not be

confirmed because the Debtors are “required to reserve the entire amount of Buyer’s

Administrative Expense Claim under the terms of the [Amended] Plan.” Americas Buyer Obj.

¶ 24. The Americas Buyer misunderstands the Amended Plan. The Amended Plan and the

Proposed Confirmation Order establish an adequate and customary process for resolving

Disputed Administrative Expense Claims—a process that does not require the Debtors to reserve

the full amount of the Americas Buyer’s claim at this time.

               269.   The Amended Plan states that “[t]he Plan Administrator shall reserve an

amount sufficient to pay holders of Disputed Administrative Claims.”              Amended Plan,

§ 6.3(b)(i). In the latest version of the Amended Plan, the Debtors clarified that this amount will

be reserved “[p]rior to any distributions of Net Cash Proceeds” as intended. Id. There is nothing

in the Amended Plan stating that all Cash must be distributed or reserved on the Effective Date.

To the contrary, the express terms of the Amended Plan clearly contemplate a customary claims

reconciliation process pursuant to which the Plan Administrator will evaluate Administrative

Expense Claims prior to making distributions, and will only make distributions once such claims

have been appropriately allowed or reserved for. Further, the Administrative Claims Bar Date

set forth in the Proposed Confirmation Order is 35 days after entry of the Proposed Confirmation

Order. No distribution will be made before that date. See Proposed Confirmation Order ¶ 49.

               270.   In short, nothing in the Bankruptcy Code or the Amended Plan allows a

buyer in a liquidation to inflate a working capital adjustment by ignoring contractually agreed-



                                               127
                                               A-1047
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 345 of 401 PageID #: 8578
             Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 140 of 145




 upon accounting methods and failing to provide contractually required documentation and then

 hold up the entire bankruptcy by asserting that its erroneous and unsupported calculations are

 administrative claims against the estate that must be reserved for in cash before any distributions

 are even made. For these reasons, the Americas Buyer’s objection should be overruled.

 III.   DISCLOSURE STATEMENT, SOLICITATION PROCEDURES, AND VOTING
        PROCEDURES SHOULD BE APPROVED ON A FINAL BASIS.

        A.      The Disclosure Statement Contains Adequate Information.

                271.   On August 14, 2020, the Court entered the Conditional Disclosure

 Statement Order approving the Disclosure Statement as conditionally containing adequate

 information and authorizing the Debtors to solicit votes on the Plan based upon the adequacy of

 the information contained in the Disclosure Statement. The Debtors submit that the Disclosure

 Statement contains adequate information necessary to enable all parties in interest entitled to

 vote on the Amended Plan to make an informed judgment with respect to the Amended Plan, as

 required by the Bankruptcy Code and the Bankruptcy Rules.

                272.   The Debtors received only one objection to the approval of the Disclosure

 Statement on a final basis, from California DTSC. In its objection, California DTSC contends

 that the Disclosure Statement fails to satisfy section 1125 of the Bankruptcy Code because it

 does not contain adequate information related to the abandonment of Non-Performing Properties,

 the treatment of Environmental NPP Claims, or the means for the implementation of the Plan,

 and should not be approved.

                273.   Under section 1125 of the Bankruptcy Code, a plan proponent must

 provide holders of impaired claims and interests with “adequate information” regarding a

 debtor’s proposed plan, which is defined as:

                information of a kind, and in sufficient detail, as far as is reasonably practicable in
                light of the nature and history of the debtor and the condition of the debtor’s

                                                 128
                                                 A-1048
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 346 of 401 PageID #: 8579
            Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 141 of 145




                books and records, including a discussion of the potential material Federal tax
                consequences of the plan to the debtor, any successor to the debtor, and a
                hypothetical investor typical of the holders of claims or interests in the case, that
                would enable such a hypothetical investor of the relevant class to make an
                informed judgment about the plan.


                11 U.S.C. § 1125(a)(1).

                274.    As an initial matter, California DTSC lacks standing to object to the

 adequacy of the Disclosure Statement. The primary purpose of a disclosure statement is to

 provide sufficient information to allow parties entitled to vote on a proposed plan to make an

 informed decision about whether to vote to accept or reject the plan. See, e.g., Century Glove,

 Inc. v. First Am. Bank of N.Y., 860 F.2d 94, 100 (3d Cir. 1988) (“[Section] 1125 seeks to

 guarantee a minimum amount of information to the creditor asked for its vote.”); In re Phx.

 Petroleum, Co., 278 B.R. 385, 392 (Bankr. E.D. Pa. 2001) (“[T]he general purpose of the

 disclosure statement is to provide ‘adequate information’ to enable ‘impaired’ classes of

 creditors and interest holders to make an informed judgment about the proposed plan and

 determine whether to vote in favor of or against that plan.”).

                275.    Consistent with the solicitation procedures set forth in the Conditional

 Disclosure Statement Order, the only parties entitled to vote to accept or reject the Plan are

 holders of Claims in Class 4 (Superpriority Notes Guarantee Claims), Class 5 (Exchange Priority

 Notes Claims), and Class 6 (First Lien Notes Claims) (collectively, the “Notes Claims” or the

 “Voting Classes”). As such, the Court must only determine whether the holders of the Claims in

 the Voting Classes have received adequate information. See, e.g., In re Ferretti, 128 B.R. 16,

 18–20 (Bankr. D.N.H. 1991) (holding that the purpose of a disclosure statement is to give parties

 in interest, whose votes are being solicited, adequate information about the plan In re Zenith

 Elecs. Corp., 241 B.R. 92, 99–100 (Bankr. D. Del. 1999)) (“In considering the adequacy of a


                                                 129
                                                 A-1049
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 347 of 401 PageID #: 8580
             Case 20-11157-CSS          Doc 942     Filed 10/12/20   Page 142 of 145




disclosure statement, it is important to keep in mind the audience. Here, those entitled to vote on

the Plan are sophisticated, institutional investors. Given the sophistication of the parties, the

wealth of information contained in the Disclosure Statement and publicly available elsewhere,

the approval by the SEC and the lack of objection by any party entitled to vote on the Plan, we

readily conclude that the Disclosure Statement contains adequate information and the votes

solicited by it are valid.”)

                  276.     The Disclosure Statement is extensive and contains adequate information

to enable holders of Claims in the Voting Classes to make an informed judgment about the Plan.

Holders of the Notes Claims are sophisticated, institutional investors. Approximately 95% of the

Notes Claims holders are signatories to the RSA, and have been actively represented by

competent counsel and continually updated and informed throughout these chapter 11 cases. The

Debtors received no other objections regarding the Disclosure Statement, the Solicitation

Procedures, and/or the Voting Procedures, either during the solicitation period or in conjunction

with confirmation of the Amended Plan, and an overwhelming majority of the holders of Claims

in the Voting Classes have voted to accept the Plan.26

                  277.     Further, any objection as to the sufficiency of information received by

California DTSC is unfounded. California DTSC has been party to ample information in these

chapter 11 cases, both through its participation in the mediation that culminated in the Global

Settlement, and in response to its various discovery requests in connection with its objections to

the Amended Plan, pursuant to which the Debtors produced approximately 20,000 responsive

documents. Indeed, California DTSC possessed sufficient information to produce a 60-page

objection to the Amended Plan.


26
     See Voting Certification at ¶ 9.

                                                  130
                                                  A-1050
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 348 of 401 PageID #: 8581
               Case 20-11157-CSS             Doc 942       Filed 10/12/20        Page 143 of 145




 278.               In light of the foregoing and the reasons articulated in the Disclosure Statement

 Motion,27 the Disclosure Statement, which was conditionally approved pursuant to the

 Disclosure Statement Motion, satisfies the requirements of section 1125(a) of the Bankruptcy

 Code and should be approved on a final basis.

 IV.       CAUSE EXISTS TO WAIVE STAY OF PROPOSED CONFIRMATION ORDER.

                    279.    The Debtors respectfully request that the Court direct that the Proposed

 Confirmation Order shall be effective immediately upon its entry, notwithstanding the 14-day

 stay imposed by operation of Bankruptcy Rule 3020(e). Bankruptcy Rule 3020(e) provides

 that “[a]n order confirming a plan is stayed until the expiration of 14 days after the entry of the

 order, unless the court orders otherwise.” Fed. R. Bankr. P. 3020(e). As such, and as the

 Advisory Committee Notes to Bankruptcy Rule 3020(e) state, “the court may, in its discretion,

 order that Rule 3020(e) is not applicable so that the plan may be implemented and distributions

 may be made immediately.” Fed. R. Bankr. P. 3020(e) advisory committee’s note to 1999

 amendment.

                    280.    Under the circumstances, it is appropriate for the Court to exercise its

 discretion to order that Bankruptcy Rule 3020(e) is not applicable and permit the Debtors to

 consummate the Amended Plan and commence its implementation as soon as possible following

 entry of the Proposed Confirmation Order. The Debtors’ prompt emergence from chapter 11

 will enable the orderly wind down of the Debtors’ estates following consummation of the Sale

 Transactions. Furthermore, each day that the Debtors remain in chapter 11 they incur additional

 administrative and professional costs. For these reasons, the Debtors, their advisors, and other


 27
        “Disclosure Statement Motion” means Debtors' Motion for an Order (I) Approving Disclosure Statement;
        (II) Establishing Notice and Objection Procedures for Confirmation of the Plan; (III) Approving Solicitation
        Packages and Procedures for Distribution Thereof; (IV) Approving the Forms of Ballots and Establishing
        Procedures for Voting on the Plan; and (V) Granting Related Relief (Docket No. 539).

                                                         131
                                                        A-1051
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 349 of 401 PageID #: 8582
            Case 20-11157-CSS          Doc 942      Filed 10/12/20   Page 144 of 145




 key constituents are working to expedite the Debtors’ entry into and consummation of the

 documents and transactions necessary to effectuate the Amended Plan so that the Effective Date

 may occur as soon as possible after the entry of the Proposed Confirmation Order. Based on the

 foregoing, the requested waiver of the 14-day stay is in the best interests of the Debtors’ estates

 and creditors and will not prejudice any parties in interest.




                                                  132
                                                 A-1052
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 350 of 401 PageID #: 8583
           Case 20-11157-CSS       Doc 942     Filed 10/12/20    Page 145 of 145




                                      CONCLUSION

               281.   The Amended Plan complies with all of the requirements of section 1129

 of the Bankruptcy Code and should be confirmed.

 Dated: October 12, 2020
        Wilmington, Delaware


                                  /s/ Zachary I. Shapiro
                                  RICHARDS, LAYTON & FINGER, P.A.
                                  Daniel J. DeFranceschi (No. 2732)
                                  Zachary I. Shapiro (No. 5103)
                                  One Rodney Square
                                  920 N. King Street
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 651-7700
                                  Facsimile: (302) 651-7701

                                  -and-

                                  WEIL, GOTSHAL & MANGES LLP
                                  Ray C. Schrock, P.C. (admitted pro hac vice)
                                  Sunny Singh (admitted pro hac vice)
                                  767 Fifth Avenue
                                  New York, New York 10153
                                  Telephone: (212) 310-8000
                                  Facsimile: (212) 310-8007

                                  Attorneys for Debtors
                                  and Debtors in Possession




                                             133
                                             A-1053
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 351 of 401 PageID #: 8584




            Case 20-11157-CSS   Doc 942-1   Filed 10/12/20   Page 1 of 5




                                    Exhibit A

                                 Objections Chart




                                     A-1054
                       Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 352 of 401 PageID #: 8585
                                   Case 20-11157-CSS Doc 942-1 Filed 10/12/20 Page 2 of 5




                                                             In re Exide Holdings, Inc., et al.,
                                                Summary Chart of Objections to Confirmation of Amended Plan

        Docket
No.                  Objecting Party                              Summary of Objection                                                   Debtors’ Response
         No.
1         850       Victor M. Koelsch    1.   Releases: Mr. Koelsch seeks to preserve direct claims against the          1.   Section 10.6 of the Plan does not release direct
                                              current directors and/or officers to the extent that any of those               claims of holders of General Unsecured Claims
                                              directors or officers were on the Board at the time of Koelsch’s                against the Debtors’ officers and directors. The
                                              termination or at the time of the recharacterization of the termination.        Debtors have included language in the
                                              Such claims arise from pre-petition actions of the board of directors           Confirmation Order addressing Mr. Koelsch’s
                                              and/or officers.                                                                objection and believe this objection has been
                                                                                                                              resolved. See Proposed Confirmation Order ¶
                                                                                                                              57:

                                                                                                                              57. Notwithstanding anything contained in the
                                                                                                                              Plan or this Order to the contrary, neither the
                                                                                                                              Plan nor this Order releases any of the Debtors'
                                                                                                                              current or former directors and officers from
                                                                                                                              direct claims brought by Victor Koelsch or bars
                                                                                                                              such claims in any way, subject to all defenses
                                                                                                                              or counterclaims that the Debtor’s officers and
                                                                                                                              directors may have. Any claims brought by
                                                                                                                              Victor Koelsch against the Debtors’ current or
                                                                                                                              former directors and officers are independent
                                                                                                                              from, and not included in, the general
                                                                                                                              unsecured claims.

2         855       Golder Associates,   1.   Golder objects to the Debtors proposed cure amount ($0) as listed on       1.   This objection is moot.        The Debtors’
                           Inc.               the Assumption Schedule for the Environmental Trust.                            agreement with this counterparty is no longer
                                                                                                                              an agreement designated to be assumed by the
                        (“Golder”)                                                                                            Debtors and assigned to the Environmental
                                                                                                                              Trust.

3         883        Adamo Auctions      1.   Adamo objects to the sale of Exide Holdings, Inc. real estate that         1.   This objection should be overruled. The
                         Inc.                 was transferred to the Americas Buyer.                                          Americas Sale Transaction was approved on
                                                                                                                              August 6, 2020, pursuant to the Americas Sale
                                                                                                                              Order1, which has become a final order. The
 1
  “Americas Sale Order” means the Order (I) Approving the Purchase Agreement Among Debtors and Buyer, (II) Authorizing Sale of Certain Of Debtors Assets
 Free and Clear Of Liens, Claims, Encumbrances, and Other Interests, (III) Authorizing Assumption and Assignment Of Certain Executory Contracts And
 Unexpired Leases In Connection Therewith, and (IV) Granting Related Relief (Docket No. 690).

 WEIL:\97631777\5\44362.0005

                                                                                   A-1055
                       Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 353 of 401 PageID #: 8586
                                   Case 20-11157-CSS Doc 942-1 Filed 10/12/20 Page 3 of 5




        Docket
No.                  Objecting Party                            Summary of Objection                                            Debtors’ Response
         No.
                        (“Adamo”)                                                                                    transaction has since closed. All parties were
                                                                                                                     given the opportunity to submit bids on a
                                                                                                                     timely basis. Adamo did not submit a timely
                                                                                                                     bid for the Americas Assets and lacks standing
                                                                                                                     to object now. See In re Colony Hill Associates,
                                                                                                                     111 F.3d 269, 274 (2d Cir. 1997) (a disgruntled
                                                                                                                     bidder that fails to submit a timely bid has no
                                                                                                                     standing to challenge an approved sale).

4        854;           American        1.   AIS objects to the Debtors’ proposed amended pre-petition cure     1.   This objection is moot.        The Debtors’
         916            Integrated           amount ($0) (as amended on the Assumption Schedule for the              agreement with this counterparty is no longer
                       Services, Inc.        Environmental Trust).                                                   an agreement designated to be assumed by the
                                                                                                                     Debtors and assigned to the Environmental
                          (“AIS”)                                                                                    Trust.

                                        2.   The Plan impermissibly extends the time for Debtors to assume or   2.   This objection is moot for the reason set forth
                                             reject executory contracts that may be assigned to Vernon               in the preceding paragraph.
                                             Environmental Response Trust.

                                        3.   The Plan purports to transfer certain equipment owned by AIS to    3.   The Debtors are not and legally could not
                                             the Vernon Non-Performing Property.                                     transfer any AIS owned equipment pursuant to
                                                                                                                     the Amended Plan. The Debtors will work with
                                                                                                                     AIS to identify the equipment and arrange for
                                                                                                                     its return.

                                        4.   The Plan provides for impermissible non-consensual third party     4.   The Debtors have included language in the
                                             releases by general unsecured creditors.                                Confirmation Order confirming that such
                                                                                                                     releases will not apply to AIS and believe this
                                                                                                                     objection has been resolved. See Proposed
                                                                                                                     Confirmation Order ¶ 59:

                                                                                                                     59. Notwithstanding anything to the contrary
                                                                                                                     in the Plan or this Confirmation Order, AIS
                                                                                                                     shall not be bound by the releases set forth in
                                                                                                                     Section 10.6 of the Plan, nor shall AIS be
                                                                                                                     bound by any similar or equivalent third party
                                                                                                                     release set forth in this Confirmation Order. In



                                                                                2
 WEIL:\97631777\5\44362.0005

                                                                               A-1056
                       Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 354 of 401 PageID #: 8587
                                   Case 20-11157-CSS Doc 942-1 Filed 10/12/20 Page 4 of 5




        Docket
No.                  Objecting Party                              Summary of Objection                                                  Debtors’ Response
         No.
                                                                                                                             addition, nothing in Section 10.7 of the Plan or
                                                                                                                             any similar or equivalent provision of this
                                                                                                                             Confirmation Order shall diminish, limit,
                                                                                                                             impair or affect any AIS Administrative
                                                                                                                             Expense Claim under Section 2.1 of the Plan.

                                         5.   The Exculpation Provisions appears to eliminate the Debtors’              5.   The Debtors acknowledge and agree that
                                              liability for administrative claims by including the Debtors as an             nothing in the plan constitutes a waiver of any
                                              Exculpated Party.                                                              Administrative Expense Claims of AIS,
                                                                                                                             provided that, the Debtors reserve all rights to
                                                                                                                             assert any and all defenses or objections in
                                                                                                                             connection with any such alleged Claims.


                                         6.   AIS objects that it is an administrative creditor and requests that the   6.   The Debtors respond to this objection in
                                              Debtors demonstrate that they have the funds to fulfill their                  Section I(M) (paras 167-177) and Section II(B)
                                              administrative expense obligations.                                            (paras 260-274) of the Confirmation Brief.


5         923         Infor (US), Inc.   1.   Infor objects to the third party release, exculpation, and injunction     1.   The Debtors have included language in the
                         (“Infor”)            provisions to the extent that they purport to limit Infor’s rights             Confirmation Order addressing Infor’s
                                              against non-Debtors.                                                           objection and Debtors believe this objection
                                                                                                                             has been resolved. See Proposed Confirmation
                                                                                                                             Order ¶ 60:

                                                                                                                             60. The License Agreement dated as of
                                                                                                                             October      20,     2000,     between      Exide
                                                                                                                             Technologies, LLC, and Infor (US), Inc.
                                                                                                                             ("Infor"), as successor to Future Three, Inc., as
                                                                                                                             amended from time to time, for the
                                                                                                                             AutoRelease AutoScan software (the "Infor
                                                                                                                             Software") shall be deemed rejected as of the
                                                                                                                             date of entry of this Order. Within five (5) days
                                                                                                                             of the date of entry of this Order, the Debtors
                                                                                                                             shall (i) remove all copies of the Infor Software
                                                                                                                             and any portions thereof from assets of the
                                                                                                                             Debtors and cease accessing and using any



                                                                                   3
 WEIL:\97631777\5\44362.0005

                                                                                   A-1057
                       Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 355 of 401 PageID #: 8588
                                   Case 20-11157-CSS Doc 942-1 Filed 10/12/20 Page 5 of 5




        Docket
No.                  Objecting Party                            Summary of Objection                                                   Debtors’ Response
         No.
                                                                                                                          hosted Infor Software; (ii) destroy all copies of
                                                                                                                          the Infor Software contained in the Debtors’
                                                                                                                          assets and related documentation and delete all
                                                                                                                          access codes; and (iii) certify to Infor in writing
                                                                                                                          that the Debtors have complied with the
                                                                                                                          foregoing subparagraphs (i) and (ii). Any
                                                                                                                          claim or motion of Infor seeking payment with
                                                                                                                          respect to the License Agreement or the Infor
                                                                                                                          Software shall be filed within thirty (30) days
                                                                                                                          of the date of entry of this Order. Infor shall be
                                                                                                                          deemed to have opted out of the granting of any
                                                                                                                          releases under section 10.6 of the Plan.
                                                                                                                          Notwithstanding anything to the contrary
                                                                                                                          contained in this Order, in the Plan or in any
                                                                                                                          document filed or prepared in connection
                                                                                                                          therewith, Infor shall retain all rights against all
                                                                                                                          non-Debtors and third parties.

                                       2.   Infor requests that the Court order the On-Premise Software              2.   See above
                                            Agreement be deemed rejected upon confirmation.

                                       3.   Infor objects to any use of or access to the Infor Software by or for    3.   See above
                                            the benefit of any third party, including without limitation any
                                            purchaser of the Debtors’ assets, any liquidating trustee or
                                            liquidating trust, or any other successor to the Debtors.

                                       4.   Infor objects to any purported transfer or vesting under the Plan of
                                            any rights with respect to Infor’s copyrighted Software as a violation   4.   See above.
                                            of Bankruptcy Code section 365 and federal copyright law.




                                                                                 4
 WEIL:\97631777\5\44362.0005

                                                                                A-1058
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 356 of 401 PageID #: 8589




            Case 20-11157-CSS   Doc 942-2    Filed 10/12/20   Page 1 of 5




                                     Exhibit B

                           California DTSC Plan Releases




                                      A-1059
                           Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 357 of 401 PageID #: 8590
                                     Case 20-11157-CSS Doc 942-2 Filed 10/12/20 Page 2 of 5




      Issue                                California DTSC                                    Environmental Agencies Outside of California

   Identity of         All California state governmental agencies, including The Settling Government Agencies.
Releasing Parties      California DTSC, that have jurisdiction regarding the
                       enforcement of Environmental Laws.                    See ESA ¶ 45.

                       See Amended Plan, § 10.6(f).                               The Amended Plan is being amended to include the following
                                                                                  representation for the Settling Government Agencies:

  Identity of             The Europe/ROW Purchaser                                  The Debtors
Released Parties          The Transferred Entities                                  The Europe/ROW Purchaser
                          The Consenting Creditors                                  The Transferred Entities
                          Trustees                                                  The Consenting Creditors
                                                                                     the Trustees
                       See Amended Plan, § 10.6(f).                                  Related Parties

                                                                                  See ESA ¶ 45(a) and (b).


  Release of           Such releases do not include or extend to the Debtors or Covenants not to sue include claims against Debtors’ successors,
  Debtors or           their Related Parties.                                   assigns, officers and directors, employees, and trustees, but only to the
Debtors’ Related                                                                extent that the alleged liability of such Debtors’ Related Party is based
    Parties            See Amended Plan, § 10.6.                                solely on its status as and in its capacity as a Debtors’ Related Party.

                                                                                  See ESA ¶ 46(a).




    RLF1 24139342v.1
                                                                           A-1060
                           Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 358 of 401 PageID #: 8591
                                     Case 20-11157-CSS Doc 942-2 Filed 10/12/20 Page 3 of 5




Related Parties        Releases do not extend to Related Parties of the The covenants not to sue the Consenting Creditors, the Transferred
for Consenting         Consenting Creditors, Trustees, Europe/ROW Purchaser, Entities, the Europe/ROW Purchaser, and the Trustees also applies to:
   Creditors,          Transferred Entities, and Trustees                        a. their respective successors, assigns, managed accounts or
   Trustees,                                                                          funds, current and former officers and directors, principals,
 Europe/ROW            See Amended Plan § 10.6(f).                                    stockholders, members, partners, employees, Specified
  Purchaser,                                                                          Affiliates, trustees; and
  Transferred                                                                   b. Restructuring Professionals, defined as:
 Entities, and                                                                        Paul, Weiss, Rifkind, Wharton & Garrison, LLP, as counsel
   Trustees                                                                              to the Consenting Creditors;
                                                                                      Young Conway Stargatt & Taylor, LLP, as Delaware
                                                                                         counsel to the Consenting Creditors;
                                                                                      CMD Global Partners, LLC, as financial advisor to the
                                                                                         Consenting Creditors;
                                                                                      Arent Fox LLP, as counsel to the Trustees; and
                                                                                      Morris James LLP, as Delaware counsel to the Trustees.

                                                                               See ESA ¶ 46.
Scope of Debtor        None.                                                   Covenant not to file a civil action or take any administrative or other
   Releases                                                                    civil action against the Debtors with respect to each of the Included
                       See Amended Plan, § 10.6.                               NPPs and certain other Non-Performing Properties.

                                                                               Covenant not to file any Environmental NPP Claim against the Debtors
                                                                               as an Administrative Expense Claim, a Priority Tax-Claim, a Priority
                                                                               Non-Tax Claim, or an Other Secured Claim.

                                                                               See ESA ¶ 45.




                                                                        2
    RLF1 24139342v.1
                                                                         A-1061
                           Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 359 of 401 PageID #: 8592
                                     Case 20-11157-CSS Doc 942-2 Filed 10/12/20 Page 4 of 5




Scope of Releases The Plan provides releases for all Claims and Causes of          Covenant not to sue or file, pursue, commence, or initiate any civil
 for Consenting   Action relating to or arising prior to the Effective Date        Claim or civil Cause of Action against the Consenting Creditors, the
    Creditors,    from:                                                            Transferred Entities, the Europe/ROW Purchaser, or the Trustees,
    Trustees,         The Debtors;                                                based on or relating to or arising from:
  Europe/ROW          The Chapter 11 Cases;                                           The Debtors;
 Purchaser, and       The Europe/ROW Sale Transaction;                                The Bankruptcy Cases;
   Transferred        The DIP Facility;                                               The Europe/ROW Sale Transaction;
     Entities         The European Bridge Notes;                                      The DIP Facility
                      The Optimization;                                               The European Bridge Notes;
                      The June 2019 Financing;                                        The Optimization;
                      The RSA;                                                        The June 2019 Financing;
                      The Disclosure Statement;                                       The RSA
                      The Plan (including any Plan Supplement); or                    The Disclosure Statement;
                      The business or contractual arrangements                        The Plan; or
                         between any Debtor and any Released Party;                    The Debtors’ business;

                        See Amended Plan, § 10.6.                                 Includes any civil Claim or civil Cause of Action arising under Chapter
                                                                                  5 of the Bankruptcy Code or similar state law under any theory of
                        The Amended Plan is being amended to include the recharacterization, preference, fraudulent transfer, fraudulent
                        following language: “For the avoidance of doubt, the conveyance, equitable subordination or equitable disallowance.
                        scope of any release by CA in section 10.6(f) of the
                        Amended Plan shall not be construed or deemed to be any See ESA ¶ 45(b)(i).
                        broader than the scope of the covenants not to sue set
                        forth in paragraph 45 of the ESA provided by the Settling
                        Government Agencies.”




                                                                           3
     RLF1 24139342v.1
                                                                           A-1062
                          Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 360 of 401 PageID #: 8593
                                    Case 20-11157-CSS Doc 942-2 Filed 10/12/20 Page 5 of 5




 Carve Outs           The Released Parties are not released from any willful The ESA is without prejudice to:
   Against            misconduct or intentional fraud as determined by a Final       Any action based on a failure to meet a requirement of the ESA
 Consenting           Order or any obligation of any party under the Plan or any       or the Amended Plan;
  Creditors,          agreement executed to implement the Plan, the                  Criminal liability;
 Transferred          Europe/ROW Sale Transaction, or the Global Settlement.
   Entities,                                                                     See ESA ¶ 48(a).
Europe/ROW            See Amended Plan, § 10.6.
Purchaser, and
   Trustees




                                                                        4
   RLF1 24139342v.1
                                                                         A-1063
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 361 of 401 PageID #: 8594
            Case 20-11157-CSS   Doc 942-3   Filed 10/12/20   Page 1 of 33




                                     Exhibit C

                     JRV Group Confirmation Hearing Transcript




                                        2
                                      A-1064
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 362 of 401 PageID #: 8595
        Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 2 of 33
                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE

                                  .        Chapter 11
      IN RE:                      .
                                  .        Case No. 19-11095(CSS)
      JRV GROUP USA L.P.,         .
                                  .
                                  .        824 Market Street
                                  .        Wilmington, Delaware 19801
                        Debtor.   .
      . . . . . . . . . . . . . . .        Friday, June 19, 2020

             TRANSCRIPT OF TELEPHONIC HEARING RE: CONFIRMATION
               BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI
                       UNITED STATES BANKRUPTCY JUDGE

      APPEARANCES VIA TELEPHONE:

      For the Debtor:                  Jeffrey W. Dulberg, Esq.
                                       Robert M. Saunders, Esq.
                                       Colin R. Robinson, Esq.
                                       PACHULSKI, STANG, ZIEHL
                                        & JONES, LLP

      For the U.S. Trustee:            Linda J. Casey, Esq.
                                       OFFICE OF THE U.S. TRUSTEE

      For the Official Committee
      of Unsecured Creditors:          Ericka Johnson, Esq.
                                       Matthew P. Ward, Esq.
                                       WOMBLE BOND DICKINSON US, LLP




      (Appearances Continued)



      Audio Operator:                  Electronically Recorded
                                       by CourtSmart
                                       and Leslie Murin, ECRO

      Transcription Company:           Reliable
                                       1007 N. Orange Street
                                       Wilmington, Delaware 19801
                                       (302)654-8080
                                       Email: gmatthews@reliable-co.com

      Proceedings recorded by electronic sound recording,
      transcript produced by transcription service.

                                     A-1065
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 363 of 401 PageID #: 8596
        Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 3 of 33
      APPEARANCES VIA TELEPHONE:       (Continued)

      For Corner Flag, LLC:            Paul Heath, Esq.
                                       Zachary Shapiro, Esq.
                                       RICHARDS, LAYTON & FINGER, PA

                                       Alexander Gerten, Esq.
                                       CRAVATH, SWAINE & MOORE, LLP

                                       Annerose Tashiro, Esq.
                                       SCHULTZE & BRAUN

      For RV World, Inc.:              Matthew B. Harvey, Esq.
                                       MORRIS, NICHOLS, ARSHT
                                        & TUNNELL, LLP

      For the U.S.A.                   Ellen W. Slights, Esq.
                                       U.S. DEPARTMENT OF JUSTICE

      Also Appearing:                  Andrew De Camara
                                       SHERWOOD PARTNERS, INC.

                                       Henry Cruz
                                       AMERICAN FASTBACKS

                                       James Gansman
                                       Michael Hayes
                                       ROCK CREEK PARTNERS, LLC

                                       Mark Gottlieb
                                       BXV PARTNERS




                                     A-1066
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 364 of 401 PageID #: 8597
        Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 4 of 33
                                                                              3

                                       INDEX




                                                                      Page

      PRESENTMENT/ARGUMENT BY MR. ROBINSON                                5
           Gerzeny Settlement                                             6
           Objection of the United States                                15
           Objections of the United States Trustee                       16

      COMMENTS BY MR. WARD                                               25

      COMMENTS BY MR. HARVEY                                             28

      COURT DECISION                                                     28




      EXHIBIT                                                IDENT.   EVID.

      Kahn Declaration                                                   15
      Cruz Declaration                                                   15
      Kaltenmark Declaration                                             15
      Gansman Declaration                                                15
      De Camara Declaration                                              15
      Daniels Declaration                                                15




                                     A-1067
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 365 of 401 PageID #: 8598
          Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 5 of 33
                                                                                4

 1            (Proceedings commence at 10:05 a.m.)

 2                  THE COURT:    Good morning, everybody.       This is Judge

 3      Sontchi.    We are here in the JRV Group case, 19-11095.

 4                  We are obviously proceeding remotely, which means

 5      that all audio is through CourtCall.         There is no audio

 6      through Zoom.     If you want to be heard or hear what's going

 7      on, you need to be on CourtCall.

 8                  Also, with CourtCall, it's always very important to

 9      please mute your phones, unless you are speaking.           That's

10      particularly true if you're on a cell phone, a speaker phone,

11      or even ear buds.      We get a lot of background noise.        And

12      identify yourself as often as possible.          And I am actually

13      getting some background noise right now, so there may be

14      someone who has not muted his or her phone.

15                  Thank you for appearing by Zoom.        That's very

16      helpful for the Court, especially if we have any dialogue as

17      to substance.     But again, no video -- or excuse me-- no audio

18      on Zoom; it's only video.

19                  I don't anticipate any problems, but if there are

20      any disruptions with Zoom bombers, et cetera, we have some

21      strategies in place to deal with that.         That's, for example,

22      why you were in the -- excuse me.         That, for example, is why

23      you were in the waiting room to utilize that to take care of

24      people who are disrupting the matter.         If worse comes to

25      worst, and I can't get it under control, we will simply


                                     A-1068
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 366 of 401 PageID #: 8599
          Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 6 of 33
                                                                                5

 1      terminate the Zoom portion of the call and continue on

 2      CourtCall.

 3                   Just so everyone knows, also, because of security,

 4      I will not be admitting anyone to Zoom after the first ten

 5      minutes of the hearing.       If you fall off for any reason and I

 6      recognize your name -- which I probably will, since there's a

 7      few -- not that many of you on the phone today or on Zoom

 8      today -- I will let you back in.        But if any new people show

 9      up or anybody with a strange ID, they will not be admitted

10      after the first ten minutes of the call.

11                   So those are the dos and don'ts.       I'll turn it over

12      to the debtor.

13                   MR. ROBINSON:    Good morning, Your Honor.       Colin

14      Robinson, Pachulski, Stang, Ziehl & Jones, on behalf of JRV

15      Group, the debtor.

16                   Your Honor, I'm joined today by my colleagues Jeff

17      Dulberg, Rob Saunders, and Steve Kahn.         Also with us is

18      Andrew De Camara, the CRO of the debtor.          And Your Honor, we

19      have co-counsel from Barnes & Thornburg, Mr. Kaltenmark, and

20      Mr. Cruz, also with the debtor.

21                   Your Honor, we really just have one item on the

22      agenda today, that's confirmation of the joint plan of

23      liquidation filed by the debtor and the committee.            Just from

24      the standpoint of the agenda, Your Honor, we resolved all

25      objections, minus a couple open issues with Ms. Casey's


                                     A-1069
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 367 of 401 PageID #: 8600
          Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 7 of 33
                                                                                6

 1      office.    We resolved the objections with language in the

 2      order with the United States with Ms. Slights.           And what I'll

 3      call the "Gerzeny objection" has also been resolved.            I'm

 4      going to have some bullet points to read into the record in a

 5      little bit.

 6                   So, unless Your Honor has any questions --

 7                   THE COURT:   I don't know what -- the what

 8      objection?

 9                   MR. ROBINSON:    I'm sorry, Your Honor.

10                   THE COURT:   What are you calling it?

11                   MR. ROBINSON:    Gerzeny --

12                   THE COURT:   I don't see that on the agenda.        Are

13      you talking about RV World?

14                   MR. ROBINSON:    Yeah, sorry.    RV World, yes, RV

15      World.

16                   THE COURT:   Okay.

17                   MR. ROBINSON:    We've resolved the RV World

18      objection and we'll have some -- a settlement to provide on

19      the record to Your Honor that will then be documented down

20      the road.

21                   THE COURT:   So I assume that also -- I assume that

22      also resolves their motion?

23                   MR. ROBINSON:    Yes, their motion and the objection

24      --

25                   THE COURT:   For their claims.


                                     A-1070
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 368 of 401 PageID #: 8601
          Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 8 of 33
                                                                                7

 1                   MR. ROBINSON:    -- the objection -- correct, Your

 2      Honor, yes.     Yes.

 3                   THE COURT:   Okay.

 4                   MR. ROBINSON:    It resolves -- and frankly, a

 5      pending adversary proceeding, as well.

 6                   THE COURT:   Okay.

 7                   MR. ROBINSON:    Okay.   So, Your Honor, for good

 8      reason, we haven't been before Your Honor on this case for a

 9      long time.    I think I looked back and we -- it may have been

10      September of last year for the sale hearing.           And we're

11      before you today for good reason, and we've been working hard

12      behind the scenes to get to a consensual confirmed joint plan

13      of liquidation between the committee and the debtor's secured

14      lender.

15                   The plan was the result of a global settlement that

16      we brought before Your Honor back in November of last year

17      and which was approved.       And following that, all the parties

18      worked hard to come up with a joint plan of liquidation.

19                   And as Your Honor may recall how this case started

20      out, the number one reason for this -- filing this case was

21      safety.    The asset at issue was -- is the debtor's outfitted

22      Jeeps, which ran into some NHTSA issues, in terms of the

23      weight.    And the owners of the company wanted to address

24      those safety issues through the Chapter 11 process.            And when

25      the case initially started, the idea was Chapter 11 was going


                                     A-1071
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 369 of 401 PageID #: 8602
          Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 9 of 33
                                                                                8

 1      to be used to dismantle these Jeeps, get them off the road,

 2      sell the parts.

 3                  And then we had a fortuitous turn of events, we had

 4      a committee appointed.       And we were able to move and pivot to

 5      a sale process, a very successful sale process that brought

 6      in a significant amount of proceeds into the estate that

 7      initially hadn't been thought that we would be able to get.

 8      And those proceeds, thanks to the cooperation and consents --

 9      consensus with the committee and the DIP lender, led to the

10      global settlement, so that we were able to provide for a

11      return to general unsecured creditors, and at the same time

12      able to accomplish the ultimate goal, which was to remove the

13      Jeeps off the road and get them to a purchaser that was able

14      to kind refit them, so they're safe.         And we've accomplished

15      that, and that's why we're before Your Honor today.            And it

16      really -- I can't stress enough, it really was a cooperative

17      effort between the committee, the debtor, and the debtors'

18      lenders.

19                  So, Your Honor, with that, the first thing I wanted

20      to do was actually read into the record the proposed

21      settlement with Gerzeny -- if you don't mind, we can just

22      call them "Gerzeny" -- to start that off, Your Honor.

23                  THE COURT:    Okay.   And for the record, Gerzeny is

24      G-e-r-z-e-n-y, for the transcript.

25                  You may.


                                     A-1072
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 370 of 401 PageID #: 8603
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 10 of 33
                                                                                9

 1                  MR. ROBINSON:     Thank you, Your Honor.

 2                  And I believe, Your Honor, Mr. Harvey, their

 3      counsel, is on the phone, so ...

 4                  Your Honor, the debtors and the creditors'

 5      committee have agreed to a settlement with RV World of

 6      Nokomis, a/k/a Gerzeny, under which Gerzeny has agreed to

 7      drop its objection for the combined plan and disclosure

 8      statement, and the releases it contains and under which the

 9      debtor will propose -- drop its opposition to the allowance

10      of Gerzeny's claim for voting purposes.

11                  To reach this settlement, the debtors agree to make

12      a cash payment of $32,500 to Gerzeny on the effective date of

13      the plan, to dismiss with prejudice the adversary proceeding

14      that it's brought against Gerzeny, and provide Gerzeny the

15      release of certain claims related to modified Jeeps that have

16      been sold, consigned, or delivered to Gerzeny, including any

17      claims for turnover.

18                  Under the settlement, Gerzeny shall be permitted to

19      sell the three modified Jeeps that are still in its

20      possession, subject to the obligation to remediate those

21      vehicles to comply with NHTSA -- N-H-T-S-A -- regulations and

22      to indemnify the secured lenders and their owners,

23      affiliates, and certain of their personnel in connection with

24      any damages such parties suffer in connection with Gerzeny

25      sales of these vehicles, including reasonable legal fees up


                                     A-1073
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 371 of 401 PageID #: 8604
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 11 of 33
                                                                              10

1       to a cap of $150,000.

2                    Additionally Gerzeny shall retain its unsecured

 3      claim as reduced by the thirty-two-thousand-five-hundred-

 4      dollar cash payment it shall receive and any further

 5      mitigation of its claim it undertakes.          However, it shall

 6      waive the first $8,125 of recovery it would otherwise be

 7      entitled to receive in respect of its unsecured claim.

 8                   Memorialization of this settlement shall be

 9      submitted to the Court, and the parties thereto shall submit

10      an order to the Court under certification of counsel

11      approving the settlement.       And that concludes the recitation

12      of the proposed -- of the settlement, Your Honor.

13                   THE COURT:    Mr. Harvey, any comment?

14                   MR. HARVEY:    Your Honor, just I wanted to echo

15      that, you know, that generally that was a correct recitation.

16      It remains subject to documentation, particularly where we're

17      going to engage in good faith negotiations here over the

18      scope of the releases being provided under the settlement

19      agreement.

20                   THE COURT:    Thank you.

21                   Mr. Ward, any comment?

22                   MR. WARD:    Thanks, Your Honor.     We do want to speak

23      generally in favor of the plan, but no comments with respect

24      to the Gerzeny settlement.

25                   THE COURT:    Okay.   Very good.    Thank you.


                                     A-1074
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 372 of 401 PageID #: 8605
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 12 of 33
                                                                              11

 1                   Anyone else on the Gerzeny issues?

 2            (No verbal response)

 3                   THE COURT:   All right.     Thank you, Mr. Robinson.

 4      You may continue.

 5                   MR. ROBINSON:    Thank you, Your Honor.      Your Honor,

 6      if you may recall, Ms. Slights' office filed an objection on

 7      behalf of the U.S. Government.         We have resolved that

 8      objection.    We worked out agreed language with Ms. Slights

 9      that is part of the revised confirmation order; I believe

10      it's Paragraph 39.      And I don't see Ms. Slights on the Zoom,

11      I don't know if she's on the phone.         But I can report we are

12      resolved with Ms. Slights.

13                   MS. SLIGHTS:    Yes, Your Honor.     This is Ellen

14      Slights representing the IRS.         And Mr. Robinson is correct,

15      the language that we've negotiated does resolve the

16      objection.

17                   THE COURT:   All right.     Very good.    It's nice to

18      hear your voice.

19                   MS. SLIGHTS:    Thank you.

20                   THE COURT:   That's good to hear, that you were able

21      to resolve.

22                   MS. SLIGHTS:    Thanks.

23                   MR. ROBINSON:    And Your Honor, I'd be remiss if we

24      -- Ms. Johnson and I worked with Ms. Slights to get there,

25      and we do appreciate her cooperation and she was quite


                                     A-1075
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 373 of 401 PageID #: 8606
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 13 of 33
                                                                              12

 1      responsive, so we're grateful for that, as always.

 2                  Your Honor, that just leaves the United States

 3      Trustee's objections, which we've resolved the vast majority

 4      of, and there's just a couple of issues.          Before I got there,

 5      I just wanted to take care of the housekeeping in terms of

 6      the declarations for admission.

 7                  THE COURT:    Okay.

 8                  MR. ROBINSON:     Okay.    Your Honor, initially, in

 9      response to the United States' objection, we filed three

10      declarations that they're now moot, but I'd still like to

11      move them in evidence.       The first is the declaration of

12      Steven Kahn, that's at Docket Number 432.

13                  THE COURT:    Uh-huh.

14                  MR. ROBINSON:     Do you want to do them all together,

15      Your Honor, or one at a time?

16                  THE COURT:    Yeah, let's do them all together.

17                  MR. ROBINSON:     Okay.    Thank you, Your Honor.

18                  The second is the declaration of Mr. Henry Cruz,

19      that is at Docket Number 433.         The third is the declaration

20      of Randy J. Kaltenmark at Docket 434.         In support of -- those

21      were addressing the I-R -- or the U.S. objection, Your Honor.

22                  Your Honor, in terms of confirmation, we have the

23      declaration from James Gansman of Rock Creek Advisors, the

24      committee's financial advisor; that's at Docket 435.

25                  THE COURT:    Okay.


                                     A-1076
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 374 of 401 PageID #: 8607
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 14 of 33
                                                                              13

 1                   MR. ROBINSON:     Your Honor, there's also the

 2      declaration of the debtors' CRO, Andrew De Camara, at Docket

 3      436.

 4                   THE COURT:    Okay.

 5                   MR. ROBINSON:     And Your Honor, I want to --

 6      numerically, out of order, but last, but not least, is the

 7      declaration of our -- Mr. Brad Daniels, our balloting agent,

 8      with BMC, and that's at Docket Number 430.

 9                   THE COURT:    Okay.   I think I see Mr. Kahn and Mr.

10      Cruz.    I'm not sure if I see Mr. Kaltenmark.         There he is, I

11      see Mr. Kaltenmark.       And Mr. Gansman, I think I saw you, as

12      well.    Is Mr. Gansman on the video?

13                   MR. GANSMAN:    Your Honor, I am -- I'm on CourtCall;

14      I could not get in through Zoom.

15                   THE COURT:    Okay.   I'm sorry to hear that, I

16      apologize.    That may have been on our side.

17                   And do we have the balloting agent on the phone?

18              (No verbal response)

19                   THE COURT:    Mr. Robinson?

20                   MR. ROBINSON:     I understood he was, Your Honor.       I

21      don't hear him.

22                   THE COURT:    You might be on mute, sir, if you're --

23      if I'm not hearing you.

24                   THE OPERATOR:     And Your Honor, this is CourtCall.

25      I do show Mr. Robinson connected with a live line.


                                     A-1077
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 375 of 401 PageID #: 8608
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 15 of 33
                                                                              14

1               (Pause in proceedings)

 2                   THE OPERATOR:     Would you like me to check his line,

 3      Your Honor?

 4                   THE COURT:   Well, I have Colin Robinson on my list.

 5      Is the -- what's the name of the balloting agent, Mr.

 6      Robinson?

 7                   MR. ROBINSON:     Brad Daniel with BMC, Your Honor.

 8                   THE COURT:   Do you have a Brad Daniel, Cynthia?

 9                   THE OPERATOR:     I do not, Your Honor.

10                   THE COURT:   Okay.

11                   MR. ROBINSON:     Your Honor, we'll --

12                   THE COURT:   All right.

13                   MR. ROBINSON:     Sorry, Your Honor.

14                   THE COURT:   Well, that's okay.      It's just the

15      balloting agent.     So, Ms. Casey, do you have any -- since you

16      have the only pending objection, do you have any objection to

17      the Court allowing the balloting agent's declaration, even

18      though he is not present for cross-examination?

19                   MS. CASEY:   No objection, Your Honor.

20                   THE COURT:   Okay.    All right.   Well, we'll allow

21      that.

22                   Any objection to the admission of any of the

23      declarations that were just identified on the record?

24              (No verbal response)

25                   THE COURT:   Okay.    I hear none.    They're admitted


                                     A-1078
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 376 of 401 PageID #: 8609
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 16 of 33
                                                                              15

 1      without objection.

 2              (Kahn Declaration received in evidence)

 3              (Cruz Declaration received in evidence)

 4              (Kaltenmark Declaration received in evidence)

 5              (Gansman Declaration received in evidence)

 6              (De Camara Declaration received in evidence)

 7              (Daniels Declaration received in evidence)

 8                   THE COURT:   Does anyone wish to cross-examine any

 9      of the witnesses, other than the balloting agent, who's not

10      here?

11              (No verbal response)

12                   THE COURT:   Okay.    I don't hear any; I have no

13      questions, so that takes care of that.

14                   Should we turn to Ms. Casey's objection?

15                   MR. ROBINSON:     Yes, Your Honor.    I'll let -- I'll

16      turn it over to Ms. Casey.        I -- and she'll correct me if I'm

17      wrong.    I believe the remaining issues as to Ms. Casey's

18      objection have to do with the proposed third-party release in

19      the plan and the objection as to that there's a de facto

20      discharge being provided under the plan.          And I'll let Ms.

21      Casey set out her position, and if -- and I'll just respond,

22      Your Honor.

23                   THE COURT:   That's fine.

24                   Ms. Casey, you may proceed.

25                   MS. CASEY:   Good morning, Your Honor.       Linda Casey


                                     A-1079
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 377 of 401 PageID #: 8610
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 17 of 33
                                                                              16

1       on behalf of the United States Trustee.

2                    Your Honor, we -- that is the two remaining issues.

 3      The first issue is that the debtor here is a liquidating

 4      corporate entity as an LLC and is not entitled to a discharge

 5      under the Bankruptcy Code.       While the plan itself doesn't

 6      provide the express word "discharge," it does include

 7      provisions that would result in the equivalent of a

 8      discharge.

 9                   First and primarily would be Section 17.3, which

10      provides that the payments under the plan are in full

11      satisfaction of all of the claims and interests of the

12      debtors.    And then you also add the releases, both the

13      express releases and the third-party releases that release

14      all claims against the debtors, and the injunction that

15      enjoins those released claims and the claims that are

16      satisfied.    And what you end up with a debtor who is not

17      entitled to a discharge, having no claims that are not being

18      paid through the plan enforceable against the debtor, which

19      is the functional equivalent of a discharge.

20                   The plan payments are not, in fact, in settlement

21      of the claims.     They may be in settlement of the obligations

22      under the plan to make disbursements, but they are not in

23      settlement of the underlying claims.         Creditors here are not

24      receiving full payment, creditors here are not consenting to

25      a reduction of their claims.       They are consulting solely to -


                                     A-1080
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 378 of 401 PageID #: 8611
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 18 of 33
                                                                                17

 1      - or those who have voted for it have voted to accept a plan

 2      that is providing treatment that is less than full payment.

 3      But they are not, in fact -- there is no accord in

 4      satisfaction or agreement that the plan distribution somehow

 5      reduces their claim and discharges the remaining portion of

 6      it.

 7                  So, individually and combined, these provisions,

 8      the releases, the injunctions, and 17.3 that says that the

 9      plan payments are in satisfaction of the claim all work to

10      provide that no entity can continue to enforce a claim

11      against the debtors.      And in fact, that would be the

12      functional equivalent of a discharge, which is not

13      permissible.

14                  Certainly, there's nothing in the plan -- our

15      objection is not to say that the injunction cannot protect

16      the estate or the liquidating trust from claims, but the --

17      their corporate entity is not entitled to a discharge.            And

18      therefore, as to the debtor, these provisions are

19      inappropriate.

20                  We also object to the third-party releases.          Your

21      Honor is very familiar with our arguments, we have made them

22      before, so I'll be very brief.        But in this plan, you have

23      unimpaired creditors and fully impaired creditors have to

24      file an objection to opt out of the releases.           And creditors

25      in voting classes have to either reject the plan and mark off


                                     A-1081
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 379 of 401 PageID #: 8612
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 19 of 33
                                                                               18

 1      that they are opting out; or, if they do not wish to vote, so

 2      they're abstaining creditors, opt out.         And it is the U.S.

 3      Trustee's position and has been in these cases that the

 4      consent cannot be deemed from non-action.          You actually have

 5      to take an affirmative action to indicate that you are

 6      consenting to a claim.       And we object to deeming consent

 7      where we don't have an affirmative action.

 8                  Again, we've made this argument before, so I'm

 9      willing to truncate my oral argument on that point.            If Your

10      Honor doesn't have any questions, that's our objection.

11                  THE COURT:    Thank you very much.      I appreciate it.

12      No, no questions.

13                  Mr. Robinson --

14                  MS. CASEY:    Thank you.

15                  THE COURT:    -- do you wish to be heard?

16                  MR. ROBINSON:     Yes, Your Honor, just briefly.       I

17      will note -- and I should have said this at the beginning,

18      Your Honor -- we did appreciate -- Ms. Casey did give us

19      several comments in the run-up to here that we were able to

20      work through, so we're just happy to have these two remaining

21      issues today.     We appreciated her efforts on that.

22                  Your Honor, I'll take the second one -- I'll take

23      the second one, first, in terms of the release.           Your Honor,

24      we think this Court is (indiscernible) the type of third-

25      party releases that are being sought here today are


                                     A-1082
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 380 of 401 PageID #: 8613
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 20 of 33
                                                                              19

 1      appropriate.     We provided the appropriate notice, in terms of

 2      the balance and the opt-in/opt-out and the notice to the

 3      parties.

 4                  Your Honor, as set forth in the declaration, both

 5      from Mr. De Camara and Mr. Gansman, these releases are an

 6      integral part of the plan.       They're something that were

 7      bargained for in good faith amongst all the parties and the

 8      debtor is seeking the releases.        And the released parties

 9      made significant -- or they're the crux of the case,

10      contributions to get here to, not only the global settlement,

11      the committee settlement that we got approved in November,

12      but also the combined plan and disclosure statement.            The

13      debtor doesn't believe there's any material claims that were

14      worth pursuing or retaining, and that's why the debtor

15      supports the release.

16                  And then all of the parties-in-interest are going

17      to benefit from these transactions.         Again, without the

18      cooperation of all the parties seeking the third-party

19      release, we wouldn't be here today with a plan that provides

20      a distribution to general unsecured creditors.           And we think

21      it's fair and reasonable.       And Your Honor, I'll just -- from

22      a voting perspective, all three voting classes approved the

23      plan.

24                  On the discharge part of it, Your Honor, I think

25      that -- I understand Ms. Casey's point.          But I think, when


                                     A-1083
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 381 of 401 PageID #: 8614
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 21 of 33
                                                                               20

 1      you -- we're not asking for a discharge, there's no specific

 2      language.    And what's being asked for, in terms of the

 3      releases for the debtor, the third-party releases, is

 4      reasonable.     And the claims are being released, but that's

 5      part of the negotiation and agreement of a plan.           And I'm a

 6      little -- it's -- that's really all I have to say about that,

 7      just --

 8                  THE COURT:    Okay.   Sorry, I forgot to un-mute my

 9      phone.

10                  Anyone else wish to heard?

11                  MR. WARD:    Your Honor, at some point, the committee

12      would like to speak in favor of the plan, at the appropriate

13      time.

14                  THE COURT:    No comment on the specific objection of

15      Ms. Casey, though?

16                  MR. WARD:    And with respect to Ms. Casey's

17      objections, yes, we also have a couple of observations, Your

18      Honor.

19                  THE COURT:    All right.     Well, let's hear them.

20                  MR. WARD:    First, Your Honor, it's -- we think that

21      the releases were consensual.         As Your Honor knows, the

22      determination of whether a third-party release is consensual

23      is (indiscernible) circumstances of each case.           And we cited

24      a number of cases in our brief that talk about affirmative

25      consent; in other words, opting into a third-party release is


                                     A-1084
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 382 of 401 PageID #: 8615
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 22 of 33
                                                                               21

 1      not required in order for it to be consensual.           Here, all of

 2      the creditors had the opportunity to opt out of the release,

 3      either through checking the box or objecting to the plan.

 4      There as no death trap in the plan, you know, for failure to

 5      agree to the release.      It didn't impact their recoveries.

 6                  And I would just point Your Honor to the

 7      Indianapolis Downs cases, as well as Your Honor's Molycorp

 8      case, which we cited in our brief, for the proposition that a

 9      third-party release is consensual against even abstaining

10      parties, so long as they have the opportunity to opt out and

11      fail to do so.

12                  And that's what we had here, Your Honor.          We had

13      two classes, Classes 7 and 8, which were deemed to reject the

14      plan, but they were given the option to opt out, Your Honor.

15      And just with respect to the circumstances of this particular

16      case, as you drill down on those classes, those fully

17      impaired creditors are all affiliates or controlled by Corner

18      Flag, the DIP lender.      So there's really no prejudice to

19      those two classes.

20                  Corner Flag -- and I'll talk about this in closing,

21      as we talk about the plan as a whole -- was instrumental in

22      getting us to this deal.       And it's also a beneficiary of the

23      third-party releases.      But you know, as I'll explain, it is

24      deferring payment even on its DIP, in order to get us to this

25      plan.


                                     A-1085
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 383 of 401 PageID #: 8616
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 23 of 33
                                                                              22

 1                   So, if you look at Class 7, Class 7 was

 2      intercompany claims.      That consists of the claims held by

 3      EHG&A, that's the Canada affiliate, which, as we noted in our

 4      brief, that's owned by Corner Flag.         And Class 8 is -- that

 5      consists of the equity interests, the ownership of the

 6      debtor.    That was 1 percent ownership held by JRV Group USA

 7      Management Corp., and 99 percent held by JRV Group Holding

 8      USA, LP.    Both of those entities are also directly or

 9      indirectly owned by Corner Flag.

10                   So deeming to reject didn't cause anybody any

11      prejudice with respect to Classes 7 and 8.          And again, all of

12      the creditors were given the option to opt out under the

13      plan.    And under those circumstances, coupled with Corner

14      Flag's support of the plan, we think that the releases are

15      consensual and the plan should be approved.

16                   THE COURT:   All right.    Thank you.

17                   Anyone else before I rule?

18              (No verbal response)

19                   THE COURT:   Okay.   Well, we'll take the second

20      point first.     And as Ms. Casey acknowledges, I've ruled on

21      this on numerous occasions, and they continue to raise it,

22      which is fine.     I understand their position, and certainly

23      reasonable minds can disagree, and you never know when I'm

24      going to change my mind.       So keep plugging away.

25                   But I noticed some inconsistency on the Court with


                                     A-1086
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 384 of 401 PageID #: 8617
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 24 of 33
                                                                              23

 1      regard to this, but I do view a -- I do view giving people a

 2      release that then goes out on reasonable notice that says, if

 3      you don't want to give it, you have to either opt out, vote

 4      no, et cetera, is constructive consent.          And I think these

 5      releases are consensual.       People have been given reasonable

 6      notice, consistent with due process; an opportunity to object

 7      or opt out, they've chosen not to do so.          I believe that's

 8      constructive consent.      So I'll overrule that objection.

 9                  With regard to the de facto discharge point, that's

10      an interesting point and very creative.          Clearly, they're not

11      entitled to a discharge under 1141 -- I believe is the magic

12      number, but I may be wrong -- and there is no discharge here

13      under that provision.      However, there are independent

14      provisions that, when taken in concert, arguably provide for

15      a de facto discharge.      And now Ms. Casey went through that

16      very well and clearly, and I think it's a fair point.            I

17      think it's a fair point to say that there is a de facto

18      discharge here.

19                  But the important point is that all three

20      provisions that she discussed stand, I believe, on their own

21      as appropriate and authorized by the Code.          So, if you have

22      three independent factors, all of which are appropriate, all

23      of which are supported by the evidence, and all of which are

24      authorized under the Code, and the de facto effect is that

25      they give a de facto discharge, I really don't think that


                                     A-1087
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 385 of 401 PageID #: 8618
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 25 of 33
                                                                              24

 1      undoes what you were otherwise allowed to do.           That may be

 2      the de facto effect.

 3                  But we often, in the law, have sort of knock-on

 4      effects like this, where we have authorized activities that

 5      might have a knock-on effect of providing some de facto

 6      relief, especially when done in combination with other

 7      factors, other elements, that you wouldn't otherwise be

 8      authorized to get.      So I'm not saying it's not a good point,

 9      but my belief in ruling is that the fact that the elements

10      that result in the de factor discharge are all appropriate,

11      supported by the evidence, supported by the law, supported by

12      the Code, and the fact that, when you combine and you end up

13      with a de facto discharge -- which you obviously can't have a

14      per se discharge in the plan -- I think is of no moment.             So

15      I am going to overrule that objection, as well.

16                  Now no more objections, Mr. Robinson?

17                  MR. ROBINSON:     No, Your Honor, no -- there are no -

18      -

19                  THE COURT:    Okay.

20                  MR. ROBINSON:     -- remaining objections.

21                  THE COURT:    I got the revised order right before

22      the hearing.

23                  MR. ROBINSON:     I apologize, Your Honor.

24                  THE COURT:    That's okay, that happens.

25                  And it looks like what was printed out,


                                     A-1088
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 386 of 401 PageID #: 8619
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 26 of 33
                                                                                25

 1      unfortunately for me, was the clean and not the blackline.

 2      So, before we turn to the order, is there anything anyone

 3      would like to say in connection with confirmation?            I guess

 4      this is your chance, Mr. Ward --

 5                  MR. WARD:    Your Honor --

 6                  THE COURT:    -- to make the speak you want to make.

 7                  MR. WARD:    Well, Your Honor, I do want to echo Mr.

 8      Robinson's comments at the beginning of the case, that -- and

 9      just reiterate how collaboratively the parties worked

10      together here.     Your Honor may recall, on day one of the

11      case, the debtors told the Court that this case was doomed

12      for conversion to Chapter 7.        And really, Your Honor, at the

13      time, the future of this case did look pretty bleak because

14      the biggest asset, really the only asset of the debtors, were

15      these vehicles that were overweight and they were unable to

16      be sold.

17                  So, recognizing that safety was the main concern of

18      all the parties, at that point, what the debtor proposed to

19      do was simply disassemble the Jeeps and sell off the parts

20      and convert the case to Chapter 7.         And in one of our

21      preliminary meetings with the debtor's professionals, the

22      committee suggested -- really, it was the committee's

23      financial advisor, Jim Gansman at Rock Creek Advisors, who

24      suggested that we disassemble a limited number of the Jeeps

25      and compare the price that we would get through that


                                     A-1089
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 387 of 401 PageID #: 8620
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 27 of 33
                                                                              26

 1      disassembly with the price that we could get through

 2      modifying the Jeeps, in order to make them compliant with

 3      NHTSA, so that they could be sold.         So the debtors agreed

 4      with that approach, that was a big concession on the debtor's

 5      part, and that was documented in the Court's first sale

 6      order.

 7                  So the parties ultimately determined that that was,

 8      in fact, the better approach to maximize value, while also

 9      maintaining safety.      So we, as the creditors' committee, we

10      worked with the debtors to consummate a sale for all of the

11      Jeeps in a way that complied with NHTSA and continued to

12      ensure safety.     And in that respect, it was extremely

13      helpful, Your Honor, to have one of our committee members,

14      Deaver Motors, which is a car dealer and was intimately

15      familiar with selling vehicles, and especially with the NHTSA

16      regulations.

17                  Concurrent with the sales, Your Honor, the

18      committee also worked with the debtors to negotiate with

19      Corner Flag to allocate sufficient funds to allow us -- to

20      allow the debtor to operate during the sale process, and then

21      eventually to cover administrative and priority claims

22      necessary to allow a plan to be confirmed, as well as

23      additional professional fees that would arise because this

24      case was going to be prolonged, in order to get to

25      confirmation.     And I'll just say, Your Honor, after intense


                                     A-1090
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 388 of 401 PageID #: 8621
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 28 of 33
                                                                              27

 1      negotiations by all the parties -- and that included in-

 2      person meetings, both in Delaware, as well as in New York --

 3      we were able to get to that resolution.          And after that

 4      settlement, the committee's professionals, especially my

 5      partner Ericka Johnson -- who is on the video call -- took

 6      the laboring oar on preparing a joint plan and a disclosure

 7      statement that's before Your Honor.

 8                  I want to emphasize, Your Honor, that the plan

 9      calls for significant concessions by Corner Flag, including

10      deferring even amounts that are payable to Corner Flag under

11      the DIP.    And that would be to cover operating costs to get

12      us to where we are today, as well as administrative costs,

13      administrative expenses, priority claims, professional fees,

14      and even a carveout for general unsecured creditors.            It also

15      allows for the establishment of a litigation trust to pursue

16      what we believe to be valuable causes of action.

17                  Your Honor, none of this would have been possible

18      without Corner Flag's support and the collaborative effort of

19      all of the professionals.       So this really is, truly, a good

20      result for everybody.      Value was maximized, safety was

21      ensured, and all constituents get a recovery.           And that just

22      simply wouldn't have been possible without everybody working

23      together.

24                  THE COURT:    Thank you very much.

25                  Anyone else?


                                     A-1091
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 389 of 401 PageID #: 8622
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 29 of 33
                                                                                28

 1                   MR. HARVEY:    Your Honor, this is Matthew Harvey

 2      from Morris, Nichols, Arsht & Tunnell, on behalf of Gerzeny's

 3      RV World.

 4                   I neglected to say earlier my comments that, you

 5      know, obviously, this is a confirmation hearing, and we had

 6      an objection to confirmation; we had a voting objection.             Our

 7      settlement is not yet fully documented.          I think the terms

 8      read in were consistent with it.         The issue we're dealing

 9      with is the scope and extent of the release and I think we'll

10      get there.    I just wanted to note that, to the extent we

11      don't get there, I'm -- my client's rights regarding its

12      claim and the priority of its claim that we asserted in our

13      papers are reserved.       That's all I have, Your Honor.       Thank

14      you.

15                   THE COURT:    Do you need to make any changes to the

16      confirmation order, Mr. Harvey?

17                   MR. HARVEY:    I have not reviewed the latest

18      confirmation order that came through this morning, Your

19      Honor.

20                   THE COURT:    Okay.    Anyone else?

21             (No verbal response)

22                   THE COURT:    All right.    So let's do this.     I'm

23      going to confirm the plan.         I'm going to approve the

24      disclosure statement.       Obviously, all the 1129 factors have

25      been met.    There was adequate information under 1125.          All


                                     A-1092
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 390 of 401 PageID #: 8623
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 30 of 33
                                                                               29

 1      objections are either resolved or overruled.

 2                  What I would propose, Mr. Robinson, is that you

 3      touch base with Mr. Harvey and anyone else on the latest form

 4      of order that you submitted this morning and I have not read

 5      because we literally got it minutes before the hearing.            I

 6      will read that, as well.       But after you have had a discussion

 7      with everybody, if you could submit the proposed order under

 8      certification of counsel with a blackline and upload the

 9      clean.    And assuming everybody is on board with the order and

10      I have -- don't have any problems with it, I'll get it signed

11      as soon as possible.      If there are any issues, I'll let you

12      know.    And if anybody has any issues, I'll either deal with

13      it or we might have to have a call, but I doubt that will be

14      the case.    Is that acceptable?

15                  MR. ROBINSON:     Yes, that is, Your Honor.       Yes, Your

16      Honor, that is, and we'll follow that instruction.

17                  THE COURT:    Okay.

18                  MR. ROBINSON:     And Your Honor, just for the record,

19      Mr. Daniel did join.      I apologize.     I think I might have

20      crossed him up on the new start time of the hearing, so he

21      did join the hearing and --

22                  THE COURT:    Okay.

23                  MR. ROBINSON:     So just to let you know that.

24                  THE COURT:    So -- well, we won't cross-examine him

25      now and publish him for being late.


                                     A-1093
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 391 of 401 PageID #: 8624
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 31 of 33
                                                                              30

 1            (Laughter)

 2                    THE COURT:   All right.   And thank you -- well, that

 3      was my request --

 4                    MR. ROBINSON:   No problem.

 5                    THE COURT:   -- to move the hearing, so I appreciate

 6      everyone's flexibility.       There's a -- as you can tell,

 7      probably, I'm -- this is not what my house looks like, I'm in

 8      court.    I find it much more useful to be in chambers.          So

 9      there are some protests planned outside the courthouse this

10      afternoon, so I wanted to get everything done, if at all

11      possible, and allow everyone to get home prior to that, just

12      as -- not that I expect anything to happen, but you know, you

13      need to be cautious.       So I appreciate you agreeing to the

14      continuance -- or excuse me -- to the earlier time frame.

15                    So I'll just await the order.      It probably won't

16      get done this afternoon.       Like I said, we're going to be out

17      of chambers, but we'll certainly get it done either over the

18      weekend or first thing Monday, depending on when you submit

19      it.   Okay?

20                    MR. ROBINSON:   Thank you, Your Honor.

21                    THE COURT:   All right.   Well, I'm glad --

22                    MR. ROBINSON:   We appreciate you taking the time

23      today.

24                    THE COURT:   I'm certainly glad this case worked out

25      so well, to say the least.       It did not look so good when it


                                      A-1094
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 392 of 401 PageID #: 8625
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 32 of 33
                                                                              31

1       came in.   As a former Jeep owner and somewhat of a Jeep

2       enthusiast, I'm glad these cars are -- these SUV/cars are

3       still on the road.     I'm tempted to buy one, but I think that

4       would be inappropriate.      And I would certainly have trouble

5       with the Missus if I came home with yet another --

6             (Recorded proceedings concluded at 10:41 a.m.)

7                                        *****




                                     A-1095
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 393 of 401 PageID #: 8626
         Case 20-11157-CSS Doc 942-3 Filed 10/12/20 Page 33 of 33
                                                                              32

 1                                   CERTIFICATION

 2                  I certify that the foregoing is a correct

 3      transcript from the electronic sound recording of the

 4      proceedings in the above-entitled matter to the best of my

 5      knowledge and ability.

 6

 7

 8

 9

10

11                                                    June 23, 2020

12      Coleen Rand, AAERT Cert. No. 341

13      Certified Court Transcriptionist

14      For Reliable




                                     A-1096
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 394 of 401 PageID #: 8627




                                TAB 19
         Declaration of Roy Messing in Support of Abandonment of the
        Vernon Non-Performing Property Pursuant to the Amended Plan,
          dated October 13, 2020 [Bankr. D.I. 950] *excluding exhibits
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 395 of 401 PageID #: 8628




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

 ------------------------------------------------------------ x
                                                              :
 In re                                                        : Chapter 11
                                                              :
 EXIDE HOLDINGS, INC., et al.,                                : Case No. 20–11157 (CSS)
                                                              :
                   Debtors.1                                  : (Jointly Administered)
                                                              :
 ------------------------------------------------------------ x
                                 DECLARATION OF ROY MESSING IN
          SUPPORT OF ABANDONMENT OF THE VERNON NON-PERFORMING
                        PROPERTY PURSUANT TO THE AMENDED PLAN

          I, Roy Messing, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true to

 the best of my knowledge, information, and belief:

                    1.     I am the Chief Restructuring Officer of Exide Holdings, Inc. (“Holdings”)

 and its debtor affiliates in the above-captioned chapter 11 cases (collectively, the “Debtors,” and,

 together with their non-Debtor affiliates, “Exide,” or the “Company”). I am also a Senior

 Managing Director at Ankura Consulting Group, LLC (“Ankura”), the Debtors’ financial

 advisors.

                    2.     I submit this declaration (the “Declaration”) in support of abandonment of

 the Vernon Non-Performing Property (the “Vernon NPP”) pursuant to the Third Amended Joint

 Chapter 11 Plan of Exide Holdings, Inc. and Its Affiliated Debtors (as may be amended, modified,

 supplemented, or restated, the “Amended Plan”).2 I have separately submitted a declaration, filed


 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
      Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
      Deerfield Parkway, Building 200, Milton, Georgia 30004.
 2
      Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms
      in the Amended Plan, the Disclosure Statement, the Confirmation Brief, or the Abandonment Brief, filed
      contemporaneously herewith, as applicable.



 RLF1 24139327v.1

                                                         A-1097
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 396 of 401 PageID #: 8629




 contemporaneously herewith, in support of confirmation of the Amended Plan including the

 Amended Plan Supplement, dated September 12, 2020 (ECF No. 821) and the Second Plan

 Supplement filed September 12, 2020 (Docket No. 825) (as may be further amended, modified,

 restated, or supplemented, the “Plan Supplements”).

                    3.     In my capacity as CRO, I am knowledgeable and familiar with the Debtors’

 day-to-day operations, business and financial affairs, books and records, and the circumstances

 leading to the commencement of these chapter 11 cases. For a further discussion of my credentials,

 see the Declaration of Roy Messing Pursuant In Support of Debtors’ Chapter 11 Petitions and

 First Day Relief dated May 19, 2020 (ECF No. 14) (the “First Day Declaration”).

                    4.     Except as otherwise indicated, all facts set forth herein (or incorporated by

 reference herein) are based upon my personal knowledge, my review of relevant documents and

 other information, including relevant historical records, as part of my duties and responsibilities

 as CRO for the Debtors, or my opinion based upon my familiarity with the Debtors’ business,

 operations, and financial condition. If I were called upon to testify, I could and would testify

 competently to the facts set forth herein.

                                  HISTORY OF THE VERNON NPP
          9.        The Vernon NPP is a former lead-acid battery recycling facility located at 2700

 South Indiana Street, Vernon, California, which I understand originally commenced operations in

 1922, and was modernized and expanded in 1982.

          10.       In 1981, pursuant to the Resource Conservation and Recovery Act (“RCRA”), the

 facility was granted “interim status,” allowing for continued operations pending the DTSC’s

 review and final determination on RCRA permitting.

          11.       In September 2000, Exide acquired the Vernon NPP and conducted recycling

 operations on site.

                                                 2
 RLF1 24139327v.1

                                                     A-1098
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 397 of 401 PageID #: 8630




          12.       In 2002, Exide was simultaneously operating under “interim status” and

 implementing corrective action activities for lead and arsenic contamination pursuant to a 2002

 Corrective Action Consent Order with the DTSC (the “CACO”), which, inter alia, grants the

 DTSC the right to access the property and conduct any work “it deems necessary to protect human

 health or the environment.” A true and correct copy of the CACO is attached hereto as Exhibit 1.

          13.       In early 2014, Exide submitted a revised RCRA Hazardous Waste Facility Permit

 application to the DTSC.

          14.       In March 2014, Exide ceased operations at the Vernon NPP.

          15.       In November 2014, during Exide’s 2013 Chapter 11 Case, Exide and the DTSC

 entered into the 2014 Stipulation and Order (the “2014 Order”), which resolved disputes

 concerning Exide’s on- and off-site corrective action obligations under the CACO, its permit

 application and corresponding closure and post closure plan requirements, and funding of financial

 assurances for the closure and post closure plan. A true and correct copy of the 2014 Order is

 attached hereto as Exhibit 2.

          16.       In February 2015, the DTSC informed Exide of its intent to deny the Company’s

 RCRA Hazardous Waste Facility Permit application.

          17.       In March 2015, Exide entered into a non-prosecution agreement with the U.S.

 Department of Justice and the DTSC (the “NPA”), in which Exide agreed to withdraw its RCRA

 permit application and permanently close the Vernon NPP facility through implementation of a

 DTSC-approved closure plan. A true and correct copy of the NPA is attached hereto as Exhibit 3.

          18.       In March 2015, concurrent with the NPA, Exide and the DTSC entered into the

 2015 Amended Stipulation and Order (the “2015 Amended Order”), which required Exide to

 submit a closure plan to describe procedures for remediation, deconstruction, and closure of the



                                               3
 RLF1 24139327v.1

                                                   A-1099
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 398 of 401 PageID #: 8631




 Vernon NPP. A true and correct copy of the 2015 Amended Order is attached hereto as Exhibit

 4.

          19.       In April 2016, Exide and the DTSC entered into the 2016 Second Amended

 Stipulation and Order (the “2016 Amended Order”), which resolved a dispute over off-site

 corrective action expenditures. A true and correct copy of the 2016 Amended Order is attached

 hereto as Exhibit 5.

          20.       On December 8, 2016, the DTSC approved Exide’s final closure plan for the

 Vernon NPP (the “Closure Plan” and in combination with the CACO, 2014 Order, NPA, 2015

 Amended Order, and 2016 Amended Order, the “DTSC Requirements”), which proposed a

 phased approach for decontamination, deconstruction, and disposal of hazardous waste

 management equipment and structures at the Vernon NPP. A true and correct copy of the Closure

 Plan is attached hereto as Exhibit 6.

                         EXIDE’S COMMUNICATIONS WITH THE DTSC
                             DURING THE COVID-19 PANDEMIC

          21.       Exide’s closure efforts continued until March 21, 2020 when, due to the COVID-

 19 pandemic and stay-at-home orders issued by the State of California, Los Angeles County, and

 the City of Vernon, Exide informed the DTSC by letter of its declaration of a force majeure with

 respect to closure activities at the Vernon NPP. A true and correct copy of Exide’s March 21 letter

 is attached hereto as Exhibit 7.

          22.       On April 20 2020, the DTSC responded to Exide’s letter and disputed Exide’s

 declaration of a force majeure and interpretation of the stay-at-home orders. A true and correct

 copy of the DTSC’s April 20 letter is attached hereto as Exhibit 8.




                                               4
 RLF1 24139327v.1

                                                   A-1100
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 399 of 401 PageID #: 8632




          23.       On April 22, 2020, Exide replied by letter on April 22, 2020, in which it further

 explained the basis of its position on the force majeure and stay-at-home orders. A true and correct

 copy of Exide’s April 22 letter is attached hereto as Exhibit 9.

          24.       On July 3, 2020, the DTSC replied to Exide’s April 22 correspondence, reiterating

 its position on the force majeure declaration and the stay-at-home orders, and referencing a

 corresponding order issued by DSTC proposing work measures at the Vernon NPP to abate what

 the DTSC described as “a substantial amount of unsecured lead-contaminated dust outside of the

 FEU” (the “Interim Measures Order”). In its July 3 letter, the DTSC asserted that abatement of

 this dust, as well as addressing the FEU tent’s service life, was “time-critical work” that should be

 completed immediately. The DTSC further asserted in its letter that the FEU’s “multiple tears

 since closure began” and its “finite service period” required immediate attention. A true and

 correct copy of the DTSC’s July 3 letter is attached hereto as Exhibit 10. A true and correct copy

 of Interim Measures Order is attached hereto as Exhibit 11.

          25.       On July 8, 2020, through its counsel, Exide replied to the DTSC’s July 3 letter and

 Interim Measures Order, further disputing the DTSC’s interpretation of the stay-at-home orders

 and Exide’s force majeure declaration. Exide also noted its disagreement with the DTSC’s claim

 that this was “time critical” work because (i) the FEU tent recently had been repaired and solidified

 and no ambient air samples revealed any elevated, non-permissible levels of lead or arsenic even

 when there were tears in the FEU; and (ii) the purportedly contaminated dust samples were

 collected by the DTSC in November 2019 but were not identified by the DTSC as an alleged

 hazard requiring Exide’s immediate attention until some eight months later. A true and correct

 copy of Exide’s July 8 letter is attached hereto as Exhibit 12.




                                                 5
 RLF1 24139327v.1

                                                     A-1101
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 400 of 401 PageID #: 8633




          26.       The DTSC has not responded to Exide’s July 8 letter, nor has the DTSC taken any

 additional enforcement action to require any immediate action at the site. Accordingly, activity at

 the Vernon NPP remains focused on preventing lead or other contaminants from escaping the

 property, rather than abatement – are ongoing.

                              EXPENDITURES AT THE VERNON NPP

          27.       Since the implementation of the Closure Plan in 2017, Exide spent more than $75

 million implementing the plan and complying with the DTSC Requirements.

          28.       Debtors currently spend approximately $750,000 per month to maintain and secure

 the Vernon NPP. This includes payroll and benefits, utilities, and third-party vendors.

          29.       The Debtors do not have the unencumbered assets or authority to use cash collateral

 necessary to continue maintaining and securing the Vernon NPP site in perpetuity and have no

 other funds to resume and complete the remediation pursuant to the DTSC Requirements.

          30.       In the event that the Vernon NPP is abandoned, however, over $26 million would

 be made available to DTSC to continue maintenance efforts and restart the remediation efforts at

 the site. Specifically, DTSC would have access to $11,158,854 through a surety bond with

 Westchester Fire Insurance Company, $3,000,000 through the Residential Off-Site Corrective

 Action Trust Fund, and $15,325,140.39 through the Closure Financial Assurance Trust Fund, all

 of which may be used by DTSC to finance onsite or offsite remediation efforts. A true and correct

 copy of the most recent trust fund account statement is attached hereto as Exhibit 13. A true and

 correct copy of the Westchester Fire Insurance Company surety bond is attached hereto as

 Exhibit 14.

          31.       In their sound business judgment, the Debtors have determined that the Vernon

 NPP is of inconsequential value and burdensome to the Debtors’ estate because in the absence of



                                                 6
 RLF1 24139327v.1

                                                     A-1102
Case 1:20-cv-01402-RGA Document 48-1 Filed 12/23/20 Page 401 of 401 PageID #: 8634




 a sale or abandonment of the Vernon NPP, the Debtors’ estate would be required to make

 significant expenditures in connection with ongoing decommissioning and remediation

 obligations, including those imposed upon the Debtors pursuant to the DTSC Requirements, which

 would deplete the estate’s limited resources while providing no benefit to the estate or its

 constituents.



          I declare under penalty of perjury that the foregoing is true and correct to the best of my

 knowledge.



 Dated: October 12, 2020


                                                       /s/ Roy Messing
                                                       Name: Roy Messing
                                                       Title: Chief Restructuring Officer




                                               7
 RLF1 24139327v.1

                                                   A-1103
